Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of May __, 2006,
is made by and among Nestor, Inc., a corporation organized under the laws of the
State of Delaware (the “Company”), each of the purchasers (individually, a
“Purchaser” and collectively the “Purchasers”) set forth on the execution pages
hereof (each, an “Execution Page” and collectively the “Execution Pages”), and
U.S. Bank National Association, as collateral agent pursuant to Section 9 (the
“Collateral Agent”).

BACKGROUND

A. The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

B. Upon the terms and conditions stated in this Agreement, the Company desires
to issue and sell to the Purchasers, and each Purchaser desires to purchase,
units (the “Units”), each Unit consisting of (i) a senior secured convertible
promissory note, in the form attached hereto as Exhibit A (collectively, the
“Notes”), in the principal face amount of $1,000, which Notes shall initially be
convertible into shares of the Company’s common stock, par value $0.01 per share
(the “Common Stock”) upon the terms set forth in the Notes, and (ii) a warrant,
in the form attached hereto as Exhibit B (the “Warrants”), to acquire initially
69.44 shares of Common Stock. The shares of Common Stock issuable upon
conversion of or otherwise pursuant to the Notes are referred to herein as the
“Conversion Shares” and the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants are referred to herein as the “Warrant
Shares.” The Notes, the Warrants, the Conversion Shares and the Warrant Shares
are collectively referenced herein as the “Securities” and each of them may
individually be referred to herein as a “Security.”

C. In connection with the Closing pursuant to this Agreement, the Company will
execute and deliver, and shall cause each of its Subsidiaries (as defined in
Section 3(a)) to execute and deliver, as applicable, a Security Agreement (the
“Security Agreement”), a Guaranty and Suretyship Agreement (the “Guaranty”) and
a Borrower/Subsidiary Pledge Agreement (the “Pledge Agreement”) in the forms
attached hereto as Exhibit C, Exhibit D and Exhibit E, respectively (the
Security Agreements, the Guarantees and the Pledge Agreements, together with the
Letter of Credit (as defined in Section 4(c)) and any other document securing
the Notes, are hereinafter collectively referred to as the “Security
Documents”), in favor of the Collateral Agent (as defined herein) for the
benefit of all of the Purchasers, pursuant to which the Company and its
Subsidiaries have agreed to grant a security interest in all of their respective
properties and assets in order to secure the Company’s obligations under the
Notes and the Subsidiaries’ obligations under the Guarantees.



--------------------------------------------------------------------------------

D. In connection with the Closing pursuant to this Agreement, the parties hereto
will execute and deliver a Registration Rights Agreement, in the form attached
hereto as Exhibit F (the “Registration Rights Agreement”), pursuant to which the
Company has agreed to provide certain registration rights under the Securities
Act and the rules and regulations promulgated thereunder, and applicable state
securities laws. This Agreement, the Notes, the Warrants, the Security
Agreements, the Guarantees, the Pledge Agreements, any other Security Documents,
the Registration Rights Agreement and all other agreements executed and
delivered in connection herewith and therewith are collectively referred to
herein as the “Transaction Documents.”

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers, intending to be
legally bound, hereby agree as follows:

 

1. PURCHASE AND SALE OF SECURITIES.

(a) Purchase and Sale of Securities. Subject to the terms and conditions hereof,
at the Closing (as defined in Section 1(b) below), the Company shall issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, shall
purchase from the Company, such number of Units as is set forth on such
Purchaser’s Execution Page, for a purchase price (as to each Purchaser, the
“Purchase Price”) per Unit equal to $1,000.

(b) The Closing. Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 6 and 7 below, the closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of Drinker Biddle & Reath
LLP at One Logan Square, 18th & Cherry Streets, Philadelphia, Pennsylvania 19103
at 10:00 a.m., Philadelphia, Pennsylvania time, on the date hereof, or such
other time or place as the Company and the Purchasers may mutually agree (the
“Closing Date”).

 

2. PURCHASER’S REPRESENTATIONS AND WARRANTIES.

Each Purchaser severally, but not jointly, represents and warrants to the
Company as follows:

(a) Purchase for Own Account, Etc. Such Purchaser is purchasing the Securities
for such Purchaser’s own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales that are exempt from the
registration requirements of the Securities Act and/or sales registered under
the Securities Act. Such Purchaser understands that such Purchaser must bear the
economic risk of this investment indefinitely, unless the Securities are
registered pursuant to the Securities Act and any applicable state securities or
blue sky laws or an exemption from such registration is available, and that the
Company has no present intention of registering the resale of any such
Securities other than as contemplated by the Registration Rights Agreement.
Notwithstanding anything in this Section 2(a) to the contrary, by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time



--------------------------------------------------------------------------------

in accordance with or pursuant to a registration statement or an exemption from
the registration requirements under the Securities Act.

(b) Accredited Investor Status. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to such Purchaser in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(d) Information. Such Purchaser and its counsel, if any, have been furnished all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
specifically requested by such Purchaser or its counsel. Neither such inquiries
nor any other investigation conducted by such Purchaser or its counsel or any of
its representatives shall modify, amend or affect such Purchaser’s right to rely
on the Company’s representations and warranties contained in Section 3 below.
Such Purchaser understands that such Purchaser’s investment in the Securities
involves a high degree of risk.

(e) Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(f) Authorization; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of such Purchaser and are valid and binding agreements of such Purchaser
enforceable against such Purchaser in accordance with their respective terms.

(g) Residency. Such Purchaser is a resident of the jurisdiction set forth under
such Purchaser’s name on the Execution Page hereto executed by such Purchaser.

(h) Short Sales and Confidentiality Prior To The Date Hereof. Other than the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any transaction, including short
sales, in the securities of the Company during the period commencing from the
time that such Purchaser was first contacted by the Company or any other person
disclosing the material terms of the transactions contemplated hereunder until
the date hereof. Notwithstanding the foregoing, (i) in the case of LB I Group
Inc., the representation set forth above shall only apply with respect to the
Global Trading Strategies group of Lehman Brothers Holdings Inc. and (ii) in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set



--------------------------------------------------------------------------------

forth above shall only apply with respect to the portion of assets managed by
the portfolio manager that had or has knowledge of the transactions contemplated
herein. Each Purchaser understands and acknowledges, severally and not jointly
with any other Purchaser, that the SEC currently takes the position that
entering into a short sale of the Common Stock “against the box” while holding
unregistered shares of the Common Stock, followed by coverage of the short sale
with such shares after the Registration Statement has been declared effective by
the SEC, is a violation of Section 5 of the Securities Act, as set forth in
Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance. Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

Each Purchaser’s representations and warranties made in this Article 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Securities pursuant to this Agreement comply with
applicable U.S. federal and state securities laws and not for any other purpose.
Accordingly, the Company may not rely on such representations and warranties for
any other purpose. No Purchaser has made or hereby makes any other
representations or warranties, express or implied, to the Company in connection
with the transactions contemplated hereby.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on a Disclosure Schedule executed and delivered by the
Company to each Purchaser (the “Disclosure Schedule”) or as set forth in the
Select SEC Documents (as defined in Section 3(g) below), other than what is set
forth in the Risk Factors of any such Select SEC Documents or any other
disclosure that is forward looking or prospective in nature in any such Select
SEC Documents, the Company represents and warrants to each Purchaser as follows:

(a) Organization and Qualification. The Company and each of its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest) is a corporation duly organized and existing in good standing under
the laws of the jurisdiction in which it is incorporated or organized, and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. The Company and each of its Subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary and where the failure so to qualify or be in good
standing would have a Material Adverse Effect. For purposes of this Agreement,
“Material Adverse Effect” means any effect which, individually or in the
aggregate with all other effects, reasonably would be expected to be materially
adverse to (i) the Securities, (ii) the ability of the Company to perform its
obligations under this Agreement or the other Transaction Documents or (iii) the
business, operations, properties, prospects, financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole. The Company
has no Subsidiaries except as set forth in Section 3(a) of the Disclosure
Schedule, each of which is, except as set forth on such schedule, a direct or
indirect wholly-owned subsidiary of the Company.



--------------------------------------------------------------------------------

(b) Authorization; Enforcement. (i) The Company and, with respect to each of the
other Transaction Documents to which any such Subsidiary is a party, each of its
Subsidiaries, as applicable, has the requisite corporate power and authority to
enter into and perform their obligations under this Agreement and the other
Transaction Documents, to issue and sell the Units in accordance with the terms
hereof, to issue the Conversion Shares upon conversion of the Notes in
accordance with the terms thereof and to issue the Warrant Shares upon exercise
of the Warrants in accordance with the terms thereof; (ii) the execution,
delivery and performance of this Agreement and the other Transaction Documents
by the Company and each of its Subsidiaries, as applicable, and the consummation
by them of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Units and the issuance and reservation for
issuance of the Conversion Shares and Warrant Shares by the Company) have been
duly authorized by the Company’s and each of its Subsidiaries’ Board of
Directors, as applicable, and no further consent or authorization of the Company
or any of its Subsidiaries (other than the Stockholder Approval (as defined in
Section 4(s)) with respect to the issuance of the Conversion Shares and Warrant
Shares), their Boards of Directors, or any committee of their Boards of
Directors is required, and (iii) this Agreement constitutes, and, upon execution
and delivery by the Company and each of its Subsidiaries, as applicable, of the
other Transaction Documents, such Transaction Documents will constitute, valid
and binding obligations of the Company and each of its Subsidiaries, as
applicable, enforceable against the Company and its Subsidiaries in accordance
with their terms. Neither the execution, delivery or performance by the Company
or any of its Subsidiaries of their obligations under this Agreement or the
other Transaction Documents, nor the consummation by them of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Units and the issuance or reservation for issuance of the Conversion Shares
and Warrant Shares by the Company) requires any consent or authorization of the
Company’s stockholders, other than the Stockholder Approval (as defined in
Section 4(s)), or the stockholders of any of the Company’s Subsidiaries.

(c) Capitalization. The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company’s stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, any shares of capital
stock and the number of shares to be reserved for issuance upon conversion of
the Notes and exercise of the Warrants is set forth in Section 3(c) of the
Disclosure Schedule. All of such outstanding shares of capital stock have been,
or upon issuance in accordance with the terms of any such exercisable,
exchangeable or convertible securities will be, validly issued, fully paid and
non-assessable. No shares of capital stock of the Company (including the
Conversion Shares and the Warrant Shares) are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any liens or
encumbrances. Except for the Securities and as set forth in Section 3(c) of the
Disclosure Schedule, (i) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries,
nor are any such issuances, contracts, commitments, understandings or
arrangements contemplated, (ii) there are no contracts, commitments,
understandings or arrangements under which the Company or any of its



--------------------------------------------------------------------------------

Subsidiaries is obligated to register the sale of any of its or their securities
under the Securities Act (except the Registration Rights Agreement); (iii) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem or otherwise acquire
any security of the Company or any of its Subsidiaries; and (iv) the Company
does not have any shareholder rights plan, “poison pill” or other anti-takeover
plans or similar arrangements. Section 3(c) of the Disclosure Schedule sets
forth all of the securities or instruments issued by the Company or any of its
Subsidiaries that contain anti-dilution or similar provisions, and, except as
and to the extent set forth thereon, the sale and issuance of the Securities
will not trigger any anti-dilution adjustments to any such securities or
instruments. The Company has furnished to each Purchaser true and correct copies
of the Company’s Certificate of Incorporation as in effect on the date hereof
(“Certificate of Incorporation”), the Company’s Bylaws as in effect on the date
hereof (the “Bylaws”), and all other instruments and agreements governing
securities convertible into or exercisable or exchangeable for capital stock of
the Company, all of which instruments and agreements are set forth in
Section 3(c) of the Disclosure Schedule. The Company’s Certificate of
Incorporation may be amended by the vote of the holders of the majority of the
outstanding equity securities of the Company entitled to vote thereon. The
Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or any such Subsidiary.

(d) Issuance of Securities. The Units (and the Notes and Warrants comprising the
Units) are duly authorized and, upon issuance in accordance with the terms of
this Agreement, (i) will be validly issued, fully paid and non-assessable and
free from all taxes, liens, claims and encumbrances, (ii) will not be subject to
preemptive rights, rights of first refusal or other similar rights of
stockholders of the Company or any other person and (iii) will not impose
personal liability on the holder thereof. The Conversion Shares and Warrant
Shares are or, upon stockholder approval of the Amendment, will be duly
authorized and, upon conversion of the Notes and exercise of the Warrants in
accordance with the respective terms thereof, will be validly issued, fully paid
and non-assessable, and free from all taxes, liens, claims and encumbrances.
Upon conversion of the Notes and exercise of the Warrants in accordance with the
respective terms thereof, the Conversion Shares and Warrant Shares (x) will not
be subject to preemptive rights, rights of first refusal or other similar rights
of stockholders of the Company or any other person (except as contemplated by
the Transaction Documents) and (y) will not impose personal liability upon the
holder thereof. The issuance by the Company of the Securities is exempt from
registration under the Securities Act.

(e) No Conflicts; Consents. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation or
Bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment (including, without limitation, the
triggering of any anti-dilution provisions), acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including United States federal and state
securities



--------------------------------------------------------------------------------

laws, rules and regulations and rules and regulations of any self-regulatory
organizations to which either the Company or its securities are subject)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected (except,
with respect to clauses (ii) and (iii), for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not, individually or in the aggregate, have a Material Adverse Effect). Except
(w) as may be required under the Securities Act in connection with the
performance of the Company’s obligations under the Registration Rights
Agreement, (x) for the filing of a Form D with the SEC, (y) as may be required
for compliance with applicable state securities or “blue sky” laws, or (z) as
otherwise set forth in Section 3(e) of the Disclosure Schedule, the Company is
not required to obtain any consent, approval, authorization or order of, or make
any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency or other third party (including, without
limitation, pursuant to any Material Contract (as defined in Section 3(g)
below)) in order for it to execute, deliver or perform any of its obligations
under this Agreement or any of the other Transaction Documents.

(f) Compliance. Neither the Company nor any of its Subsidiaries is in violation
of its Certificate of Incorporation, Bylaws or other organizational documents
and no Subsidiary is in violation of any of its organizational documents.
Neither the Company nor any of its Subsidiaries is in default (and no event has
occurred that with notice or lapse of time or both would put the Company or any
of its Subsidiaries in default) under, nor has there occurred any event giving
others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party
(including, without limitation, the Material Contracts), except for actual or
possible violations, defaults or rights that would not, individually or in the
aggregate, have a Material Adverse Effect. The businesses of the Company and its
Subsidiaries are not being conducted, and shall not be conducted so long as any
Purchaser owns any of the Securities, in violation of any law, ordinance or
regulation of any governmental entity, except for possible violations the
sanctions for which either individually or in the aggregate have not had and
would not have a Material Adverse Effect. Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any Subsidiary has, in the course of his actions
for, or on behalf of, the Company or any Subsidiary, used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity, made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds,
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee. The Company and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, provincial
or foreign regulatory authorities that are material to the conduct of its
business, and neither the Company nor any of its Subsidiaries has received any
notice of proceeding relating to the revocation or modification of any such
certificate, authorization or permit.

(g) SEC Documents, Financial Statements. Since December 31, 2000, the Company
has timely filed (within applicable extension periods) all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (all of



--------------------------------------------------------------------------------

the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein, the “SEC Documents”). The Company has delivered or otherwise
made available to each Purchaser true and complete copies of the SEC Documents.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act or the Securities Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. None of the statements made in any such SEC
Documents is, or has been, required to be amended or updated under applicable
law (except for such statements as have been amended or updated in subsequent
filings made prior to the date hereof). As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC applicable with respect thereto. Such
financial statements have been prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”), consistently applied, during the
periods involved (except as may be otherwise indicated in such financial
statements or the notes thereto or, in the case of unaudited interim statements,
to the extent they may not include footnotes or may be condensed or summary
statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal, immaterial year-end audit adjustments). Except as set forth in the
financial statements of the Company included in the Select SEC Documents (as
defined below), the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of business subsequent to
the date of such financial statements and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
GAAP to be reflected in such financial statements, which liabilities and
obligations referred to in clauses (i) and (ii), individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. To the extent required by the rules and regulations of the SEC
applicable thereto, the Select SEC Documents contain a complete and accurate
list of all undischarged Material Contracts to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of the properties or assets of the Company or any Subsidiary is
subject. Except as set forth in the Select SEC Documents, none of the Company,
its Subsidiaries or, to the best knowledge of the Company, any of the other
parties thereto is in breach or violation of any Material Contract, which breach
or violation would have a Material Adverse Effect. For purposes of this
Agreement, “Material Contracts” means the contracts, agreements, leases and
other instruments required to be filed pursuant to Item 601 of Regulation S-K
promulgated under the Exchange Act and “Select SEC Documents” means the
Company’s (A) Proxy Statement for its 2005 Annual Meeting, (B) Annual Report on
Form 10-K for the fiscal year ended December 31, 2005, as amended (the “Annual
Report”), and (C) all Quarterly Reports on Form 10-Q and Current Reports on Form
8-K filed since December 31, 2005. No other information provided by or on behalf
of the Company to the Purchasers that is not included in the Select SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstance under which they are or
were made, not misleading.

(h) Internal Accounting Controls. The Company and each of its Subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15 and 15d-15) for the Company and designed
such disclosures controls and procedures to ensure that material information
relating to the Company, including its Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Annual
Report and the Company’s most recently filed Quarterly Report on Form 10-Q (each
such date, an “Evaluation Date”). The Company presented in the Annual Report and
its most recently filed Quarterly Report on Form 10-Q the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the respective Evaluation Date.
Since the Evaluation Date for the Annual Report, there have been no significant
changes in the Company’s internal controls (as such term is defined in
Item 307(b) of Regulation S-K under the Exchange Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls, except as expressly disclosed in the Select SEC Documents as
to changes that occurred after the Evaluation Date.

(i) Absence of Certain Changes. Except as set forth in the Select SEC Documents,
since December 31, 2005, there has been no material adverse change and no
material adverse development in the business, properties, operations, prospects,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole. Except as disclosed in Section 3(i) of the
Disclosure Schedule, since December 31, 2005, the Company has not (i) declared
or paid any dividends, (ii) sold any assets, individually or in the aggregate,
in excess of $100,000 outside of the ordinary course of business or (iii) had
any capital expenditures in excess of $100,000 outside the ordinary course of
business. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any bankruptcy or receivership
law, nor does the Company or any of its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company or any of its Subsidiaries.

(j) Transactions With Affiliates. Except as set forth in the Select SEC
Documents, none of the officers, directors, or employees of the Company or any
of its Subsidiaries is presently a party to any transaction with the Company or
any of its Subsidiaries (other than for ordinary course services solely in their
capacity as officers, directors or employees), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or



--------------------------------------------------------------------------------

from any such officer, director or employee or any corporation, partnership,
trust or other entity in which any such officer, director, or employee has an
ownership interest of five percent or more or is an officer, director, trustee
or partner.

(k) Absence of Litigation. Except as disclosed in the Select SEC Documents or in
Section 3(k) of the Disclosure Schedule, there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body (including, without limitation, the
SEC) pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company, any of its Subsidiaries, or any of
their respective directors or officers in their capacities as such. There are no
facts which, if known by a potential claimant or governmental authority, could
give rise to a claim or proceeding which, if asserted or conducted with results
unfavorable to the Company or any of its Subsidiaries, could reasonably be
expected to have a Material Adverse Effect. The matters set forth in the Select
SEC Documents or Section 3(k) of the Disclosure Schedule would not have a
Material Adverse Effect.

(l) Intellectual Property. Each of the Company and its Subsidiaries owns or is
duly licensed (and, in such event, has sufficient rights to grant sublicenses)
to use all patents, patent applications, trademarks, trademark applications,
trade names, service marks, copyrights, copyright applications, licenses,
permits, inventions, discoveries, processes, scientific, technical, engineering
and marketing data, object and source codes, know-how (including trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) and other similar rights and proprietary
knowledge (collectively, “Intangibles”) necessary for the conduct of its
business as now being conducted and as presently contemplated to be conducted in
the future. Section 3(l) of the Disclosure Schedule sets forth a list of all
patents, patent applications, trademarks, service marks, trademark and service
mark applications, trade names, registered copyrights, copyright applications,
licenses and permits material to the Company and owned and/or used by the
Company in its business. To the knowledge of the Company and its Subsidiaries,
neither the Company nor any Subsidiary of the Company infringes or is in
conflict with any right of any other person with respect to any third party
Intangibles. Neither the Company nor any of its Subsidiaries has received
written notice of any pending conflict with or infringement upon such third
party Intangibles. Neither the Company nor any of its Subsidiaries has entered
into any consent agreement, indemnification agreement, forbearance to sue or
settlement agreement with respect to the validity of the Company’s or its
Subsidiaries’ ownership of or right to use its Intangibles and there is no
reasonable basis for any such claim to be successful. The Intangibles are valid
and enforceable and no registration relating thereto has lapsed, expired or been
abandoned or canceled or is the subject of cancellation or other adversarial
proceedings, and all applications therefor are pending and in good standing. The
Company and its Subsidiaries have complied, in all material respects, with their
respective contractual obligations relating to the protection of the Intangibles
used pursuant to licenses. To the knowledge of the Company, no person is
infringing on or violating the Intangibles owned or used by the Company or its
Subsidiaries.

(m) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and merchantable title to all personal
property owned by them that is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of



--------------------------------------------------------------------------------

such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and its Subsidiaries. Any real property
and facilities held under lease by the Company and its Subsidiaries are held by
them under valid, subsisting and enforceable leases with such exceptions as are
not material and do not materially interfere with the use made and proposed to
be made of such property and buildings by the Company and its Subsidiaries.

(n) Tax Status. Except as set forth in the Select SEC Documents, the Company and
each of its Subsidiaries has made or filed all foreign, U.S. federal, state,
provincial and local income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to any statute of limitations relating to the assessment or
collection of any foreign, federal, state, provincial or local tax. None of the
Company’s tax returns is presently being audited by any taxing authority.

(o) Key Employees. Each of the Company’s directors and officers and any Key
Employee (as defined below) is currently serving the Company in the capacity
disclosed in the Select SEC Documents. To the knowledge of the Company, no Key
Employee is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each Key Employee does not
subject the Company or any of its Subsidiaries to any material liability with
respect to any of the foregoing matters. No Key Employee has, to the knowledge
of the Company and its Subsidiaries, any intention to terminate or limit his
employment with, or services to, the Company or any of its Subsidiaries, nor is
any such Key Employee subject to any constraints which would cause such employee
to be unable to devote his full time and attention to such employment or
services. For purposes of this Agreement, “Key Employee” means the persons
listed in Section 3(o) of the Disclosure Schedule and any individual who assumes
or performs any of the duties of a Key Employee.

(p) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any material union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. The Company
and its Subsidiaries believe that their relations with their employees are good.
No executive officer (as defined in Rule 501(f) of the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. The Company and its
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting employment and employment practices, benefits, terms
and conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, result in a
Material Adverse Effect.



--------------------------------------------------------------------------------

(q) Insurance. The Company and each of its Subsidiaries has in force fire,
casualty, product liability and other insurance policies, with extended
coverage, sufficient in amount to allow it to replace any of its material
properties or assets which might be damaged or destroyed or sufficient to cover
liabilities to which the Company may reasonably become subject, and such types
and amounts of other insurance with respect to its business and properties, on
both a per occurrence and an aggregate basis, as are customarily carried by
persons engaged in the same or similar business as the Company. No default or
event has occurred that could give rise to a default under any such policy.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

(r) Environmental Matters. There is no environmental litigation or other
environmental proceeding pending or, to the knowledge of the Company or any of
its Subsidiaries, threatened by any governmental regulatory authority or others
with respect to the current or any former business of the Company or any of its
Subsidiaries or any partnership or joint venture currently or at any time
affiliated with the Company or any of its Subsidiaries. No state of facts exists
as to environmental matters or Hazardous Substances (as defined below) that
involves the reasonable likelihood of a material capital expenditure by the
Company or any of its Subsidiaries that may otherwise have a Material Adverse
Effect. No Hazardous Substances have been treated, stored or disposed of, or
otherwise deposited, in or on the properties owned or leased by the Company or
any of its Subsidiaries or by any partnership or joint venture currently or at
any time affiliated with the Company or any of its Subsidiaries in violation of
any applicable environmental laws. The environmental compliance programs of the
Company and each of its Subsidiaries comply in all respects with all
environmental laws, whether foreign, federal, state, provincial or local,
currently in effect. For purposes of this Agreement, “Hazardous Substances”
means any substance, waste, contaminant, pollutant or material that has been
determined by any governmental authority to be capable of posing a risk of
injury to health, safety, property or the environment.

(s) Solvency. Based on the financial condition of the Company as of the Closing
Date, (i) the Company’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

(t) Listing. Since December 31, 2005, the Common Stock has been and currently is
listed for trading on the Nasdaq National Market (the “National Market”). The
Company is not in violation of the listing requirements of the National Market,
does not reasonably anticipate



--------------------------------------------------------------------------------

that the Common Stock will be delisted by the National Market for the
foreseeable future, and has not received any notice regarding the possible
delisting of the Common Stock from the National Market. The Company has secured
the listing of the Conversion Shares and Warrant Shares on the National Market
(subject to receipt of Stockholder Approval) and on each other national
securities exchange, automated quotation system or over-the-counter market upon
which shares of Common Stock are currently listed (subject to official notice of
issuance).

(u) Form S-3 Eligibility. The Company is eligible to register the resale of its
Common Stock on a registration statement on Form S-3 under the Securities Act.
There exist no facts or circumstances that would prohibit or delay the
preparation and filing of a registration statement on Form S-3 with respect to
the Registrable Securities (as defined in the Registration Rights Agreement).
The Company has no basis to believe that its past or present independent public
auditors will withhold their consent to the inclusion, or incorporation by
reference, of their audit opinion concerning the Company’s financial statements
which are included in the Registration Statement required to be filed pursuant
to the Registration Rights Agreement.

(v) Anti-Takeover Provisions. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under its
Certificate of Incorporation or the laws of the state of its incorporation
(including, without limitation, Section 203 of the Delaware General Corporation
Law, as amended) which is or could become applicable to any Purchaser as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any and all Purchaser’s
ownership of the Securities.

(w) Acknowledgment Regarding Each Purchaser’s Purchase of the Securities. The
Company acknowledges and agrees that each Purchaser is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
that no Purchaser is (i) an officer or director of the Company, (ii) an
“affiliate” of the Company (as defined in Rule 144 under the Securities Act
(including any successor rule, “Rule 144”)) or (iii) a “beneficial owner” of
more than 5% of the Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Agreement or the other Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a
Purchaser or any of its representatives or agents in connection with this
Agreement or the other Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Purchaser’s purchase of the
Securities. The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.

(x) No General Solicitation or Integrated Offering. Neither the Company nor any
distributor, agent or affiliate participating on the Company’s behalf in the
transactions contemplated hereby (if any) nor any person acting for the Company,
or any such distributor, agent or affiliate has conducted any “general
solicitation” (as such term is defined in Regulation D) with respect to any of
the Securities being offered hereby. Neither the Company nor any of



--------------------------------------------------------------------------------

its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would require registration of the
Securities being offered hereby under the Securities Act or cause this offering
of Securities to be integrated with any prior offering of securities of the
Company for purposes of the Securities Act, which result of such integration
would require registration under the Securities Act, or any applicable
stockholder approval provisions.

(y) No Brokers. The Company has taken no action that would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
by any Purchaser relating to this Agreement or the transactions contemplated
hereby.

(z) Acknowledgment Regarding Securities. The number of Conversion Shares
issuable upon conversion of the Notes and the number of Warrant Shares issuable
upon exercise of the Warrants may increase in certain circumstances. The
Company’s directors and executive officers have studied and fully understand the
nature of the Securities being sold hereunder. The Company acknowledges that its
obligation to issue Conversion Shares upon conversion of the Notes in accordance
with the terms thereof and the Warrant Shares upon the exercise of the Warrants
in accordance with the terms thereof is absolute and unconditional, regardless
of the dilution that such issuance may have on the ownership interests of other
stockholders and the availability of remedies provided for in any of the
Transaction Documents relating to a failure or refusal to issue Conversion
Shares or Warrant Shares. Taking the foregoing into account, the Company’s Board
of Directors has determined in its good faith business judgment that the
issuance of the Units hereunder and the consummation of the other transactions
contemplated hereby are in the best interests of the Company and its
stockholders.

(aa) Indebtedness and Other Contracts. Except as disclosed in Section 3(aa) of
the Disclosure Schedule, neither the Company nor any of its Subsidiaries (i) has
any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
result in a Material Adverse Effect, (iii) is in violation of any term of or in
default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement:
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently



--------------------------------------------------------------------------------

applied for the periods covered thereby, is classified as a capital lease,
(G) all indebtedness referred to in clauses (A) through (F) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations (as defined below) in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

(bb) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

(cc) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

(dd) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Securities to be sold to each Purchaser
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(ee) Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

(ff) Disclosure. All information relating to or concerning the Company and/or
any of its Subsidiaries set forth in this Agreement or provided to the
Purchasers pursuant to Section 2(d) hereof or otherwise in connection with the
transactions contemplated hereby is true and correct in all material respects
and the Company has not omitted to state any material fact necessary in order to
make the statements made herein or therein, in light of the circumstances under
which



--------------------------------------------------------------------------------

they were made, not misleading. Except for the transactions contemplated by the
Transaction Documents, no event or circumstance has occurred or exists with
respect to the Company or its Subsidiaries or their respective businesses,
properties, prospects, operations or financial conditions, which has not been
publicly disclosed but, under applicable law, rule or regulation, would be
required to be disclosed by the Company in a registration statement filed or to
be declared effective on the date hereof by the Company under the Securities Act
with respect to a primary issuance of the Company’s securities. Each press
release issued by the Company during the 12 months preceding the date of this
Agreement did not at the time of release contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading.

 

4. COVENANTS.

(a) Best Efforts. The parties shall use their respective best efforts timely to
satisfy each of the conditions described in Sections 5, 6 and 7 of this
Agreement.

(b) Form D; Blue Sky Laws. The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D and provide a copy
thereof to each Purchaser promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to each Purchaser
pursuant to this Agreement under applicable securities or “blue sky” laws of the
states of the United States or obtain exemption therefrom. On or before 8:30
a.m., New York Time, on the first Business Day (as defined in the Notes)
following the Closing Date, the Company shall file a Form 8-K with the SEC
concerning this Agreement and the transactions contemplated hereby, which Form
8-K shall attach this Agreement and its Exhibits as exhibits to such Form 8-K
(the “8-K Filing”). From and after the 8-K Filing, the Company hereby
acknowledges that no Purchaser shall be in possession of any material non-public
information received from the Company, any of its Subsidiaries or any of its
respective officers, directors, employees or agents, which is not disclosed in
the 8-K Filing. The Company shall not, and shall cause each of its Subsidiaries
and its and each of their respective officers, directors, employees and agents
not to, provide any Purchaser with any material non-public information regarding
the Company or any of its Subsidiaries from and after the 8-K Filing without the
express written consent of such Purchaser; provided, however, that, subject to
Section 4(v), each Purchaser hereby consents to the receipt of a Pre-Notice
under Section 8(c)(i) hereof and a Purchaser that exercises its rights under
Section 4(n), Sections 8(c)(iii) or Section 8(d) hereof shall be deemed to have
given such express written consent. In the event of a breach of the foregoing
covenant by the Company, any of its Subsidiaries or any of its or their
respective officers, directors, employees and agents, if the Company does not
make a public disclosure of such information within one Trading Day of a
Purchaser’s delivery of a written notice of such breach to the Company, which
notice shall include in reasonable detail the information that such Purchaser
believes constitutes material non-public information, then in addition to any
other remedy provided herein or in the other Transaction Documents, such
Purchaser shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material non-public
information without the prior approval by the Company, its Subsidiaries or any
of its or their respective officers, directors, employees or agents. No
Purchaser shall have any liability to the Company, its Subsidiaries or any of
its or their



--------------------------------------------------------------------------------

respective officers, directors, employees, shareholders or agents for any such
disclosure. Subject to the foregoing, neither the Company nor any Purchaser
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Company shall
be entitled, without the prior approval of any Purchaser, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) each Purchaser shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
SEC or any regulatory agency or Principal Market, or the stock exchange or
automated quotation system upon which the Company’s shares of Common Stock are
traded, including, without limitation, any and all discounted issuance rules, if
applicable, without the prior written consent of such Purchaser, except (i) for
disclosure thereof in the exhibits to the 8-K Filing or the “Selling
Stockholders” section of the Registration Statement or (ii) as required by law
or Principal Market regulations, the regulations of the stock exchange or
automatic quotation system upon which the Company’s shares of Common Stock are
then traded or any order of any court or other governmental agency, in which
case the Company shall provide such Purchaser with prior notice of such
disclosure and the opportunity to review and comment on such disclosure.

(c) Letter of Credit.

(i) Contemporaneously with the Closing, the Company shall obtain an irrevocable
letter of credit (the “Letter of Credit”), in the amount of $3,997,000 (the
“Maximum Credit”) issued in favor of the Collateral Agent on behalf of the
Purchasers, substantially in the form of Exhibit G attached hereto. The Company
shall obtain such renewals, extensions or replacements of the Letter of Credit
as necessary to ensure that the Letter of Credit shall not expire prior to the
second anniversary of the Issuance Date (as defined in the Notes) (the “LC
Expiration Date”), unless the Letter of Credit shall have been reduced to zero
in accordance with the terms thereof.

(ii) The Purchasers hereby instruct the Collateral Agent as follows:

(A) At any time prior to the LC Expiration Date, provided that any portion of
the Maximum Credit remains available under the Letter of Credit, not less than 7
Business Days (as defined in the Notes) before each Interest Date (as defined in
the Notes), the Company shall issue a written notice (the “Interest Payment
Notice”) to the Collateral Agent and to each Holder setting forth: (x) the
amount of accrued but unpaid Interest (as defined in the Note) payable on each
Holder’s (as defined in the Notes) Note that is payable on such Interest Date
(the “Interest Payments”), along with reasonable detail regarding the method of
calculation thereof and the facts upon which such calculation is based; (y) the
applicable Interest Date; and (z) wire instructions for each Holder; provided,
that if the remaining Maximum Credit allocable to any Holder pursuant to
Section 4(c)(iii) below is insufficient to provide for the full payment of all
accrued but unpaid Interest on such Holder’s Notes on any Interest Date, the
Interest Payment Notice shall set forth an amount for such Holder equal to such
Holder’s remaining share of the Maximum Credit allocable to such Holder pursuant
to Section 4(c)(iii) below. Within 3 Business Days following the Collateral
Agent’s receipt of the Interest Payment



--------------------------------------------------------------------------------

Notice, the Collateral Agent will notify the bank that issued the Letter of
Credit (the “LC Bank”) that it is drawing down under the Letter of Credit and
will instruct the LC Bank to pay on the Interest Date to each Holder the amount
set forth in the Interest Payment Notice pursuant to the wire instructions set
forth in the Interest Payment Notice.

(B) At any time prior to the LC Expiration Date, provided that any portion of
the Maximum Credit remains available under the Letter of Credit, in the event
any Holder elects to redeem all or any portion of the outstanding Notes held by
it pursuant to Section 5(b) or Section 8(a) of the Notes, not less than 4
Business Days before the redemption date for such Notes provided for under the
terms of the Notes (the “Redemption Notice Deadline”), the Company shall issue a
written notice (the “Redemption Release Notice”) to the Collateral Agent and
each Holder setting forth: (x) the portion of the Maximum Credit to be
distributed to the Holder upon such redemption (the “Redemption Payment”), along
with reasonable detail regarding the method of calculation thereof and the facts
upon which such calculation is based; (y) the applicable redemption date; and
(z) wire instructions for such Holder. Within 2 Business Days following the
Collateral Agent’s receipt of the Redemption Release Notice, the Collateral
Agent will notify the LC Bank that it is drawing down under the Letter of Credit
and will instruct the LC Bank to pay to such Holder on the applicable redemption
date the Redemption Payment set forth in the Redemption Release Notice pursuant
to the wire instructions set forth in the Redemption Release Notice.

(C) If any Holder wishes to dispute the calculations of the Interest Payments
set forth in the Interest Payment Notice or the Redemption Payments set forth in
the Redemption Release Notice, such Holder shall deliver a written notice to the
Company and the Collateral Agent (the “LC Dispute Notice”) within 1 Business Day
following its receipt of the Interest Payment Notice or the Redemption Release
Notice, as applicable, which LC Dispute Notice shall set forth in reasonable
detail the basis for such Holder’s objection and such Holder’s calculations of
the disputed amount or amounts. If the dispute relates solely to an arithmetic
calculation set forth in the Interest Payment Notice or the Redemption Release
Notice, as applicable, and the Collateral Agent, in its sole discretion, concurs
with the Holder’s calculations set forth in the LC Dispute Notice, the
Collateral Agent shall send a written notice to that effect to the Company
within 1 Business Day following its receipt of the LC Dispute Notice and shall
be entitled to draw upon the Letter of Credit in accordance with the applicable
procedures set forth above, for payment of the Interest Payments or Redemption
Payments set forth in the Interest Payment Notice or the Redemption Release
Notice, as applicable, as adjusted to give effect to the calculations set forth
in the LC Dispute Notice. Notwithstanding the foregoing, the Collateral Agent
may within 1 Business Day following its receipt of an LC Dispute Notice, in its
sole discretion, deliver a written notice (the “Collateral Agent Notice”) to
each Holder and the Company stating that a dispute has arisen, which Collateral
Agent Notice shall attach each LC Dispute Notice received by the Collateral
Agent with respect to the applicable Interest Payment or Redemption Payment, and
shall request further instructions from the Holders. Following the delivery of a
Collateral Agent Notice, the Company and the Required Holders (as defined in
Section 9(c)) shall resolve any such dispute using the procedures set forth for
dispute resolution in Section 23 of the Note, and the Collateral Agent shall not
take any action with respect to the disputed Interest Payments or Redemption
Payments until it shall receive written instructions regarding such payments
from the Required Holders.



--------------------------------------------------------------------------------

(D) At any time prior to the LC Expiration Date, provided that any portion of
the Maximum Credit remains available under the Letter of Credit, upon the
occurrence and during the continuance of an Event of Default under (and as
defined in) the Notes, the Collateral Agent shall be entitled to draw under the
Letter of Credit for the full Maximum Credit then available thereunder. The
Collateral Agent shall hold any amounts drawn as collateral security for the
obligations under the Notes for the benefit of the Holders and shall distribute
such amounts to the Holders based upon the instructions of the Required Holders,
subject to Section 4(c)(iii) below. Following any draw under the Letter of
Credit pursuant to this Section 4(c)(ii)(D), the Company shall certify to the
Collateral Agent and to each Holder the amount of the Maximum Credit that
remains available to such Holder pursuant to Section 4(c)(iii) below.

(iii) Notwithstanding anything to the contrary set forth in this Section 4(c),
in no event shall any Holder be entitled to receive total payments pursuant to
draws under the Letter of Credit in excess of (x) the Maximum Credit, multiplied
by (y) the original principal amount of Notes purchased by such Holder (or its
predecessor in interest) pursuant to the terms of this Agreement, divided by
(z) the aggregate principal amount of all Notes sold by the Company under this
Agreement. The Company shall certify to the Collateral Agent upon the Company’s
delivery of the Interest Payment Notice and the Redemption Release Notice that
the amounts set forth as payable to each Holder therein do not exceed the
portion of the Maximum Credit available to any such Holder under this
Section 4(c)(iii). Further, the Company shall promptly upon the written request
of the Collateral Agent certify as to the portion of the Maximum Credit
available to each Holder of Notes at any time.

(iv) The Company’s failure to deliver any notice required under this
Section 4(c) shall not relieve the Company of any of its obligations to make any
payments under or with respect to the Notes, and shall be deemed a material
breach of this Agreement. The partial payment of any amounts due under the Notes
out of the Maximum Credit will not relieve the Company of its obligations to pay
such amounts in full in accordance with the terms of the Notes.

(d) Reporting Status. So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Securities, the Company shall timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination. In addition, the Company
shall take all actions necessary to meet the “registrant eligibility”
requirements set forth in the general instructions to Form S-3 or any successor
form thereto, to continue to be eligible to register the resale of its Common
Stock on a registration statement on Form S-3 under the Securities Act.

(e) Use of Proceeds. The Company shall use the proceeds from the sale and
issuance of the Notes to repay or redeem: the outstanding principal and interest
of that certain non-convertible promissory note, dated as of December 28, 2005,
issued by the Company to Laurus Master Fund, Ltd.; the outstanding principal and
interest of that certain secured promissory note dated as of August 30, 2005
issued by the Company to Foundation Partners I, LLC; up to 50% of the
outstanding principal balance of the Company’s 5% Senior Convertible Notes, due
October 31, 2007 (the “5% Senior Convertible Notes”), as described in
Section 4(u) of this Agreement at a redemption price equal to 102.5% of such
redeemed principal amount, plus accrued but



--------------------------------------------------------------------------------

unpaid interest thereon; the balance of the 5% Senior Convertible Notes at
maturity (as amended, if applicable); and for general corporate purposes and
working capital. Within five Business Days (as defined in the Notes) following
the Closing Date, the Company shall provide each Purchaser with a copy of any
and all notes, agreements or instruments evidencing the Indebtedness listed on
Schedule 7(m) hereof, in each case marked “cancelled.” Such proceeds shall not
be used to (i) pay dividends; (ii) pay for any increase in executive
compensation or make any loan or other advance to any officer, employee,
shareholder, director or other affiliate of the Company, without the express
approval of the Board of Directors acting in accordance with past practice;
(iii) purchase debt or equity securities of any entity (including redeeming the
Company’s own securities) other than scheduled principal payments and repayments
or redemption of the 5% Senior Convertible Notes at maturity, taking into
account any amendments to the 5% Senior Convertible Notes expressly provided for
in this Agreement, except for (A) evidences of indebtedness issued or fully
guaranteed by the United States of America and having a maturity of not more
than one year from the date of acquisition, (B) certificates of deposit, notes,
acceptances and repurchase agreements having a maturity of not more than one
year from the date of acquisition issued by a bank organized in the United
States having capital, surplus and undivided profits of at least $500,000,000,
(C) the highest-rated commercial paper having a maturity of not more than one
year from the date of acquisition, and (D) “Money Market” fund shares, or money
market accounts fully insured by the Federal Deposit Insurance Corporation and
sponsored by banks and other financial institutions, provided that the
investments consist principally of the types of investments described in clauses
(A), (B), or (C) above; or (iv) make any investment not directly related to the
current business of the Company.

(f) Financial Information. So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Notes and Warrants, the Company shall
send (via electronic transmission or otherwise) the following reports to each
such Purchaser: (i) within ten days after the filing with the SEC, a copy of its
Annual Report on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy
statements and any Current Reports on Form 8-K; and (ii) within one day after
release, copies of all press releases issued by the Company or any of its
Subsidiaries.

(g) Reservation of Shares. The Company currently has authorized and reserved for
the purpose of issuance 4,071,146 shares of Common Stock to provide for the
conversion of the Notes and issuance of the Conversion Shares in connection
therewith, the exercise of the Warrants and the issuance of the Warrant Shares
in connection therewith and as otherwise required by the Notes, the Warrants and
the Registration Rights Agreement. Immediately following its receipt of the
Stockholder Approval (as defined in Section 4(s)), the Company shall authorize
and reserve for the purpose of issuance 120% of the number of shares of Common
Stock sufficient to provide for the full conversion of the Notes and issuance of
the Conversion Shares in connection therewith, the full exercise of the Warrants
and the issuance of the Warrant Shares in connection therewith and as otherwise
required by the Notes, the Warrants and the Registration Rights Agreement
(collectively, the “Issuance Obligations”). In the event such number of shares
becomes insufficient to satisfy the Issuance Obligations, the Company shall take
all necessary action to authorize and reserve such additional shares of Common
Stock necessary to satisfy the Issuance Obligations.



--------------------------------------------------------------------------------

(h) Listing. So long as any Purchasers (or any of their respective affiliates)
beneficially own any of the Notes or Warrants, the Company shall maintain the
listing of all Conversion Shares and Warrant Shares from time to time issuable
upon conversion of the Notes and exercise of the Warrants on each national
securities exchange, automated quotation system or electronic bulletin board on
which shares of Common Stock are currently listed. The Company shall use its
best efforts to continue the listing and trading of its Common Stock on the
National Market or on the Nasdaq Capital Market (the “SmallCap Market”), the New
York Stock Exchange (the “NYSE”) or the American Stock Exchange (the “AMEX”) and
shall comply in all respects with the reporting, filing and other obligations
under the bylaws or rules of the National Association of Securities Dealers,
Inc. (the “NASD”), such exchanges, or such electronic system, as applicable. The
Company shall promptly provide to each Purchaser copies of any written notices
it receives regarding the continued eligibility of the Common Stock for trading
on any securities exchange or automated quotation system on which securities of
the same class or series issued by the Company are then listed or quoted, if
any.

(i) Corporate Existence. So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Notes or Warrants, the Company shall
maintain its corporate existence, and in the event of a merger, consolidation or
sale of all or substantially all of the Company’s assets, the Company shall
ensure that the surviving or successor entity in such transaction (i) assumes
the Company’s obligations under this Agreement and the other Transaction
Documents and the agreements and instruments entered into in connection herewith
and therewith regardless of whether or not the Company would have had a
sufficient number of shares of Common Stock authorized and available for
issuance in order to effect the conversion of all the Notes and exercise in full
of all Warrants outstanding as of the date of such transaction and (ii) except
in the event of a merger or consolidation of the Company into any other
corporation, or the sale or conveyance of all or substantially all of the assets
of the Company, in each case, where the consideration consists solely of cash,
the surviving or successor entity is a publicly traded corporation whose common
stock is listed for trading on the SmallCap Market, the National Market, the
NYSE or the AMEX.

(j) No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.

(k) Legal Compliance. The Company shall conduct its business and the business of
its Subsidiaries in compliance with all laws, ordinances or regulations of
governmental entities applicable to such businesses, except where the failure to
do so would not have a Material Adverse Effect.

(l) Redemptions, Dividends and Repayments of Indebtedness. So long as any
Purchasers (or any of their respective affiliates) beneficially own any of the
Notes, the Company shall not, without first obtaining the written approval of
the holders of at least 75% of the aggregate principal amount of the Notes then
outstanding (which approval may be given or withheld by such holders in their
sole and absolute discretion), repurchase, redeem or declare or pay any cash
dividend or distribution on any shares of capital stock of the Company or repay
or



--------------------------------------------------------------------------------

prepay any Indebtedness other than (i) the Indebtedness identified on Schedule
7(m) hereto as expressly contemplated by this Agreement, (ii) trade payables in
the ordinary course of business of the Company and (iii) as expressly required
pursuant to the terms of such Indebtedness as in effect on the date hereof
(other than as modified pursuant to the express terms of this Agreement).

(m) Information. So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Notes or Warrants, the Company shall
furnish to each such Purchaser:

(i) concurrently with the filing with the SEC of its annual reports on Form
10-K, a certificate of the President, a Vice President or a senior financial
officer of the Company stating that, based upon such examination or
investigation and review of this Agreement as in the opinion of the signer is
necessary to enable the signer to express an informed opinion with respect
thereto, neither the Company nor any of its Subsidiaries is or has during such
period been in default in the performance or observance of any of the terms,
covenants or conditions hereof, or, if the Company or any of its Subsidiaries
shall be or shall have been in default, specifying all such defaults, and the
nature and period of existence thereof, and what action the Company or such
Subsidiary has taken, is taking or proposes to take with respect thereto; and

(ii) the information the Company must deliver to any holder or to any
prospective transferee of Securities in order to permit the sale or other
transfer of such Securities pursuant to Rule 144A of the SEC or any similar rule
then in effect.

The Company shall keep at its principal executive office a true copy of this
Agreement (as at the time in effect), and cause the same to be available for
inspection at such office during normal business hours by any holder of
Securities or any prospective transferee of Securities designated by a holder
thereof.

(n) Inspection of Properties and Books. So long as any Purchasers (or any of
their respective affiliates) beneficially own any of the Notes or Warrants, each
such Purchaser and its representatives and agents (collectively, the
“Inspectors”) shall have the right, at such Purchaser’s expense, to visit and
inspect any of the properties of the Company and of its Subsidiaries, to examine
the books of account and records of the Company and of its Subsidiaries, to make
or be provided with copies and extracts therefrom, to discuss the affairs,
finances and accounts of the Company and of its Subsidiaries with, and to be
advised as to the same by, its and their officers, employees and independent
public accountants (and by this provision the Company authorizes such
accountants to discuss such affairs, finances and accounts, whether or not a
representative of the Company is present) all at such reasonable times and
intervals and to such reasonable extent as the Purchasers may desire; provided,
however, that each Inspector shall hold in confidence and shall not make any
disclosure (except to such Purchaser) of any such information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (i) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement filed pursuant to the Registration Rights Agreement, (ii) the release
of such information is ordered pursuant to a subpoena or other order from a
court or government body of competent jurisdiction, or (iii) such information
has been made generally available to the



--------------------------------------------------------------------------------

public other than by disclosure in violation of this or any other agreement.
Each Purchaser agrees that it shall, upon learning that disclosure of such
information is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the information deemed
confidential.

(o) Shareholders Rights Plan. No claim shall be made or enforced by the Company
or any other person that any Purchaser is an “Acquiring Person” under any
shareholders rights plan or similar plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under this Agreement or any other Transaction Documents or under any other
agreement between the Company and the Purchasers.

(p) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by any Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company shall execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.

(q) Variable Securities. So long as any Purchasers (or any of their respective
affiliates) beneficially own any of the Notes or Warrants, the Company shall
not, without first obtaining the written approval of the holders of at least 75%
of the aggregate principal face amount of the Notes then outstanding (which
approval may be given or withheld by such holders in their sole and absolute
discretion), issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock, or any other securities directly or indirectly
convertible into or exchangeable or exercisable for Common Stock, at an
effective conversion, exchange or exercise price that varies or may vary with
the market price of the Common Stock, including by way of one or more reset(s)
to any fixed price (which shall not include any anti-dilution provisions in any
securities).

(r) Expenses. The Company shall reimburse (i) Radcliffe SPC, Ltd. for and on
behalf of the Class A Convertible Crossover Segregated Portfolio (“Radcliffe”),
or its designee(s), for reasonable costs and expenses, not to exceed $100,000 in
the aggregate, and (ii) LB I Group Inc., or its designee(s), for reasonable
costs and expenses, not to exceed $75,000 in the aggregate (as applicable, the
“Expense Cap”), in each case incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith)(the “Expenses”), which amount may be, at the sole option
of Radcliffe or LB I Group Inc., as applicable, withheld from its Purchase Price
at the Closing. In addition, from time to time thereafter, upon any written
request of Radcliffe or LB I Group, Inc., the Company shall pay to such
Purchaser such additional Expenses (subject to the Expense Cap applicable with
respect to Radcliffe or to LB I Group Inc., as the case may be), if any, not
covered by such payment, in



--------------------------------------------------------------------------------

each case to the extent reasonably incurred by either of such Purchasers, their
affiliates or their advisors in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

(s) Stockholder Approval. The Company shall, at its next regularly scheduled
annual or special meeting of stockholders, but in no event later than July 15,
2006 (the “Stockholder Meeting Deadline”), include proposals for stockholder
approval (as required by the applicable rules and regulations of the National
Market) with respect to the transactions contemplated by the Transaction
Documents, including a proposal approving an amendment to the Company’s
Certificate of Incorporation to increase the number of authorized shares of
Common Stock to at least 50,000,000 (the “Amendment”), and a proposal approving
the issuance of shares upon conversion of the Notes and exercise of the Warrants
or as otherwise contemplated by the terms of the Notes and Warrants, in each
case in excess of 19.99% of the Company’s outstanding shares of Common Stock on
the Closing Date (the “Issuance Approval” and, together with the approval of the
Amendment, the “Stockholder Approval”), with the recommendation of the Company’s
Board of Directors that such proposals be approved. The Company shall use its
best efforts to solicit proxies from its stockholders in connection therewith
and vote such proxies in favor of such proposals, and each of the parties
identified on Schedule 4(s) hereto shall have entered into a voting agreement
with the Company, substantially in the form of Exhibit H (the “Voting
Agreements”), that obligates them to vote in favor of such proposals. To the
extent the Company has the legal power, authority and capacity to do so, the
Company shall cause the proxies named pursuant to the Voting Agreements to vote
all securities subject to the Voting Agreements as directed in the proxies
delivered pursuant to the Voting Agreements, and to the extent the Company does
not have such legal power, authority and capacity, the Company shall use its
best efforts to cause the proxies named pursuant to the Voting Agreements to
vote all securities subject to the Voting Agreements as directed in the proxies
delivered pursuant to the Voting Agreements. If the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional stockholder meeting to be held every six months thereafter
until such Stockholder Approval is obtained or the Notes are no longer
outstanding and, in connection therewith, the Company shall otherwise comply
with its obligations under this Section 4(s).

(t) Lock-Up Agreements. The Company shall use its best efforts to cause each
party identified on Schedule 4(t) hereto to execute and deliver lock-up
agreements in the form attached hereto as Exhibit I (the “Lock-Up Agreements”).

(u) Noteholder Consent. The Company shall use its best efforts to cause each
holder of the outstanding 5% Senior Convertible Notes to execute and deliver a
Waiver and Consent and Amendment to Note Agreement (a “Noteholder Agreement”),
substantially in the form attached hereto as Exhibit J. Pursuant to the
Noteholder Agreements: (i) the Company shall redeem up to 50% of the outstanding
principal amount of such holder’s 5% Senior Convertible Notes for an amount
equal to 102.5% of such redeemed principal amount, plus any accrued but unpaid
interest thereon; (ii) such holder shall agree to extend the maturity of its
remaining 5% Senior Convertible Notes to the date that is three years from the
Issuance Date (as defined in the Notes); and (iii) such holder will be granted
warrants to purchase the number of shares of



--------------------------------------------------------------------------------

Common Stock opposite such holder’s name on Schedule 4(u), which warrants shall
be in form and substance satisfactory to each Purchaser.

(v) Material Information; Notices. In the event the Company has made a good
faith determination that the matters relating to any notice required to be
provided to any Purchaser pursuant to any Transaction Document (each a “Required
Notice”), including, but not limited to any Pre-Notice (as defined in
Section 8(c)), constitute material non-public information, the Company shall
give written notice (the “Material Event Notice”) to the person designated on
the signature page of each Purchaser for the receipt of any Material Event
Notice, or such other person as such Purchaser shall designate in writing to the
Company (the “Material Notice Recipient”). Until the earlier to occur of (x) the
date on which the Material Notice Recipient gives written notice to the Company
authorizing the delivery of such Required Notice to the Purchaser (the “Material
Event Notice Acceptance”) or (y) the date on which the material non-public
information which is the subject of the Required Notice is publicly disclosed in
a filing with the SEC, the Company shall be relieved of any obligation imposed
by this Agreement or any other Transaction Document to deliver the Required
Notice to the Purchaser and such Purchaser shall be deemed to have waived the
Purchaser’s rights hereunder to receive such Required Notice until such time as
the Material Notice Recipient delivers such Material Event Notice Acceptance to
the Company. Notwithstanding anything in any Transaction Document to the
contrary, the Company covenants and agrees that it shall not provide the
Required Notice to any Purchaser until the earlier to occur of (x) such time as
the Material Event Notice Acceptance is received by the Company or (y) the
material non-public information which is the subject of the Required Notice has
been disclosed in a filing with the SEC. Any Purchaser may, as set forth on its
signature page hereto or otherwise by written notice to the Company, elect to
waive its right to appoint a Material Notice Recipient under this Section 4(v)
for such Purchaser; provided, that in such event the Company shall not be
relieved from the performance of any of its obligations with respect to such
Purchaser under this Agreement, including, without limitation, the obligations
set forth in Section 4(b) or Section 8(c) with respect to the Company’s delivery
of Pre-Notices or other notices to such Purchaser.

 

5. SECURITIES TRANSFER MATTERS.

(a) Conversion and Exercise. Upon conversion of the Notes or exercise of the
Warrants by any person, (i) if the DTC Transfer Conditions (as defined below)
are satisfied, the Company shall cause its transfer agent to electronically
transmit all Conversion Shares and Warrant Shares by crediting the account of
such person or its nominee with the Depository Trust Company (“DTC”) through its
Deposit Withdrawal Agent Commission system; or (ii) if the DTC Transfer
Conditions are not satisfied, the Company shall issue and deliver, or instruct
its transfer agent to issue and deliver, physical certificates (subject to the
legend and other applicable provisions hereof and the Notes and Warrants),
registered in the name of such person or its nominee, representing the
Conversion Shares and Warrant Shares, as applicable. Even if the DTC Transfer
Conditions are satisfied, any person effecting a conversion of Notes or
exercising Warrants may instruct the Company to deliver to such person or its
nominee physical certificates representing the Conversion Shares and Warrant
Shares, as applicable, in lieu of delivering such shares by way of DTC Transfer.
For purposes of this Agreement, “DTC Transfer Conditions” means that (A) the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer program and (B) certificates issuable with respect to the



--------------------------------------------------------------------------------

Conversion Shares or Warrant Shares would not be required to bear a legend
pursuant to the Transaction Documents, including Section 5(c) hereof.

(b) Transfer or Resale. Each Purchaser understands that (i) except as provided
in the Registration Rights Agreement, the sale or resale of the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and the Securities may not be transferred unless (A) the
transfer is made pursuant to and as set forth in an effective registration
statement under the Securities Act covering the Securities (including in
conformity with applicable prospectus delivery requirements, if any); or
(B) such Purchaser shall have delivered to the Company an opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; or (C) sold under and in compliance with Rule 144; or (D) sold or
transferred to an affiliate of such Purchaser that agrees to sell or otherwise
transfer the Securities only in accordance with the provisions of this
Section 5(b); and (ii) neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws (other than pursuant to the terms of the Registration Rights
Agreement). Notwithstanding the foregoing or anything else contained herein to
the contrary, the Securities may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement, provided such pledge is
consistent with applicable laws, rules and regulations.

(c) Legends. Each Purchaser understands that the Notes and Warrants and, until
such time as the Conversion Shares and Warrant Shares have been registered under
the Securities Act (including registration pursuant to Rule 416 thereunder) as
contemplated by the Registration Rights Agreement or otherwise may be sold by
such Purchaser under Rule 144(k), the certificates for the Conversion Shares and
Warrant Shares may bear a restrictive legend in substantially the following
form:

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER AND REASONABLY ACCEPTABLE TO THE ISSUER, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.



--------------------------------------------------------------------------------

The Company shall, immediately prior to a registration statement covering the
resale of the Securities (including, without limitation, the Registration
Statement contemplated by the Registration Rights Agreement) being declared
effective, deliver to its transfer agent an opinion letter of counsel, opining
that at any time such registration statement is effective, the transfer agent
shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above. Upon receipt of such opinion, the
Company shall cause the transfer agent to confirm, for the benefit of the
holders, that no further opinion of counsel is required in order to issue such
shares without such restrictive legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if, unless otherwise required by state securities laws, (i) the
sale of such Security is registered under the Securities Act (including
registration pursuant to Rule 416 thereunder); (ii) such holder provides the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Security may be made without registration under the
Securities Act; or (iii) such holder provides the Company with reasonable
assurances that such Security can be can be sold under Rule 144(k) or has been,
or is to be otherwise, sold under Rule 144. In the event the above legend is
removed from any Security and thereafter the effectiveness of a registration
statement covering such Security is suspended or the Company determines that a
supplement or amendment thereto is required by applicable securities laws, then
upon reasonable advance written notice to such Purchaser the Company may require
that the above legend be placed on any such Security that cannot then be sold
pursuant to an effective registration statement or under Rule 144 and such
Purchaser shall cooperate in the replacement of such legend. Such legend shall
thereafter be removed when such Security may again be sold pursuant to an
effective registration statement or under Rule 144.

(d) Transfer Agent Instruction. The Company shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at DTC, registered in the
name of each Purchaser or its respective nominee(s), for the Conversion Shares
and the Warrant Shares issued at the Closing or upon conversion of the Notes or
exercise of the Warrants in such amounts as specified from time to time by each
Purchaser to the Company upon conversion of the Notes or exercise of the
Warrants in the form of Exhibit K attached hereto (the “Irrevocable Transfer
Agent Instructions”). The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5(d), will
be given by the Company to its transfer agent, and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents.

(e) Transferees Bound by Transaction Documents. Notwithstanding the provisions
of this Section 5, no Purchaser may transfer the Notes or Warrants unless the
transferee agrees in writing to be bound by all of the provisions of the
Transaction Documents (including, but not limited to, Section 9 of this
Agreement), and it shall be a condition to any such transfer that any



--------------------------------------------------------------------------------

such transferee execute and deliver appropriate documentation, in form and
substance reasonably satisfactory to the Company and the Collateral Agent, to
such effect.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Units to each
Purchaser hereunder is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions as to such Purchaser, provided that
such conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

(a) Execution of Transaction Documents. Each Purchaser shall have executed such
Purchaser’s Execution Page to this Agreement and each other Transaction Document
to which such Purchaser is a party and delivered the same to the Company.

(b) Payment of Purchase Price. Each Purchaser shall have delivered the full
amount of such Purchaser’s Purchase Price to the Company by wire transfer in
accordance with the Company’s written wiring instructions.

(c) Representations and Warranties True; Covenants Performed. The
representations and warranties of each Purchaser shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date),
and such Purchaser shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Purchaser at or
prior to the Closing Date.

(d) No Legal Prohibition. No statute, rule, regulation, executive order, decree,
ruling, injunction, action or proceeding shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction or any self-regulatory organization having authority over the
matters contemplated hereby which restricts or prohibits the consummation of any
of the transactions contemplated by this Agreement.

 

7. CONDITIONS TO EACH PURCHASER’S OBLIGATION TO PURCHASE.

The obligation of each Purchaser hereunder to purchase the Units for which it is
subscribing from the Company hereunder is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that such
conditions are for each Purchaser’s individual and sole benefit and may be
waived by any Purchaser as to such Purchaser at any time in such Purchaser’s
sole discretion:

(a) Execution of Transaction Documents. The Company shall have executed such
Purchaser’s Execution Page to this Agreement and each other Transaction Document
to which the Company is a party (including, without limitation, the Security
Agreement, the Guaranty, the Pledge Agreement and any other Security Document)
and delivered executed originals of the same to such Purchaser.

(b) Execution of Security Documents. Each of the Subsidiaries shall have
executed the Security Agreement, the Guaranty, the Pledge Agreement and any
other Security Document



--------------------------------------------------------------------------------

to which such Subsidiary is a party and delivered executed originals of the same
to such Purchaser.

(c) Voting Agreements. The parties identified on Schedule 4(s) hereto shall have
executed and delivered the Voting Agreements in the form attached hereto as
Exhibit H, along with executed proxies in the form attached to the Voting
Agreement. Such parties have full power and authority to vote the number of
shares set forth opposite their names on Schedule 4(s), which shares, in the
aggregate, comprise at least 51% of the outstanding Common Stock as of the
Closing Date.

(d) Lock-up Agreement. The parties identified on Schedule 4(t) hereto shall have
executed and delivered the Lock-up Agreements in the form attached hereto as
Exhibit I.

(e) Delivery of Securities. The Company shall have delivered to such Purchaser
duly executed Notes and Warrants for the number of Units being purchased by such
Purchaser (each in such denominations as such Purchaser shall request),
registered in such Purchaser’s name.

(f) Listing. The Common Stock shall be authorized for quotation and listed on
the National Market and trading in the Common Stock (or on the National Market
generally) shall not have been suspended by the SEC or the National Market.

(g) Representations and Warranties True; Covenants Performed. The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. Such Purchaser
shall have received a certificate, executed by the Chief Executive Officer of
the Company after reasonable investigation, dated as of the Closing Date to the
foregoing effect and as to such other matters as may reasonably be requested by
such Purchaser.

(h) No Legal Prohibition; Government Approval. No statute, rule, regulation,
executive order, decree, ruling, injunction, action or proceeding shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby which restricts or prohibits the
consummation of, any of the transactions contemplated by this Agreement. The
Company shall have obtained all governmental, regulatory or third party consents
and approvals, if any, necessary for the sale of the Securities.

(i) Legal Opinion. Such Purchaser shall have received an opinion of the
Company’s counsel, dated as of the Closing Date, in the form attached hereto as
Exhibit L.

(j) No Material Adverse Change. There shall have been no material adverse
changes and no material adverse developments in the business, properties,
operations, prospects, financial condition or results of operations of the
Company and its Subsidiaries, taken as a whole, since the date hereof, and no
information that is materially adverse to the Company and of which such
Purchaser is not currently aware shall come to the attention of such Purchaser.



--------------------------------------------------------------------------------

(k) Corporate Approvals. Such Purchaser shall have received a copy of
resolutions, duly adopted by the Board of Directors of the Company, which shall
be in full force and effect at the time of the Closing, authorizing the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation by the Company of the
transactions contemplated hereby and thereby, certified as such by the Secretary
or Assistant Secretary of the Company, and such other documents they reasonably
request in connection with the Closing.

(l) Noteholder Agreements. Holders of at least 94% of the aggregate face amount
of the outstanding 5% Senior Convertible Notes of the Company shall have
executed and delivered a Noteholder Agreement substantially in the form attached
hereto as Exhibit J.

(m) Repayment of Indebtedness. Contemporaneous with the Closing, the Company
shall have repurchased or redeemed the Indebtedness identified on Schedule 7(m)
hereto for the amounts set forth on such schedule, and the Company shall have
delivered to the Purchasers a payoff and general release letter (including a
release of any security interest, mortgage, lien or other encumbrance with
respect to any assets or property of the Company or any of its Subsidiaries,
along with any UCC-3 or other filings required to effectuate the release such
security interests, mortgages, liens or other encumbrances) from each holder of
such Indebtedness, which payoff and general release letters shall be in form and
substance satisfactory to the Purchasers.

(n) Delivery of Transfer Agent Instructions. The Company shall have delivered to
such Purchaser a copy of the Irrevocable Transfer Agent Instructions, in the
form of Exhibit K attached hereto, which instructions shall have been delivered
to and acknowledged in writing by the Company’s transfer agent.

(o) Good Standing Certificates. The Company shall have delivered to such
Purchaser a true copy of a certificate evidencing the formation and good
standing of the Company and each of its Subsidiaries (other than Nestor
Interactive, Inc.) in such entity’s jurisdiction of formation issued by the
Secretary of State (or comparable office) of such jurisdiction, as of a date
within 10 days of the Closing Date.

(p) Transfer Agent Certification. The Company shall have delivered to such
Purchaser a letter from the Company’s transfer agent certifying the number of
shares of Common Stock outstanding as of a date within five days of the Closing
Date.

 

8. PARTICIPATION RIGHTS.

(a) For purposes of this Section 8, the following definitions shall apply.

(i) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(ii) “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.



--------------------------------------------------------------------------------

(iii) “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(b) From the date hereof until the date that is 180 days following the Effective
Date (as defined in the Registration Rights Agreement), as such date may be
extended by one Trading Day for each Trading Day following the Effective Date on
which the Equity Conditions (as defined in the Notes) are not satisfied, the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries’
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (any such
offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Financing”) without the prior written approval of the holders of at
least 75% of the aggregate principal amount of the Notes.

(c) Participation in Future Financings.

(i) From the date hereof until the first anniversary of the Effective Date (as
defined in the Registration Rights Agreement), as such date may be extended by
one Trading Day for each Trading Day following the Effective Date on which the
Equity Conditions (as defined in the Notes) are not satisfied, and provided that
at least 30% of the principal face amount of the Notes issued hereunder remain
outstanding, if the Company or any of its Subsidiaries proposes to engage in any
Subsequent Financing (including any Subsequent Financing approved pursuant to
Section 8(b)), then the Company shall deliver to each Purchaser a written notice
of its intention to effect a Subsequent Financing (a “Pre-Notice”), which
Pre-Notice shall not include any details regarding the proposed terms of such
Subsequent Financing and shall ask such Purchaser if it wants to review the
details of such Subsequent Financing.

(ii) Upon the request of a Purchaser, and only upon a request by such Purchaser,
the Company shall promptly, but no later than 1 Business Day (as defined in the
Notes) after such request, deliver to such Purchasers an irrevocable written
notice (the “Offer Notice”), which Offer Notice shall (A) identify and describe
the securities being offered in such Subsequent Financing (the “Offered
Securities”), (B) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (C) identify the class of persons to which or with
which the Offered Securities are to be offered, issued, sold or exchanged and
(D) offer to issue and sell to or exchange with such Purchaser a pro rata
portion of 30% of the Offered Securities (a) based on such Purchaser’s pro rata
portion of the aggregate principal amount of Notes purchased hereunder (the
“Basic Amount”), and (b) with respect to each Purchaser that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Purchasers as such Purchaser shall indicate it
will purchase or acquire should the other Purchasers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).

(iii) To participate in the Subsequent Financing, in whole or in part, such
Purchaser must deliver a written notice to the Company prior to 5:30 p.m. (New
York City time)



--------------------------------------------------------------------------------

on the third Business Day after such Purchaser’s receipt of the Offer Notice
(the “Offer Period”), setting forth the portion of such Purchaser’s Basic Amount
that such Purchaser elects to purchase and, if such Purchaser shall elect to
purchase all of its Basic Amount, the Undersubscription Amount, if any, that
such Purchaser elects to purchase (in either case, the “Notice of Acceptance”).
If the Basic Amounts subscribed for by all Purchasers are less than the total of
all of the Basic Amounts, then each Purchaser who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), each Purchaser who has subscribed for any Undersubscription Amount
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Basic Amount of such Purchaser bears to the
total Basic Amounts of all Purchasers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary, which process shall be repeated until the Purchasers shall have had
the opportunity to subscribe for any remaining Undersubscription Amount.

(iv) The Company shall have 20 Business Days (as defined in the Notes) from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Purchasers (the “Refused Securities”), but only to the
offerees described in the Offer Notice (if so described therein) and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring person or persons or less
favorable to the Company than those set forth in the Offer Notice.

(v) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 8(c)), then each Purchaser may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Purchaser elected to purchase
pursuant to Section 8(c)(iii) above multiplied by a fraction, (A) the numerator
of which shall be the number or amount of Offered Securities the Company
actually proposes to issue, sell or exchange (including Offered Securities to be
issued or sold to Purchasers pursuant to Section 8(c)(iii) above prior to such
reduction) and (B) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Purchaser so elects to reduce the
number or amount of Offered Securities specified in its Notice of Acceptance,
the Company may not issue, sell or exchange more than the reduced number or
amount of the Offered Securities unless and until such securities have again
been offered to the Purchasers in accordance with this Section 8(c).

(vi) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Purchasers shall acquire from the Company, and
the Company shall issue to the Purchasers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 8(c)(v) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer Notice. Notwithstanding anything to the
contrary contained in this Agreement, if the Company does not consummate the
closing of the issuance, sale or exchange of all or less than all of the Refused
Securities within 20 Business Days of the



--------------------------------------------------------------------------------

expiration of the Offer Period, the Company shall, at the option of each
Purchaser, issue to such Purchaser the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 8(c)(v)
above if the Purchaser has so elected, upon the terms and conditions specified
in the Offer. The purchase by the Purchasers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Purchasers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Purchasers and their
respective counsel.

(vii) Any Offered Securities not acquired by the Purchasers or other persons in
accordance with this Section (8)(c) may not be issued, sold or exchanged until
they are again offered to the Purchasers under the procedures specified in this
Agreement.

(viii) Each Purchaser shall hold in confidence and shall not make any disclosure
of any information contained in an Offer Notice which the Company determines in
good faith to be confidential, and of which the Purchasers are so notified
unless such information has been made generally available to the public other
than by disclosure in violation of this or any other agreement.

(d) Right of First Refusal with Respect to Certain Financings.

(i) If the Company proposes to secure any debtor-in-possession financing from
any third party (“DIP Financing”), the Company shall promptly give written
notice (the “First Notice”) to each of the Purchasers at least 20 days prior to
the closing of such DIP Financing. The First Notice shall describe in reasonable
detail the proposed DIP Financing.

(ii) For a period of five Business Days following receipt of any First Notice
described in Section 8(d)(i), each Purchaser shall have the right to provide the
Company with a written offer (the “Purchaser DIP Offer”) to provide
debtor-in-possession financing to the Company instead of the DIP Financing
described in the First Notice. If the terms of the financing offered by a
Purchaser in a Purchaser DIP Offer are at least as favorable to the Company as
terms and conditions for the DIP Financing set forth in the First Notice, then
the Company shall proceed with the financing described in such Purchaser DIP
Offer in lieu of the DIP Financing described in the First Notice.

(e) The provisions of Section 8(b), Section 8(c) and Section 8(d) shall not
apply in connection with the issuance of any Excluded Securities (as defined in
the Notes) or any bona fide firm commitment underwritten public offering with a
nationally recognized underwriter pursuant to an effective registration
statement under the Securities Act of 1933, as amended, that generates net
proceeds to the Company, as applicable, of at least $30 million (other than an
“at the-market offering” as defined in Rule 415(a)(4) under the Securities Act
and “equity lines”).



--------------------------------------------------------------------------------

9. COLLATERAL AGENCY PROVISIONS.

(a) Appointment of Collateral Agent. The Purchasers hereby appoint the
Collateral Agent to act as collateral agent and the Collateral Agent agrees to
act as collateral agent for the Purchasers, as contemplated herein and in the
Security Documents.

(b) Collateral Agent Authorized to Enter into Collateral Documents. Each of the
Purchasers authorizes and directs the Collateral Agent to enter into the
Security Documents on its behalf.

(c) Amendment to Security Documents. The Purchasers holding at least 75% of the
total outstanding principal balance of the Notes (the “Required Holders”) shall
have the right to direct the Collateral Agent in writing, from time to time, to
consent to any amendment, modification or supplement to or waiver of any
provision of any Security Document and to release any Collateral (as defined in
the Security Documents) from any lien or security interest held by the
Collateral Agent; provided, however, that (i) no such direction shall require
the Collateral Agent to consent to the modification of any provision or portion
thereof which (in the sole judgment of the Collateral Agent) is intended to
benefit the Collateral Agent, (ii) the Collateral Agent shall have the right to
decline to follow any such direction if the Collateral Agent shall determine in
good faith that the directed action is not permitted by the terms of any
Security Document or may not lawfully be taken and (iii) no such direction shall
waive or modify any provision of any Security Document the waiver or
modification of which requires the consent of all Purchasers unless all
Purchasers consent thereto. The Collateral Agent may rely on any such written
direction given to it by the Required Holders and shall be fully protected in
relying thereon, and shall under no circumstances be liable, except in
circumstances involving the Collateral Agent’s gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with any of the Security Documents.

(d) Duties of Collateral Agent.

(i) Powers. The Collateral Agent shall have and may exercise such powers under
the Security Documents as are specifically delegated to the Collateral Agent by
the terms hereof and thereof. The Collateral Agent shall not have any implied
duties or any obligations to take any action under this Agreement or the
Security Documents.

(ii) No Obligation to Act. The Collateral Agent shall be entitled to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the written instructions of the Required Holders and such
instructions shall be binding upon all the Purchasers, including, without
limitation, the instructions set forth in Section 4(c) hereof; provided,
however, that the Collateral Agent shall not be under any obligation to exercise
any of the rights or powers vested in it by this Agreement or any Security
Document in the manner so requested unless, if so requested by the Collateral
Agent, it shall have been provided indemnity from the Company satisfactory to it
against the costs, expenses and liabilities which may be incurred by it in
compliance with or in performing such request or direction. No provisions of
this Agreement or any Security Document shall otherwise be construed to require
the Collateral



--------------------------------------------------------------------------------

Agent to expend or risk its own funds or take any action that could in its
judgment cause it to incur any cost, expenses or liability for which it is not
specifically indemnified hereunder. No provision of this Agreement or of any
Security Document shall be deemed to impose any duty or obligation on the
Collateral Agent to perform any act or acts or exercise any right, power, duty
or obligation conferred or imposed on it, in any jurisdiction in which it shall
be illegal, or in which the Collateral Agent shall be unqualified or
incompetent, to perform any such act or acts or to exercise any such right,
power, duty or obligation or if such performance or exercise would constitute
doing business by the Collateral Agent in such jurisdiction or impose a tax on
the Collateral Agent by reason thereof.

(iii) Action by Collateral Agent. Absent written instructions from the Required
Holders at a time when an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have no obligation to take any actions
under the Security Documents.

(iv) Independent Right of Each Purchaser to Instruct Collateral Agent. The right
of each Purchaser to instruct the Collateral Agent is the separate and
individual property of such Purchaser and may be exercised as such Purchaser
sees fit in its sole discretion and with no liability to any other such
Purchaser for the exercise or non-exercise thereof. Without limiting the
foregoing, the Required Holders shall not be liable under any circumstances to
any other Purchaser for any action taken or omitted to be taken hereunder by the
Collateral Agent upon written instructions from the Required Holders.

(v) Relationship Between Collateral Agent and Purchasers. The relationship
between the Collateral Agent and the Purchasers is and shall be only to the
extent explicitly provided for herein that of agent and principal and nothing
herein contained shall be construed to constitute the Collateral Agent a trustee
for any Purchaser or to impose on the Collateral Agent duties and obligations
other than those expressly provided for herein. Without limiting the generality
of the foregoing, neither the Collateral Agent nor any of its directors,
officers, employees, partners or agents shall:

(A) be responsible to the Purchasers for any recitals, representations or
warranties contained in, or for the execution, validity, genuineness,
perfection, effectiveness or enforceability of, the Security Documents (it being
expressly understood that any determination of the foregoing is the
responsibility of each Purchaser),

(B) be responsible to the Purchasers for the validity, genuineness, perfection,
effectiveness, enforceability, existence, value or enforcement of any security
interest in the Collateral (it being expressly understood that any determination
of the foregoing is the responsibility of each Purchaser),

(C) be under any duty to inquire into or pass upon any of the foregoing matters,
or to make any inquiry concerning the performance by any person or entity of its
or their obligations under any Security Document (it being expressly understood
that any determination of the foregoing is the responsibility of each
Purchaser),

(D) be deemed to have knowledge of the occurrence of an Event of Default (as
defined in the Notes), or any event, condition or circumstance the occurrence of



--------------------------------------------------------------------------------

which would, with the giving of notice or the passage of time or both,
constitute an Event of Default,

(E) be responsible or liable to the Purchasers for any shortage, discrepancy,
damage, loss or destruction of any part of the Collateral wherever the same may
be located regardless of the cause thereof unless the same shall happen solely
through the gross negligence or willful misconduct of the Collateral Agent as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction,

(F) have any liability to the Purchasers for any error or omission or action or
failure to act of any kind made in the settlement, collection or payment in
connection with any of the Security Documents or any of the Collateral or any
instrument received in payment therefor or for any damage resulting therefrom
other than as a sole result of its own gross negligence or willful misconduct as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction,

(G) in any event, be liable to the Purchasers as such for any action taken or
omitted by it, absent, in each case described in this subsection, its gross
negligence or willful misconduct as shall have been determined in a final
nonappealable judgment of a court of competent jurisdiction, or

(H) be responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including without limitation strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of god, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services; it being
understood that the Collateral Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.

(e) Standard of Care. Each Purchaser agrees with all other Purchasers and the
Collateral Agent that nothing contained in this Agreement shall be construed to
give rise to, nor shall such Purchaser have, any claims whatsoever against the
Collateral Agent on account of any act or omission to act in connection with the
exercise of any right or remedy of the Collateral Agent with respect to the
Security Documents or the Collateral in the absence of gross negligence or
willful misconduct of the Collateral Agent as shall have been determined in a
final nonappealable judgment of a court of competent jurisdiction. In no event
shall the Collateral Agent be liable under or in connection with this Agreement
or any Security Documents for indirect, special, incidental, punitive or
consequential losses or damages of any kind whatsoever, including but not
limited to lost profits, whether or not foreseeable, even if the Collateral
Agent has been advised of the possibility thereof and regardless of the form of
action in which such damages are sought.

(f) Collateral In Possession of Collateral Agent. The Collateral Agent shall be
at liberty to place any of the Collateral, this Agreement, the Security
Documents and any other instruments, documents or deeds delivered to it pursuant
to or in connection with any of such documents in any safe deposit box, safe or
receptacle selected by it or with any bank, any



--------------------------------------------------------------------------------

company whose business includes undertaking the safe custody of documents or any
firm of lawyers of good repute and the Collateral Agent shall not be responsible
for any loss thereby incurred unless such loss is solely the result of the
Collateral Agent’s gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction. The Collateral Agent’s books and records shall at all times show
that the Collateral is held by the Collateral Agent subject to the pledge and
lien of the Security Documents.

(g) Agents, Officers and Employees of Collateral Agent. The Collateral Agent may
execute any of its duties under the Security Documents by or through its agents,
officers or employees. Neither the Collateral Agent nor any of its agents,
officers or employees shall be liable for any action taken or omitted to be
taken by it or them in good faith, be responsible for the consequence of any
oversight or error of judgment or answerable for any loss unless any of the
foregoing shall happen through its or their gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction.

(h) Appointment of Co-Agent. Whenever the Collateral Agent shall deem it
necessary or prudent in order either to conform to any law of any jurisdiction
in which all or any part of the Collateral shall be situated or to make any
claim or bring any suit with respect to the Collateral or the Security
Documents, or in the event that the Collateral Agent shall have been requested
to do so by or on behalf of the Required Holders, the Collateral Agent shall
execute and deliver a supplemental agreement and all other instruments and
agreements necessary or proper to constitute a bank or trust company, or one or
more other persons or entities approved by the Collateral Agent, either to act
as co-agent or co-agents with respect to all or any part of the Collateral or
with respect to the Security Documents, jointly with the Collateral Agent or any
successor or successors, or to act as separate agent or agents of any such
property, in any such case with such powers as may be provided in such
supplemental agreement, and to vest in such bank, trust company or other persons
or entities as such co-agent or separate agent, as the case may be, any
property, title, right or power of the Collateral Agent deemed necessary or
advisable by the Required Holders or the Collateral Agent.

(i) Reliance on Certain Documents. The Collateral Agent shall be entitled to
rely on any communication, instrument or document believed by it to be genuine
and correct and to have been signed or sent by the proper person or entity, and
with respect to all legal matters shall be entitled to rely on the advice of
legal advisors selected by it concerning all matters relating to the Security
Documents and its duties hereunder and thereunder and otherwise shall rely on
such experts as it deems necessary or desirable, and shall not be liable to any
Purchaser or any other person or entity for the consequences of such reliance in
the absence of gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.

(j) Collateral Agent May Have Separate Relationship with Parties. The Collateral
Agent (or any affiliate of the Collateral Agent) may, notwithstanding the fact
that it is the Collateral Agent, act as a lender to the Company and lend money
to, and generally engage in any kind of business with such party in the same
manner and to the same effect as though it were not the Collateral Agent; and
such business shall not constitute a breach of any obligation of the Collateral
Agent to the other Purchasers.



--------------------------------------------------------------------------------

(k) Indemnification of Collateral Agent. The Company hereby agrees to indemnify
and hold harmless the Collateral Agent (and its directors, officers and
employees) for any and all liabilities, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including the fees and other charges of
counsel) or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent in its capacity as the
Collateral Agent, in any way relating to or arising out of the Security
Documents or the transactions contemplated hereby or thereby or the enforcement
of any of the terms hereof or thereof, provided that the Company shall not be
liable for any of the foregoing to the extent they arise from gross negligence
or willful misconduct on the part of the Collateral Agent as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction. This Section 9(k) shall survive the termination of this Agreement.
Prior to taking any action hereunder as Collateral Agent, the Collateral Agent
may require the Company to deposit, and the Company shall deposit, with the
Collateral Agent sufficient sums as it determines in good faith is necessary to
protect the Collateral Agent for costs and expenses associated with taking such
action, and the Collateral Agent shall have no liability hereunder for failure
to take such action unless the Company promptly deposits such sums; provided,
however, that if the Company fails to deposit such amounts within 3 business
days of the Collateral Agent’s request therefore, the Collateral Agent shall
notify the Purchasers of such failure.

(l) Resignation and Removal. The Collateral Agent at any time may resign, upon
30 days’ prior written notice, by an instrument addressed and delivered to the
Purchasers and the Company and may be removed at any time with or without cause
upon 30 days’ prior written notice, by an instrument in writing duly executed by
duly authorized signatories of the Required Holders. The Required Holders shall
have the right to appoint a successor to the Collateral Agent upon any such
resignation or removal, by instrument of substitution complying with the
requirements of applicable law, or, in the absence of any such requirement,
without any formality other than appointment and designation in writing, a copy
of which instrument or writing shall be sent to each Purchaser. Upon the making
of such appointment and delivery to such successor Collateral Agent of the
Collateral then held by the retiring Collateral Agent, such successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties conferred hereby and by the Security Documents upon the
Collateral Agent named herein, and one or more such appointments and
designations shall not exhaust the right to appoint and designate further
successor Collateral Agents hereunder. The retiring Collateral Agent shall not
be discharged from its duties and obligations hereunder until, and the retiring
Collateral Agent shall be so discharged when, all the Collateral held by the
retiring Collateral Agent has been delivered to the successor Collateral Agent
and such successor Collateral Agent shall execute, acknowledge and deliver to
each holder of the Notes and to the Company an instrument accepting such
appointment. If no successor shall be appointed and approved on or prior to the
date of any such resignation, the resigning Collateral Agent may apply to any
court of competent jurisdiction to appoint a successor to act until a successor
shall have been appointed by the Required Holders as above provided.

(m) Rights with Respect to Collateral.

(i) Each Purchaser agrees with all other Purchasers (A) that it shall not, and
shall not attempt to, exercise any rights with respect to its security interest
in the Collateral, whether pursuant to any other agreement or otherwise (other
than pursuant to this Agreement), or



--------------------------------------------------------------------------------

take or institute any action against the Collateral Agent or any of the other
Purchasers in respect of the Collateral or its rights hereunder (other than any
such action arising from the breach of this Agreement) and (B) that such
Purchaser has no other rights with respect to the Collateral other than as set
forth in this Agreement and the Security Documents.

(ii) Each Purchaser agrees with all other Purchasers and the Collateral Agent
that nothing contained in this Section 9 shall be construed to give rise to, nor
shall such Purchaser have, any claims whatsoever against the Collateral Agent on
account of any act or omission to act in connection with the exercise of any
right or remedy of the Collateral Agent with respect to the Collateral in the
absence of gross negligence or willful misconduct of the Collateral Agent, as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction.

(n) Fees, Costs and Expenses of Collateral Agent. Without limiting any other
cost reimbursement provisions in this Agreement or the Security Documents, upon
demand, the Company shall pay to the Collateral Agent the amount of any and all
fees and reasonable expenses incurred by the Collateral Agent under this
Agreement or the Security Documents or in connection herewith or therewith,
including, without limitation, reasonable fees of counsel to the Collateral
Agent and those other expenses that may be incurred in connection with (i) the
execution and delivery of this Agreement and the Security Documents and any
amendments, waivers and supplements hereto or thereto, (ii) the administration
of this Agreement and the Security Documents, (iii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Collateral (as defined in the Security Agreement), (iv) the exercise or
enforcement of any of the rights of the Collateral Agent under this Agreement or
the Security Documents, and (v) the failure of any the Company to perform or
observe any of the provisions of this Agreement or the Security Documents.



--------------------------------------------------------------------------------

10. GOVERNING LAW; MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. The Company, each
Purchaser and the Collateral Agent irrevocably consent to the jurisdiction of
the United States federal courts and the state courts located in the City of New
York, Borough of Manhattan, in any suit or proceeding based on or arising under
this Agreement and irrevocably agree that all claims in respect of such suit or
proceeding may be determined in such courts. The Company, each Purchaser and the
Collateral Agent each irrevocably waives the defense of an inconvenient forum to
the maintenance of such suit or proceeding in such forum. The Company, each
Purchaser and the Collateral Agent each further agrees that service of process
upon such party mailed by first class mail shall be deemed in every respect
effective service of process upon such party in any such suit or proceeding.
Nothing herein shall affect the right of any party hereto to serve process in
any other manner permitted by law. The Company, each Purchaser and the
Collateral Agent each agrees that a final non-appealable judgment in any such
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF ANY TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.

(b) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed execution page(s) hereof to be
physically delivered to the other party within five days of the execution
hereof, provided that the failure to so deliver any manually executed execution
page shall not affect the validity or enforceability of this Agreement.

(c) Construction. Whenever the context requires, the gender of any word used in
this Agreement includes the masculine, feminine or neuter, and the number of any
word includes the singular or plural. Unless the context otherwise requires, all
references to articles and sections refer to articles and sections of this
Agreement, and all references to schedules are to schedules attached hereto,
each of which is made a part hereof for all purposes. The descriptive headings
of the several articles and sections of this Agreement are inserted for purposes
of reference only, and shall not affect the meaning or construction of any of
the provisions hereof.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.



--------------------------------------------------------------------------------

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents (including any schedules and exhibits hereto and thereto) contain the
entire understanding of the Purchasers, the Company, the Collateral Agent, their
affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company, the Purchasers nor the Collateral Agent make any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived other than by an instrument in
writing signed by the party to be charged with enforcement, and, except as
otherwise provided herein, no provision of this Agreement may be amended other
than by an instrument in writing signed by the Company and each Purchaser;
provided, that no amendment or waiver of any provision of Section 9 hereof shall
be effective unless it is set forth in a written instrument signed by the
Company, each Purchaser and the Collateral Agent. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
also is offered to all of the parties to the Transaction Documents, holders of
Notes or holders of the Warrants, as the case may be. The Company has not,
directly or indirectly, made any agreements with any Purchasers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.

(f) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by certified or registered mail
(return receipt requested) or delivered personally, by nationally recognized
overnight carrier or by confirmed facsimile transmission, and shall be effective
five days after being placed in the mail, if mailed, or upon receipt or refusal
of receipt, if delivered personally or by nationally recognized overnight
carrier or confirmed facsimile transmission, in each case addressed to a party
as provided herein. The initial addresses for such communications shall be as
follows, and each party shall provide notice to the other parties of any change
in such party’s address:

(i) If to the Company:

Nestor, Inc.

42 Oriental Street

Providence, Rhode Island 02908

Telephone: (401) 274-5658

Facsimile: (401) 274-5707

Attention: Benjamin M. Alexander, Esq.

with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:

Hinckley, Allen & Snyder LLP

50 Kennedy Plaza, Suite 1500

Providence, Rhode Island 02903

Telephone: (401) 274-2000

Facsimile: (401) 277-9600

Attention: Margaret D. Farrell, Esq.



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

Drinker Biddle & Reath LLP

One Logan Square

18th & Cherry Streets

Philadelphia, PA 19103

Telephone: (215) 988-2700

Facsimile: (215) 988-2757

Attention: Stephen T. Burdumy, Esq.

and

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

(ii) If to any Purchaser, to the address set forth under such Purchaser’s name
on the Execution Page hereto executed by such Purchaser.

(iii) If to the Collateral Agent:

U.S. Bank National Association

Corporate Trust Services

225 Asylum Street, 23rd Floor

Hartford, CT 06103

Telephone: (860) 241-6859

Facsimile: (860) 241-6881

Attention: Arthur Blakeslee

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Except as provided
herein, the Company shall not assign this Agreement or any rights or obligations
hereunder. Any Purchaser may assign or transfer the Securities pursuant to the
terms of this Agreement and of such Securities, or assign such Purchaser’s
rights hereunder to any other person or entity, which assignee shall be
considered a Purchaser for purposes of this Agreement; provided that the
participation rights set forth in Section 8(c) and the right of first refusal in
Section 8(d) may not be assigned or transferred by any Purchaser without the
consent of the Company.

(h) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person; provided, however, that Section 4(r) may be enforced by any Purchaser’s
affiliates and its or their advisors to the extent the same is entitled to
reimbursement of Expenses pursuant thereto.



--------------------------------------------------------------------------------

(i) Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5, 8 and 10 hereof shall
survive the Closing notwithstanding any due diligence investigation conducted by
or on behalf of any Purchaser. Moreover, none of the representations and
warranties made by the Company herein shall act as a waiver of any rights or
remedies any Purchaser may have under applicable U.S. federal or state
securities laws.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Purchaser’s execution and delivery
of this Agreement and the other Transaction Documents and purchase of the
Securities hereunder, and in addition to all of the Company’s other obligations
under this Agreement and the other Transaction Documents, from and after the
Closing, the Company shall defend, protect, indemnify and hold harmless each
Purchaser and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement, collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, any other Transaction Document or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement, any other Transaction Document or any other certificate, instrument
or document contemplated hereby or thereby or (iii) any cause of action, suit,
claim, order, proceeding or process brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (A) the execution,
delivery, performance or enforcement of this Agreement, any other Transaction
Document or any other certificate, instrument or document contemplated hereby or
thereby (B) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance and sale of the
Securities, (C) any disclosure made by such Purchaser pursuant to and in full
compliance with Section 4(b) or 4(n) hereof or (D) the status of such Purchaser
or holder of the Securities as an investor in the Company. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Except as otherwise set forth herein, the mechanics and procedures with
respect to the rights and obligations under this Section 10(k) shall be the same
as those set forth in Section 6 of the Registration Rights Agreement.



--------------------------------------------------------------------------------

(l) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser hereunder or pursuant to any of the other Transaction
Documents or any Purchaser enforces or exercises its rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(m) No Strict Construction. The language used herein and therein shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party to this
Agreement.

(n) Remedies. No provision of this Agreement or any other Transaction Document
providing for any remedy to a Purchaser shall limit any other remedy which would
otherwise be available to such Purchaser at law, in equity or otherwise. Nothing
in this Agreement or any other Transaction Document shall limit any rights any
Purchaser may have under any applicable federal or state securities laws with
respect to the investment contemplated hereby. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchasers by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations hereunder (including, but not limited to, its
obligations pursuant to Section 5 hereof) will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Agreement (including, but not limited to, its obligations pursuant to Section 5
hereof), that each Purchaser shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate issuance and transfer of the Securities, without the necessity of
showing economic loss and without any bond or other security being required.

(o) Knowledge. As used in this Agreement, the term “knowledge” of any person or
entity shall mean and include (i) actual knowledge and (ii) that knowledge which
a reasonably prudent business person could have obtained in the management of
his or her business affairs after making due inquiry and exercising due
diligence which a prudent business person should have made or exercised, as
applicable, with respect thereto and with respect to the Company, shall mean the
knowledge (as so defined) of the directors, officers and Key Employees of the
Company.

(p) Exculpation Among Purchasers; No “Group”. The obligations of each Purchaser
under any Transaction Document are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance or non-performance of the obligations of any other Purchaser under
any Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant thereto, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the



--------------------------------------------------------------------------------

Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
party to this Agreement confirms that it has independently participated in the
negotiation and drafting of this Agreement and the other Transaction Documents
with the advice of its own counsel and advisors, that it has independently
determined to enter into the transactions contemplated hereby and thereby, that
it is not relying on any advice from or evaluation by any other Purchaser, and
that it is not acting in concert with any other Purchaser in making its purchase
of Securities hereunder or in monitoring its investment in the Company. The
Purchasers and, to its knowledge, the Company agree that no action taken by any
Purchaser pursuant hereto or to the other Transaction Documents, shall be deemed
to constitute the Purchasers as a partnership, an association, a joint venture
or any other kind of entity or group, or create a presumption that the Buyers
are in any way acting in concert or would deem such Purchasers to be members of
a “group” for purposes of Section 13(d) of the Exchange Act. The Purchasers have
not agreed to act together for the purpose of acquiring, holding, voting or
disposing of equity securities of the Company. Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement or out of the other Transaction
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. Each Purchaser
acknowledges that Radcliffe has retained Drinker Biddle & Reath LLP (“DB&R”) to
act as its counsel in connection with the transactions contemplated by this
Agreement and the other Transaction Documents and that DB&R has not acted as
counsel for any of the other Purchasers in connection therewith and none of the
other Purchasers have the status of a client of DB&R for conflict of interest or
other purposes as a result thereof. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by the
Purchasers. The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Purchasers are in
any way acting in concert or as a “group” for purposes of Section 13(d) of the
Exchange Act with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC. By:  

/s/ Nigel P. Hebborn

Name:  

Nigel P. Hebborn

Title:

 

Executive Vice President and CFO

 

COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ Arthur L. Blakeslee

Name:  

Arthur L. Blakeslee

Title:  

Vice President

 

PURCHASER:    (Print or Type Name of Purchaser) By:      Name:   Title:  

 

RESIDENCE:      ADDRESS:                  Telephone:        Facsimile:       
Attention:     

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No ¨

Material Notice Recipient (if different from above):

 

ADDRESS:                  Telephone:        Facsimile:        Attention:     



--------------------------------------------------------------------------------

AGGREGATE SUBSCRIPTION AMOUNT:

 

Purchase Price ($______ per Unit): ________________

Number of Units: _____________________________



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:   PURCHASER:

Dolphin Offshore Partners, L.P.

(Print or Type Name of Purchaser) By:  

/s/ Peter E. Salas

Name:   Peter E. Salas Title:   General Partner

 

RESIDENCE:   Delaware L.P. ADDRESS:  

c/o Dolphin Asset Management Corp.

129 East 17th Street

  New York, NY 10003   Telephone:   1-212-982-5071   Facsimile:   1-212-202-3817
  Attention:   Peter E. Salas

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:

  Dolphin Advisors, LLC   940 High Road   Kensington, CT 06037   Telephone:  
1-212-537-6766   Facsimile:   1-212-656-1212   Attention:   Carlos P. Salas

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): $300,000

Number of Units: 300

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:   PURCHASER:

Kamunting Street Master Fund Ltd

(Print or Type Name of Purchaser) By:  

/s/ Gregor T. Dannacher

Name:   Gregor T. Dannacher Title:   Director of Research   Kamunting Street
Capital Management, L.P. as Investment Manager for Kamunting Street Master Fund,
Ltd

 

RESIDENCE:  

 

ADDRESS:   140 East 45th Street   15th floor   NY, NY 10017   Telephone:  
212-490-4343   Facsimile:   212-490-4360   Attention:   Gregor Dannacher

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:

  140 East 45th Street   15th floor   NY, NY 10017   Telephone:   212-490-4350  
Facsimile:  

 

  Attention:   Chief Compliance Officer     Attn: George Marinopoules

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): $3,500,000

Number of Units: 3,500

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:   PURCHASER:

Tribeca Global Convertible Investments Ltd.

(Print or Type Name of Purchaser) By:  

/s/ Oliver E.C. Dobbs

Name:   Oliver E.C. Dobbs Title:   Authorized Signatory

 

RESIDENCE:   Cayman Islands, B.W.I. ADDRESS:   731 Lexington Avenue   New York,
New York 10022   Telephone:   212-559-0338   Facsimile:   212-793-2582  
Attention:   Anthony Cardile

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:

  Jeremy Valeo   731 Lexington Ave, 23rd Fl   NY, NY 10022   Telephone:  
212-559-9488   Facsimile:   646-291-3540   Attention:   Jeremy Valeo

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): $2,500,000

Number of Units: 2,500

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:   PURCHASER:

CAPITAL VENTURES INTERNATIONAL

 

By: Heights Capital Management, Inc.
Its authorized agent

 

(Print or Type Name of Purchaser) By:  

/s/ Martin Kobinger

Name:   Martin Kobinger Title:   Investment Manager

 

RESIDENCE:  

 

ADDRESS:  

 

  101, California St., Suite 3250   San Francisco, CA 94111   Telephone:   (415)
403 6500   Facsimile:   (415) 403 6525   Attention:   Martin Kobinger

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes x No ¨

Material Notice Recipient (if different from above):

 

ADDRESS:

 

 

 

 

 

 

  Telephone:  

 

  Facsimile:  

 

  Attention:  

 

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): $3,000,000

Number of Units: 3,000

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

Name:   Title:   PURCHASER:

Evolution Master Fund Ltd. SPC, Segregated Portfolio M

(Print or Type Name of Purchaser) By:  

/s/ Adrian Brinelle

Name:   Adrian Brinelle Title:   Director

 

RESIDENCE:   Cayman Islands ADDRESS:   Walker House, Mary Street   P.O. Box 908
GT   George town, Cayman Islands   Telephone:   808-441-4949   Facsimile:  
808-441-4946   Attention:   Richard Chisholm

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:

  1132 Bishop Street, Suite 1880   Honolulu, HI 96813     Telephone:  
808-441-4949   Facsimile:   808-441-4946   Attention:   Richard Chisholm

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): 3,500,000

Number of Units: 3,500

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:   PURCHASER:

HIGHBRIDGE INTERNATIONAL LLC

(Print or Type Name of Purchaser) By:  

/s/ Adam J. Chill

Name:   Adam J. Chill Title:   Managing Director

 

RESIDENCE:   Cayman Islands, BWI ADDRESS:  
c/o Highbridge Capital Management, LLC   9 West 57th Street, 27th Floor   New
York, New York 10019   Telephone:   (212) 287-4720   Facsimile:   (212) 751-0755
  Attention:   Ari J. Storch/Adam J. Chill

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:

  Schulte Roth & Zabel LLP   919 Third Avenue   New York, New York 10022  
Telephone:   (212) 756-2000   Facsimile:   (212) 593-5955   Attention:   Eleazer
N. Klein, Esq.

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): $3,750,000.00

Number of Units: 3,750

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

By:  

 

Name:   Title:   PURCHASER:

Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio

By: RG Capital Management, L.P.

By: RGC Management Company, LLC

By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Managing Director

 

RESIDENCE:   Cayman Islands ADDRESS:   c/o RG Capital Management, L.P.   3 Bala
Plaza - East, Suite 501   Bala Cynwyd, PA 19004   Telephone:   (610) 617-5900  
Facsimile:   (610) 617-0580   Attention:   Gerald F. Stahlecker

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:

  Same as above       Telephone:     Facsimile:     Attention:  

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): $7,000,000.00

Number of Units: 7,000

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:

Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio

By: RG Capital Management, L.P.

By: RGC Management Company, LLC

By:  

/s/ Gerald F. Stahlecker

Name:   Gerald F. Stahlecker Title:   Managing Director

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Purchaser and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 

 

COLLATERAL AGENT:

U.S. BANK NATIONAL ASSOCIATION

By:  

 

Name:   Title:   PURCHASER:

LB I Group Inc.

(Print or Type Name of Purchaser) By:  

/s/ Eric C. Salzman

Name:   Eric C. Salzman Title:   SVP

 

RESIDENCE:   ADDRESS:   c/o Lehman Brothers, ATT: Will Yelsits   399 Park Ave.,
9th Floor   NY, NY 10022   Telephone:   (212) 526-2431   Facsimile:   (646)
758-1630   Attention:   Will Yelsits

Purchaser elects to waive its right to designate a Material Notice Recipient
pursuant to Section 4(v): Yes ¨ No x

Material Notice Recipient (if different from above):

 

ADDRESS:   c/o Lehman Brothers, ATT: Ashum Rao   399 Park Ave., 9th Floor   NY,
NY 10022   Telephone:   (212) 526-5902   Facsimile:   (646) 834-4769  
Attention:   Ashum Rao

AGGREGATE SUBSCRIPTION AMOUNT:

Purchase Price ($1,000 per Unit): US$5,000,000

Number of Units: 5,000

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYER: LB I Group Inc. By:  

/s/ Eric C. Salzman

Name:   Eric C. Salzman Title:   SVP 24 May 2006

 



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF SENIOR SECURED CONVERTIBLE NOTE]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
IN A GENERALLY ACCEPTABLE FORM OF COUNSEL, WHICH COUNSEL SHALL BE SELECTED BY
THE HOLDER AND BE REASONABLY ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTIONS 3(c)(v) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(v) OF THIS NOTE. THIS NOTE IS SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF THE SECURITIES PURCHASE
AGREEMENT DATED MAY 24, 2006.

NESTOR, INC.

SENIOR SECURED CONVERTIBLE NOTE

 

Issuance Date: May 25, 2006

   Principal: U.S. $[                ]

FOR VALUE RECEIVED, Nestor, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to [Insert Name] or registered assigns (“Holder”) the amount set
out above as the Principal (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the “Principal”) when due, whether upon the
Maturity Date (as defined below), acceleration, redemption or otherwise (in each
case in accordance with the terms hereof) and to pay interest (“Interest”) on
any outstanding Principal at the rate equal to the then applicable Interest Rate
(as defined below), from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), the Maturity Date, acceleration, conversion,
redemption or otherwise (in each case, in accordance with the terms hereof).
This Senior Secured Convertible Note (including all Senior Secured Convertible
Notes issued in exchange, transfer or replacement hereof, this “Note”) is one of
an issue of Senior Secured Convertible Notes issued pursuant to the Securities
Purchase Agreement (as defined below) on the Closing Date (as defined in the



--------------------------------------------------------------------------------

Securities Purchase Agreement) (collectively, the “Notes” and such other Senior
Secured Convertible Notes, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 28. Capitalized terms not otherwise defined herein
have the meanings set forth in the Securities Purchase Agreement.

(1) MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any. The “Maturity Date” shall be May 25, 2011, but may be
extended at the option of the Holder (i) in the event that, and for so long as,
an Extension Event (as defined in Section 28(t)) shall have occurred and be
continuing and (ii) through the date that is 10 days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice (as defined in Section 5(b)) is delivered prior to
the Maturity Date. Except as specifically set forth herein, this Note is not
prepayable.

(2) INTEREST; INTEREST RATE.

(a) Interest. Interest on this Note shall commence accruing on the Issuance Date
and shall be computed on the basis of a 360-day year comprised of twelve 30-day
months and shall be payable in arrears on the first day of each January, April,
July and October during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date (each, an “Interest Date”) with the first
Interest Date being July 1, 2006. Interest shall be payable on each Interest
Date in cash. Prior to the payment of Interest on an Interest Date, Interest on
this Note shall accrue at the Interest Rate.

(b) Adjustments to Interest Rate. The “Interest Rate” shall initially be the
7% per annum. The Interest Rate shall be subject to adjustment as follows:

(i) If the Company’s Consolidated EBITDA for the three month period ended
June 30, 2007 (as reported in the Company’s Quarterly Report on Form 10-Q for
such period, as filed with the SEC) is less than $1.25 million or if the Company
does not file its Quarterly Report on Form 10-Q for the three month period ended
June 30, 2007 by August 20, 2007, then the Interest Rate shall be increased by
200 basis points, with such increase effective retroactively to July 1, 2007.

(ii) If the Company’s Consolidated EBITDA for the three month period ended
June 30, 2007 (as reported in the Company’s Quarterly Report on Form 10-Q for
such period, as filed with the SEC) is greater than $2.5 million, then the
Interest Rate shall be decreased by 200 basis points, with such decrease
effective retroactively to July 1, 2007.

(iii) If the Company’s Consolidated EBITDA for the twelve month period ended
December 31, 2008 (as reported in the Company’s Annual Report on Form 10-K for
such period, as filed with the SEC) is greater than $14.0 million, then the
Interest Rate shall be decreased by 200 basis points from the prevailing
Interest Rate, with such decrease effective retroactively to January 1, 2009;
provided that, notwithstanding anything in Section 2(b)(ii) or this
Section 2(b)(iii) to the contrary, in no event shall the Interest Rate be
reduced below 5% per annum.

 

-2-



--------------------------------------------------------------------------------

(iv) Upon the occurrence of each adjustment or readjustment of the Interest Rate
pursuant to this Section 2(b), the Company, at its expense, shall furnish to the
Holder a certificate of the Chief Financial Officer of the Company demonstrating
the calculation of the amount of the applicable Consolidated EBITDA on which
such adjustment or readjustment is based and promptly make a public announcement
of such adjustment or readjustment, through the filing of a Form 8-K with the
SEC.

(c) Default Rate. From and after the occurrence of an Event of Default and
notwithstanding the provisions of Section 2(b) hereof, the Interest Rate shall
be increased to 13.5% (the “Default Rate”). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest calculated at the Default Rate during the continuance of such Event
of Default shall continue to apply to the extent it relates to the days after
the occurrence of such Event of Default through and including the date of cure
of such Event of Default. The Default Rate shall not be subject to the
adjustments set forth in Section 2(b).

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all taxes that may be payable
with respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (such number
of shares, the “Conversion Rate”). For the purposes of this Note:

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination a price equal to $3.60, subject to adjustment as
provided herein.

 

-3-



--------------------------------------------------------------------------------

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., New York
City time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(v), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first Business Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the second
Business Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (1) (X) provided that the Transfer Agent is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program and so long as the certificates therefor are not required to
bear a legend pursuant to Section 5(c) of the Securities Purchase Agreement,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder’s or its designee’s balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled, which certificate shall
not bear any restrictive legend unless the certificate is required to bear such
a legend pursuant to Section 5(c) of the Securities Purchase Agreement, (2) pay
any applicable Make-Whole Amount in accordance with Section 3(c)(iii) and
(3) pay to the Holder in cash an amount equal to the sum of (A) the amount of
any accrued and unpaid Interest on the applicable Conversion Amount being
converted through the Conversion Date and (B) any accrued and unpaid Late
Charges on such Conversion Amount and Interest. Delivery of physical
certificates shall be deemed to have been made if delivered personally or when
delivered to a nationally recognized overnight carrier. If this Note is
physically surrendered for conversion as required by Section 3(c)(v) and the
outstanding Principal of this Note is greater than the Conversion Amount, then
the Company shall as soon as practicable and in no event later than three
Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 18(d)) representing
the outstanding Principal not converted. The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii) Mandatory Conversion. If, at any time after the second anniversary of the
Issuance Date, all of the Required Conditions (as defined below) are satisfied,
then, at the option of the Company exercised by the delivery of written notice
to all, but not less than all, of the holders of the Notes (a “Mandatory
Conversion Notice”), the Company may require the holders of the Notes to convert
the remaining principal of the Notes into Common Stock pursuant to the
applicable conversion procedures in Section 3(c)(i) (a “Mandatory Conversion”);
provided that each holder of Notes shall only be required to convert its pro
rata share (based on the ratio that the aggregate outstanding principal balance
of the Notes then held by such holder bears to the aggregate outstanding
principal balance of all Notes then held by all

 

-4-



--------------------------------------------------------------------------------

holders) of an amount of principal of all Notes so converted in a Mandatory
Conversion such that the number of shares of Common Stock issuable to all such
holders of Notes in such Mandatory Conversion does not exceed, in the aggregate,
the total daily trading volume as reported on Bloomberg of the Common Stock on
the Principal Market (or such other Eligible Market on which the Common Stock is
then principally traded) for the 20 consecutive Trading Days immediately
preceding the Conversion Date specified in the Mandatory Conversion Notice; and,
provided further, that no holder may be forced to convert any portion of its
Notes in violation of the limitations set forth in Section 3(d) hereof. In the
event any holder of Notes is not required to convert the entire principal of its
Notes due to the limitations set forth in this Section 3(c)(ii) or in
Section 3(d) hereof, such unconverted Notes shall remain outstanding with all of
the rights and privileges set forth herein or therein. As used in this
Section 3(c)(ii), the “Required Conditions” shall consist of the following:

(1) the Closing Bid Price of the Common Stock for at least 20 Trading Days
during any 30 consecutive Trading Day period (such period, the “Required
Condition Measurement Period”) equals or exceeds 165% of the Conversion Price in
effect on each such Trading Day;

(2) the Equity Conditions shall have been satisfied for each day during the
period starting on the first day of the Required Condition Measurement Period
and ending on the Conversion Date for the Mandatory Conversion specified in the
Mandatory Conversion Notice;

(3) no Mandatory Conversion shall have occurred and no Mandatory Conversion
Notice shall have been delivered to the holders within the 60 consecutive
Trading Day period ending on the Trading Day immediately preceding the date of
the Mandatory Conversion Notice; and

(4) the Mandatory Conversion Notice shall have been delivered to such holders no
more than five days following the last day of the applicable Required Condition
Measurement Period and shall specify a Conversion Date that is no less than 15
days after the date of such Mandatory Conversion Notice.

(iii) Make-Whole Amount. If during the period commencing on the Issuance Date
and ending on the third anniversary of the Issuance Date, the Holder converts or
is required to convert all or any portion of this Note pursuant to
Section 3(c)(i) or Section 3(c)(ii), then upon such conversion, the Holder shall
receive the Make-Whole Amount. The Company shall pay the Make-Whole Amount in
cash on the applicable Share Delivery Date by wire transfer of immediately
available funds to an account designated in writing by the Holder.

(iv) Company’s Failure to Timely Convert. If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon
conversion of any Conversion Amount on or prior to the date which is three
Business Days after the Conversion Date (a “Conversion Failure”), then the
Company shall pay to the Holder payments (“Conversion Default Payments”) for a
Conversion Failure in the amount of (i) (N/365),

 

-5-



--------------------------------------------------------------------------------

multiplied by (ii) an amount equal to the amount by which (x) the highest
Closing Sale Price of the Common Stock during the period beginning on the date
the Conversion Notice giving rise to the Conversion Failure in accordance with
this Section 3(c)(iv) is transmitted (the “Conversion Failure Date”) and ending
on the date immediately preceding the date on which the applicable Conversion
Default Payment is made exceeds (y) the Conversion Price in respect of such
Conversion Amount, multiplied by (iii) the number of shares of Common Stock the
Company failed to so deliver in such Conversion Failure, multiplied by (iv) .18,
where N equals the number of days from the Conversion Failure Date to the date
that the Company effects the full conversion of the Conversion Amount which gave
rise to the Conversion Failure. The accrued Conversion Default Payments for each
calendar month shall be paid in cash to the Holder by the fifth day of the month
following the month in which it has accrued. In addition to the foregoing, if
within three Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such Holder’s
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (the “Buy-In Price”), at which point the Company’s obligation
to deliver such certificate (and to issue such Common Stock) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock times (B) the Closing Sale Price on
the Conversion Date. Nothing herein shall limit the Holder’s right to pursue
actual damages for the Company’s failure to maintain a sufficient number of
authorized shares of Common Stock or to otherwise issue shares of Common Stock
upon conversion of this Note in accordance with the terms hereof, and the Holder
shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).

(v) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Principal amount of this Note is being converted or (B) the
Holder has provided the Company with prior written notice (which notice may be
included in a Conversion Notice) requesting physical surrender and reissue of
this Note. The Holder and the Company shall maintain records showing the
Principal converted and the dates of such conversions (and the Interest and Late
Charges paid with respect thereto) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

(vi) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion

 

-6-



--------------------------------------------------------------------------------

of its Notes submitted for conversion based on the principal amount of Notes
submitted for conversion on such date by such holder relative to the aggregate
principal amount of all Notes submitted for conversion on such date. In the
event of a dispute as to the number of shares of Common Stock issuable to the
Holder in connection with a conversion of this Note, the Company shall issue to
the Holder the number of shares of Common Stock not in dispute and resolve such
dispute in accordance with Section 23.

(d) Limitations on Conversions and Payments in Shares of Common Stock;
Beneficial Ownership.

(i) The Company shall not effect any conversion of this Note or pay any amounts
due hereunder in Common Stock, and the Holder of this Note shall not have the
right to convert any portion of this Note pursuant to Section 3(a) or to require
the Company to pay any amounts due hereunder in Common Stock, in each case to
the extent that after giving effect to such conversion or payment, the Holder
(together with the Holder’s affiliates) would beneficially own in excess of
4.99% (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion or payment. For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its affiliates shall include the number of
shares of Common Stock issuable upon the conversion or payment of or in
connection with this Note with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) conversion of the remaining, unconverted
portion of this Note beneficially owned by the Holder or any of its affiliates
and (B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company (including, without limitation, any Other Notes
or Warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). For purposes of this Section 3(d)(i), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one Trading Day confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. [By written notice to the
Company, the Holder may increase or decrease the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of
Notes.][Note: To be excluded from Radcliffe’s note.]

 

-7-



--------------------------------------------------------------------------------

(ii) Cap Amount Applicable to Conversions and Payments in Shares of Common
Stock. Prior to the Company’s receipt of the Issuance Approval (as defined in
the Securities Purchase Agreement), the Company shall not issue shares upon
conversion of the Notes, exercise of the Warrants or as payment of any amounts
due hereunder or thereunder in excess of 4,071,146 shares of Common Stock (the
“Cap Amount”). The Cap Amount shall be allocated pro rata to the holders of
Notes and Warrants based on the number of shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants held by such holders.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is 60 days after the applicable Effectiveness
Deadline (as defined in the Registration Rights Agreement), or, while the
applicable Registration Statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
the applicable Registration Statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to any holder of the
Notes for sale of all of such holder’s Registrable Securities (as defined in the
Registration Rights Agreement) in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of 10
consecutive days or for more than an aggregate of 30 days in any 365-day period
(other than days during an Allowable Grace Period (as defined in the
Registration Rights Agreement));

(ii) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five consecutive days or for more than an
aggregate of 10 days in any 365-day period;

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five Trading Days after the
applicable Conversion Date or (B) notice, written or oral, to any holder of the
Notes, including by way of public announcement or through any of its agents, at
any time, of its intention not to comply with a request for conversion of any
Notes into shares of Common Stock that is tendered in accordance with the
provisions of the Notes;

(iv) at any time following the receipt of stockholder approval of the Amendment
(as defined in the Securities Purchase Agreement), the Holder’s Authorized Share
Allocation is less than the number of shares of Common Stock that the Holder
would be entitled to receive upon a full conversion of this Note (without regard
to any limitations on conversion set forth in Section 3(d) or otherwise) for 10
consecutive Business Days;

(v) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption or
make-whole payments,

 

-8-



--------------------------------------------------------------------------------

premiums or other amounts hereunder) or any other Transaction Document (as
defined in the Securities Purchase Agreement) except in the case of a failure to
pay Interest and Late Charges when and as due, in which case only if such
failure continues for a period of at least five Trading Days;

(vi) the Company shall either (i) fail to pay, when due, or within any
applicable grace period, any payment with respect to any Indebtedness in excess
of $250,000 due to any third party, other than, with respect to unsecured
Indebtedness only, payments contested by the Company in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP, or otherwise be in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$250,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
agreement binding the Company, which default or event of default would or is
likely to have a material adverse effect on the business, operations,
properties, prospects or financial condition of the Company or any of its
Subsidiaries, individually or in the aggregate;

(vii) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar Federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;

(ix) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any of its Subsidiaries and, if instituted against the Company or any
of its Subsidiaries by a third party, shall not be dismissed within 60 days of
their initiation;

(x) a final judgment or judgments for the payment of money aggregating in excess
of $500,000 are rendered against the Company or any of its Subsidiaries, which
judgments are not, within 60 days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; provided, however, that any judgment that is covered by insurance
or an indemnity from a credit worthy party shall not be included in calculating
the $500,000 amount set forth above;

(xi) the Company breaches any representation, warranty, covenant (other than the
covenants set forth in Section 14 of this Note) or other term or condition of
any Transaction Document, except, in the case of a breach of a covenant which is
curable, only if such breach continues for a period of at least 10 consecutive
days after written notice thereof to the Company by the Holder;

 

-9-



--------------------------------------------------------------------------------

(xii) any breach or failure to comply with Section 14 of this Note;

(xiii) the Company fails to remove any restrictive legend on any certificate or
any shares of Common Stock issued to the holders of Notes upon conversion of the
Notes as and when required by the Notes, the Securities Purchase Agreement or
the Registration Rights Agreement (a “Legend Removal Failure”), and any such
failure continues uncured for five Business Days after the Company has been
notified thereof in writing by the holder;

(xiv) the Company (a) fails to list the Registrable Securities (as defined in
the Registration Rights Agreement) on the Principal Market or on another
Eligible Market by the earlier to occur of the Effective Date and the
Effectiveness Deadline (as such terms are defined in the Registration Rights
Agreement) or (b) such Registrable Securities are delisted or suspended for more
than five consecutive Business Days after such date;

(xv) the Company does not receive the approval of its stockholders of the
Amendment (as defined in the Securities Purchase Agreement) by the earlier of
(A) the date of its first regular or special meeting of stockholders following
the Issuance Date or (B) 45 days following the Issuance Date; or

(xvi) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall within one Business Day deliver
written notice thereof via confirmed facsimile and overnight courier (an “Event
of Default Notice”) to the Holder. At any time after the earlier of the Holder’s
receipt of an Event of Default Notice and the Holder becoming aware of an Event
of Default, the Holder may require the Company to redeem all or any portion of
this Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the amount of Principal of this Note the Holder is electing to redeem. Each
portion of the Principal amount of this Note subject to redemption by the
Company pursuant to this Section 4(b) shall be redeemed by the Company at a
price (the “Event of Default Redemption Price”) equal to 110% of the sum of
(i) any accrued and unpaid Interest on the Conversion Amount being redeemed,
plus (ii) any accrued and unpaid Late Charges on such Conversion Amount and
Interest, plus (iii) the greater of (A) the sum of (1) the Conversion Amount to
be redeemed and (2) the Make-Whole Amount, and (B) the product of (1) the
Conversion Rate with respect to such Conversion Amount in effect at such time as
the Holder delivers an Event of Default Redemption Notice, and (2) the highest
Closing Sale Price of the Common Stock during the period beginning on the date
immediately preceding such Event of Default and ending on the date immediately
preceding the payment of the Event of Default Redemption Price. Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 12, to the extent applicable. To the extent redemptions required by this
Section 4(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of

 

-10-



--------------------------------------------------------------------------------

this Note by the Company, such redemptions shall be deemed to be voluntary
prepayments. Notwithstanding anything to the contrary in this Section 4, until
the Event of Default Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this
Section 4(b) may be converted, in whole or in part, by the Holder into Common
Stock pursuant to Section 3 hereof. The parties hereto agree that in the event
of the Company’s redemption of any portion of this Note under this Section 4(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any premium due under this Section 4(b) is intended by the parties
to be, and shall be deemed, a reasonable estimate of the Holder’s actual loss of
its investment opportunity and not as a penalty.

(c) Additional Payment. Upon conversion of any Conversion Amount of this Note
during an Event of Default (occurring at any time), the Holder shall be entitled
to receive on the applicable Conversion Date an amount in cash equal to the
Make-Whole Amount.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity and, if an entity other than the
Successor Entity is the entity whose capital stock or assets the holders of the
Common Stock are entitled to receive as a result of such Fundamental
Transaction, such other entity (the “Other Entity”), assumes in writing all of
the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction
(which approval shall not be unreasonably withheld), including agreements to
deliver to each holder of Notes in exchange for such Notes a security of the
Successor Entity or Other Entity, as applicable, evidenced by a written
instrument substantially similar in form and substance to the Notes and with
appropriate provisions such that the rights and interests of the Holder and the
economic value of this Note are in no way diminished by such Fundamental
Transaction, including, without limitation, having a principal amount and
interest rate equal to the principal amounts and the interest rates of the Notes
held by such holder and having similar ranking to the Notes and reasonably
satisfactory to the Required Holders, and (ii) the Successor Entity or the Other
Entity, as applicable (including its Parent Entity), is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market. Upon the occurrence of any Fundamental Transaction, the Successor Entity
or the Other Entity, as applicable, shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the “Company” shall refer instead to the Successor Entity
or the Other Entity, as applicable), and may exercise every right and power of
the Company and shall assume all of the obligations of the Company under this
Note with the same effect as if such Successor Entity or such Other Entity, as
applicable, had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity or the Other Entity, as
applicable, shall deliver to the Holder confirmation that there shall be issued
upon conversion or redemption of this Note at any time after the consummation of
the Fundamental Transaction, in lieu of the shares of the Company’s Common Stock
(or other securities, cash, assets or other

 

-11-



--------------------------------------------------------------------------------

property) issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of publicly traded common stock (or its
equivalent) of the Successor Entity or the Other Entity, as applicable, as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

(b) Redemption Right.

(i) At least 45 days before the consummation of a Change of Control, but in no
event later than 15 days prior to the record date for the determination of
stockholders entitled to vote with respect thereto (or, with respect to a tender
offer, or a change in the Board of Directors, if the Company is unable to comply
with this time requirement because of the nature of the Change of Control, as
soon as the Company reasonably believes that the Change of Control is to be
consummated), but not prior to the public announcement of such Change of
Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”). If the terms of
a Change of Control change materially from those set forth in a Change of
Control Notice, the Company shall deliver a new Change of Control Notice and the
time periods in this clause (b) shall be calculated based upon the Holder’s
receipt of the later Change of Control Notice. At any time during the period
(the “Change of Control Period”) beginning after the Holder’s receipt of a
Change of Control Notice and ending on the date that is 15 Trading Days after
the later of the consummation of such Change of Control or delivery of the
Change of Control Notice, the Holder may require the Company to redeem all or
any portion of the outstanding Principal of this Note by delivering written
notice thereof (“Change of Control Redemption Notice”) to the Company, which
Change of Control Redemption Notice shall indicate the portion of this Note that
the Holder is electing to redeem. The portion of this Note subject to redemption
pursuant to this Section 5 (the “Redemption Portion”) shall be redeemed by the
Company for the Change of Control Redemption Price (as defined in
Section 5(b)(ii)), which shall be payable in cash or, at the sole election of
the Holder and subject to Section 3(d), by delivery of a number of shares of
Common Stock equal to the Change of Control Redemption Price divided by the
average of the Weighted Average Prices of the Common Stock for each of the three
consecutive Trading Days ending on the Trading Day immediately prior to the
effective date of the Change of Control.

(ii) As used in this Section 5, the “Change of Control Redemption Price” shall
mean:

(1) With respect to any Change of Control that is the subject of a Change of
Control Notice delivered (or required to be delivered) on or prior to the third
anniversary of the Issuance Date, the greater of (A) either (x) if the
consideration per share, if any, payable to the holders of the Common Stock
pursuant to such Change of Control (the “Consideration”) is equal to or greater
than $6.00 (as adjusted for stock splits, stock dividends and similar events),
the Equity Value (as defined in Section 28) or (y) if the Consideration is less
than $6.00 (as adjusted for stock splits, stock dividends and similar events),
115% of the Equity Value or (B) 125% of the outstanding Principal of this Note
plus any accrued and unpaid Interest thereon through but excluding the effective
date of the Change of Control and any accrued and unpaid Late Charges on such
Principal and Interest.

 

-12-



--------------------------------------------------------------------------------

(2) With respect to any Change of Control that is the subject of a Change of
Control Notice delivered (or required to be delivered) after the third
anniversary of the Issuance Date, the greater of (A) either (x) if the
Consideration is equal to or greater than $6.00 (as adjusted for stock splits,
stock dividends and similar events), the Equity Value (as defined in Section 28)
or (y) if the Consideration is less than $6.00 (as adjusted for stock splits,
stock dividends and similar events), 107.5% of the Equity Value or (B) 110% of
the outstanding Principal of this Note plus any accrued and unpaid Interest
thereon through but excluding the effective date of the Change of Control and
any accrued and unpaid Late Charges on such Principal and Interest.

(iii) Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 12 to the extent applicable and shall have priority
over payments to stockholders in connection with a Change of Control. To the
extent redemptions required by this Section 5(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price (together with any interest thereon) is paid in full, the
Conversion Amount submitted for redemption under this Section 5(b) (together
with any interest thereon) may be converted, in whole or in part, subject to
Section 3(d), by the Holder into Common Stock, or in the event the Conversion
Date is after the consummation of the Change of Control, shares of stock or
equity interests of the Successor Entity or Other Entity, as applicable,
substantially equivalent to the Company’s Common Stock pursuant to Section 3.
The parties hereto agree that in the event of the Company’s redemption of any
portion of this Note under this Section 5(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any redemption
premium due under this Section 5(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (collectively, “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights that the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company

 

-13-



--------------------------------------------------------------------------------

shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon a conversion of this Note at any time after the
consummation of the Fundamental Transaction but prior to the Maturity Date, in
lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) purchasable upon the conversion of this Note prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had this Note been converted immediately prior
to the consummation of such Fundamental Transaction (without taking into account
any limitations or restrictions on the convertibility of this Note, but after
the calculation of such number of shares, the provisions of Section 3(d) shall
continue to apply). Any provision made pursuant to the preceding sentence shall
be in a form and substance reasonably satisfactory to the Required Holders. The
provisions of this Section shall apply similarly and equally to successive
Corporate Events and shall be applied without regard to any limitations on the
conversion or redemption of this Note.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever during the period starting on the Issuance Date and ending on and
including the third anniversary of the Issuance Date, the Company issues or
sells, or in accordance with this Section 7(a) is deemed to have issued or sold,
any shares of Common Stock (including, without limitation, the issuance or sale
of shares of Common Stock owned or held by or for the account of the Company and
the issuance of any shares of Common Stock, Options or Convertible Securities in
exchange for any security such as a non-convertible note, but excluding shares
of Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Security) for a consideration per share (the “New Issuance
Price”) less than a price (the “Applicable Price”) equal to the Conversion Price
in effect immediately prior to such issue or sale (the foregoing a “Dilutive
Issuance”), then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to the New Issuance Price. If and whenever after
the third anniversary of the Issuance Date, the Company engages in a Dilutive
Issuance, then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the product of (A) the
Conversion Price in effect immediately prior to such Dilutive Issuance and
(B) the quotient determined by dividing (1) the sum of (I) the product derived
by multiplying the Conversion Price in effect immediately prior to such Dilutive
Issuance and the number of shares of Common Stock Deemed Outstanding immediately
prior to such Dilutive Issuance plus (II) the consideration, if any, received by
the Company upon such Dilutive Issuance, by (2) the product derived by
multiplying (I) the Conversion Price in effect immediately prior to such
Dilutive Issuance by (II) the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance, provided that in no event
shall the Conversion Price be reduced below the par value of the Common Stock.
For purposes of determining the adjusted Conversion Price under this
Section 7(a), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options, whether or not immediately exercisable, in one transaction or in a
series of related transactions, and the lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any

 

-14-



--------------------------------------------------------------------------------

Convertible Securities issuable upon exercise of such Option is less than the
Applicable Price, then such share of Common Stock shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable (but excluding any contingent amounts) by the Company
with respect to any one share of Common Stock upon the granting or sale of the
Option, upon exercise of the Option and upon conversion, exercise or exchange of
any Convertible Security issuable upon exercise of such Option. No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities, whether or not immediately convertible, in one
transaction or a series of related transactions, and the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
or exercise thereof is less than the Applicable Price, then such shares of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 7(a)(ii),
the “lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable (but excluding any
contingent amounts) by the Company with respect to one share of Common Stock
upon the issuance or sale of the Convertible Security and upon conversion,
exercise or exchange of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price that would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such change. No adjustment shall
be made if such adjustment would result in an increase of the Conversion Price
then in effect.

 

-15-



--------------------------------------------------------------------------------

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options therefor will be
deemed to have been issued for no consideration. If any shares of Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor, after deduction of all
underwriting discounts or allowances in connection with such issuance or sale.
If any shares of Common Stock, Options or Convertible Securities are issued or
sold for a consideration other than cash, the amount of the consideration
received therefor will be deemed to be the fair value of such consideration,
except where such consideration consists of securities, in which case the amount
of consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt. If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be. The
fair value of any consideration other than cash or securities will be determined
in good faith by the Board of Directors of the Company (subject to the right of
the Required Holders to dispute such valuation as described below). If the
Required Holders disagree with the Board of Directors’ determination of fair
value, the Required Holders may submit a notice of disagreement to the Company.
During the 10 days immediately following the Company’s receipt of such notice
(the “Notice Date”), the Required Holders and the Company shall negotiate in
good faith to determine a mutually agreeable fair value. If the parties are
unable to reach agreement within such 10-day period, the fair value of such
consideration will be determined within five Business Days after the 10th day
following the Notice Date by an independent, reputable appraiser jointly
selected by the Company and the Required Holders. The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be borne by the Company. If the
Company issues (or becomes obligated to issue) shares of Common Stock pursuant
to any antidilution or similar adjustments (other than as a result of stock
splits, stock dividends and the like) contained in any Convertible Securities or
Options outstanding as of the Subscription Date, but not included in Schedule
3(c) to the Securities Purchase Agreement, then all shares of Common Stock so
issued shall be deemed to have been issued for no consideration. If the Company
issues (or becomes obligated to issue) shares of Common Stock pursuant to any
antidilution or similar adjustments contained in any Convertible Securities or
Options included in Schedule 3(c) to the Securities Purchase Agreement as a
result of the issuance of the Notes or the Warrants and the number of shares
that the Company issues (or is obligated to issue) as a result of such issuance
exceeds the amount specified in Schedule 3(c) to the Securities Purchase
Agreement, such excess shares shall be deemed to have been issued for no
consideration. Notwithstanding anything else herein to the contrary, if Common
Stock, Options or Convertible Securities are issued or sold in conjunction with
each other as part of a single transaction or in a series of related
transactions, the holder hereof may elect to determine the amount of
consideration deemed to be received by the Company therefor by deducting the
fair value of any type of securities (the “Disregarded Securities”) issued or
sold in such transaction or series of transactions. If the holder makes an
election pursuant to the immediately preceding sentence, no adjustment to the
Conversion Price shall be made pursuant to this Section 7(a) for the issuance of
the Disregarded Securities or upon any conversion, exercise or exchange thereof.

 

-16-



--------------------------------------------------------------------------------

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment under this Section 7(b) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features, other than Excluded Securities),
then the Company’s Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Note;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 7.

(d) De Minimis Adjustments. No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least $0.01 in such price; provided, however, that any adjustment which by
reason of this Section 7(d) is not required to be made shall be carried forward
and taken into account in any subsequent adjustments under this Section 7. All
calculations under this Section 7 shall be made by the Company in good faith and
shall be made to the nearest cent or to the nearest one hundredth of a share, as
applicable. No adjustment need be made for a change in the par value or no par
value of the Company’s Common Stock.

(e) Notice of Adjustments. Upon the occurrence of any event which requires any
adjustment or readjustment of the Conversion Price pursuant to this Section 7 or
any change in the number or type of stock, securities and/or other property
issuable upon conversion of the Notes, the Company, at its expense, shall
promptly make a public announcement of such adjustment or readjustment and shall
give notice thereof to the Holder, which notice shall state the Conversion Price
resulting from such adjustment or readjustment and any change in the number or
type of stock, securities and/or other property issuable upon conversion of this
Note, setting forth in reasonable detail the method of calculation and the facts
upon which such

 

-17-



--------------------------------------------------------------------------------

calculation is based. Such calculation shall be certified by the chief financial
officer of the Company. The Company shall, upon the written request at any time
of the Holder, furnish a like certificate setting forth (i) the Conversion Price
at the time in effect and (ii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of this Note.

(8) HOLDER’S RIGHTS OF OPTIONAL REDEMPTION.

(a) Initial Redemption. Following the Issuance Date, by delivery of a written
notice (the “Initial Optional Redemption Notice”) to the Company at least 5
Trading Days in advance of December 29, 2006 (the “Initial Optional Redemption
Date”), the Holder may elect to have the Company redeem up to 20% of the
outstanding Principal of this Note for an amount equal to the amount of
Principal to be redeemed plus any accrued and unpaid Interest thereon and any
accrued and unpaid Late Charges on such Principal and Interest (the “Initial
Optional Redemption Price”). The Initial Optional Redemption Price shall be paid
to the Holder in cash on the Initial Option Redemption Date. Notwithstanding
anything to the contrary in this Section 8(a), until the Initial Optional
Redemption Price is paid, in full, the portion of the Principal of this Note to
be redeemed may be converted, in whole or in part, by the Holder into shares of
Common Stock pursuant to Section 3. All Principal converted by the Holder after
the date of the Initial Optional Redemption Notice shall reduce the Principal of
this Note required to be redeemed on the Initial Optional Redemption Date.

(b) Second Redemption. By delivery of a written notice (the “Second Optional
Redemption Notice”) to the Company at least 30 days in advance of the third
anniversary of the Issuance Date (the “Second Optional Redemption Date”), the
Holder may elect to have the Company redeem all or any portion of the
outstanding Principal of this Note for an amount equal to the amount of
Principal to be redeemed plus any accrued and unpaid Interest thereon and any
accrued and unpaid Late Charges on such Principal and Interest (the “Second
Optional Redemption Price”); provided, however, that if (x) the Issuance
Approval has been obtained and (y) the Company’s Consolidated EBITDA for the
twelve month period ended December 31, 2008 (as reported in the Company’s Annual
Report on Form 10-K for such period, as filed with the SEC) is greater than
$14.0 million, then the Holder shall immediately forfeit the right to require
the Company to redeem all or any portion of the Principal of this Note pursuant
to this Section 8(b). The Second Optional Redemption Price shall be paid to the
Holder in cash on the Second Optional Redemption Date. Notwithstanding anything
to the contrary in this Section 8(b), until the Second Optional Redemption Price
is paid, in full, the portion of the Principal of this Note to be redeemed may
be converted, in whole or in part, by the Holder into shares of Common Stock
pursuant to Section 3. All Principal converted by the Holder after the date of
the Second Optional Redemption Notice shall reduce the Principal of this Note
required to be redeemed on the Second Optional Redemption Date.

(c) Redemptions made pursuant to this Section 8 shall be made in accordance with
Section 12 to the extent applicable.

(9) SECURITY. This Note and the Other Notes are secured to the extent and in the
manner set forth in the Security Documents (as defined in the Securities
Purchase Agreement).

 

-18-



--------------------------------------------------------------------------------

(10) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(11) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall, at and after such time as it receives
stockholder approval of the Amendment (as defined in the Securities Purchase
Agreement), reserve out of its authorized and unissued Common Stock a number of
shares of Common Stock for each of the Notes equal to 120% of the Conversion
Rate with respect to the Conversion Amount of each such Note as of the Issuance
Date. Following its receipt of stockholder approval of the Amendment and for so
long as any of the Notes are outstanding, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the Notes,
120% of the number of shares of Common Stock as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved by the previous
sentence (without regard to any limitations on conversions) (the “Required
Reserve Amount”). The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the
principal amount of the Notes held by each holder at the Closing or increase in
the number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person that ceases to hold any Notes shall be allocated to
the remaining holders of Notes, pro rata based on the principal amount of the
Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time following the Company’s
receipt of stockholder approval of the Amendment and while any of the Notes
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than 60 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock. In connection
with such meeting, the Company shall provide each stockholder with a proxy
statement and shall use its best efforts to solicit its stockholders’ approval
of such increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the

 

-19-



--------------------------------------------------------------------------------

stockholders that they approve such proposal. In lieu of holding a meeting of
its stockholders, the Company may obtain stockholder approval of the increase in
the number of authorized shares of Common Stock by written consent in lieu of
meeting to the extent permitted by law and the rules of any Eligible Market upon
which the Common Stock is then traded.

(12) REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received prior to the consummation of such Change of Control and
within five Business Days after the Company’s receipt of such notice otherwise.
In the event of a redemption of less than all of the Principal of this Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
(in accordance with Section 18(d)) representing the outstanding Principal which
has not been redeemed. If the Company fails to pay the Holder the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, by written notice to the Company, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Conversion Amount that was submitted for
redemption and for which the applicable Redemption Price (together with any Late
Charges thereon) has not been paid. Upon the Company’s receipt of such notice,
(x) the Redemption Notice shall be null and void with respect to such Conversion
Amount, (y) the Company shall immediately return this Note, or issue a new Note
(in accordance with Section 18(d)) to the Holder representing the sum of such
Conversion Amount to be redeemed together with accrued and unpaid Interest with
respect to such Conversion Amount and accrued and unpaid Late Charges with
respect to such Conversion Amount and Interest and (z) the Conversion Price of
this Note or such new Notes shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the Redemption Notice is
voided and (B) the lowest Closing Sale Price of the Common Stock during the
period beginning on and including the date on which the Redemption Notice is
delivered to the Company and ending on and including the date on which the
Redemption Notice is voided. The Holder’s delivery of a notice voiding a
Redemption Notice and exercise of its rights following such notice shall not
affect the Company’s obligations to make any payments of Late Charges which have
accrued prior to the date of such notice with respect to the Conversion Amount
subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(a), Section 5(b) or Section 8 (each, an “Other Redemption Notice”),
the Company shall immediately, but no later than one Business Day of its receipt
thereof, forward to the Holder by facsimile a copy of such notice and make a
prompt public announcement thereof. If the Company receives a Redemption Notice
and one or more Other Redemption Notices during the seven Business Day period
beginning on and including the date which is three Business Days prior to the
Company’s receipt of the Holder’s Redemption Notice and ending on and including

 

-20-



--------------------------------------------------------------------------------

the date which is three Business Days after the Company’s receipt of the
Holder’s Redemption Notice and the Company is unable to redeem all principal,
interest and other amounts designated in such Redemption Notice and such Other
Redemption Notices received during such seven Business Day period, then the
Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.

(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the Delaware
General Corporation Law, and as expressly provided in this Note.

(14) COVENANTS.

(a) Rank. All payments due under this Note (a) shall rank pari passu with all
Other Notes and the 5% Senior Convertible Notes and (b) shall be senior to all
other Indebtedness of the Company and its Subsidiaries, other than 5% Senior
Convertible Notes, the obligations of the Company or its Subsidiaries under any
lease of real or personal property by such Person as lessee which is required
under GAAP to be capitalized on such Person’s balance sheet and Indebtedness
permitted by clauses (iv), (vi), (vii) and (viii) of the definition of
“Permitted Lien.”

(b) Incurrence of Indebtedness. So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, incur or guarantee, assume or suffer to exist any Indebtedness,
other than (i) the Indebtedness evidenced by the Notes, (ii) Permitted
Indebtedness and (iii) Indebtedness incurred solely to repay the Notes at
Maturity and which has a maturity later than and is pari passu or junior in
right of payment to the Notes.

(c) Existence of Liens. So long as this Note is outstanding, the Company shall
not, and the Company shall not permit any of its Subsidiaries to, directly or
indirectly, allow or suffer to exist any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, “Liens”) other than Permitted Liens.

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, (i) redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing, (ii) declare or
pay any cash dividend or distribution on the Common Stock or (iii) redeem,
repurchase or otherwise acquire or retire for value any shares of Common Stock.

 

-21-



--------------------------------------------------------------------------------

(e) Use of Proceeds. The Company shall use the proceeds from the sale and
issuance of the Notes to repay or redeem: the outstanding principal and interest
of that certain non-convertible promissory note, dated as of December 28, 2005,
issued by the Company to Laurus Master Fund, Ltd.; the outstanding principal and
interest of that certain secured promissory note dated as of August 30, 2005
issued by the Company to Foundation Partners I, LLC; up to 50% of the
outstanding principal balance of the Company’s 5% Senior Convertible Notes, due
October 31, 2007 (the “5% Senior Convertible Notes”), as described in
Section 4(u) of the Securities Purchase Agreement at a redemption price equal to
102.5% of such redeemed principal amount, plus accrued but unpaid interest
thereon; the balance of the 5% Senior Convertible Notes at maturity (as amended,
if applicable); and for general corporate purposes and working capital. Within
five Business Days following the Closing Date (as defined in the Securities
Purchase Agreement), the Company shall provide the Holder with a copy of any and
all notes, agreements or instruments evidencing the Indebtedness listed on
Schedule 7(m) to the Securities Purchase Agreement, in each case marked
“cancelled.” Such proceeds shall not be used to (i) pay dividends; (ii) pay for
any increase in executive compensation or make any loan or other advance to any
officer, employee, shareholder, director or other affiliate of the Company,
without the express approval of the Board of Directors acting in accordance with
past practice; (iii) purchase debt or equity securities of any entity (including
redeeming the Company’s own securities) other than scheduled principal payments
and repayments or redemption of the 5% Senior Convertible Notes at maturity,
taking into account any amendments to the 5% Senior Convertible Notes expressly
provided for in the Securities Purchase Agreement, except for (A) evidences of
indebtedness issued or fully guaranteed by the United States of America and
having a maturity of not more than one year from the date of acquisition,
(B) certificates of deposit, notes, acceptances and repurchase agreements having
a maturity of not more than one year from the date of acquisition issued by a
bank organized in the United States having capital, surplus and undivided
profits of at least $500,000,000, (C) the highest-rated commercial paper having
a maturity of not more than one year from the date of acquisition, and
(D) “Money Market” fund shares, or money market accounts fully insured by the
Federal Deposit Insurance Corporation and sponsored by banks and other financial
institutions, provided that the investments consist principally of the types of
investments described in clauses (A), (B), or (C) above; or (iv) make any
investment not directly related to the current business of the Company.

(f) Par Value. So long as any Notes or Warrants are outstanding, the Company
shall not change the par value of the Common Stock without the written consent
of the Required Holders.

(15) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

(16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a

 

-22-



--------------------------------------------------------------------------------

meeting of the Required Holders shall be required for any change or amendment to
this Note or the Other Notes provided, that without the consent of each Holder
so affected, no amendment shall (a) reduce the Principal of or Interest Rate on
this Note, (b) postpone the Maturity Date or any date fixed for the payment of
any Interest on this Note, (c) increase the percentage specified in the
definition of “Required Holders,” (d) amend Section 3(d) or the application of
Section 3(d) to any other provision of this Note or (e) have the effect of
creating different provisions in different Notes, provided that nothing
contained herein shall prohibit the Holder from waiving any of the Holder’s
rights hereunder or under any of the other Transaction Documents.

(17) TRANSFER. This Note is subject to certain restrictions on transfer set
forth in Section 5 of the Securities Purchase Agreement; provided, however, that
this Note and any shares of Common Stock issued upon conversion of this Note may
be offered for sale, sold, assigned or transferred by the Holder without the
consent of the Company, subject to applicable securities law restrictions.

(18) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 18(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(v) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal amount stated on the face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the

 

-23-



--------------------------------------------------------------------------------

other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note,
(iv) shall have the same rights and conditions as this Note, and (v) shall
represent accrued Interest and Late Charges on the Principal and Interest of
this Note, from the Issuance Date.

(19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

(21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.

(22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(23) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic

 

-24-



--------------------------------------------------------------------------------

calculation of the Conversion Rate, any Conversion Default Payment or the
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder. If the Holder
and the Company are unable to agree upon such determination or calculation
within one Business Day of such disputed determination or arithmetic calculation
being submitted to the Holder, then the Company shall, within one Business Day
submit via facsimile (a) the disputed determination of the Closing Bid Price,
the Closing Sale Price or the Weighted Average Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Conversion Rate, the Conversion
Default Payment or the Redemption Price to the Company’s independent, outside
accountant. The Company, at the Company’s expense, shall cause the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

(24) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 10(f) of the Securities Purchase Agreement. The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least 10 days prior to the date on
which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
Notwithstanding anything herein to the contrary, the Company shall not provide
the Holder with any material non-public information without the Holder’s prior
written consent.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America via wire transfer of immediately available funds in
accordance with the Holder’s wire transfer instructions provided to the Company
by the Holder. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date. Any amount of Principal or other
amounts due under the Transaction Documents, other than Interest, which is not
paid when due shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of 13.5% per
annum from the date such amount was due until the same is paid in full (“Late
Charge”).

 

-25-



--------------------------------------------------------------------------------

(25) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(26) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(27) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company and the Holder
irrevocably consent to the exclusive jurisdiction of the United States federal
courts and the state courts located in the City of New York, Borough of
Manhattan, in any suit or proceeding based on or arising under this Note and
irrevocably agree that all claims in respect of such suit or proceeding may be
determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of the Holder to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(28) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “5% Senior Convertible Notes” means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements and other reimbursement or indemnity
obligations relating thereto) payable by Company under or in connection with
those certain 5% Senior Convertible Notes of the Company, due October 31, 2007,
outstanding as of the Subscription Date and upon the terms and conditions of
such notes as in effect as of the Subscription Date (as modified pursuant to the
express terms of the Securities Purchase Agreement).

 

-26-



--------------------------------------------------------------------------------

(b) “5% Warrants” means the warrants to purchase Common Stock issued to the
holders of the 5% Senior Convertible Notes on the Issuance Date pursuant to the
terms of a Noteholder Agreement (as defined in the Securities Purchase
Agreement).

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Capital Stock” of any person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of, or
other equity interests in, such Person and all warrants or options to acquire
such capital stock or equity interests.

(f) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(g) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the Eligible Market that is the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price or last
trade price, respectively, of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg, or, if
no closing bid price or last trade price, respectively, is reported for such
security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Bid Price or the Closing Sale Price cannot be calculated for a
security on a particular date on any of the foregoing bases, the Closing Bid
Price or the Closing Sale Price, as the case may be, of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 23. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

 

-27-



--------------------------------------------------------------------------------

(h) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and
7(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any Common Stock owned or held
by or for the account of the Company or issuable upon conversion or exercise, as
applicable, of the Notes and the Warrants.

(i) “Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (i) without duplication, the sum of the following amounts of such Person
and its Subsidiaries for such period to the extent deducted in determining
Consolidated Net Income of such Person for such period: (A) Consolidated Net
Interest Expense, (B) income tax expense, (C) depreciation expense,
(D) amortization expense, (E) Derivative Instrument gain or loss, and
(F) Employee Stock Option expense under Statement of Financial Accounting
Standards (“SFAS”) 123-R, “Share-Based Payment,” calculated as set forth on
Schedule A attached hereto.

(j) “Consolidated Net Income” means, with respect to any Person for any period,
the net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (i) any
extraordinary or non recurring gains or losses or gains or losses from
dispositions of assets, (ii) restructuring charges, (iii) any tax refunds, net
operating losses or other net tax benefits, and (iv) effects of discontinued
operations.

(k) “Consolidated Net Interest Expense” means, with respect to any Person for
any period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to affiliates of such
Person), less (i) the sum of (A) interest income for such period and (B) gains
for such period on hedging agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (ii) the sum of (A) losses for such period on hedging agreements
(to the extent not included in gross interest expense) and (B) the upfront costs
or fees for such period associated with hedging agreements (to the extent not
included in gross interest expense), in each case, determined on a consolidated
basis and in accordance with GAAP.

(l) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(m) “Contract Indebtedness” shall mean Indebtedness incurred for the sole
purpose of financing all or any part of the purchase price or cost of design,
engineering, installation, construction, configuring, maintenance, or operation
or improvement of property or equipment used in the business of the Company or
any Subsidiary at a customer site, including without limitation, costs of site
analysis and preparation, in connection with customer contracts

 

-28-



--------------------------------------------------------------------------------

entered into on or after October 1, 2006; provided that such Indebtedness shall
not be convertible or exercisable for, or otherwise entitle the holder of such
Indebtedness to any rights with respect to, any equity securities of the
Company.

(n) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(o) “Cowen Warrants” means the warrants to purchase 198,264 shares of Common
Stock at an exercise price of $3.60 per share and the warrants to purchase
49,566 shares of Common Stock at an exercise price of $4.35 per share issued to
Cowen & Co. LLC on the Closing Date.

(p) “Eligible Market” means the Principal Market, The Nasdaq Capital Market, The
New York Stock Exchange, Inc. or the American Stock Exchange.

(q) “Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning 60 Trading Days prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement filed pursuant to the Registration Rights Agreement shall
be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws; (ii) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for quotation on the Principal
Market and shall not have been suspended from trading on such exchange or market
(other than suspensions of not more than two days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market have been
threatened or pending either (A) in writing by such exchange or market or (B) by
falling below the minimum listing maintenance requirements of such exchange or
market; (iii) during the one year period ending on and including the date
immediately preceding the applicable date of determination, the Company shall
have delivered Conversion Shares upon conversion of the Notes and Warrant Shares
upon exercise of the Warrants to the holders on a timely basis as set forth in
Section 3(c)(i) hereof (and analogous provisions under the Other Notes) and
Section 1(a) of the Warrants; (iv) any applicable shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating Section 3(d) hereof and the rules or regulations of the
Eligible Market on which the Common Stock is principally traded; (v) during the
Equity Conditions Measuring Period, the Company shall not have failed to timely
make any payments within five Business Days of when such payment is due pursuant
to any Transaction Document; (vi) during the Equity Conditions Measuring Period,
there shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction which has not been abandoned,
terminated or consummated or (B) an Event of Default or an event that with the
passage of time or giving of notice would constitute an Event of Default;
(vii) the Company shall have no knowledge of any fact that would cause (x) the
Registration Statements required pursuant to the

 

-29-



--------------------------------------------------------------------------------

Registration Rights Agreement not to be effective and available for the resale
of all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement or (y) any shares of Common Stock issuable upon
conversion of the Notes and shares of Common Stock issuable upon exercise of the
Warrants not to be eligible for sale without restriction pursuant to Rule 144(k)
and any applicable state securities laws; (viii) during the Equity Conditions
Measuring Period the Company otherwise shall have been in material compliance
with and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document; and (ix) the Stockholder
Approval (as defined in the Securities Purchase Agreement) shall have been
obtained prior to the start of such Equity Conditions Measuring Period.

(r) “Equity Value” means the sum of (i) the aggregate consideration that the
Holder would be entitled to receive in connection with a Change of Control if
the Holder were to fully convert (without giving effect to any limitations on
conversion set forth herein) the outstanding Principal of this Note into Common
Stock pursuant to Section 3(a) hereof immediately prior to the consummation of
such Change of Control, plus (ii) any accrued and unpaid Interest thereon
through but excluding the effective date of the Change of Control and any
accrued and unpaid Late Charges on such Principal and Interest.

(s) “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with mergers, acquisitions, strategic business partnerships or joint
ventures, in each case with non-affiliated third parties and otherwise on an
arm’s length basis, the primary purpose of which, in the reasonable judgment of
the Company’s Board of Directors, is not to raise additional capital; (ii) in
connection with the grant of options to purchase Common Stock or other
stock-based awards or sales, with exercise or purchase prices not less than the
market price of the Common Stock on the date of grant or issuance, which are
issued or sold to employees, officers or directors of the Company for the
primary purpose of soliciting or retaining their employment or service pursuant
to an equity compensation plan approved by the Company’s Board of Directors, and
the Common Stock issued upon the exercise thereof; (iii) upon conversion of the
Notes or the exercise of the Warrants, the 5% Warrants or the Cowen Warrants; or
(iv) upon conversion of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Subscription Date and disclosed
in Schedule 3(c) of the Securities Purchase Agreement, provided that the terms
of such Options or Convertible Securities are not amended, modified or changed
on or after the Subscription Date without the consent of the Required Holders
(except as expressly provided for in the Securities Purchase Agreement with
respect to the 5% Senior Convertible Notes).

(t) “Extension Event” means an Event of Default under clauses (i), (ii), (iii),
(iv), (vii), (viii), (ix), (xi) (to the extent such Event of Default relates to
the Company’s failure to perform any covenant or obligation set forth in the
Securities Purchase Agreement or the Registration Rights Agreement), (xiii),
(xiv) or (xv) of Section 4(a) hereof or any event shall have occurred and be
continuing which with the passage of time and the failure to cure would result
in an Event of Default under said provisions of Section 4(a) hereof.

(u) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for financial reporting purposes in accordance with GAAP.

 

-30-



--------------------------------------------------------------------------------

(v) “Fundamental Transaction” means: (i) a transaction or series of related
transactions pursuant to which the Company: (A) sells, conveys or disposes of
all or substantially all of its assets (or the stock or assets of one or more of
its Subsidiaries which, on a consolidated basis, constitute all or substantially
all of the Company’s assets), determined on either a quantitative or qualitative
basis (the presentation of any such transaction for stockholder approval being
conclusive evidence that such transaction involves the sale of all or
substantially all of the assets of the Company on a consolidated basis);
(B) merges or consolidates with or into, or engages in any other business
combination with, any other person or entity, in any case that results in the
holders of the voting securities of the Company immediately prior to such
transaction holding or having the right to direct the voting of 50% or less of
the total outstanding voting securities of the Company or such other surviving
or acquiring person or entity immediately following such transaction, as the
case may be; or (C) sells or issues, or any of its stockholders sells or
transfers, any securities to any person or entity, or the acquisition or right
to acquire securities by any person or entity, in either case acting
individually or in concert with others, such that, following the consummation of
such transaction(s), such person(s) or entity(ies) (together with their
respective affiliates, as such term is used under Section 13(d) of the Exchange
Act) would own or have the right to acquire greater than 50% of the outstanding
shares of Common Stock (other than Silver Star Partners I, LLC (“Silver Star”),
provided that Silver Star or its affiliates or agents do not acquire beneficial
ownership of more than (x) 50% of the outstanding shares of Common Stock through
a tender offer, exchange offer or similar transaction for any security of the
Company or (y) 60% of the outstanding shares of Common Stock by any means);
(ii) any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination); or
(iii) any event, transaction or series of related transactions that results in
individuals serving on the Board of Directors on the date hereof (the “Incumbent
Board”) ceasing for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose appointment, election, or nomination for election by
the Company’s stockholders was approved by a vote of at least a two-thirds of
the directors then comprising the Incumbent Board, after giving effect to this
proviso (other than an appointment, election, or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company),
shall be considered as though such person were a member of the Incumbent Board.

(w) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(x) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness

 

-31-



--------------------------------------------------------------------------------

(even though the rights and remedies of the seller or bank under such agreement
in the event of default are limited to repossession or sale of such property),
(vi) all monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person that
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (viii) all Contingent Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(i) through (vii) above.

(y) “Make-Whole Amount” means (i) if payable pursuant to Section 3(c)(iii) or
4(c), 21% of the Conversion Amount being converted less any Interest previously
paid on such Conversion Amount prior to the applicable Conversion Date and
(ii) if payable pursuant to Section 4(b), 21% of the Conversion Amount being
redeemed less any Interest previously paid on such Conversion Amount being
redeemed prior to the day on which the Event of Default Redemption Price is paid
in full.

(z) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(aa) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(bb) “Permitted Indebtedness” means (A) the 5% Senior Convertible Notes,
(B) unsecured Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Holder and approved by the
Holder in advance in writing, and which Indebtedness does not provide at any
time for (1) the payment, prepayment, repayment, repurchase or defeasance,
directly or indirectly, of any principal or premium, if any, thereon until
ninety-one (91) days after the Maturity Date or later and (2) total interest and
fees at a rate in excess of the Interest Rate hereunder, (C) the obligations of
the Company or its Subsidiaries under any lease of real or personal property by
such Person as lessee which is required under GAAP to be capitalized on such
Person’s balance sheet and (D) Indebtedness permitted by clauses (iv), (v),
(vi), (vii) and (viii) of the definition of “Permitted Lien”; provided that, in
the case of clause (v) of the definition of “Permitted Liens,” such Indebtedness
is junior to or pari passu with the Notes.

(cc) “Permitted Liens” means (i) any Lien for taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as materialmen’s liens, mechanics’

 

-32-



--------------------------------------------------------------------------------

liens and other similar liens, arising in the ordinary course of business with
respect to a liability that is not yet due or delinquent or that are being
contested in good faith by appropriate proceedings, (iv) Liens securing the
purchase price of assets purchased or leased by the Company or Subsidiaries in
the ordinary course of business; provided that (A) such Liens shall not extend
to or cover any other property of the Company or its Subsidiaries, (B) the value
of any such Lien shall not, individually, exceed $50,000 and (C) the value of
all Liens incurred under this subsection (iv) while this Note is outstanding
shall not exceed, in the aggregate, $500,000, (v) Liens securing Contract
Indebtedness or customer contracts entered into on or after October 1, 2006,
including without limitation accounts thereunder, in the fulfillment of which
such Contract Indebtedness was incurred, in each case, covering only assets
acquired with such Contract Indebtedness, (vi) Liens securing the Company’s
obligations under the Letter of Credit (as defined in the Securities Purchase
Agreement), (vii) that certain Lien covering all of the Company’s right, title
and interest, now existing or hereafter arising, to that certain payment
intangible arising to the benefit of the Company under the License Agreement,
dated February 1, 2001 by and between the Company and ACI Worldwide, Inc.,
(viii) those certain Liens granted to General Electric Capital Corporation
covering the chattel paper consisting of the Company’s right, title and interest
in and to Equipment Schedules 001-002 and 004-007 to that certain Master Lease
Agreement, dated February 24, 2004, by and among Nestor Traffic Systems, Inc.
and the State of Delaware Department of Transportation, and (ix) Liens securing
the Company’s obligations under the Notes.

(dd) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(ee) “Principal Market” means the Nasdaq National Market.

(ff) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices, Change of Control Redemption Notices, the Initial Optional Redemption
Notices and the Second Optional Redemption Notices and, each of the foregoing,
individually, a Redemption Notice.

(gg) “Required Holders” means the holders of Notes representing at least 75% of
the aggregate principal amount of the Notes then outstanding.

(hh) “SEC” means the United States Securities and Exchange Commission.

(ii) “Securities Purchase Agreement” means the Securities Purchase Agreement
dated as of the Subscription Date by and among Nestor, Inc. and the initial
holders of the Notes pursuant to which the Company issued the Notes.

(jj) “Subscription Date” means May 24, 2006.

(kk) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

 

-33-



--------------------------------------------------------------------------------

(ll) “Trading Day” means any day on which trading the Common Stock is reported
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the Eligible Market that is the
principal securities exchange or securities market on which the Common Stock is
then traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York Time).

(mm) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

(nn) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the Eligible Market
on which the Common Stock is principally traded or the over-the-counter market
on the electronic bulletin board for such security during the period beginning
at 9:30:01 a.m., New York Time (or such other time as such market publicly
announces is the official open of trading), and ending at 4:00:00 p.m., New York
Time (or such other time as such market publicly announces is the official close
of trading) as reported by Bloomberg, or, if no dollar volume-weighted average
price is reported for such security by Bloomberg for such hours, the average of
the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Weighted Average
Price cannot be calculated for a security on a particular date on any of the
foregoing bases, the Weighted Average Price of such security on such date shall
be the fair market value as mutually determined by the Company and the Holder.
If the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 23. All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

(29) DISCLOSURE. Except as provided otherwise herein, upon receipt or delivery
by the Company of any notice in accordance with the terms of this Note, unless
the Company has in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the Company
or its Subsidiaries, the Company shall within one Business Day after any such
receipt or delivery publicly disclose such material, nonpublic information on a
Current Report on Form 8-K or otherwise. In the event that the Company believes
that a notice contains material, nonpublic information, relating to the

 

-34-



--------------------------------------------------------------------------------

Company or its Subsidiaries, the Company shall indicate to the Holder
contemporaneously with delivery of such notice, and in the absence of any such
indication, the Holder shall be allowed to presume that all matters relating to
such notice do not constitute material, nonpublic information relating to the
Company or its Subsidiaries.

[Signature Page Follows]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

NESTOR, INC.

 

By:

 

 

 

Name:

   

Title:

   

[Signature Page to Senior Secured Convertible Note]



--------------------------------------------------------------------------------

EXHIBIT I

NESTOR, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Nestor, Inc. (the “Company”). In accordance with and pursuant
to the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock par
value $.01 per share (the “Common Stock”) of the Company, as of the date
specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:  

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

  Issue to:  

 

   

 

   

 

  Facsimile Number:  

 

  Authorization:  

 

    By:  

 

   

Title:

 

 

Dated:  

 

  Account Number:  

 

  (if electronic book entry transfer)  

  Transaction Code Number:  

 

  (if electronic book entry transfer)  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
[Insert name of transfer agent] to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
                    , 2006 from the Company and acknowledged and agreed to by
[Insert name of transfer agent].

 

NESTOR, INC. By:      Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF WARRANT]

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. THIS WARRANT IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN SECTION 5 OF THE SECURITIES
PURCHASE AGREEMENT DATED MAY 24, 2006.

NESTOR, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:

Number of Shares of Common Stock:

Date of Issuance: May 25, 2006 (“Issuance Date”)

Nestor, Inc., a Delaware corporation (the “Company”), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, [BUYER], the registered holder hereof or its permitted assigns
(the “Holder”), is entitled, subject to the terms set forth below, to purchase
from the Company, at the Exercise Price (as defined below) then in effect, upon
surrender of this Warrant to Purchase Common Stock (including any Warrants to
Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the date hereof (the “Initial
Exercisability Date”), but not after 11:59 p.m., New York Time, on the
Expiration Date (as defined below), [            ] fully paid nonassessable
shares of Common Stock (as defined below) (the “Warrant Shares”). Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in Section 15. This Warrant is one of the Warrants to
purchase Common Stock (the “SPA Warrants”) issued pursuant to Section 1 of the
Securities Purchase Agreement, dated as of May 24, 2006 (the “Subscription
Date”), by and among the Company and the investors (the “Buyers”) referred to
therein (the “Securities Purchase Agreement”).

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Sections 1(f) and
(g)), this Warrant may



--------------------------------------------------------------------------------

be exercised by the Holder from time to time on or after the Initial
Exercisability Date, in whole or in part, by (i) delivery of a written notice,
in the form attached hereto as Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant and (ii) (A) payment to the Company
of an amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash or wire transfer of immediately available funds or
(B) by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)). The Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares. On or before the first Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (or notice of a Cashless Exercise) (the
“Exercise Delivery Documents”), the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Delivery Documents to
the Holder and the Company’s transfer agent (the “Transfer Agent”). On or before
the third Business Day following the date on which the Company has received all
of the Exercise Delivery Documents (the “Share Delivery Date”), the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and so long as
the certificates therefor are not required to bear a legend pursuant to
Section 5(c) of the Securities Purchase Agreement, credit such aggregate number
of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission System, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company’s share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise, which certificate shall not
bear any restrictive legend unless the certificate is required to bear such a
legend pursuant to Section 5(c) of the Securities Purchase Agreement. Upon
delivery of the Exercise Notice and Aggregate Exercise Price referred to in
clause (ii)(A) above or notification to the Company of a Cashless Exercise
referred to in Section 1(d), the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date such Warrant
Shares are credited to the Holder’s DTC account, or the date of delivery of the
certificates evidencing such Warrant Shares. If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three Business
Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.

 

-2-



--------------------------------------------------------------------------------

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $4.35,
subject to adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. If, at any time, the Holder
of this Warrant submits the Exercise Delivery Documents, and the Company fails
for any reason or for no reason to deliver, on or prior to the Share Delivery
Date, the number of shares of Common Stock to which the Holder is entitled upon
such exercise (an “Exercise Default”), then the Company shall pay to the Holder
payments (“Exercise Default Payments”) for an Exercise Default in the amount of
(i) (N/365), multiplied by (ii) the amount by which the Closing Sale Price of
the Common Stock on the date the Exercise Notice giving rise to the Exercise
Default is transmitted in accordance with this Section 1 (the “Exercise Default
Date”) exceeds the Exercise Price in respect of such Warrant Shares, multiplied
by (iii) the number of shares of Common Stock the Company failed to so deliver
in such Exercise Default, multiplied by (iv) .18, where N equals the number of
days from the Exercise Default Date which gave rise to the Exercise Default to
the date that the Company effects the full exercise of this Warrant. The accrued
Exercise Default Payment for each calendar month shall be paid in cash to the
Holder by the fifth day of the month following the month in which it has
accrued. In addition to the foregoing, if within three Trading Days after the
Company’s receipt of the facsimile copy of an Exercise Notice the Company shall
fail to issue and deliver a certificate to the Holder and register such shares
of Common Stock on the Company’s share register or credit the Holder’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise hereunder, and if on or after such Trading
Day the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of shares of
Common Stock issuable upon such exercise that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three Business
Days after the Holder’s request and in the Holder’s discretion, either (i) pay
cash to the Holder in an amount equal to the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of shares of Common Stock, times (B) the Closing Sale Price on
the date of exercise. Nothing herein shall limit the Holder’s right to pursue
actual damages for the Company’s failure to maintain a sufficient number of
authorized shares of Common Stock or to otherwise issue shares of Common Stock
upon exercise of this Warrant in accordance with the terms hereof, and the
Holder shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).

(d) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, exercise this Warrant in whole
or from time to time in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to

 

-3-



--------------------------------------------------------------------------------

receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

 

Net Number =   (A x B) - (A x C)                        B         

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.

(f) Limitations on Exercises; Beneficial Ownership. The Company shall not effect
the exercise of this Warrant, and the Holder shall not have the right to
exercise this Warrant, to the extent that after giving effect to such exercise,
such Holder (together with such Holder’s affiliates) would beneficially own in
excess of 4.99% (the “Maximum Percentage”) of the shares of Common Stock
outstanding immediately after giving effect to such exercise. For purposes of
the preceding sentence, the aggregate number of shares of Common Stock
beneficially owned by such Holder and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by such Holder and its
affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such Holder
and its affiliates (including, without limitation, any convertible notes or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the

 

-4-



--------------------------------------------------------------------------------

Holder, the Company shall within one Business Day confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including the SPA Securities and the SPA Warrants, by the Holder and its
affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The limitations contained in this Section 1(f) shall
apply to a successor Holder of this Warrant. [By written notice to the Company,
the Holder may from time to time increase or decrease the Maximum Percentage to
any other percentage not in excess of 9.99% specified in such notice; provided
that (i) any such increase will not be effective until the 61st day after such
notice is delivered to the Company, and (ii) any such increase or decrease will
apply only to the Holder and not to any other holder of SPA Warrants.] [NOTE:
Not to be included in Radcliffe Warrant.]

(g) Cap Amount Applicable to Conversions and Payments in Shares of Common Stock.
Prior to the Company’s receipt of the Issuance Approval (as defined in the
Securities Purchase Agreement), the Company shall not issue shares upon exercise
of this Warrant, upon conversion of the SPA Securities or as payment of any
amounts due hereunder or thereunder in excess of 4,071,146 shares of Common
Stock (the “Cap Amount”). The Cap Amount shall be allocated pro rata to the
holders of the SPA Warrants and the SPA Securities based on the number of shares
of Common Stock issuable upon exercise of the SPA Warrants and upon conversion
of the SPA Securities held by such holders.

(h) Insufficient Authorized Shares. If at any time after the earlier of (i) the
Company’s receipt of stockholder approval of the Amendment (as defined in the
Securities Purchase Agreement) and (ii) July 15, 2006, and while any of the
Warrants remain outstanding, the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of the Warrants at least a number of shares
of Common Stock equal to 120% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of all of the Warrants
then outstanding (the “Required Reserve Amount”) (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Warrants
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than 60 days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal. If the Company fails to remedy any Authorized Share
Failure within 60 days after the date on which such Authorized Share Failure
occurs, then the Company shall immediately notify the holders of the Warrants of
such occurrence and each holder of Warrants shall thereafter have the option,
exercisable in whole or in part at any time and from time to time, by delivery
of a Redemption Notice (as defined in Section 4(c) below) to the Company, to
require the Company to redeem for cash, at an amount per share equal to the
Redemption Price (as defined in Section 4(c) below), a

 

-5-



--------------------------------------------------------------------------------

portion of this Warrant such that, after giving effect to such redemption, the
then unissued portion of the holder’s Reserved Amount (as defined below)
allocable to the Warrants then held by such holder is at least equal to the
Required Reserved Amount with respect to the remaining Warrants held by such
holder; provided that, notwithstanding the foregoing, in the event the Company
does not receive stockholder approval of the Amendment on or before July 15,
2006, each holder shall have the right to deliver a Redemption Notice pursuant
to this Section 1(h) at any time after such date. If the Company fails to redeem
such portion of this Warrant within five business days after its receipt of such
Redemption Notice, then the holder hereof shall be entitled to interest on the
Redemption Price at a per annum rate equal to 13.5% from the date on which such
Redemption Price is required to be paid hereunder until the actual date of
payment of the Redemption Price hereunder. The initial number of shares of
Common Stock reserved for issuance upon exercise of the SPA Warrants (the
“Reserved Amount”) shall be allocated pro rata among the holders of the SPA
Warrants based on the number of shares of Common Stock issuable upon exercise of
the SPA Warrants. Each increase to the Reserved Amount shall be allocated pro
rata among the holders of the SPA Warrants based on the number of shares of
Common Stock issuable upon exercise of the SPA Warrants at the time of such
increase. In the event any holder of SPA Warrants shall sell or otherwise
transfer any of the holder’s SPA Warrants or any such other securities, each
transferee shall be allocated a pro rata portion of such transferor’s Reserved
Amount. Any portion of the Reserved Amount that remains allocated to any person
or entity which does not hold any SPA Warrants shall be allocated to the
remaining holders of the SPA Warrants pro rata based on the number of shares of
Common Stock issuable upon exercise of the SPA Warrants then held by such
holders.

(i) Listing. The Company shall promptly secure the listing or quotation of the
shares of Common Stock issuable upon the exercise of this Warrant upon the
Principal Market or upon such other Eligible Market, if any, upon which shares
of Common Stock are then listed or quoted (subject to official notice of
issuance upon exercise of this Warrant) and shall maintain, so long as any other
shares of Common Stock shall be so listed or quoted, such listing or quotation
of all shares of Common Stock from time to time issuable upon the exercise of
this Warrant; and the Company shall so list or apply for quotation on each
Eligible Market, and shall maintain such listing or quotation of, any other
shares of capital stock of the Company issuable upon the exercise of this
Warrant if and so long as any shares of the same class shall be listed or quoted
on such Eligible Market. In the event that the Common Stock is suspended from
trading on, or is not listed (and authorized) for trading on, any Eligible
Market for an aggregate of 10 or more Trading Days in any 12 month period after
the date on which the Common Stock is first approved for trading on such
Eligible Market, the holder of this Warrant shall have the right to deliver a
Redemption Notice (as defined in Section 4(c) below) and require the Company to
pay such holder in cash an amount equal to the Redemption Price (as defined in
Section 4(c) below), plus any interest or penalties accruing thereon, all
pursuant to the procedures set forth in Section 4(c) below.

(j) Blue Sky Laws. The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the holder of this Warrant upon the exercise hereof under
applicable securities or “blue sky” laws of the states of the United States, and
shall provide evidence of any such action so

 

-6-



--------------------------------------------------------------------------------

taken to the holder of this Warrant prior to such date; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 1(i), (ii) subject itself
to general taxation in any such jurisdiction or (iii) file a general consent to
service of process in any such jurisdiction.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Issuance of shares of Common Stock. If and whenever on or
after the Subscription Date the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including, without limitation, the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company and the issuance of any
shares of Common Stock, Options or Convertible Securities in exchange for any
non-convertible security such as a non-convertible note, but excluding shares of
Common Stock deemed to have been issued by the Company in connection with any
Excluded Issuance (as defined in Section 15 below)) for a consideration per
share (the “New Issuance Price”) less than a price (the “Applicable Price”)
equal to the Exercise Price in effect immediately prior to such issue or sale or
deemed issuance or sale (the foregoing a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Exercise Price then in effect shall be reduced
to an amount equal to the product of (A) the Exercise Price in effect
immediately prior to such Dilutive Issuance and (B) the quotient determined by
dividing (1) the sum of (I) the product derived by multiplying the Exercise
Price in effect immediately prior to such Dilutive Issuance and the number of
shares of Common Stock Deemed Outstanding immediately prior to such Dilutive
Issuance plus (II) the consideration, if any, received by the Company upon such
Dilutive Issuance, by (2) the product derived by multiplying (I) the Exercise
Price in effect immediately prior to such Dilutive Issuance by (II) the number
of shares of Common Stock Deemed Outstanding immediately after such Dilutive
Issuance. Upon each such adjustment of the Exercise Price hereunder, the number
of Warrant Shares shall be adjusted to the number of shares of Common Stock
determined by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares acquirable upon exercise of this
Warrant immediately prior to such adjustment and dividing the product thereof by
the Exercise Price resulting from such adjustment. For purposes of determining
the adjusted Exercise Price under this Section 2(a), the following shall be
applicable:

(i) Issuance of Options. If the Company in any manner grants any Options,
whether or not immediately exercisable, and the lowest price per share for which
one share of Common Stock is issuable upon the exercise of any such Option or
upon conversion, exercise or exchange of any Convertible Securities issuable
upon exercise of any such Option is less than the Applicable Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the granting or sale of such Option for
such price per share. For purposes of this Section 2(a)(i), the “lowest price
per share for which one share of Common Stock is issuable upon the exercise of
any

 

-7-



--------------------------------------------------------------------------------

such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option” shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable (but
excluding any contingent amounts) by the Company with respect to any one share
of Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Exercise
Price or number of Warrant Shares shall be made upon the actual issuance of such
shares of Common Stock or of such Convertible Securities upon the exercise of
such Options or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities, whether or not immediately convertible, and
the lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 2(a)(ii), the “lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
(but excluding any contingent amounts) by the Company with respect to one share
of Common Stock upon the issuance or sale of the Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 2(a), no further adjustment of the Exercise Price or number of Warrant
Shares shall be made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price and the number of Warrant Shares in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price and the number
of Warrant Shares which would have been in effect at such time had such Options
or Convertible Securities provided for such increased or decreased purchase

 

-8-



--------------------------------------------------------------------------------

price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold. For purposes of
this Section 2(a)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the date of issuance of this Warrant are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 2(a) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect or a decrease in the number of
Warrant Shares.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for no consideration. If any shares of Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor, after deduction of all underwriting
discounts or allowances in connection with such issuance or sale. If any shares
of Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration received therefor
will be deemed to be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such security on the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be. The fair value of any consideration other than cash or securities will be
determined in good faith by the Board of Directors of the Company (subject to
the right of the Required Holders to dispute such valuation as described below).
If the Required Holders disagree with the Board of Directors’ determination of
fair value, the Required Holders may submit a notice of disagreement to the
Company. During the 10 days immediately following the Company’s receipt of such
notice (the “Notice Date”), the Required Holders and the Company shall negotiate
in good faith to determine a mutually agreeable fair value. If the parties are
unable to reach agreement within such 10-day period, the fair value of such
consideration will be determined within five Business Days after the 10th day
following the Notice Date by an

 

-9-



--------------------------------------------------------------------------------

independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company. If the Company issues (or becomes
obligated to issue) shares of Common Stock pursuant to any antidilution or
similar adjustments (other than as a result of stock splits, stock dividends and
the like) contained in any Convertible Securities or Options outstanding as of
the Subscription Date but not included in Schedule 3(c) to the Securities
Purchase Agreement, then all shares of Common Stock so issued shall be deemed to
have been issued for no consideration. If the Company issues (or becomes
obligated to issue) shares of Common Stock pursuant to any antidilution or
similar adjustments contained in any Convertible Securities or Options included
in Schedule 3(c) to the Securities Purchase Agreement as a result of the
issuance of the SPA Securities or the SPA Warrants and the number of shares that
the Company issues (or is obligated to issue) as a result of such issuance
exceeds the amount specified in Schedule 3(c) to the Securities Purchase
Agreement, such excess shares shall be deemed to have been issued for no
consideration. Notwithstanding anything else herein to the contrary, if Common
Stock, Options or Convertible Securities are issued or sold in conjunction with
each other as part of a single transaction or in a series of related
transactions, the Holder may elect to determine the amount of consideration
deemed to be received by the Company therefor by deducting the fair value of any
type of securities (the “Disregarded Securities”) issued or sold in such
transaction or series of transactions. If the Holder makes an election pursuant
to the immediately preceding sentence, no adjustment to the Exercise Price shall
be made pursuant to this Section 2(a) for the issuance of the Disregarded
Securities or upon any conversion, exercise or exchange thereof.

(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

(b) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be

 

-10-



--------------------------------------------------------------------------------

proportionately increased. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination will be proportionately increased and the number of Warrant Shares
will be proportionately decreased. Any adjustment under this Section 2(b) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features, other than an Excluded Issuance),
then the Company’s Board of Directors will make in good faith an appropriate
adjustment in the Exercise Price and the number of Warrant Shares so as to
protect the rights of the Holder; provided that no such adjustment pursuant to
this Section 2(c) will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 2.

(d) De Minimis Adjustment. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least $0.01
in such price; provided, however, that any adjustment which by reason of this
Section 2(d) is not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 2
shall be made by the Company in good faith and shall be made to the nearest cent
or to the nearest one hundredth of a share, as applicable. No adjustment need be
made for a change in the par value or no par value of the Company’s Common
Stock.

(e) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment or readjustment of the Exercise Price or change in number or type of
stock, securities and/or other property issuable upon exercise of this Warrant,
then, and in each such case, the Company shall promptly make a public
announcement of such adjustment or readjustment and shall give notice thereof to
the Holder, which notice shall state the Exercise Price resulting from such
adjustment or readjustment and any change in the number or type of stock,
securities and/or other property issuable upon exercise of this Warrant, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the chief
financial officer of the Company.

3. RIGHTS UPON DISTRIBUTION OF ASSETS.

a. Except as set forth in Section 3(b), if the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:

i. any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock

 

-11-



--------------------------------------------------------------------------------

entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (A) the numerator shall be the Closing Bid
Price of the shares of Common Stock on the Trading Day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company’s Board of Directors) applicable to one share of Common
Stock, and (B) the denominator shall be the Closing Bid Price of the shares of
Common Stock on the Trading Day immediately preceding such record date; and

ii. the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (i);
provided that in the event that the Distribution is of shares of common stock
(or common equity) (“Other Shares of Common Equity”) of a company whose shares
of common equity are traded on a national securities exchange or a national
automated quotation system, then the Holder may elect to receive a warrant to
purchase Other Shares of Common Equity in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Equity that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding paragraph
(i) and the number of Warrant Shares calculated in accordance with the first
part of this paragraph (ii).

b. Notwithstanding anything to the contrary set forth in Section 3(a) hereof, no
adjustment under Section 3(a) shall be made with respect to any cash
Distribution declared on the Common Stock unless (i) the sum of (A) the per
share amount of such contemplated Distribution plus (B) the sum of all other
cash Distributions declared and paid on the Common Stock during the 360
consecutive calendar day period ending on the date immediately preceding the
payment of the contemplated Distribution equals or exceeds (ii) 5% of the
Closing Sale Price on the date immediately preceding the payment of the
contemplated Distribution.

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock
(collectively, “Purchase Rights”), then the Holder will be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant, but after the
calculation of such number of shares, the provisions of Section 1(f) shall
continue to apply) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such

 

-12-



--------------------------------------------------------------------------------

record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.
If the right to exercise or convert any such Purchase Rights would expire in
accordance with their terms prior to the exercise of this Warrant, then the
terms of such Purchase Rights shall provide that such exercise or convertibility
right shall remain in effect until 30 days after the date the Holder receives
such Purchase Rights pursuant to the exercise hereof.

(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity and, if an entity other
than the Successor Entity is the entity whose capital stock or assets the
holders of the Common Stock are entitled to receive as a result of such
Fundamental Transaction, such other entity (the “Other Entity”), assumes in
writing all of the obligations of the Company under this Warrant and the other
Transaction Documents in accordance with the provisions of this Section
(4)(b) pursuant to written agreements in form and substance satisfactory to the
Required Holders and approved by the Required Holders prior to such Fundamental
Transaction (which approval shall not be unreasonably withheld), including
agreements to deliver to each holder of Warrants in exchange for such Warrants a
security of the Successor Entity or the Other Entity, as applicable, evidenced
by a written instrument substantially similar in form and substance to this
Warrant and with appropriate provisions such that the rights and interests of
the Holder and the economic value of this Warrant are in no way diminished by
such Fundamental Transaction (including, without limitation, in the case of any
such Fundamental Transaction in which the Successor Entity or Other Entity, as
applicable, is not the Company, an immediate adjustment of the Exercise Price
and Warrant Shares so that the Exercise Price and Warrant Shares immediately
after the Fundamental Transaction reflect the same relative value as compared to
the value of the surviving entity’s common stock that existed between the
Exercise Price and the Warrant Shares and the value of the Company’s Common
Stock immediately prior to such Fundamental Transaction (without regard to any
limitations on the exercise of this Warrant)), which instrument shall be
reasonably satisfactory to the Required Holders, and (ii) the Successor Entity
or the Other Entity, if applicable, is a publicly traded corporation whose
common stock is quoted on or listed for trading on an Eligible Market (a “Public
Successor”). Upon the occurrence of any Fundamental Transaction, the Successor
Entity or the Other Entity, as applicable, shall succeed to, and be substituted
for (so that from and after the date of such Fundamental Transaction, the
provisions of this Warrant referring to the “Company” shall refer instead to the
Successor Entity or the Other Entity, as applicable), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity or
such Other Entity, as applicable, had been named as the Company herein. Upon
consummation of the Fundamental Transaction, the Successor Entity or the Other
Entity, as applicable, shall deliver to the Holder confirmation that there shall
be issued upon exercise of this Warrant at any time after the consummation of
the Fundamental Transaction, in lieu of the shares of the Common Stock (or other
securities, cash, assets or other property) purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction, such shares of publicly traded
common stock (or their equivalent) of the Successor Entity or the Other Entity,
as applicable, as adjusted in accordance with the provisions of this Warrant. In
addition to and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a

 

-13-



--------------------------------------------------------------------------------

“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon an exercise of this
Warrant at any time after the consummation of the Fundamental Transaction but
prior to the Expiration Date, in lieu of the shares of the Common Stock (or
other securities, cash, assets or other property) purchasable upon the exercise
of the Warrant prior to such Fundamental Transaction, such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights) which the Holder would have been entitled
to receive upon the happening of such Fundamental Transaction had the Warrant
been exercised immediately prior to such Fundamental Transaction. Any provision
made pursuant to the preceding sentence shall be in a form and substance
reasonably satisfactory to the Required Holders. The provisions of this Section
shall apply similarly and equally to successive Fundamental Transactions and
Corporate Events and shall be applied without regard to any limitations on the
exercise of this Warrant.

(c) Notwithstanding the provisions of Section 4(b) above, at least 45 days
before the consummation of a Change of Control (as defined herein), but in no
event later than 15 days prior to the record date for the determination of
stockholders entitled to vote with respect thereto (or, with respect to a tender
offer, or a change in the Board of Directors, if the Company is unable to comply
with this time requirement because of the nature of the Change of Control, as
soon as the Company reasonably believes that the Change of Control is to be
consummated), but not prior to the public announcement of such Change of
Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice”). If the terms of
a Change of Control change materially from those set forth in a Change of
Control Notice, the Company shall deliver a new Change of Control Notice and the
time periods in this clause (b) shall be calculated based upon the Holder’s
receipt of the later Change of Control Notice. At any time during the period
(the “Change of Control Period”) beginning after the Holder’s receipt of a
Change of Control Notice and ending on the date that is 15 Trading Days after
the later of the consummation of such Change of Control or delivery of the
Change of Control Notice, the Holder may require the Company to purchase all or
any portion of this Warrant by delivering written notice thereof (“Redemption
Notice”) to the Company, which Redemption Notice shall indicate the portion of
this Warrant that the Holder is electing to have the Company purchase; provided,
however, that if the Closing Sale Price of the Common Stock on the first Trading
Day immediately following the public announcement of the Change of Control
described in the Change of Control Notice exceeds $6.00 per share, then the
Holder shall not have the right to deliver a Redemption Notice or require the
redemption of its Warrants pursuant to this Section 4(c) with respect to such
Change of Control. The portion of this Warrant to be purchased pursuant to this
Section 4(c) (the “Redemption Portion”) shall be purchased by the Company for
cash at a price equal to the value of the Redemption Portion on the date of such
purchase, which value shall be determined by use of the Black Scholes Option
Pricing Model utilizing (i) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of this Warrant as of
such date of request and (ii) an expected volatility equal to the greater of
(A) 60% and (B) the 100 day volatility for the Company as of the date of the
public announcement of the Change of Control described in the Change of Control
Notice obtained from the HVT function on Bloomberg (the “Redemption Price”).
Notwithstanding anything to the contrary in this Section 4(c), until the
Redemption Price (together with any interest thereon) is paid in full, the
unexercised portion of the Warrant submitted for purchase under this
Section 4(c) (together with any interest thereon) may be

 

-14-



--------------------------------------------------------------------------------

exercised, in whole or in part, by the Holder for Common Stock, or in the event
the exercise date is after the consummation of the Change of Control, shares of
stock or equity interests of the Successor Entity or Other Entity, as
applicable, substantially equivalent to the Company’s Common Stock pursuant to
Section 4(b). Any amount due under this Warrant that is not paid when due shall
result in a late charge being incurred and payable by the Company in an amount
equal to interest on such amount at the rate of 13.5% per annum from the date
such amount was due until the same is paid in full.

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, from and after the Company’s receipt of stockholder approval of the
Amendment (as defined in the Securities Purchase Agreement) and so long as any
of the SPA Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued shares of Common Stock, solely
for the purpose of effecting the exercise of the SPA Warrants, 120% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the exercise of the SPA Warrants then outstanding (without regard to any
limitations on exercise), including, without limitation, those actions called
for by Section 1(g) and Section 1(h) hereof.

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER; NOTICES OF CORPORATE ACTION.
(a) Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

(b) Notwithstanding this Section 6, the Company shall provide the Holder with
copies of the same notices and other information given to the stockholders of
the Company generally, contemporaneously with the giving thereof to the
stockholders. In addition, in case at any time:

i. the Company shall declare any dividend or distribution upon the Common Stock;

 

-15-



--------------------------------------------------------------------------------

ii. the Company shall offer to grant, issue or sell to the holders of the Common
Stock any additional shares of stock of any class or any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property;

iii. there shall be any Fundamental Transaction or other capital reorganization
of the Company, or reclassification of the Common Stock, or consolidation or
merger of the Company with or into, or sale of all or substantially all of its
assets to, another corporation or entity; or

iv. there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

then, in each such case, the Company shall give to the Holder (A) notice of the
date or estimated date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (B) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable estimate thereof by the Company)
when the same shall take place. Such notice shall also specify the date on which
the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 10 days
prior to the record date for events described in clause (i) and 30 days prior to
the record date or the date on which the Company’s books are closed in respect
of events described in clauses (ii), (iii) and (iv). Failure to give any such
notice or any defect therein shall not affect the validity of the proceedings
referred to in clauses (i), (ii), (iii) and (iv) above. Notwithstanding the
foregoing, the Company shall publicly disclose the substance of any notice
delivered hereunder prior to delivery of such notice to the Holder.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less then the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by

 

-16-



--------------------------------------------------------------------------------

the Holder to the Company in customary form and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 7(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders;
provided that no such action may, without the written consent of the Holder,
(i) increase the exercise price of any SPA Warrants or decrease the number of
shares or class of stock obtainable upon exercise of any SPA Warrants, or
(ii) amend Section 1(f) or the application of Section 1(f) to any provision of
this Warrant. No such amendment shall be effective to the extent that it applies
to less than all of the holders of the SPA Warrants then outstanding.

10. GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be

 

-17-



--------------------------------------------------------------------------------

governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company and the
Holder irrevocably consent to the exclusive jurisdiction of the United States
federal courts and the state courts located in the City of New York, Borough of
Manhattan, in any suit or proceeding based on or arising under this Warrant and
irrevocably agree that all claims in respect of such suit or proceeding may be
determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of the Holder to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within one Business Day of receipt, or deemed receipt, of the Exercise
Notice giving rise to such dispute, as the case may be, to the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares within one Business Day
of such disputed determination or arithmetic calculation being submitted to the
Holder, then the Company shall, within one Business Day submit via facsimile
(a) the disputed determination of the Exercise Price to an independent,
reputable investment bank selected by the Company and approved by the Holder or
(b) the disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the

 

-18-



--------------------------------------------------------------------------------

Company to comply with the terms of this Warrant. The Company acknowledges that
a breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

14. TRANSFER. This Warrant is subject to certain restrictions on transfer set
forth in Section 5 of the Securities Purchase Agreement; provided, however, that
this Warrant and any shares of Common Stock issued upon exercise of this Warrant
may be offered for sale, sold, assigned or transferred by the Holder without the
consent of the Company, subject to applicable securities law restrictions.

15. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “5% Senior Convertible Notes” means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements and other reimbursement or indemnity
obligations relating thereto) payable by Company under or in connection with
those certain 5% Senior Convertible Notes of the Company, due October 31, 2007,
outstanding as of the Subscription Date and upon the terms and conditions of
such notes as in effect as of the Subscription Date (as modified pursuant to the
express terms of the Securities Purchase Agreement).

(b) “5% Warrants” means the warrants to purchase Common Stock issued to the
holders of the 5% Senior Convertible Notes on the Issuance Date pursuant to the
terms of a Noteholder Agreement (as defined in the Securities Purchase
Agreement).

(c) “Bloomberg” means Bloomberg Financial Markets.

(d) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(e) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(f) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for

 

-19-



--------------------------------------------------------------------------------

such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

(g) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(h) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 2(a)(i) and
2(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company or issuable upon conversion
and exercise, as applicable, of the SPA Warrants and the SPA Securities.

(i) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(j) “Cowen Warrants” means the warrants to purchase 198,264 shares of Common
Stock at an exercise price of $3.60 per share and the warrants to purchase
49,566 shares of Common Stock at an exercise price of $4.35 per share issued to
Cowen & Co. LLC on the Issuance Date.

(k) “Eligible Market” means the Principal Market, The Nasdaq Capital Market, The
New York Stock Exchange, Inc. or the American Stock Exchange.

 

-20-



--------------------------------------------------------------------------------

(l) “Excluded Issuance” means (i) the issuance of Common Stock upon the exercise
or conversion of any Options or Convertible Securities which are outstanding on
the day immediately preceding the Subscription Date and disclosed in Schedule
3(c) to the Securities Purchase Agreement in accordance with the terms of such
Options or Convertible Securities as of such date, provided that the terms of
such Options or Convertible Securities are not amended, modified or changed on
or after the Subscription Date without the consent of the Required Holders
(except as expressly provided for in the Securities Purchase Agreement with
respect to the 5% Senior Convertible Notes); (ii) the grant of options to
purchase Common Stock or other stock-based awards or sales, with exercise or
purchase prices not less than the market price of the Common Stock on the date
of grant or issuance, which are issued or sold to employees, officers or
directors of the Company for the primary purpose of soliciting or retaining
their employment or service pursuant to an equity compensation plan approved by
the Company’s Board of Directors, and the issuance of Common Stock upon the
exercise thereof; (iii) the issuance of Common Stock upon the exercise of the
SPA Warrants, the 5% Warrants, the Cowen Warrants or the conversion of the SPA
Securities; and (iv) the issuance of securities in connection with mergers,
acquisitions, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm’s length basis, the
primary purpose of which, in the reasonable judgment of the Board of Directors,
is not to raise additional capital.

(m) “Expiration Date” means the date 60 months after the Issuance Date or, if
such date falls on a day other than a Business Day or on which trading does not
take place on the Principal Market (a “Holiday”), the next date that is not a
Holiday.

(n) “Fundamental Transaction” means: (i) a transaction or series of related
transactions pursuant to which the Company: (A) sells, conveys or disposes of
all or substantially all of its assets (or the stock or assets of one or more of
its Subsidiaries which, on a consolidated basis, constitute all or substantially
all of the Company’s assets), determined on either a quantitative or qualitative
basis (the presentation of any such transaction for stockholder approval being
conclusive evidence that such transaction involves the sale of all or
substantially all of the assets of the Company on a consolidated basis);
(B) merges or consolidates with or into, or engages in any other business
combination with, any other person or entity, in any case that results in the
holders of the voting securities of the Company immediately prior to such
transaction holding or having the right to direct the voting of 50% or less of
the total outstanding voting securities of the Company or such other surviving
or acquiring person or entity immediately following such transaction, as the
case may be; or (C) sells or issues, or any of its stockholders sells or
transfers, any securities to any person or entity, or the acquisition or right
to acquire securities by any person or entity, in either case acting
individually or in concert with others, such that, following the consummation of
such transaction(s), such person(s) or entity(ies) (together with their
respective affiliates, as such term is used under Section 13(d) of the Exchange
Act) would own or have the right to acquire greater than 50% of the outstanding
shares of Common Stock (other than Silver Star Partners I, LLC (“Silver Star”),
provided that Silver Star or its affiliates or agents do not acquire beneficial
ownership of more than (x) 50% of the outstanding shares of Common Stock through
a tender offer, exchange offer or similar transaction for any security of the
Company or (y) 60% of the outstanding shares of Common Stock by any means);
(ii) any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value

 

-21-



--------------------------------------------------------------------------------

to par value, or as a result of a subdivision or combination); or (iii) any
event, transaction or series of related transactions that results in individuals
serving on the Board of Directors on the date hereof (the “Incumbent Board”)
ceasing for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose appointment, election, or nomination for election by
the Company’s stockholders was approved by a vote of at least a two-thirds of
the directors then comprising the Incumbent Board, after giving effect to this
proviso (other than an appointment, election, or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company),
shall be considered as though such person were a member of the Incumbent Board.

(o) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(p) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(q) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(r) “Principal Market” means the Nasdaq National Market.

(s) “Registration Rights Agreement” means the registration rights agreement by
and among the Company and the Buyers.

(t) “Required Holders” means the holders of SPA Warrants representing at least
75% of the shares of Common Stock underlying the SPA Warrants then outstanding.

(u) “SPA Securities” means the Company’s 7.0% Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement.

(v) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

(w) “Trading Day” means any day on which trading the Common Stock is reported on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the Eligible Market that is the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended

 

-22-



--------------------------------------------------------------------------------

from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York Time).

(x) “Transaction Documents” is defined in the Securities Purchase Agreement.

[Signature Page Follows]

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

NESTOR, INC. By:  

 

[Signature Page to Warrant to Purchase Common Stock]



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

NESTOR, INC.

The undersigned holder hereby exercises the right to purchase
                     of the shares of Common Stock (“Warrant Shares”) of Nestor,
Inc., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

                                            a “Cash Exercise” with respect to
                     Warrant Shares; and/or

 

                                            a “Cashless Exercise” with respect
to                      Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$             to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

Date:                        ,        

 

            Name of Registered Holder

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated
                    , 2006 from the Company and acknowledged and agreed to by
[Insert Name of Transfer Agent].

 

NESTOR, INC.

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made as of May [            ],
2006, by and among U.S. Bank National Association, as Collateral Agent for the
Purchasers (as that term is defined in the Securities Purchase Agreement defined
below) (together with its successors and assigns in such capacity, the “Agent”);
Nestor, Inc., a Delaware corporation (together with its successors and permitted
assigns, the “Borrower”); and Nestor Traffic Systems, Inc., a Delaware
corporation, and CrossingGuard, Inc., a Delaware corporation (together with
their successors and permitted assigns, collectively and jointly and severally,
the “Subsidiary Guarantors”, and together with the Borrower, collectively and
jointly and severally, the “Grantors”).

Background

The Agent, the Borrower and the Purchasers entered into that certain Securities
Purchase Agreement dated as of May 24, 2006 (as the same may be amended,
restated, modified, supplemented and/or replaced from time to time, the
“Securities Purchase Agreement”), pursuant to which the Purchasers agreed to
purchase secured convertible promissory notes of the Borrower on the terms and
conditions described therein. The Borrower may, among other things, use the
proceeds of the securities purchased thereunder to extend credit to, and make
capital contributions in, the Subsidiary Guarantors. Therefore, as a result of
the Securities Purchase Agreement, the Subsidiary Guarantors can obtain capital
on terms more favorable to them as part of this borrowing group than they could
acting alone. The Subsidiary Guarantors have guaranteed the obligations of the
Borrower arising out of the Securities Purchase Agreement and related agreements
and instruments.

One of the conditions to the obligations of the Purchasers under the Securities
Purchase Agreement is that payment of the Secured Obligations (as defined below)
shall be secured by, among other things, a security interest in favor of the
Agent and the Purchasers in the Collateral (as defined below). In order to
induce the Purchasers to purchase the Notes from the Borrower, the Grantors are
willing to grant to the Agent, for the benefit of the Purchasers, a security
interest in the Collateral.

Accordingly, each Grantor, intending to be legally bound, hereby agrees with the
Agent as follows:

1. DEFINITIONS. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Securities Purchase Agreement.
The following terms, as used herein, shall have the following meanings:

“Account” shall be used herein as defined in the Uniform Commercial Code, but in
any event shall include, but not be limited to, credit card receivables, lottery
winnings, health-care-insurance receivables, any right to payment arising out of
goods or other property (including, without limitation, intellectual property)
sold or leased, licensed, assigned or disposed of or for services rendered which
is not evidenced by an instrument or chattel paper, whether or not it has been
earned by performance including all rights to payment of rents under a lease or
license and payment under a charter or other contract and all rights incident to
such lease, charter or contract.



--------------------------------------------------------------------------------

“Additional Grantor” shall have the meaning ascribed to such term in
Section 5(p).

“Chattel Paper” shall be used herein as defined in the Uniform Commercial Code,
but in any event shall include, but not be limited to, a writing or writings
which evidence both a monetary obligation and a security interest in, or a lease
of, specific goods.

“Collateral” shall have the meaning ascribed to such term in Section 2.

“Commercial Tort Claims” shall be used herein as defined in the Uniform
Commercial Code and shall include those claims listed (including plaintiff,
defendant and a description of the claim) on Schedule 10 attached hereto.

“Deposit Account” shall be used herein as defined in the Uniform Commercial
Code, but in any event shall include, but not be limited to, any demand, time,
savings, passbook or similar account.

“Document” shall be used herein as defined in the Uniform Commercial Code, but
in any event shall include, but not be limited to, a bill of lading, dock
warrant, dock receipt, warehouse receipt or order for the delivery of goods, and
also any other document which in the regular course of business or financing is
treated as adequately evidencing that the Person in possession of it is entitled
to receive, hold and dispose of the document and the goods it covers.

“Equipment” shall be used herein as defined in the Uniform Commercial Code, but
in any event shall include, but not be limited to, tangible personal property
held by any Grantor for use primarily in business and shall include equipment,
machinery, furniture, vehicles, fixtures, furnishings, dyes, tools, and all
accessories and parts now or hereafter affixed thereto as well as all
attachments, replacements, substitutes, accessories, additions and improvements
to any of the foregoing, but Equipment shall not include Inventory.

“Event of Default” shall be used herein as defined in the Notes.

“Fixtures” shall be used herein as defined in the Uniform Commercial Code.

“General Intangibles” shall be used herein as defined in the Uniform Commercial
Code but in any event shall include, but not be limited to, all personal
property of every kind and description of any Grantor other than Goods,
Accounts, Fixtures, Documents, Letter-of-Credit Rights, Chattel Paper, Deposit
Accounts, Instruments, Investment Property, Commercial Tort Claims and
Supporting Obligations, and shall include, without limitation, payment
intangibles, contract rights (other than Accounts), franchises, licenses, choses
in action, books, records, customer lists, tax, insurance and other kinds of
refunds, patents, trademarks, trade names, service marks, slogans, trade dress,
copyrights, other intellectual property rights and applications for intellectual
property rights, goodwill, plans, licenses, software (to the extent it does not
constitute Goods) and other rights in personal property.

 

- 2 -



--------------------------------------------------------------------------------

“Goods” shall be used herein as defined in the Uniform Commercial Code, but in
any event shall include, but not be limited to, all computer programs imbedded
in goods and any supporting information provided in connection with the
transaction relating to the program and all other things that are movable.

“Instruments” shall be used herein as defined in the Uniform Commercial Code,
but in any event shall include, but not be limited to, promissory notes,
negotiable certificates of deposit, a negotiable instrument or a security or any
other writing which evidences a right to the payment of money and is not itself
a security agreement or lease and is of a type which is, in the ordinary course
of business, transferred by delivery with any necessary endorsement or
assignment.

“Inventory” shall be used herein as defined in the Uniform Commercial Code but
in any event shall include, but not be limited to, tangible personal property
held by or on behalf of any Grantor (or in which any Grantor has an interest in
mass or a joint or other interest) for sale or lease or to be furnished under
contracts of service, tangible personal property which any Grantor has so leased
or furnished, and raw materials, work in process and materials used, produced or
consumed in any Grantor’s business, and shall include tangible personal property
returned to such Grantor by the purchaser following a sale thereof by such
Grantor and tangible personal property represented by Documents. All equipment,
accessories and parts at any time attached or added to items of Inventory or
used in connection therewith shall be deemed to be part of the Inventory.

“Investment Property” shall be used herein as defined in the Uniform Commercial
Code but in any event shall include, but not be limited to, all securities,
whether certificated or uncertificated, all financial assets, all security
entitlements, all securities accounts, all commodity contracts and all commodity
accounts.

“Letter-of-Credit Right” shall be used herein as defined in the Uniform
Commercial Code, but in any event shall include, but not be limited to, any
right to payment or performance under a letter of credit, whether or not the
beneficiary has demanded or is at the time entitled to demand payment or
performance.

“Organizational Documents” shall mean, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

“Proceeds” shall be used herein as defined in the Uniform Commercial Code but,
in any event, shall include, but not be limited to, (a) any and all proceeds of
any insurance (whether or not the Agent is named as the loss payee thereof),
indemnity, warranty or guaranty payable to any Grantor or the Agent from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever) made or due and payable to any Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any person acting under color of Governmental Authority), (c) any and all
amounts received when Collateral is sold, leased, licensed, exchanged,

 

- 3 -



--------------------------------------------------------------------------------

collected or disposed of, (d) any rights arising out of Collateral, and (e) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

“Software” shall be used herein as defined in the Uniform Commercial Code but in
any event, shall include, but not be limited to, any computer program or
supporting information provided in connection with the transaction relating to
the program.

“Supporting Obligations” shall be used herein as defined in the Uniform
Commercial Code but in any event shall include, but not be limited to,
guarantees and letters of credit that support payment of another obligation.

“Uniform Commercial Code” shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the State of
New York or in any state or states which, pursuant to the Uniform Commercial
Code as enacted in the State of New York, has jurisdiction with respect to all,
or any portion of, the Collateral or this Agreement, from time to time. It is
the intent of the parties that the definitions set forth above should be
construed in their broadest sense so that Collateral will be construed in its
broadest sense. Accordingly if there are, from time to time, changes to defined
terms in the Uniform Commercial Code that broaden the definitions, they are
incorporated herein and if existing definitions in the Uniform Commercial Code
are broader than the amended definitions, the existing ones shall be
controlling. Similarly, where the phrase “as defined in the Uniform Commercial
Code, but in any event shall include, but not be limited to . . .” is used
above, it means as defined in the Uniform Commercial Code except that if any of
the enumerated types of items specified thereafter would not fall within the
Uniform Commercial Code definition, they shall nonetheless be included in the
applicable definition for purposes of this Agreement.

2. GRANT OF SECURITY INTEREST. As security for the payment and performance of
the Secured Obligations, each Grantor hereby pledges, hypothecates, delivers and
assigns to the Agent, for the benefit of the Purchasers, and creates in favor of
the Agent for the benefit of the Purchasers, a security interest in and to, all
of such Grantor’s right, title and interest in and to all the following
property, in all its forms, in each case whether now or hereafter existing,
whether now owned or hereafter acquired, created or arising, and wherever
located (collectively, but without duplication, the “Collateral”):

(a) All Equipment;

(b) All Inventory and other Goods;

(c) All Accounts;

(d) All General Intangibles, including, without limitation, the patents and
patent applications listed on Schedule 5 attached hereto, the trademarks and
trademark applications listed on Schedule 6 attached hereto, the registered
copyrights listed on Schedule 7 attached hereto, the domain names listed on
Schedule 8 attached hereto, the licenses for the use of any patents, trademarks,
copyrights and domain names listed on Schedule 9 attached hereto;

 

- 4 -



--------------------------------------------------------------------------------

(e) All Fixtures;

(f) All Documents, Letter-of-Credit Rights, and Chattel Paper;

(g) All Deposit Accounts;

(h) All Instruments and Investment Property;

(i) All Commercial Tort Claims;

(j) All Supporting Obligations; and

(k) All Proceeds of any and all of the foregoing.

Notwithstanding the foregoing, contracts entered into by any of the Grantors
after October 1, 2006 and all assets related thereto and all Proceeds thereof
shall not be “Collateral” hereunder; however, for the sake of clarity, any and
all contracts entered into by Grantors on or before October 1, 2006 and any and
all renewals of or amendments to contracts of any of the Grantors existing as of
the date of this Agreement or entered into on or before October 1, 2006 shall be
“Collateral” hereunder. Notwithstanding the foregoing, nothing herein shall be
deemed to constitute an assignment of any asset which, in the event of an
assignment, becomes void by operation of applicable Law or the assignment of
which (a) is otherwise prohibited by applicable Law (in each case to the extent
that such applicable Law is not overridden by Sections 9-406, 9-407 and/or 9-408
of the Uniform Commercial Code or other similar applicable Law) or (b) would
result in the abandonment, invalidation or unenforceability of any right, title
or interest of any Grantor therein; provided, however, that to the extent
permitted by applicable Law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable Law, this
Agreement shall create a valid security interest in the Proceeds of such asset.

3. SECURITY FOR OBLIGATIONS. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Secured Obligations”):

(a) (i) the payment by the Borrower, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, this Agreement, and the other Transaction Documents (as
defined in the Securities Purchase Agreement), including, without limitation,
(A) all principal of and interest on the Notes (including, without limitation,
all interest that accrues after the commencement of any bankruptcy,
reorganization or similar proceeding (an “Insolvency Proceeding”) involving any
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under the Securities Purchase Agreement or any of the
Transaction Documents; and

 

- 5 -



--------------------------------------------------------------------------------

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Purchasers under the Notes, for so long as they are
outstanding.

4. REPRESENTATIONS AND WARRANTIES OF THE GRANTORS. Each Grantor represents and
warrants as follows. The following representations and warranties shall survive
execution of this Agreement and shall not be affected or waived by any
examination or inspection made by the Agent:

(a) Status. Each Grantor is a duly organized and validly existing Delaware
corporation. Borrower’s organizational number is 2005153, Nestor Traffic
Systems, Inc.’s organizational number is 2698828, and CrossingGuard, Inc.’s
organizational number is 368331. Each Grantor has perpetual existence and the
power and authority to own its property and assets and to transact the business
in which it is engaged or presently proposes to engage. Each Grantor has
qualified to do business in each state or jurisdiction where its business or
operations so require.

(b) Authority to Execute Agreement; Binding Agreement. Each Grantor has the
corporate or other power to execute, deliver and perform its obligations under
this Agreement and each Transaction Document to which it is, or is to be, a
party (including, without limitation, the right and power to give the Agent a
security interest in the Collateral) and has taken all necessary corporate and
other action to authorize the execution, delivery and performance of this
Agreement and each Transaction Document to which it is, or is to be, a party.
This Agreement has been duly executed by each Grantor. This Agreement
constitutes the valid and binding obligation of each Grantor, enforceable
against each Grantor in accordance with its terms except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization and similar
laws of general application relating to or affecting the rights and remedies of
creditors.

(c) Grantors’ Title. Except for the security interests granted hereunder, each
Grantor is, as to all Collateral presently owned, and shall be as to all
Collateral hereafter acquired, the owner or, in the case of leased or licensed
assets, the lessee or licensee, of said Collateral free from any Lien other than
Permitted Liens (as defined in the Notes) and such Liens as will be discharged
on the Closing Date in connection with repayment of indebtedness as contemplated
by Section 7(m) of the Securities Purchase Agreement.

(d) Taxes and Assessments. All assessments and taxes, due or payable by, or
imposed, levied or assessed against each Grantor or any of its property, real or
personal, tangible or intangible, have been paid.

(e) Location of Collateral. All Equipment, Inventory and other Goods are located
within the states specified on Schedule 1 hereto.

(f) Location of Grantors. The location of the chief executive office of each
Grantor as well as its state of formation are specified on Schedule 2 attached
hereto. Also listed on Schedule 2 is each other location where each Grantor
maintains a place of business.

 

- 6 -



--------------------------------------------------------------------------------

(g) Instruments and Certificates. All Instruments and all certificates
representing securities that are included in the Collateral, together with all
necessary endorsements, have been delivered to the Agent.

(h) Names Used by Grantors. (i) The actual corporate name of each Grantor is the
name set forth in the preamble above; (ii) no Grantor has any trade names except
as set forth on Schedule 3 attached hereto; (iii) no Grantor has used any name
other than that stated in the preamble hereto or as set forth on Schedule 3 for
the preceding five years; and (iv) no entity has merged into any Grantor or been
acquired by any Grantor within the past five years except as set forth on
Schedule 3.

(i) Perfected Security Interest. This Agreement creates a valid, first priority
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Notes), securing payment of the Secured Obligations. Upon the filing of
Uniform Commercial Code financing statements in the offices set forth on
Schedule 4 hereto and the recordation of this Agreement (or a short form hereof)
at the United States Copyright Office and the United States Patent and Trademark
Office, all security interests which may be perfected by filing shall have been
duly perfected. Except for the filing of the Uniform Commercial Code financing
statements referred to in the preceding sentence and the delivery of the
Instruments referred to in paragraph (g) above, no action is necessary to
create, perfect or protect such security interest. Without limiting the
generality of the foregoing, except for the filing of said financing statements
and such recordation and except for customer contracts which may contain
limitations on assignment, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with any Governmental
Authority or regulatory body is required for (i) the execution, delivery and
performance of this Agreement, (ii) the creation or perfection of the security
interest in the Collateral or (iii) the enforcement of the Agent’s rights
hereunder.

(j) Absence of Conflicts with Other Agreements, Etc. Neither the pledge of the
Collateral hereunder nor any of the provisions hereof (including, without
limitation, the remedies provided hereunder) violates any of the provisions of
any Organizational Documents of any Grantor, or any other agreement to which any
Grantor or any of its property is a party or is subject, or any judgment,
decree, order or award of any court, governmental body or arbitrator or any
applicable law, rule or regulation applicable to the same.

(k) Account Debtors. None of the account debtors or other Persons obligated on
any of the Collateral is a Governmental Authority covered by the Federal
Assignment of Claims Act or any similar federal, state or local statute or rule
in respect of such Collateral.

(l) Intellectual Property. Schedules 5, 6, 7 and 8 list all of the patents,
patent applications, trademarks, trademark applications, registered copyrights,
and domain names owned by any of the Grantor as of the date hereof. Schedule 9
lists all licenses in favor of any Grantor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof other than
commercial off-the-shelf software. All material patents and trademarks of the
Grantors have been duly recorded at the United States Patent and Trademark
Office. The Grantors have no material copyrights, whether or not recorded at the
United States Copyright Office.

 

- 7 -



--------------------------------------------------------------------------------

5. COVENANTS OF GRANTORS. Each Grantor covenants that:

(a) Filing of Financing Statements and Preservation of Interests. Immediately
upon execution hereof, each Grantor shall file (i) in each office set forth on
Schedule 4 Uniform Commercial Code financing statements and (ii) all filings
with the United States Copyright Office and the United States Patent and
Trademark Office, including an intellectual property collateral agreement in
favor of the Agent, pursuant to which each Grantor shall grant to the Agent for
the benefit of the Purchasers a security interest in all of its service marks,
trademarks and trade names and the goodwill associated therewith, and in all of
its patents, patent applications and patent license agreements, as therein
provided, in each case in form and substance satisfactory to the Agent. Without
limiting the obligation of the Grantors set forth in the preceding sentence,
each Grantor hereby authorizes the Agent, and appoints the Agent as its
attorney-in-fact, to file in such office or offices as the Agent deems necessary
or desirable such financing and continuation statements and amendments and
supplements thereto (including, without limitation, an “all assets” filing), and
such other documents as the Agent may require to perfect, preserve and protect
the security interests granted herein and ratifies all such actions taken by the
Agent. Each Grantor also ratifies its authorization for the Lender to have filed
in any jurisdiction any like initial financing statements or amendments thereto
filed prior to the date of this Agreement.

(b) Delivery of Instruments, Etc. At any time and from time to time that any
Collateral consists of Instruments, certificated securities or other items that
require or permit possession by the secured party to perfect the security
interest created hereby, the applicable Grantor shall deliver such Collateral to
the Agent.

(c) Chattel Paper. Each Grantor shall cause all Chattel Paper constituting
Collateral to be delivered to the Agent, or, if such delivery is not possible,
then to cause such Chattel Paper to contain a legend noting that it is subject
to the security interest created by this Agreement. To the extent that any
Collateral consists of electronic Chattel Paper, the applicable Grantor shall
cause the underlying Chattel Paper to be “marked” within the meaning of
Section 9-105 of the Uniform Commercial Code (or successor section thereto).

(d) Investment Property and Deposit Accounts. If there are any Investment
Property or Deposit Accounts included as Collateral that can be perfected by
“control” through an account control agreement, the applicable Grantor shall
cause such an account control agreement, in form and substance in each case
satisfactory to the Agent, to be entered into and delivered to the Agent.

(e) Letter-of-Credit Rights. To the extent that any Collateral consists of
Letter-of-Credit Rights, the applicable Grantor shall cause the issuer of each
underlying letter of credit to consent to the assignment to the Agent.

(f) Collateral In Possession of Third Parties. To the extent that any Collateral
is in the possession of any third party other than agencies of state and local
governments or except in the ordinary course of business, the applicable Grantor
shall join with the Agent in notifying such third party of the Agent’s security
interest and shall make commercially

 

- 8 -



--------------------------------------------------------------------------------

reasonable efforts to obtain an acknowledgement from such third party that it is
holding the Collateral for the benefit of the Agent.

(g) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim, such Grantor shall promptly notify the Agent in a writing
signed by such Grantor of the particulars thereof and grant to the Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.

(h) Notice of Changes in Representations. Each Grantor shall notify the Agent in
advance of any event or condition which could cause any representations set
forth in Section 4 above applicable to such Grantor to fail to be true, correct
and complete. Without limiting the generality of the foregoing:

(i) without providing at least thirty (30) days prior written notice to the
Agent, no Grantor will change its name in any respect, its place of business or,
if more than one, chief executive office, or its mailing address or
organizational identification number (if it has one);

(ii) if any Grantor does not have an organizational identification number and
obtains one after the date of this Agreement, such Grantor will forthwith notify
the Agent in writing of such organizational identification number; and

(iii) no Grantor will change its type of organization, jurisdiction of
organization or other legal structure without prior written notice to the Agent.

(i) Use and Condition of Equipment. Each item of Equipment will be maintained in
good repair, working order and condition, ordinary wear and tear excepted, and
the applicable Grantor will provide all maintenance service and repairs
necessary for such purpose. The Agent may examine and inspect the Collateral at
any reasonable time or times wherever located.

(j) Insurance. Each Grantor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral against loss or damage of the
kinds and in the amounts customarily insured against by entities of established
reputation having similar properties similarly situated and in such amounts as
are customarily carried under similar circumstances by other such Persons and
otherwise as is prudent for Persons engaged in similar businesses. Each Grantor
shall cause each insurance policy issued in connection herewith to provide, and
the insurer issuing such policy to certify to the Agent that (a) the Agent will
be named as lender loss payee and additional insured under each such insurance
policy; (b) if such insurance be proposed to be cancelled or materially changed
for any reason whatsoever, such insurer will promptly notify the Agent and such
cancellation or change shall not be effective as to the Agent for at least
thirty (30) days after receipt by the Agent of such notice, unless the effect of
such change is to extend or increase coverage under the policy; and (c) the
Agent will have the right (but no obligation) at its election to remedy any
default in the payment of premiums within thirty (30) days of notice from the
insurer of such default. Unless the Securities Purchase Agreement or the Notes
expressly provides otherwise, the following

 

- 9 -



--------------------------------------------------------------------------------

sentence will control application of proceeds. If no Event of Default exists,
loss payments in each instance will be applied by the applicable Grantor to the
repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the
applicable Grantor, provided, however, that payments received by any Grantor
after an Event of Default occurs and is continuing shall be paid to the Agent
and, if received by such Grantor, shall be held in trust for and immediately
paid over to the Agent unless otherwise directed in writing by the Agent. Copies
of such policies or the related certificates, in each case, naming the Agent as
lender loss payee shall be delivered to the Agent at least annually and at the
time any new policy of insurance is issued.

(k) Transfer of Collateral. Other than the disposition of inventory and
licensing of Intellectual Property in the ordinary course of the applicable
Grantor’s business as presently conducted or as otherwise permitted under the
terms of the Securities Purchase Agreement, no Grantor shall sell, assign,
transfer, encumber or otherwise dispose of any Collateral in excess of $25,000
per year without the prior written consent of the Agent and the Agent does not
authorize any such disposition. For purposes of this provision, “dispose of any
Collateral” shall include, without limitation, the creation of a security
interest or other encumbrance (whether voluntary or involuntary) on such
Collateral, except for Permitted Liens (as defined in the Notes).

(l) Taxes and Assessments. Each Grantor shall promptly pay when due and payable,
all taxes and assessments imposed upon the Collateral or operations or business
of such Grantor.

(m) Inventory. No Grantor shall return any Inventory to the supplier thereof,
except for damaged or unsalable Inventory or otherwise in the ordinary course of
such Grantor’s business. Without limiting the generality of the foregoing, in
the event any Grantor becomes a “debtor in possession” as defined in 11 U.S.C.
§1101 (or any successor thereto), such Grantor agrees, to the extent permitted
by applicable Law, not to move pursuant to 11 U.S.C. §546 (or any successor
thereto) for permission to return goods to any creditor which shipped such goods
to such Grantor without the Agent’s written consent and each Grantor hereby
waives any rights to return such Inventory arising under 11 U.S.C. §546(h), or
any successor section thereto.

(n) Defense of Agent’s Rights. Each Grantor warrants and will defend the Agent’s
right, title and security interest in and to the Collateral against the claims
of any Person.

(o) Cash Management. At any time following an Event of Default that the Agent so
requests, the Grantors will work with the Agent to set up such lock boxes and
segregated accounts as the Agent may request in order to better perfect the
security interest created hereunder in Proceeds.

(p) Additional Grantors. Each Grantor shall cause each Subsidiary of such
Grantor including (i) any Person that shall at any time become a Subsidiary of
such Grantor, and (ii) Nestor Interactive, Inc. (“NII”), if at any time after
the date of this Agreement NII ceases to be inactive or has significant assets
other than net operating losses, to immediately become a party hereto (an
“Additional Grantor”) or to a similar security agreement, as appropriate, by

 

- 10 -



--------------------------------------------------------------------------------

executing and delivering an Additional Grantor Joinder in substantially the form
of Annex A attached hereto and comply with the provisions hereof applicable to
the Grantors or by signing a similar security agreement. If the Additional
Grantor becomes a party hereto, concurrent therewith, the Additional Grantor
shall deliver replacement schedules for, or supplements to all other Schedules
to (or referred to in) this Agreement, as applicable, which replacement
schedules shall supersede, or supplements shall modify, the Schedules then in
effect. The Additional Grantor shall also deliver such opinions of counsel,
authorizing resolutions, good standing certificates, incumbency certificates,
Organizational Documents, financing statements and other information and
documentation as the Agent may reasonably request. Upon delivery of the
foregoing to the Agent, the Additional Grantor shall be and become a party to
this Agreement with the same rights and obligations as the Grantors, for all
purposes hereof as fully and to the same extent as if it were an original
signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Grantor Joinder and thereafter at any time that such
representations and covenants must be restated pursuant to the terms of the
Transaction Documents, and all references herein to the “Grantors” shall be
deemed to include each Additional Grantor.

(q) Inspections. Upon reasonable notice to the Grantors (and for this purpose no
more than two business days’ notice shall be required under any circumstances)
if no Event of Default shall exist, and at any time with or without notice after
the occurrence of an Event of Default, each Grantor will permit the Agent, or
its designee, to inspect the Collateral, wherever located, and to discuss the
affairs, business, finances and accounts of the Grantors with their personnel
and accountants. In the event that no Event of Default exists and is continuing,
such inspections shall not be held more than twice in any six-month period. For
the sake of clarity, during any time when an Event of Default shall exist and is
continuing, the Agent may conduct an unlimited number of inspections, subject to
the first sentence of this Section 5(q). The Agent acknowledges that such
inspections and discussions may result in the Agent, or its designee, receiving
material nonpublic information. The Agent shall, and shall cause its designee,
to keep confidential such information as is specifically marked or otherwise
identified as material nonpublic information by the Grantors.

(r) Intellectual Property. Without limiting the generality of the other
obligations of the Grantors hereunder, each Grantor shall promptly (i) cause to
be registered at the United States Copyright Office all of its material
copyrights and shall cause the security interest contemplated hereby with
respect to such copyrights to be duly recorded at such office, (ii) cause the
security interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Agent notice whenever it acquires (whether absolutely or by license) or
creates any additional material Intellectual Property.

(s) Power of Attorney. Each Grantor has duly executed and delivered to the Agent
a power of attorney (a “Power of Attorney”) in substantially the form attached
hereto as Annex B. The power of attorney granted pursuant to the Power of
Attorney is a power coupled with an interest and shall be irrevocable until full
and indefeasible payment of the Secured Obligations. The powers conferred on the
Agent (for the benefit of the Agent and the Purchasers) under the Power of
Attorney are solely to protect the Agent’s interests (for the benefit of the
Agent and the Purchasers) in the Collateral and shall not impose any duty upon
the

 

- 11 -



--------------------------------------------------------------------------------

Agent or any Purchaser to exercise any such powers. The Agent agrees that
(i) except for the powers granted in clause (i) of the Power of Attorney, it
shall not exercise any power or authority granted under the Power of Attorney
unless an Event of Default has occurred and is continuing, and (ii) the Agent
shall account for any moneys received by the Agent in respect of any foreclosure
on or disposition of Collateral pursuant to the Power of Attorney provided that
none of the Agent or any Purchaser shall have any duty as to any Collateral, and
the Agent and the Purchasers shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers. NONE OF THE AGENT,
THE PURCHASERS OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE TO THE GRANTORS FOR ANY ACT OR
FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION, NOR FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

(t) Other Assurances. Each Grantor agrees that from time to time, at the joint
and several expense of the Grantors and any Additional Grantors, it will
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be necessary or desirable, or as the Agent
may reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Agent to exercise and
enforce its rights and remedies hereunder and with respect to any Collateral or
to otherwise carry out the purposes of this Agreement.

6. REMEDIES UPON EVENT OF DEFAULT.

(a) Upon the occurrence and during the continuation of an Event of Default, the
Agent may exercise, in addition to any other rights and remedies provided
herein, under other contracts and under law, all the rights and remedies of a
secured party under the Uniform Commercial Code. Without limiting the generality
of the foregoing, upon the occurrence and during the continuation of an Event of
Default, (i) at the request of the Agent, each Grantor shall, at its cost and
expense, assemble the Collateral owned or used by it as directed by the Agent;
(ii) the Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under Instruments or Accounts to make payments
directly to the Agent and to enforce the Grantors’ rights against account
debtors and obligors; (iii) the Agent may (but is not obligated to), without
notice except as provided below, sell the Collateral at public or private sale,
on such terms as the Agent deems to be commercially reasonable; (iv) the Agent
may (but is not obligated to) direct any financial intermediary or any other
Person holding Investment Property to transfer the same to the Agent or its
designee; and (v) the Agent may (but is not obligated to) transfer any or all
Intellectual Property registered in the name of any Grantor at the United States
Patent and Trademark Office and/or Copyright Office into the name of the Agent
or any designee or any purchaser of any Collateral. Each Grantor agrees that ten
(10) days notice of any sale referred to in clause (iii) above shall constitute
sufficient notice. The Agent or any Purchaser may purchase Collateral at any
such sale. The Grantors shall be liable to the Agent and the Purchasers for any
deficiency amount.

 

- 12 -



--------------------------------------------------------------------------------

(b) The Agent may comply with any applicable Law in connection with a
disposition of Collateral and compliance will not be considered adversely to
affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Borrower will only be credited with payments actually made by the purchaser.
In addition, each Grantor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Agent’s rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 6 or elsewhere provided by agreement or applicable
Law, each Grantor hereby grants to the Agent, for the benefit of the Agent and
the Purchasers, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

7. OBLIGATIONS ABSOLUTE.

(a) Change of Circumstance. THE RIGHTS OF THE AGENT HEREUNDER AND THE
OBLIGATIONS OF THE GRANTORS HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL
NOT BE SUBJECT TO ANY COUNTERCLAIM, SETOFF, RECOUPMENT OR DEFENSE BASED UPON ANY
CLAIM THAT ANY GRANTOR OR ANY OTHER PERSON MAY HAVE AGAINST ANY PURCHASER AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL FULL AND INDEFEASIBLE SATISFACTION
OF THE SECURED OBLIGATIONS AFTER OR CONCURRENT WITH THE TERMINATION OF ANY
COMMITMENT OF THE PURCHASERS PURSUANT TO THE SECURITIES PURCHASE AGREEMENT.
Without limiting the generality of the foregoing, the obligations of the
Grantors shall not be released, discharged or in any way affected by any
circumstance or condition (whether or not the applicable Grantor shall have any
notice or knowledge thereof) including, without limitation, any amendment or
modification of or supplement to the Securities Purchase Agreement, any Notes or
any other Transaction Document (including, without limitation, increasing the
amount or extending the maturity of the Secured Obligations); any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of any such agreements or instruments, or any exercise or failure to exercise of
any right, remedy, power or privilege under or in respect of any such agreements
or instruments, or any exercise or failure to exercise of any right, remedy,
power or privilege under or in respect of any such agreements or instruments;
any invalidity or unenforceability, in whole or in part, of any term hereof or
of the Securities Purchase Agreement, any Notes or any other Transaction
Document; any failure on the part of Borrower or any other Person for any reason
to perform or comply with any term of the Securities Purchase Agreement, any
Note or any other Transaction Document; any furnishing or acceptance of any
additional security or guaranty; any release of any Grantor or any other Person
or any release of any or all security or any or all guarantees for the Secured
Obligations, whether any such release is granted

 

- 13 -



--------------------------------------------------------------------------------

in connection with a bankruptcy or otherwise; any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding with respect to any Grantor or any other Person or their respective
properties or creditors; the application of payments received by the Agent or
any Purchaser from any source that were lawfully used for some other purpose,
which lawfully could have been applied to the payment, in full or in part, of
the Secured Obligations; or any other occurrence whatsoever, whether similar or
dissimilar to the foregoing. Without limiting the generality of the foregoing,
at any time that the Securities Purchase Agreement or the Notes are amended to
increase the amount of the Obligations thereunder, the amount of the Secured
Obligations shall be accordingly increased.

(b) No Duty To Marshal Assets. The Agent shall have no obligation to marshal any
assets in favor of any Grantor or any other Person or against or in payment of
any or all of the Secured Obligations.

(c) Waiver of Right of Subrogation, Etc. Each Grantor hereby waives any and all
rights of subrogation, reimbursement, or indemnity whatsoever in respect of such
Grantor arising out of remedies exercised by the Agent hereunder until full and
indefeasible payment of the Secured Obligations.

(d) Other Waivers. Each Grantor hereby waives promptness, diligence and notice
of acceptance of this Agreement. In connection with any sale or other
disposition of Collateral, to the extent permitted by applicable Law, each
Grantor waives any right of redemption or equity of redemption in the
Collateral. Each Grantor further waives presentment and demand for payment of
any of the Secured Obligations, protest and notice of protest, dishonor and
notice of dishonor or notice of default or any other similar notice with respect
to any of the Secured Obligations, and all other similar notices to which any
Grantor might otherwise be entitled, except as otherwise expressly provided in
the Transaction Documents. The Agent is under no obligation to pursue any rights
against third parties with respect to the Secured Obligations and each Grantor
hereby waives any right it may have to require otherwise. Each Grantor (to the
extent that it may lawfully do so) covenants that it shall not at any time
insist upon or plead, or in any manner claim or take the benefit of, any stay,
valuation, appraisal or redemption now or at any time hereafter in force that,
but for this waiver, might be applicable to any sale made under any judgment,
order or decree based on this Agreement; and each Grantor (to the extent that it
may lawfully do so) hereby expressly waives and relinquishes all benefit of any
and all such laws and hereby covenants that it will not hinder, delay or impede
the execution of any power in this Agreement delegated to the Agent, but that it
will suffer and permit the execution of every such power as though no such law
or laws had been made or enacted.

(e) Each Grantor further waives to the fullest extent permitted by law any right
it may have under the constitution of the State of New York (or under the
constitution of any other state in which any of the Collateral or any Grantor
may be located), or under the Constitution of the United States of America, to
notice (except for notice specifically required hereby) or to a judicial hearing
prior to the exercise of any right or remedy provided by this Agreement to the
Agent, and waives its rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the foregoing provisions hereof on the grounds
(if such be the case) that the sale was consummated without a prior judicial
hearing.

 

- 14 -



--------------------------------------------------------------------------------

(f) EACH GRANTOR’S WAIVERS UNDER THIS SECTION 7 HAVE BEEN MADE VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH GRANTOR HAS BEEN APPRISED AND
COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE
RIGHTS.

8. NO IMPLIED WAIVERS. No failure or delay on the part of the Agent in
exercising any right, power or privilege under this Agreement or the other
Transaction Documents and no course of dealing between the Grantor, on the one
hand, and the Agent or the Purchasers, on the other hand, shall operate as a
waiver of any such right, power or privilege. No single or partial exercise of
any right, power or privilege under this Agreement or the other Transaction
Documents precludes any other or further exercise of any such right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies expressly provided in this Agreement and the other Transaction
Documents are cumulative and not exclusive of any rights or remedies which the
Agent or the Purchasers would otherwise have. No notice to or demand on any
Grantor in any case shall entitle the Grantors to any other or further notice or
demand in similar or other circumstances or shall constitute a waiver of the
right of the Agent or the Purchasers to take any other or further action in any
circumstances without notice or demand. Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.

9. STANDARD OF CARE.

(a) In General. No act or omission of the Agent or any Purchaser (or agent or
employee of any of the foregoing) hereunder or related hereto or related to the
transactions contemplated by this Agreement or the other Transaction Documents
shall give rise to any defense, counterclaim or offset in favor of any Grantor
or any claim or action against the Agent or such Purchaser (or agent or employee
thereof), in the absence of gross negligence or willful misconduct of the Agent
or such Purchaser (or agent or employee thereof) as determined in a final,
nonappealable judgment of a court of competent jurisdiction. The Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Agent accords to other Collateral it
holds, it being understood that it has no duty to take any action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral or to preserve any rights of any parties and shall only be
liable for losses which are a result of it gross negligence or willful
misconduct as determined in a final, nonappealable judgment of a court of
competent jurisdiction.

(b) No Duty to Preserve Rights. Without limiting the generality of the
foregoing, the Agent has no duty (either before or after an Event of Default) to
collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral.

(c) No Duty to Prepare for Sale. Without limiting the generality of the
foregoing, the Agent has no obligation to clean-up or otherwise prepare the
Collateral for sale.

(d) Duties Relative to Contracts. Without limiting the generality of the
foregoing, each Grantor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by such Grantor
thereunder. The Agent

 

- 15 -



--------------------------------------------------------------------------------

shall not have any obligation or liability under any such contract or agreement
by reason of or arising out of this Agreement or the receipt by the Agent of any
payment relating to any of the Collateral, nor shall the Agent be obligated in
any manner to perform any of the obligations of any Grantor under or pursuant to
any such contract or agreement, to make inquiry as to the nature or sufficiency
of any payment received by the Agent in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Agent or to which the Agent may be entitled at any time or
times.

(e) Reliance on Advice of Counsel. In taking any action under this Agreement or
any other Transaction Document, the Agent shall be entitled to rely upon the
advice of counsel of Agent’s choice and shall be fully protected in acting on
such advice whether or not the advice rendered is ultimately determined to have
been accurate.

(f) No Obligation to Act. The Agent shall be entitled to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Holders (as defined below) and
such instructions shall be binding upon all the Purchasers; provided, however,
that the Agent shall not be under any obligation to exercise any of the rights
or powers vested in it by this Agreement or any Security Document in the manner
so requested unless, if so requested by the Agent, it shall have been provided
indemnity from the Borrower satisfactory to it against the costs, expenses and
liabilities which may be incurred by it in compliance with or in performing such
request or direction. No provisions of this Agreement or any Security Document
shall otherwise be construed to require the Agent to expend or risk its own
funds or take any action that could in its judgment cause it to incur any cost,
expenses or liability for which it is not specifically indemnified hereunder or
under the Securities Purchase Agreement. No provision of this Agreement or of
any Security Document shall be deemed to impose any duty or obligation on the
Agent to perform any act or acts or exercise any right, power, duty or
obligation conferred or imposed on it, in any jurisdiction in which it shall be
illegal, or in which the Agent shall be unqualified or incompetent, to perform
any such act or acts or to exercise any such right, power, duty or obligation or
if such performance or exercise would constitute doing business by the Agent in
such jurisdiction or impose a tax on the Agent by reason thereof.

(g) Action By Agent. Absent written instructions from the Required Holders at a
time when an Event of Default shall have occurred and be continuing, the Agent
shall have no obligation to take any actions under the Security Documents.

10. MISCELLANEOUS.

(a) Assignment. Except as otherwise provided in the Securities Purchase
Agreement, the Agent and each Purchaser may assign or transfer this Agreement
and any or all rights or obligations hereunder without the consent of any
Grantor and without prior notice. No Grantor shall assign or transfer this
Agreement or any rights or obligations hereunder without the prior written
consent of the Agent or as expressly provided in the Securities Purchase
Agreement. Notwithstanding the foregoing, if there should be any assignment of
any rights or obligations by operation of law or in contravention of the terms
of this Agreement or otherwise,

 

- 16 -



--------------------------------------------------------------------------------

then all covenants, agreements, representations and warranties made herein or
pursuant hereto by or on behalf of any Grantor shall bind the successors and
assigns of such Grantor, together with the preexisting Grantor, whether or not
such new or additional Persons execute a joinder hereto or assumption hereof
(without the same being deemed a waiver of any default caused thereby) which
condition shall not be deemed to be a waiver of any Event of Default arising out
of such assignment. The rights and privileges of the Agent under this Agreement
shall inure to the benefit of its successors and assigns.

(b) Joint and Several Liability. All Grantors shall jointly and severally be
liable for the obligations of each Grantor to the Agent and the Purchasers
hereunder.

(c) Notices. All notices, requests, demands, directions and other communications
provided for herein shall be in writing and shall be delivered or mailed in the
manner specified in the Securities Purchase Agreement addressed to a party at
its address set forth in or determined pursuant to the Securities Purchase
Agreement, as the case may be.

(d) Severability. Every provision of this Agreement is intended to be severable.
If any term or provision of this Agreement shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby. Any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

(e) Costs and Expenses. Without limiting any other cost reimbursement provisions
in the Transaction Documents, upon demand, the Grantors shall pay to the Agent
and the Purchasers, as applicable, the amount of any and all reasonable expenses
incurred by the Agent and the Purchasers hereunder or in connection herewith,
including, without limitation, reasonable fees of counsel to the Agent and the
Purchasers and those other expenses that may be incurred in connection with
(i) the execution and delivery of this Agreement and any amendments, waivers and
supplements hereto, (ii) the administration of this Agreement, (iii) the custody
or preservation of, or the sale of, collection from, or other realization upon,
any of the Collateral, (iv) the exercise or enforcement of any of the rights of
the Agent or the Purchasers hereunder or (v) the failure of any Grantor to
perform or observe any of the provisions hereof.

(f) Indemnification by Grantors. Each Grantor shall indemnify, reimburse and
hold harmless all Indemnitees from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the Collateral, except any such losses, claims, liabilities, damages, penalties,
suits, costs and expenses which result from the gross negligence or willful
misconduct of the Indemnitee as determined by a final nonappealable decision of
a court of competent jurisdiction. This indemnification provision is in addition
to, and not in limitation of, any other indemnification provision in any other
Transaction Document.

(g) Counterparts; Integration. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall

 

- 17 -



--------------------------------------------------------------------------------

constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Transaction Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

(h) Amendments and Waivers. The Purchasers holding 75% of the total outstanding
principal balance of the Notes (the “Required Holders”) shall have the right to
direct the Agent, from time to time, to consent to any amendment, modification
or supplement to or waiver of any provision of this Agreement and to release any
Collateral from any lien or security interest held by the Agent; provided,
however, that (i) no such direction shall require the Agent to consent to the
modification of any provision or portion thereof which (in the sole judgment of
the Agent) is intended to benefit the Agent, (ii) the Agent shall have the right
to decline to follow any such direction if the Agent shall determine in good
faith that the directed action is not permitted by the terms of this Agreement
or may not lawfully be taken and (iii) no such direction shall waive or modify
any provision of this Agreement the waiver or modification of which requires the
consent of all Purchasers unless all Purchasers consent thereto. The Agent may
rely on any such direction given to it by the Required Holders and shall be
fully protected in relying thereon, and shall under no circumstances be liable,
except in circumstances involving the Agent’s gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with this Agreement.

(i) Headings. Headings to this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof

11. SPECIFIC PERFORMANCE. Each Grantor hereby authorizes the Agent to demand
specific performance of this Agreement at any time when any Grantor shall have
failed to comply with any provision hereof, and each Grantor hereby irrevocably
waives any defense based on the adequacy of a remedy at law which might be
asserted as a bar to the remedy of specific performance hereof in any action
brought therefor. Each Grantor that is not a party to the Securities Purchase
Agreement hereby acknowledges receipt from the Borrower of a correct and
complete copy of the Securities Purchase Agreement and consents to all of the
provisions of the Securities Purchase Agreement as in effect on the date hereof
and agrees that its consent is not required for any amendments, modifications,
restatements or waivers of it or any of the provisions thereof.

12. RELATIONSHIP WITH SECURITIES PURCHASE AGREEMENT. To the extent that any of
the terms hereof is inconsistent with any provision of the Securities Purchase
Agreement, the provisions of the Securities Purchase Agreement shall control.

13. TERMINATION; PARTIAL RELEASE.

(a) At such time as all the Secured Obligations in respect of the Notes have
been indefeasibly paid and performed in full (including the conversion in full
of the Notes) then

 

- 18 -



--------------------------------------------------------------------------------

the security provided for herein shall terminate, provided, however, that all
indemnities of the Borrower and each other Grantor contained in this Agreement
or any other Transaction Document shall survive and remain operative and in full
force and effect regardless of the termination of this Agreement.

(b) Effective upon the closing of a disposition of any Collateral in conformity
with the provisions of the Securities Purchase Agreement and the Notes, and
receipt by the Agent of a certification to such effect from an authorized
officer of the Borrower, the security interest in the Collateral so disposed of
shall terminate and the Agent shall deliver such releases as may be appropriate,
provided, however, the security interest in all remaining Collateral shall
remain in full force and effect.

14. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a) Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of New York (excluding the laws applicable to conflicts or choice of law).

(b) Submission to Jurisdiction. Each Grantor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Transaction Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Transaction Document shall affect any right that the Agent or any
Purchaser may otherwise have to bring any action or proceeding relating to this
Agreement or any other Transaction Document against any Grantor or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Grantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Transaction Document in any court
referred to in paragraph (b) above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each Grantor irrevocably waives, to the fullest extent
permitted by applicable law, any right to bring any action or proceeding against
the Agent in any court outside the county of New York, New York.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

- 19 -



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in the name and on behalf of the parties hereto as of the date first above
written.

 

NESTOR, INC.

By:     

Name:

 

Title:

 

NESTOR TRAFFIC SYSTEMS, INC.

By:     

Name:

 

Title:

 

CROSSINGGUARD, INC.

By:     

Name:

 

Title:

 

U.S. BANK NATIONAL ASSOCIATION

in its capacity as Agent

By:     

Name:

 

Title:

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Annex A

FORM OF ADDITIONAL GRANTOR JOINDER

Security Agreement dated as of May [__], 2006 made by

Nestor, Inc.

and its subsidiaries party thereto from time to time, as Grantors

to and in favor of

[            ], as Collateral Agent (the “Security Agreement”)

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

The undersigned hereby agrees that upon delivery of this Additional Grantor
Joinder to the Agent referred to above or its successor, the undersigned shall
(a) be an Additional Grantor under the Security Agreement, (b) have all the
rights and obligations of the Grantors under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto and
(c) be deemed to have made the representations and warranties set forth in
Section 4 therein as of the date of execution and delivery of this Additional
Grantor Joinder and at any future dates that such representations must be
restated pursuant to the terms of the Transaction Documents. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
AGENT, FOR THE BENEFIT OF THE PURCHASERS, A SECURITY INTEREST IN THE COLLATERAL
AS MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO
THE WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

Each Additional Grantor that is not a party to the Securities Purchase Agreement
hereby acknowledges receipt from the Grantor of a correct and complete copy of
the Securities Purchase Agreement and consents to all of the provisions of the
Securities Purchase Agreement as in effect on the date hereof and agrees that
its consent is not required for any amendments, modifications, restatements or
waivers of it or any of the provisions thereof.

An executed copy of this Joinder shall be delivered to the Agent, and the Agent
and the Purchasers may rely on the matters set forth herein on or after the date
hereof. This Joinder shall not be modified, amended or terminated without the
prior written consent of the Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

[Name of Additional Grantor]

By:

    

Name:

 

Title:

 

Address:

 

Dated:                     

 

- 2 -



--------------------------------------------------------------------------------

Annex B

FORM OF POWER OF ATTORNEY

This Power of Attorney is executed and delivered by
                            , a                              (“Grantor”), to
U.S. Bank National Association as Agent for itself and Purchasers as such term
is defined in the Securities Purchase Agreement referred to below (“Attorney”).
This Power of Attorney is delivered in connection with and pursuant to a certain
Securities Purchase Agreement dated as of even date herewith (as the same may be
amended, modified, restated and/or supplemented from time to time, the
“Securities Purchase Agreement”) and that certain Security Agreement delivered
in connection therewith (the “Security Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement. No person to whom this Power of Attorney is presented,
as authority for Attorney to take any action or actions contemplated hereby,
shall be required to inquire into or seek confirmation from Grantor as to the
authority of Attorney to take any action described below, or as to the existence
of or fulfillment of any condition to this Power of Attorney, which is intended
to grant to Attorney unconditionally the authority to take and perform the
actions contemplated herein, and Grantor irrevocably waives any right to
commence any suit or action, in law or equity, against any person or entity
which acts in reliance upon or acknowledges the authority granted under this
Power of Attorney. The power of attorney granted hereby is coupled with an
interest, and may not be revoked or canceled by Grantor without Attorney’s
written consent.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Securities Purchase Agreement, the Security Agreement and any and all
agreements, documents and instruments executed, delivered or filed in connection
therewith from time to time (collectively, the “Transaction Documents”) and,
without limiting the generality of the foregoing, Grantor hereby grants to
Attorney the power and right, on behalf of Grantor, without notice to or assent
by Grantor, and at any time, to do the following:

(a) change the mailing address of Grantor, open a post office box on behalf of
Grantor, open mail for Grantor, and ask, demand, collect, give acquittances and
receipts for, take possession of, endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices in connection with any property of
Grantor;

(b) receive, endorse Grantor’s name on, and collect, any checks, notes,
acceptances, money orders, drafts and any other forms of payment or security
payable to Grantor, and hold all amounts or proceeds so received or collected as
cash collateral in a restricted account for the benefit of the Purchasers, or
apply such amounts or proceeds to the Secured Obligations in accordance with the
terms of the Securities Purchase Agreement;



--------------------------------------------------------------------------------

(c) effect any repairs to any asset of Grantor, or continue or obtain any
insurance and pay all or any part of the premiums therefor and costs thereof,
and make, settle and adjust all claims under such policies of insurance, and
make all determinations and decisions with respect to such policies;

(d) pay or discharge any taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against Grantor or its property;

(e) defend any suit, action or proceeding brought against Grantor if Grantor
does not defend such suit, action or proceeding or if Attorney believes that
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate;

(f) file or prosecute any claim, litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due to Grantor whenever payable and to enforce any other right
in respect of Grantor’s property;

(g) cause the certified public accountants then engaged by Grantor to prepare
and deliver to Attorney at any time and from time to time, promptly upon
Attorney’s request, the following reports: (i) a reconciliation of all accounts,
(ii) an aging of all accounts, (iii) trial balances, (iv) test verifications of
such accounts as Attorney may request, and (v) the results of each physical
verification of inventory;

(h) communicate in its own name with any party to any contract with regard to
the assignment of the right, title and interest of Grantor in and under the
contracts and other matters relating thereto;

(i) to the extent that Grantor’s authorization given in the Security Agreement
is not sufficient, to file such financing statements with respect to the
Security Agreement as Attorney may deem appropriate and to execute in Grantor’s
name such financing statements and amendments thereto and continuation
statements which may require the Grantor’s signature;

(j) to transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and

(k) execute, deliver and/or record, as applicable, in connection with any sale
or other remedy provided for in any Transaction Document, any endorsements,
assignments or other applications for or instruments of conveyance or transfer
with respect to the Collateral and to otherwise direct such sale or resale, all
as though Attorney were the absolute owner of the property of Grantor for all
purposes, and to do, at Attorney’s option and Grantor’s expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve, or realize upon Grantor’s property or assets and
Attorney’s liens thereon, all as fully and effectively as Grantor might do.
Grantor hereby ratifies, to the extent permitted by law, all that Attorney shall
lawfully do or cause to be done by virtue hereof. Without limiting the
generality of the foregoing, Attorney is specifically authorized to execute and
file any applications for or instruments of transfer and assignment of any
patents, trademarks, copyrights or other Intellectual Property with the United
States Patent and Trademark Office and the United States Copyright Office.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is duly executed on behalf of Grantor
this          day of                     , 20        .

 

[                                                                         ]

By:

    

Name:

    

Title:

    

NOTARY PUBLIC CERTIFICATE

On this              day of                             , 20        , [officer’s
name] who is personally known to me appeared before me in his/her capacity as
the [title] of [name of Grantor] (“Grantor”) and executed on behalf of Grantor
the Power of Attorney in favor of                             , as Agent, to
which this Certificate is attached.

 

   

Notary Public

 

- 3 -



--------------------------------------------------------------------------------

Schedule 1

LOCATIONS OF COLLATERAL



--------------------------------------------------------------------------------

Schedule 2

LOCATIONS OF GRANTORS



--------------------------------------------------------------------------------

Schedule 3

NAMES USED BY GRANTORS



--------------------------------------------------------------------------------

Schedule 4

FILING OFFICES



--------------------------------------------------------------------------------

Schedule 5

PATENTS AND PATENT APPLICATIONS

 

Grantor   Inventor(s)   Title   Patent or
Application
Number   Patent Date or Filing
Date



--------------------------------------------------------------------------------

Schedule 6

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Grantor   Mark or Application   Registration Number
or Serial Number  

Date of Registration

or Application



--------------------------------------------------------------------------------

Schedule 7

REGISTERED COPYRIGHTS

 

Grantor   Copyrighted
Work   Author(s)   Title   Registration
Number



--------------------------------------------------------------------------------

Schedule 8

DOMAIN NAMES



--------------------------------------------------------------------------------

Schedule 9

INTELLECTUAL PROPERTY LICENSES



--------------------------------------------------------------------------------

Schedule 10

COMMERCIAL TORT CLAIMS

 

Plaintiff   Defendant   Description of the Claim



--------------------------------------------------------------------------------

EXHIBIT D

GUARANTY AND SURETYSHIP AGREEMENT

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Agreement”) made as of the
[            ] day of May, 2006, by and among Nestor, Inc., a Delaware
corporation (together with its successors and permitted assigns, the “Borrower”)
and the subsidiaries of the Borrower designated as “Guarantors” on the signature
lines hereto (together with their successors and permitted assigns and any other
person or entity that becomes a Guarantor hereunder pursuant to Section 5 below,
jointly and severally, the “Guarantors” or, individually, a “Guarantor”), in
favor of U.S. Bank National Association, as collateral agent for the Purchasers
(as that term is defined in the Securities Purchase Agreement referred to below)
(together with its successors and assigns in such capacity, the “Agent”).

Background

The Agent, the Borrower and the Purchasers entered into a certain Securities
Purchase Agreement, dated as of May 24, 2006 (as the same may be amended,
restated, modified and/or supplemented from time to time, the “Securities
Purchase Agreement”; terms used herein and not otherwise defined herein are used
as defined in the Securities Purchase Agreement). Nestor Traffic Systems, Inc.
is a Subsidiary of the Borrower; CrossingGuard, Inc. is a Subsidiary of Nestor
Traffic Systems, Inc. Pursuant to the Securities Purchase Agreement, the
Purchasers agreed to purchase the Notes from the Borrower on the terms and
conditions described therein. The Borrower may, among other things, use the
proceeds of the issuance of the Notes to extend credit to, and make capital
contributions in, the Guarantors. Therefore, as a result of the Securities
Purchase Agreement, the Guarantors can obtain capital on terms more favorable to
them as part of this borrowing group than they could acting alone. One of the
conditions to the extension of credit under the Securities Purchase Agreement is
that the Guarantors guaranty payment of and act as surety for the obligations of
the Borrower arising out of the Securities Purchase Agreement and related
agreements and instruments.

Accordingly, each Guarantor and the Borrower, intending to be legally bound,
hereby agrees with the Agent as follows.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Guaranty and Suretyship.

1.1 Guaranty of Payment. The Guarantors hereby jointly and severally agree to
act as surety for the Guaranteed Obligations (as defined in Section 1.2 below),
and irrevocably and unconditionally guaranty to the Agent and the Purchasers
that the Guaranteed Obligations shall be paid in full when due and payable,
whether at the stated or accelerated maturity thereof or upon any mandatory or
voluntary prepayment or otherwise.



--------------------------------------------------------------------------------

1.2 Definition of “Guaranteed Obligations”. For purposes of this Agreement, the
term “Guaranteed Obligations” shall mean (a) any obligations of the Borrower
pursuant to the Securities Purchase Agreement and the Transaction Documents
including, without limitation, any amounts due from time to time in respect of
(i) principal and interest thereon under the Notes, (ii) conversion, exercise or
redemption of the Notes and the Warrants, as applicable, (iii) fees payable
under the Securities Purchase Agreement and (iv) indemnifications provided for,
and other amounts payable, under the Securities Purchase Agreement or other
Transaction Documents. Notwithstanding the definition of “Guaranteed
Obligations” herein, the liability of each Guarantor hereunder is limited to an
amount equal to (x) the amount that would render this guaranty void, voidable or
unenforceable against such Guarantor’s creditors or creditors’ representatives
under any applicable fraudulent conveyance, fraudulent transfer or similar act
or under Section 544 or 548 of the Bankruptcy Code of 1978, as amended, minus
(y) $1.00 (one U.S. Dollar).

1.3 Obligations of Guarantors Absolute, Etc. The obligations of the Guarantors
hereunder shall be absolute and unconditional. Each Guarantor, jointly and
severally, guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the agreement, instrument or document giving rise
to such Guaranteed Obligations, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any such terms or the
rights of the Agent and the Purchasers with respect thereto. The liability of
the Guarantors hereunder shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of any Transaction Document;

(b) any change in the time, manner or place of payment of the Guaranteed
Obligations;

(c) any amendment or modification of or supplement to the Transaction Documents
(including, without limitation, any amendment which would increase the amount of
the Guaranteed Obligations), or any furnishing or acceptance of any security, or
any release of any security or the release of any Person’s obligations
(including without limitation, any Guarantor, the Borrower or any pledgor), with
respect to the Guaranteed Obligations;

(d) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such instrument, document or agreement or any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of any
such instrument;

(e) any counterclaim, setoff, recoupment or defense based upon any claim any
Guarantor, the Borrower or any pledgor may have against the Agent or any
Purchaser;

(f) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to the Borrower, any
Affiliate of the Borrower or any Guarantor or their respective properties or
creditors;

(g) any invalidity or unenforceability, in whole or in part, of any term hereof
or of the Transaction Documents;

 

- 2 -



--------------------------------------------------------------------------------

(h) any failure on the part of the Borrower or any Affiliate or any Person that
may have been an Affiliate for any reason to perform or comply with any term of
the Transaction Documents; or

(i) any other occurrence whatsoever, whether similar or dissimilar to the
foregoing.

1.4 Continuing Guaranty. This guaranty and suretyship is an absolute,
unconditional, present and continuing guaranty and suretyship of payment and is
in no way conditional or contingent; it shall remain in full force and effect
until terminated pursuant to Section 7 below.

1.5 Joint and Several Liability. Each and every representation, warranty,
covenant and agreement made by the Guarantors, or any of them, under this
Agreement shall be and constitute joint and several obligations of all of the
Guarantors, whether or not so expressly stated herein.

1.6 Waivers. Each Guarantor hereby waives, to the fullest extent permitted by
applicable law, (a) all presentments, demands for performance, notice of
non-performance, protests, notices of protests and notices of dishonor in
connection with the Guaranteed Obligations or any agreement relating thereto;
(b) notice of acceptance of this Agreement; (c) any requirement of diligence or
promptness on the part of the Agent or any Purchaser in the enforcement of its
rights hereunder or under the Transaction Documents; (d) any enforcement of any
present or future agreement or instrument relating directly or indirectly to the
Guaranteed Obligations; (e) notice of any of the matters referred to in
subsection 1.3 hereof; (f) notices of every kind and description which may be
required to be given by any statute or rule of law; and (g) any defense of any
kind which it may now or hereafter have with respect to its liability under this
Agreement to the fullest extent permitted by law. Without limiting the
foregoing, the Agent and the Purchasers shall not be required to make any demand
upon, or to pursue or exhaust any rights or remedies against the Borrower, any
other Guarantor or any other Person, or against the collateral security, for the
Guaranteed Obligations. No failure on the part of the Agent or the Purchasers to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Each Guarantor hereby agrees that it will not enforce
or otherwise exercise or claim or assert any rights of subrogation or
contribution against any Person with respect to the Guaranteed Obligations or
any security therefor unless and until all the Guaranteed Obligations are paid
in full. EACH GUARANTOR’S WAIVERS UNDER THIS SECTION 1.6 HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH GUARANTOR HAS BEEN
APPRISED AND COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF AND ITS POSSIBLE
ALTERNATIVE RIGHTS.

 

2. Expenses.

Whether or not the transactions contemplated by this Agreement are fully
consummated, each Guarantor and the Borrower shall promptly pay (or reimburse,
as the Agent

 

- 3 -



--------------------------------------------------------------------------------

may elect) all costs and expenses which the Agent has incurred or may incur in
connection with the negotiation, preparation, reproduction, interpretation,
administration and enforcement of this Agreement and all amendments, waivers,
modifications and supplements hereto and the collection of all amounts due
hereunder, including, without limitation, reasonable fees of counsel to the
Agent.

 

3. Representations and Warranties.

The Guarantors hereby jointly and severally represent and warrant that each of
the representations and warranties relating to them set forth in any Transaction
Document is incorporated herein by reference and is true and correct on and as
of the date hereof.

 

4. Covenants.

Each of the covenants and agreements of the Borrower which are set forth or
incorporated in any of the Transaction Documents and which are expressly
applicable or refer to the “Subsidiaries” of Borrower or otherwise refer to any
Guarantors are hereby incorporated by reference as though set forth herein in
their entirety, and each Guarantor hereby agrees to perform and abide by each
such covenant and agreement which purports to be applicable to it.

 

5. Additional Parties.

Except as otherwise provided in the Transaction Documents, the Guarantors shall
at all times constitute all of the direct and indirect Subsidiaries of Borrower
(other than Nestor Interactive, Inc. (“NII”), but only so long as NII is
inactive and has no significant assets other than net operating losses). If any
Person becomes such a Subsidiary after the date hereof or, in the case of NII,
if it ceases to be inactive or has significant assets other than net operating
losses, such Person shall become a Guarantor hereunder, and the Borrower shall
cause such Person to signify its acceptance of the terms hereof by execution and
delivery to the Agent of one or more counterparts of the Joinder hereto,
appropriately dated.

 

6. Right of Set-off.

Each Guarantor hereby pledges and gives to each Purchaser a lien and security
interest for the amount of the Guaranteed Obligations upon and in the balance of
any account maintained by such Guarantor with such Purchaser or any other
liability of such Purchaser to such Guarantor. Upon the occurrence of and
throughout the period in which the Purchasers reasonably believe there is
continuing an Event of Default under the Notes, each Guarantor hereby authorizes
each Purchaser to apply any such deposit balances now or hereafter in the
possession of such Purchaser to the payment of the Guaranteed Obligations. The
provisions hereof shall not be deemed or construed to limit rights of set-off or
liens or similar rights which any Purchaser may otherwise have by reason of
applicable Law or other agreement.

 

- 4 -



--------------------------------------------------------------------------------

  7. Termination of Guaranty.

7.1 Termination of Guaranty Obligations of All Guarantors. At such time as
(a) no Purchaser has any Commitment to make further fundings to the Borrower
under the terms of the Securities Purchase Agreement and (b) all the Guaranteed
Obligations in respect of the Notes have been indefeasibly paid and/or performed
in full (including the conversion in full of the Notes), then the guaranty
provided for herein and this Agreement shall terminate, provided, however, that
(i) all indemnities of the Guarantors or the Borrower contained in this
Agreement or any Transaction Document shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement, and
(ii) the guaranty provided for herein shall be reinstated if at any time any
payment of any of the Guaranteed Obligations is rescinded or must otherwise be
returned by the Agent or any Purchaser upon the insolvency, bankruptcy or
reorganization of the Borrower or any Guarantor or otherwise, all as though such
payment had not been made.

7.2 Termination of Guaranty Obligations of Sold Guarantors. Effective upon the
closing of a sale or other disposition by the Borrower or any Subsidiary of the
Borrower of all the outstanding capital stock of, or all partnership interests
or all other equity interests in, any of the Guarantors hereunder (any Guarantor
being so sold is hereinafter the “Sold Guarantor”) in conformity with the
provisions of the Securities Purchase Agreement and the Notes, and receipt by
the Agent of a certification to such effect from the chief financial officer of
the Borrower, the obligations of that Sold Guarantor hereunder (including,
without limitation, obligations under Section 9 below) shall terminate. However,
all the obligations of the other Guarantors hereunder shall remain in full force
and effect.

 

  8. Miscellaneous.

8.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to the
choice of law provisions thereof).

8.2 Specific Performance. The Borrower and each Guarantor hereby authorizes the
Agent and the Purchasers to demand specific performance of this Agreement at any
time when the Borrower or such Guarantor shall have failed to comply with any
provision hereof, and the Borrower and each Guarantor hereby irrevocably waives
any defense based on the adequacy of a remedy at law which might be asserted as
a bar to the remedy of specific performance hereof in any action brought
therefor.

8.3 Acknowledgement of Terms of Securities Purchase Agreement and the Notes;
Relationship to Securities Purchase Agreement and the Notes. Each Guarantor
hereby acknowledges receipt from the Borrower of a correct and complete copy of
the Securities Purchase Agreement and the Notes and consents to all of the
provisions of the Securities Purchase Agreement and the Notes as in effect on
the date of this Agreement and agrees that its consent is not required for any
amendments, modifications, restatements or waivers of the Securities Purchase
Agreement or the Notes or any of the provisions thereof. If any of the terms
hereof are inconsistent with those of the Securities Purchase Agreement or the
Notes (including, without limitation, any amendments, restatements, supplements
and waivers that the Guarantors have been made aware of), those of the
Securities Purchase Agreement or the Notes, as applicable, shall control.

 

- 5 -



--------------------------------------------------------------------------------

8.4 Non-Exclusive Remedies. No remedy or right herein conferred upon, or
reserved to the Agent or the Purchasers is intended to be to the exclusion of
any other remedy or right, but each and every such remedy or right shall be
cumulative and shall be in addition to every other remedy or right given
hereunder or under any other contract or under law.

8.5 Delay and Non-Waiver. No delay or omission by the Agent or any Purchaser to
exercise any remedy or right hereunder shall impair any such remedy or right or
shall be construed to be a waiver of any Event of Default, or an acquiescence
therein, nor shall it affect any subsequent Event of Default of the same or of a
different nature.

8.6 Successors and Assigns. Except as otherwise provided in the Securities
Purchase Agreement, the Agent may assign or transfer this Agreement and any or
all rights or obligations hereunder without the consent of the Borrower or any
Guarantor and without prior notice. Neither the Borrower nor any Guarantor shall
assign or transfer this Agreement or any rights or obligations hereunder without
the prior written consent of the Agent. The rights and privileges of the Agent
and the Purchasers under this Agreement shall inure to the benefit of their
respective successors, assigns and participants. All promises, covenants and
agreements of the Borrower and each Guarantor contained in this Agreement shall
be binding upon personal representatives, heirs, successors and assigns of such
Person. Notwithstanding the foregoing, if there shall become additional
“Guarantors” or if there should be any assignment of any guaranty obligations by
operation of law or in contravention of the terms of this Agreement or
otherwise, then all covenants, agreements, representations and warranties made
herein or pursuant hereto by or on behalf of the Guarantors shall bind the
successors and assigns of the Guarantors and any such additional Guarantors,
jointly and severally, together with the preexisting Guarantors whether or not
such new or additional Guarantors execute the Joinder as set forth in Section 5.

8.7 Amendments and Waivers. This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents. The Purchasers holding 75% of the total outstanding principal
balance of the Notes (the “Required Holders”) shall have the right to direct the
Agent, from time to time, to consent to any amendment, modification or
supplement to or waiver of any provision of this Agreement and to release any
Collateral from any lien or security interest held by the Agent; provided,
however, that (i) no such direction shall require the Agent to consent to the
modification of any provision or portion thereof which (in the sole judgment of
the Agent) is intended to benefit the Agent, (ii) the Agent shall have the right
to decline to follow any such direction if the Agent shall determine in good
faith that the directed action is not permitted by the terms of this Agreement
or may not lawfully be taken and (iii) no such direction shall waive or modify
any provision of this Agreement the waiver or modification of which requires the
consent of all Purchasers unless all Purchasers consent thereto. The Agent may
rely on any such direction given to it by the Required Holders and shall be
fully protected in relying thereon, and shall under no circumstances be liable,
except in circumstances involving the Agent’s gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

8.8 Notices and Communications. Any notice contemplated herein or required or
permitted to be given hereunder shall be made in the manner set forth in the
Securities Purchase Agreement and delivered at the addresses set forth on the
signature pages to this Agreement, or to such other address as any party hereto
may have last specified by written notice to the other party or parties.

8.9 Headings; Counterparts. Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument.
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.

8.10 Severability. If any of the provisions or terms of this Agreement shall for
any reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein. Any such invalidity or unenforceability in a particular
jurisdiction shall not be deemed to render a provision invalid or unenforceable
in any other jurisdiction. Without limiting the generality of the foregoing, any
invalidity, illegality or unenforceability of any term or provision of this
Agreement in any jurisdiction or as against any Guarantor shall not affect the
validity, legality or enforceability of any other terms hereof or in any other
jurisdiction or against any other Guarantor.

 

  9. Indemnification.

Each Guarantor, jointly and severally, shall indemnify, reimburse and hold
harmless all Indemnitees from and against any and all losses, claims,
liabilities, damages, penalties, suits, costs and expenses, of any kind or
nature, (including fees relating to the cost of investigating and defending any
of the foregoing) imposed on, incurred by or asserted against such Indemnitee in
any way related to or arising from or alleged to arise from this Agreement or
the guarantees provided herein except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in any other Transaction Document.

 

  10. Jurisdiction; Waiver of Jury Trial.

For the purpose of any action that may be brought in connection with this
Agreement, the Borrower and each Guarantor hereby consents to the jurisdiction
and venue of the courts of the State of New York or of any federal court located
in such state and waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail directed to the Borrower or Guarantor at the address

 

- 7 -



--------------------------------------------------------------------------------

provided for in Section 8.8. Service so made shall be deemed to be completed
upon actual receipt at the address specified in said section. The Borrower and
each Guarantor waives the right to contest the jurisdiction and venue of the
courts located in the county of New York, State of New York on the ground of
inconvenience or otherwise and, further, waives any right to bring any action or
proceeding against (a) the Agent in any court outside the county of New York,
State of New York, or (b) any other Purchaser other than in a state within the
United States designated by such Purchaser. The provisions of this Section shall
not limit or otherwise affect the right of the Agent or any Purchaser to
institute and conduct an action in any other appropriate manner, jurisdiction or
court.

NO PARTY TO THIS AGREEMENT, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF THE FOREGOING SHALL SEEK A JURY TRIAL IN ANY PROCEEDING BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT RELATING
TO SUCH INDEBTEDNESS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ANY OF
THEM. NO SUCH PERSON WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. EACH PARTY TO THIS AGREEMENT
(i) CERTIFIES THAT NEITHER THE AGENT NOR ANY REPRESENTATIVE, OR ATTORNEY OF THE
AGENT NOR ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
OR SUCH PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN. THE PROVISIONS OF THIS SECTION HAVE
BEEN FULLY DISCLOSED TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guaranty and Suretyship
Agreement on the date and year first above written.

Borrower:

 

NESTOR, INC.

By:

      

Name:

   

Title:

   

Address:

 

42 Oriental Street

Providence, RI 02908

 

Phone No.:

 

401-274-5658x738

 

Fax No.:

 

401-274-5707

 

Attention:

 

Benjamin M. Alexander, Esq.

Guarantors:

 

NESTOR TRAFFIC SYSTEMS, INC.

By:

      

Name:

   

Title:

   

Address:

 

42 Oriental Street

Providence, RI 02908

 

Phone No.:

 

401-274-5658x738

 

Fax No.:

 

401-274-5707

 

Attention:

 

Benjamin M. Alexander, Esq.

CROSSINGGUARD, INC.

By:

      

Name:

   

Title:

   

Address:

 

42 Oriental Street

Providence, RI 02908

 

Phone No.:

 

401-274-5658x738

 

Fax No.:

 

401-274-5707

 

Attention:

 

Benjamin M. Alexander, Esq.

[Signature Page to Guaranty and Suretyship Agreement]



--------------------------------------------------------------------------------

Agent:

 

U.S. BANK NATIONAL ASSOCIATION By:       

Name:

Title:

   

U.S. Bank National Association

Corporate Trust Services

225 Asylum Street, 23rd Floor

Hartford, CT 06103

Telephone: (860) 241-6859

Facsimile: (860) 241-6881

Attention: Arthur Blakeslee

[Signature Page to Guaranty and Suretyship Agreement]



--------------------------------------------------------------------------------

JOINDER

The undersigned acknowledges that it is a Guarantor under the Guaranty and
Suretyship Agreement, dated May [            ], 2006 made by and among Nestor,
Inc. (the “Borrower”) and the subsidiaries of the Borrower designated as
“Guarantors” on the signature lines thereto in favor of [                    ]
as collateral agent for the Purchasers (as defined in the Securities Purchase
Agreement referred to therein), and hereby agrees to be bound by the foregoing
Guaranty and Suretyship Agreement and to perform the covenants applicable to
Guarantors contained or incorporated therein, and hereby confirms the accuracy
of the representations and warranties made or incorporated therein insofar as
such representation and warranties purportedly relate to the undersigned.

 

[                                                     ]

By:       

Name:

Title:

Address:

 

Phone No.:

Fax No.:

Attention:



--------------------------------------------------------------------------------

EXHIBIT E

BORROWER/SUBSIDIARY PLEDGE AGREEMENT

THIS BORROWER/SUBSIDIARY PLEDGE AGREEMENT (this “Agreement”) is made as of the
[            ] day of May, 2006, by and between Nestor, Inc., a Delaware
corporation (the “Borrower”), Nestor Traffic Systems, Inc., a Delaware
corporation (“NTS”), and CrossingGuard, Inc., a Delaware corporation (“CGI”),
and U.S. Bank National Association, as collateral agent for the Purchasers (as
that term is defined in the Securities Purchase Agreement referred to below)
(together with its successors and assigns in such capacity, the “Agent”). NTS,
CGI and the Borrower are each referred to herein individually as a “Pledgor” and
collectively as the “Pledgors.”

Background

On May 24, 2006 the Purchasers and the Agent have entered into a Securities
Purchase Agreement (as amended, extended, supplemented, restated, or otherwise
modified from time to time, the “Securities Purchase Agreement”) with the
Borrower, pursuant to which the Purchasers agreed to purchase the Notes from the
Borrower on the terms and conditions described therein.

One of the prerequisites to the Purchasers entering into the Securities Purchase
Agreement is that the Pledgors shall have entered into this Agreement and shall
have granted to the Agent for the benefit of the Purchasers a security interest
in the Collateral (as defined below) to secure its obligations under the
Securities Purchase Agreement and certain related documents and agreements as
more fully set forth below.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained and other good and
valuable consideration receipt of which is hereby acknowledged, agree as
follows:

1. DEFINITIONS.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in, or by reference in, the Securities Purchase Agreement
or the Uniform Commercial Code, as applicable. The following terms shall have
the following meanings:



--------------------------------------------------------------------------------

“Collateral” shall mean:

(a) all Investment Property, Securities Entitlements and General Intangibles
respecting ownership and/or other equity interests in each Subsidiary of a
Pledgor, but in any event shall include, include, without limitation, the shares
of capital stock and other securities of, or issued by, any of the entities
listed on Schedule I hereto (as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock of and/or
other equity interests of any Subsidiary of a Pledgor obtained in the future by
a Pledgor or in which a Pledgor shall have any rights, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing (all of the foregoing being referred to
herein as the “Pledged Securities”) and all rights of a Pledgor to receive
monies due and to become due pursuant thereto and all other rights related to
the Pledged Securities (all the foregoing being referred to herein as “Pledged
Interests”);

(b) all rights under the Organizational Documents of any Subsidiary of a Pledgor
and all other agreements related to the Pledged Securities, as such documents
and agreements may be amended, modified, supplemented and/or restated from time
to time, and all rights of the Pledgors to receive monies due and to become due
pursuant thereto;

(c) all other property which may be delivered to and held by the Agent pursuant
to the terms hereof of any character whatsoever into which any of the foregoing
may be converted or which may be substituted for any of the foregoing; and

(d) all Proceeds of the Pledged Securities and Pledged Interests and of such
other property, including, without limitation, all dividends, interest, cash,
notes, securities, equity interests or other property at any time and from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, any of or all such Pledged Securities, Pledged Interests or other
property.

“Event of Default” has the meaning given to such term in the Notes.

“Law” shall mean all common law and all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and order of courts or governmental authorities and
all orders and decrees of all courts and arbitrators.

“Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent may reasonably request.

“Organizational Documents” shall mean, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity)

 

- 2 -



--------------------------------------------------------------------------------

and which relate to the internal governance of such Person (such as bylaws, a
partnership agreement or an operating, limited liability or members agreement).

“Proceeds” shall be used herein as defined in the Uniform Commercial Code but,
in any event, shall include, but not be limited to, (a) any and all proceeds of
any insurance (whether or not the Agent is named as the loss payee thereof),
indemnity, warranty or guaranty payable to a Pledgor or the Agent from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever, cash and non-cash) made or due and payable to a Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority), (c) any
and all amounts received when Collateral is sold, leased, licensed, exchanged,
collected or disposed of, (d) any rights arising out of Collateral, (e) any
dividends or other distributions associated with the Collateral, and (f) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.

“Secured Obligations” shall mean, collectively, the following obligations of the
Grantors, whether now existing or hereafter incurred:

(a) (i) the payment by the Borrower, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any bankruptcy,
reorganization or similar proceeding (an “Insolvency Proceeding”) involving any
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under the Securities Purchase Agreement or any of the
Transaction Documents; and

(b) the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Purchasers under the Notes, for so long as they are
outstanding.

“Uniform Commercial Code” shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the State of
New York or in any state or states which, pursuant to the Uniform Commercial
Code as enacted in the State of New York, has jurisdiction with respect to all,
or any portion of, the Collateral or this Agreement, from time to time. It is
the intent of the parties that the definitions set forth above should be
construed in their broadest sense so that Collateral will be construed in its
broadest sense. Accordingly if there are, from time to time, proposed changes to
defined terms in the Uniform Commercial Code that broaden the definitions, they
are incorporated herein and if existing definitions in the Uniform Commercial
Code are broader than the amended definitions, the existing ones shall be
controlling. Similarly, the term “but in any event shall include” shall be
construed to mean that each specifically enumerated item is included in the
defined category whether or not it would otherwise be so included. For example,
where the phrase “as defined in the Uniform Commercial Code, but in any event
shall include, but not be limited to . . .” is used above, it means as defined
in the Uniform

 

- 3 -



--------------------------------------------------------------------------------

Commercial Code except that if any of the enumerated types of items specified
thereafter would not fall within the Uniform Commercial Code definition, they
shall nonetheless be included in the applicable definition for purposes of this
Agreement.

2. CREATION OF SECURITY INTEREST.

As security for the payment and performance in full of the Secured Obligations,
each Pledgor hereby hypothecates, pledges, assigns, sets over and delivers unto
the Agent, and grants to the Agent, for the benefit of the Purchasers, a
continuing first priority security interest in all its right, title and interest
in, to and under the Collateral, to have and to hold the Collateral, together
with all right, title, interest, powers, privileges and preferences pertaining
or incidental thereto; subject, however, to the terms, covenants and conditions
hereinafter set forth.

3. DELIVERY OF COLLATERAL.

3.1 At Time of Execution of Agreement. Contemporaneously with the execution of
this Agreement or, in any event, prior to the Closing Date, the Pledgors shall
deliver or cause to be delivered to the Agent (a) any and all certificates and
other instruments representing or evidencing the Pledged Securities, (b) any and
all certificates and other instruments or documents representing any of the
other Collateral and (c) all other property comprising part of the Collateral,
in each case along with the Necessary Endorsements. The Pledgors are,
contemporaneously with the execution hereof, delivering to the Agent, or have
previously delivered to the Agent, a true and correct copy of each
Organizational Document governing any of the Pledged Securities.

3.2 Subsequent Delivery of Collateral. If any Pledgor shall become entitled to
receive or shall receive any securities or other property in respect of the
Pledged Securities (whether as an addition to, in substitution of, or in
exchange for, such Pledged Securities or otherwise), such Pledgor agrees to
deliver to the Agent such securities or other property, including, without
limitation, shares of Pledged Securities or instruments representing Pledged
Interests acquired after the Closing Date, or any options, warrants, rights or
other similar property or certificates representing a stock dividend, or any
distribution in connection with any recapitalization, reclassification or
increase or reduction of capital, or issued in connection with any
reorganization of the Pledgor or any Subsidiary of the Pledgor but excluding
dividends and interest permitted to be retained by the Pledgor under Section 5
hereof:

(a) to accept the same as the agent of the Purchasers;

(b) to hold the same in trust on behalf of and for the benefit of the
Purchasers; and

(c) to deliver any and all certificates or instruments evidencing the same to
the Agent on or before the close of business on the fifth (5th) Business Day
following the receipt thereof by such Pledgor, in the exact form received
together with the Necessary Endorsements, to be held by the Agent subject to the
terms of this Agreement, as additional Collateral.

 

- 4 -



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES OF PLEDGOR.

4.1 Representations and Warranties. Each Pledgor represents and warrants that
each representation and warranty set forth in the Transaction Documents that
relates to or refers to the Pledgor or the Collateral (or, in either case, any
other term that is used with the same or similar meaning) is incorporated herein
by reference and is true and correct on and as of the date hereof. Without
limiting the generality of the foregoing, each Pledgor further represents and
warrants that:

(a) The Pledged Securities are not subject to any Organizational Document,
statutory, contractual or other restriction governing their issuance, transfer,
ownership or control which restriction would limit the effectiveness or
enforceability of the pledge and security interest created under this Agreement.

(b) The capital stock and other equity interests listed on Schedule I hereto
represent all of the capital stock and other equity interests of the
Subsidiaries of the Pledgors held by the Pledgors in any Subsidiary of the
Pledgors.

(c) The jurisdiction of formation and the chief executive office of the Pledgors
and the other offices or places of business of the Pledgors or any offices where
records concerning the Collateral are kept are set forth on Schedule II hereto.
No Pledgor is known by any other name except the name appearing on the signature
page hereof.

(d) Each Pledgor has the corporate power to execute, deliver and carry out the
terms and provisions of this Agreement and has taken all necessary corporate
action (including, without limitation, any consent of stockholders required by
Law or by its Organizational Documents) to authorize the execution, delivery and
performance of this Agreement. This Agreement constitutes the authorized, valid
and legally binding obligations of each Pledgor enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

(e) All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Pledgors are the legal and beneficial owners of the
Pledged Securities as reflected on Schedule I, free and clear of any Lien except
for the security interests created by this Agreement.

(f) The pledge of the Pledged Securities pursuant to this Agreement and the
filing of the necessary financing statements (which filings have been duly made
or will be made substantially simultaneously with the execution of this
Agreement) create a valid and perfected first priority security interest in the
Collateral securing payment of the Secured Obligations.

(g) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral by their express terms
do not provide that they are securities governed by Article 8 of the Uniform
Commercial Code and are not held in a securities account or by any financial
intermediary.

 

- 5 -



--------------------------------------------------------------------------------

4.2 Survival of Representations and Warranties. All the foregoing
representations and warranties (including, without limitation, those
incorporated by reference) shall survive the execution and delivery of this
Agreement and shall continue until this Agreement is terminated as provided
herein and shall not be affected or waived by any inspection or examination made
by or on behalf of the Agent or any Purchaser.

5. VOTING; DIVIDENDS.

5.1 Rights Prior To Default. Other than during the existence of an Event of
Default:

(a) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of the Transaction Documents.

(b) Subject to and limited by the provisions set forth in the Securities
Purchase Agreement and the other Transaction Documents, each Pledgor shall be
entitled to receive and retain any and all dividends, interest and other
payments paid in respect of the Collateral, provided, however, that any and all:

(i) dividends or other payments paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Collateral;

(ii) dividends and other distributions paid or payable in cash in respect of any
Collateral in connection with a partial or total liquidation or dissolution or
in connection with a reduction of capital, capital surplus or paid-in-surplus;
and

(iii) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or exchange for, any Collateral, except as specifically
permitted by the Securities Purchase Agreement, shall forthwith be delivered to
the Agent to hold as Collateral and shall, if received by a Pledgor, be received
in trust for the benefit of the Agent on behalf of the Purchasers, be segregated
from the other property or funds of such Pledgor, and be forthwith delivered to
the Agent as Collateral in the same form as so received (with any Necessary
Endorsement).

The Agent shall execute and deliver to the Pledgors all such proxies and other
instruments as the Pledgors may reasonably request for the purpose of enabling
the Pledgors to exercise the voting and other rights which they are entitled to
exercise pursuant to paragraph (i) above and to receive the dividends or
interest payments which they are authorized to receive and retain pursuant to
paragraph (ii) above.

5.2 Rights Upon Redemption Event. Upon the occurrence of any event pursuant to
which the Pledgor may be entitled to receive payment in exchange for the Pledged
Securities pursuant to redemption rights, a put option or otherwise,

(a) Any funds payable to holders of the applicable Pledged Securities (a
“Redemption Payment”) shall be paid over to the Agent to be held as additional
Collateral or, at the option of the Agent, applied against the Secured
Obligations; and

 

- 6 -



--------------------------------------------------------------------------------

(b) If a Pledgor for any reason receives all or any portion of a Redemption
Payment, such Pledgor shall receive it in trust for the benefit of the
Purchasers, shall segregate it from other funds of the holder, and shall pay it
over to the Agent to be held as additional Collateral or, at the option of the
Agent, applied against the Secured Obligations.

5.3 Rights After a Default. Upon the occurrence and during the continuation of
an Event of Default and as more fully set forth in Section 10 below:

(a) Subject to Section 11 below, (i) upon notice to a Pledgor by the Agent, all
rights of such Pledgor to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to subsection 5.1 above and
(ii) all rights of such Pledgor to receive the dividends, interest and other
payments which it would otherwise be authorized to receive and retain pursuant
to subsection 5.1 above shall cease, and all such rights shall thereupon become
vested in the Agent who shall have the sole right to exercise such voting and
other consensual rights and to receive and hold as Collateral such dividends,
interest and other payments.

(b) All dividends, interest and other payments which are received by a Pledgor
contrary to the provisions of paragraph (a) of this subsection 5.3 shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of such Pledgor and shall forthwith be paid over to the Agent as
Collateral in the same form as so received (with any Necessary Endorsement).

5.4 Liability of Agent and of the Purchasers. Nothing in this Agreement shall be
construed to subject the Agent or any Purchaser to liability as a partner in any
Subsidiary of the Pledgor that is a partnership or as a member in any Subsidiary
of the Pledgor that is a limited liability company, nor shall the Agent or any
Purchaser be deemed to have assumed any obligations under any partnership
agreement or limited liability company agreement, as applicable, of such a
Subsidiary or otherwise, unless and until the Agent exercises its right to be
substituted for the Pledgor as a partner or member, as applicable, pursuant
hereto.

6. COVENANTS OF PLEDGOR.

6.1 Transaction Documents; Voting; Sales. Each of the covenants and agreements
which is set forth or incorporated in the Transaction Documents and which is
applicable to a Pledgor or the Collateral subject hereto (or, in either case,
any other term that is used with the same or similar meaning) is incorporated
herein by reference and each Pledgor agrees to perform and abide by each such
covenant and agreement. Without limiting the generality of the foregoing and in
furtherance thereof, each Pledgor shall vote the Pledged Securities to comply
with the covenants and agreements set forth in the Transaction Documents.
Without limiting the generality of the foregoing, no Pledgor shall sell or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, except in connection with a sale or other disposition permitted
under the provisions of the Securities Purchase Agreement or the other
Transaction Documents.

6.2 Proceeds of Collateral Disposition. During the continuance of an Event of
Default, at the Agent’s request, each Pledgor having Pledged Securities shall
establish and

 

- 7 -



--------------------------------------------------------------------------------

maintain at all times a trust account with the Agent, and all Proceeds not
required to pay down the Secured Obligations in accordance with the Transaction
Documents, before or after an Event of Default, shall be deposited directly and
immediately into such account. The Pledgors shall be responsible for all costs
and fees arising with respect to such account at the standard rates. The
Pledgors expressly and irrevocably authorizes and consents to the ability of the
Agent to charge such trust account, in its sole discretion, and recover from the
funds on deposit therein, from time to time and at any time, and apply those
funds against any and all Secured Obligations.

6.3 Notice of Changes in Representations. A Pledgor shall notify the Agent in
advance of any event or condition which would cause any representation and
warranty set forth in Section 4.1 above to fail to be true, correct and
complete.

6.4 Defense of Title. Each Pledgor shall defend its and the Agent’s respective
title and interest in and to the Collateral against all Liens except Permitted
Liens.

6.5 Additional Pledgor. At any time after the date of this Agreement, if Nestor
Interactive, Inc. (“NII”) ceases to be inactive or has significant assets other
than net operating losses, it shall become a Pledgor hereunder and the Borrower
shall cause NII to signify its acceptance of the terms hereof by execution and
delivery to the Agent of a counterpart of this Agreement, as then in effect.

7. FURTHER ASSURANCES.

Each Pledgor agrees that at any time and from time to time, at the expense of
the Pledgors and their Subsidiaries, the Pledgors will, and will cause their
Subsidiaries to, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Agent may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.

8. AGENT APPOINTED ATTORNEY-IN-FACT; MAY PERFORM CERTAIN DUTIES.

8.1 Appointment as Attorney-in-fact. Effective upon the occurrence of an Event
of Default, and so long as such Event of Default is continuing, each Pledgor
hereby appoints the Agent as its true and lawful agent, proxy and
attorney-in-fact for the purpose of carrying out this Agreement and taking any
action and executing any instrument which the Agent may deem necessary or
advisable to accomplish the purposes hereof including, without limitation, the
execution on behalf of such Pledgor of any financing or continuation statement
with respect to the security interest created hereby and the endorsement of any
drafts or orders which may be payable to such Pledgor in respect of, arising out
of, or relating to any or all of the Collateral. This power shall be valid until
the termination of the security interests created hereunder, any limitation
under law as to the length or validity of a proxy to the contrary
notwithstanding. This appointment is irrevocable and coupled with an interest
and any proxies heretofore given by a Pledgor to any other Person are revoked.
The designation set forth herein shall be deemed to

 

- 8 -



--------------------------------------------------------------------------------

amend and supersede any inconsistent provision in the Organizational Documents
to which each Pledgor or any Subsidiary of a Pledgor is subject or to which any
is a party.

8.2 Filing of Financing Statements and Preservation of Interests. Each Pledgor
hereby authorizes the Agent, and appoints the Agent as its attorney-in-fact, to
file in such office or offices as the Agent deems necessary or desirable such
financing and continuation statements and amendments and supplements thereto (or
similar documents required by any laws of any applicable jurisdiction), and such
other documents as the Agent may require to perfect, preserve and protect the
security interests granted herein all without signature (except to the extent
such signature is required under the laws of any applicable jurisdiction) and
ratifies all such actions taken by the Agent.

8.3 Registration of Securities. Each Pledgor and each Subsidiary of a Pledgor
shall register the pledge of the shares included in the Collateral in the name
of the Agent on the books of such Pledgor or such Subsidiary. Upon the
occurrence of an Event of Default, each Pledgor and each Subsidiary of a Pledgor
shall at the direction of the Agent register the shares included in the
Collateral in the name of the Agent on the books of such Pledgor and such
Pledgor’s Subsidiaries.

8.4 Performance of Pledgor’s Duties. In furtherance, and not by way of
limitation, of the foregoing subsections 8.1 and 8.2, if (at any time either
before or after the occurrence of an Event of Default) a Pledgor fails to
perform any agreement contained herein, the Agent may (but under no circumstance
is obligated to) perform such agreement and any expenses incurred shall be
payable by such Pledgor and its Subsidiaries; provided, however, that nothing
herein shall be deemed to relieve a Pledgor from fulfilling any of its
obligations hereunder.

8.5 Acts May Be Performed By Agents and Employees. Any act of the Agent to be
performed pursuant to this Section 8 or elsewhere in this Agreement may be
performed by agents or employees of the Agent.

9. STANDARD OF CARE.

9.1 In General. No act or omission of any Purchaser (or agent or employee of any
of the foregoing) shall give rise to any defense, counterclaim or offset in
favor of the Pledgors or any claim or action against any such Purchaser (or
agent or employee thereof), in the absence of gross negligence or willful
misconduct of such Purchaser (or agent or employee thereof) as determined in a
final, nonappealable judgment of a court of competent jurisdiction. The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Agent accords to other
collateral it holds, it being understood that it has no duty to take any action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral or to preserve any rights of any parties and
shall only be liable for losses which are a result of its gross negligence or
willful misconduct as determined in a final, nonappealable judgment of a court
of competent jurisdiction.

9.2 Reliance on Advice of Counsel. In taking any action under this Agreement,
the Agent shall be entitled to rely upon the advice of counsel of the Agent’s
choice and shall be fully

 

- 9 -



--------------------------------------------------------------------------------

protected in acting on such advice whether or not the advice rendered is
ultimately determined to have been accurate.

9.3 No Obligation To Act. The Agent shall be entitled to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Holders and such instructions
shall be binding upon all the Purchasers; provided, however, that the Agent
shall not be under any obligation to exercise any of the rights or powers vested
in it by this Agreement or any Security Document in the manner so requested
unless, if so requested by the Agent, it shall have been provided indemnity from
the Borrower satisfactory to it against the costs, expenses and liabilities
which may be incurred by it in compliance with or in performing such request or
direction. No provisions of this Agreement or any Security Document shall
otherwise be construed to require the Agent to expend or risk its own funds or
take any action that could in its judgment cause it to incur any cost, expenses
or liability for which it is not specifically indemnified hereunder or under the
Securities Purchase Agreement. No provision of this Agreement or of any Security
Document shall be deemed to impose any duty or obligation on the Agent to
perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it, in any jurisdiction in which it shall be illegal, or
in which the Agent shall be unqualified or incompetent, to perform any such act
or acts or to exercise any such right, power, duty or obligation or if such
performance or exercise would constitute doing business by the Agent in such
jurisdiction or impose a tax on the Agent by reason thereof.

9.4 Action by Agent. Absent written instructions from the Required Holders at a
time when an Event of Default shall have occurred and be continuing, the Agent
shall have no obligation to take any actions under the Security Documents.

10. DEFAULT.

10.1 Certain Rights Upon Default. In addition to any other rights accorded to
the Agent and the Purchasers hereunder, upon the occurrence and during the
continuation of an Event of Default:

(a) The Agent shall be entitled to receive any interest, cash dividends or other
payments on the Collateral and, at the Agent’s option, to exercise in the
Agent’s discretion all voting rights pertaining thereto as more fully set forth
in Section 5 above. Without limiting the generality of the foregoing, the Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as if it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Pledgors or any Subsidiary of a Pledgor.

(b) Each Pledgor and each Subsidiary of a Pledgor shall take any action
necessary or required or requested by the Agent in order to allow it fully to
enforce the security interest in the Collateral hereunder and to realize thereon
to the fullest extent possible, including, but not limited to, the filing of any
claims with any court, liquidator, trustee, guardian, receiver or other like
person or party.

 

- 10 -



--------------------------------------------------------------------------------

(c) The Agent shall have all of the rights of a Purchaser under the Uniform
Commercial Code and any other applicable law including the right to sell on such
terms as it may deem appropriate any or all of the Collateral at one or more
public or private sales upon at least five (5) Business Days written notice to
the Pledgors of the time and place of any public sale and of the date on which
the Collateral will first be offered for sale in the case of any private sale.
The Agent shall have the right to bid thereat or purchase any part or all the
Collateral in its own or a nominee’s name. The Agent shall have the right to
apply the proceeds of the sale, after deduction for any costs and expenses of
sale (including any liabilities incurred in connection therewith including
reasonable attorneys’ fees and allocated costs of attorneys who are employees of
the Agent), to the payment of the Secured Obligations, and to pay any remaining
proceeds to the applicable Pledgor or its successors or assigns or to whomsoever
may lawfully be entitled to receive the same or as a court of competent
jurisdiction may direct, without further notice to or consent of such Pledgor
and without regard to any equitable principles of marshalling or other like
equitable doctrines. Each Pledgor hereby acknowledges and agrees that the notice
provided for above is reasonable and expressly waives any rights it may have of
equity of redemption, stay or appraisal with respect to the Collateral.

(d) For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Agent shall be free to
carry out such sale pursuant to such agreement, and the applicable Pledgor shall
not be entitled to the return of the Collateral or any portion thereof,
notwithstanding the fact that after the Agent shall have entered into such an
agreement, any and all Events of Default shall have been remedied and the
Obligations paid in full.

(e) The Agent shall have the right, with full power of substitution either in
the Agent’s name or the name of any Pledgor, to ask for, demand, sue, collect
and receive any and all moneys due or to become due under and by virtue of the
Collateral and to settle, compromise, prosecute or defend any action, claim or
proceeding with respect thereto, provided, however, that nothing herein shall be
construed as requiring the Agent to take any action, including, without
limitation, requiring or obligating the Agent to make any inquiry as to the
nature or sufficiency of any payment received, or to present or file any claim
or notice, or to take any action with respect to the Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby.

(f) The Agent shall be entitled to the appointment of a receiver or trustee for
all or any part of the businesses of a Pledgor or a Subsidiary of a Pledgor,
which receiver shall have such powers as may be conferred by law or the
appointing authority.

10.2 Agent May Exercise Less Than All Rights. Each Pledgor hereby acknowledges
and agrees that the Agent is not required to exercise all remedies and rights
available to it equally with respect to all of the Collateral, and the Agent may
select less than all of the Collateral with respect to which the remedies as
determined by the Agent may be exercised.

 

- 11 -



--------------------------------------------------------------------------------

10.3 Duties of Pledgors and Subsidiaries of the Pledgors With Respect to
Transferee. In the event that, upon an occurrence of an Event of Default, the
Agent shall sell all or any of the Collateral to another party or parties
(herein called “Transferee”) or shall purchase or retain all or any of the
Collateral, each Pledgor and each Subsidiary of such Pledgor shall:

(a) Deliver to the Agent or Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
such Pledgor and each Subsidiary of such Pledgor;

(b) Use its best efforts to obtain resignations of the persons then serving as
officers and directors of such Pledgor and each Subsidiary of such Pledgor, if
so requested; and

(c) Use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Collateral to
the Transferee or the purchase or retention of the Collateral by the Agent and
allow the Transferee or the Agent to continue the business of the issuer.

11. SECURITIES LAW PROVISION.

Each Pledgor recognizes that the Agent may be limited in its ability to effect a
sale to the public of all or part of the Collateral by reason of certain
prohibitions in the Securities Act of 1933, as amended, or other federal or
state securities laws (collectively, the “Securities Laws”), and may be
compelled to resort to one or more sales to a restricted group of purchasers who
may be required to agree to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Pledgor agrees that sales so made may be at prices and on terms less favorable
than if the Collateral were sold to the public, and that the Agent has no
obligation to delay the sale of any Collateral for the period of time necessary
to register the Collateral for sale to the public under the Securities Laws.
Each Pledgor and each Subsidiary thereof shall cooperate with the Agent in its
attempts to satisfy any requirements under the Securities Laws (including
without limitation registration thereunder if requested by the Agent) applicable
to the sale of the Collateral by the Agent.

12. SECURITY INTEREST ABSOLUTE; WAIVERS BY PLEDGORS.

12.1 Absolute Nature of Security Interest. All rights of the Agent hereunder,
the grant of the security interest in the Collateral and all obligations of each
Pledgor hereunder, shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of any of the terms of the Transaction
Documents or any other instrument or document relating hereto or thereto,
(b) any change in the amount, time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of any terms related thereto, (c) any exchange, release or nonperfection
of any other collateral, or any release or amendment or waiver of any guaranty,
or (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Pledgor or any other Person in respect of the
Secured Obligations or in respect of this Agreement or any other Transaction
Document or any obligations hereunder or thereunder.

12.2 No Duty To Marshal Assets. The Agent shall have no obligation to marshal
any assets in favor of the Pledgors or any other Person or against or in payment
of any or all of the Obligations.

 

- 12 -



--------------------------------------------------------------------------------

12.3 Waiver with Right of Subrogation, Etc. The Pledgors acknowledge that until
all the Obligations shall have been indefeasibly paid in full, the Pledgors
shall have no right (and hereby waive any such right) of subrogation,
reimbursement, or indemnity whatsoever, in respect of any Pledgor and any
Subsidiary of a Pledgor, arising out of remedies exercised by the Agent
hereunder.

12.4 Compliance with Organizational Documents. To the extent that the grant of
the security interest in the Collateral and the enforcement of the terms hereof
require the consent, approval or action of any partner, member, shareholder or
other equity owner, as applicable, of any Subsidiary of a Pledgor or compliance
with any provisions of the Organizational Documents of any Subsidiary of such
Pledgor, such Pledgor hereby grants such consent and approval and waive any such
noncompliance with the terms of said documents.

12.5 Waivers. Each Pledgor hereby waives notice of acceptance of this Agreement.
Each Pledgor further waives presentment and demand for payment of any of the
Secured Obligations, protest and notice of dishonor or default with respect to
any of the Secured Obligations, and all other notices to which such Pledgor
might otherwise be entitled, except as otherwise expressly provided in this
Agreement or any of the other Transaction Documents. Each Pledgor (to the extent
that it may lawfully do so) covenants that it shall not at any time insist upon
or plead, or in any manner claim or take the benefit of, any stay, valuation,
appraisal or redemption now or at any time hereafter in force that, but for this
waiver, might be applicable to any sale made under any judgment, order or decree
based on this Agreement or any other Transaction Document; and each Pledgor (to
the extent that it may lawfully do so) hereby expressly waives and relinquishes
all benefit of any and all such laws and hereby covenants that it will not
hinder, delay or impede the execution of any power in this Agreement or in any
other Transaction Document delegated to the Agent, but that it will suffer and
permit the execution of every such power as though no such law or laws had been
made or enacted.

12.6 Acknowledgment Regarding Waivers. EACH PLEDGOR’S WAIVERS UNDER THIS SECTION
12 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH
PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF
AND ITS POSSIBLE ALTERNATIVE RIGHTS.

13. NON-WAIVER AND NON-EXCLUSIVE REMEDIES.

13.1 Non-Exclusive Remedies. No remedy or right herein conferred upon, or
reserved to the Agent is intended to be to the exclusion of any other remedy or
right, but each and every such remedy or right shall be cumulative and shall be
in addition to every other remedy or right given hereunder or under any other
Transaction Document or under law.

13.2 Delay and Non-Waiver. No delay or omission by the Agent to exercise any
remedy or right hereunder shall impair any such remedy or right or shall be
construed to be a waiver of any Event of Default, or an acquiescence therein,
nor shall it affect any subsequent Event of Default of the same or of a
different nature.

 

- 13 -



--------------------------------------------------------------------------------

14. NO IMPLIED WAIVERS. No failure or delay on the part of the Agent in
exercising any right, power or privilege under this Agreement or the other
Transaction Documents and no course of dealing between a Pledgor, on the one
hand, and the Agent or the Purchasers, on the other hand, shall operate as a
waiver of any such right, power or privilege. No single or partial exercise of
any right, power or privilege under this Agreement or the other Transaction
Documents precludes any other or further exercise of any such right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies expressly provided in this Agreement and the other Transaction
Documents are cumulative and not exclusive of any rights or remedies which the
Agent or the Purchasers would otherwise have. No notice to or demand on the
Pledgors in any case shall entitle the Pledgors to any other or further notice
or demand in similar or other circumstances or shall constitute a waiver of the
right of the Agent or the Purchasers to take any other or further action in any
circumstances without notice or demand. Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.

15. EFFECT OF PLEDGE ON CERTAIN SHAREHOLDER RIGHTS.

If any of the Collateral subject to this Agreement consists of nonvoting equity
or ownership interests (regardless of their class, designation, preference or
rights) or other instruments that may be converted into voting equity ownership
interests upon the occurrence of certain events (including, without limitation,
upon the transfer of all or any of the other stock or assets of the issuer), it
is agreed that the pledge of such equity or ownership interests pursuant to this
Agreement or the enforcement of any of the Agent’s rights hereunder shall not be
deemed to be the type of event which would trigger such conversion rights
notwithstanding any provisions in the Organizational Documents or agreements of
the issuer or any Pledgor to the contrary.

16. CONTINUING SECURITY INTEREST; HEIRS AND ASSIGNS.

This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until terminated pursuant to
Section 16 below, (b) be binding upon each Pledgor, its successors and assigns
and (c) inure to the benefit of the Agent, the Purchasers and their respective
successors, transferees and assigns provided, however, that no Pledgor shall be
permitted to transfer any of its obligations hereunder except as otherwise
permitted by the Securities Purchase Agreement.

17. TERMINATION OF AGREEMENT; RELEASE OF COLLATERAL.

17.1 Termination of Agreement. At such time as all the Secured Obligations in
respect of the Notes have been indefeasibly paid in full (including the
conversion in full of the Notes), then this Agreement shall terminate and the
Collateral shall be released pursuant to subsection 17.2.

17.2 Duties of Agent With Respect To Release of Collateral. When this Agreement
terminates pursuant to subsection 17.1 above, the Agent shall reassign and
deliver to the Pledgors, or to such Person or Persons as the Pledgors shall
designate, against receipt, such of the Collateral (if any) as shall not have
been sold or otherwise applied by the Agent pursuant to the terms hereof and
shall still be held by it hereunder, together with appropriate instruments of

 

- 14 -



--------------------------------------------------------------------------------

reassignment and release, all without any recourse to, or warranty whatsoever
by, the Agent, at the sole cost and expense of the Pledgors.

17.3 Release of Certain Collateral. Effective upon the closing of a sale or
other disposition of any Collateral and the application of proceeds in
conformity with the provisions of the Securities Purchase Agreement, and receipt
by the Agent of a certification to such effect from an authorized officer of the
Borrower, the security interest in the assets which are the subject of the sale
or other disposition (the “Sold Collateral”) shall terminate. The Agent shall
thereupon reassign and deliver to the applicable Pledgors, or to such Person as
such Pledgors shall designate, against receipt, the Sold Collateral, together
with appropriate instruments or reassignment and release, all without any
recourse to, or warranty whatsoever by, the Agent, at the sole cost and expense
of such Pledgors.

18. PAYMENT OF COSTS AND EXPENSES; INDEMNITIES. Without limiting any other cost
reimbursement or expense reimbursement provisions in the Transaction Documents,

18.1 Payment of Costs and Expenses. Upon demand, the Pledgors shall pay to the
Agent the amount of any and all reasonable expenses incurred by the Agent and
the Purchasers hereunder or in connection herewith, including, without
limitation, reasonable fees of counsel to the Agent and the Purchasers and those
other expenses that may be incurred in connection with (a) the administration of
this Agreement (b) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (c) the exercise or
enforcement of any of the rights of the Agent or the Purchasers hereunder or
(d) the failure of the Pledgors to perform or observe any of the provisions
hereof.

18.2 Fees. Each Pledgor shall, upon demand, pay to the Agent such reasonable
fees (in addition to its expenses) for its services as the Agent as may be
agreed upon from time to time between the Agent and the Pledgors.

18.3 Indemnification. Each Pledgor shall indemnify, reimburse and hold harmless
all Indemnitees from and against any and all losses, claims, liabilities,
damages, penalties, suits, costs and expenses, of any kind or nature, (including
fees relating to the cost of investigating and defending any of the foregoing)
imposed on, incurred by or asserted against such Indemnitee in any way related
to or arising from or alleged to arise from this Agreement or the Collateral
except any such losses, claims, liabilities, damages, penalties, suits, costs
and expenses which result from the gross negligence or willful misconduct of the
Indemnitee as determined by a final nonappealable decision of a court of
competent jurisdiction.

18.4 Taxes. Each Pledgor shall pay to the Agent, upon demand, the amount of any
taxes which the Agent may have been required to pay by reason of the security
interests established pursuant to this Agreement (including any applicable
transfer taxes).

18.5 Additional Obligations. Any amounts payable pursuant to this Section 18
shall be additional Secured Obligations secured hereby.

 

- 15 -



--------------------------------------------------------------------------------

19. MISCELLANEOUS PROVISIONS.

19.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law).

19.2 Specific Performance. Each Pledgor hereby authorizes the Agent and the
Purchasers to demand specific performance of this Agreement at any time when a
Pledgor shall have failed to comply with any provision hereof, and each Pledgor
hereby irrevocably waives any defense based on the adequacy of a remedy at law
which might be asserted as a bar to the remedy of specific performance hereof in
any action brought therefor.

19.3 Successors and Assigns. Except as otherwise provided in the Securities
Purchase Agreement, the Agent may assign or transfer this Agreement and any or
all rights or obligations hereunder without the consent of the Pledgors and
without prior notice. No Pledgor shall assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the Agent
or as expressly provided in the Securities Purchase Agreement. The rights and
privileges of the Agent and the Purchasers under this Agreement shall inure to
the benefit of their respective successors, assigns and participants. All
promises, covenants and agreements of each Pledgor contained in this Agreement
shall be binding upon personal representatives, heirs, successors and assigns of
such Person. Notwithstanding the foregoing, if there is any assignment of any
obligations by operation of law or in contravention of the terms of this
Agreement or otherwise, then all covenants, agreements, representations and
warranties made herein or pursuant hereto by or on behalf of a Pledgor shall
bind the successors and assigns of such Pledgor, jointly and severally (if
applicable), together with the pre-existing Pledgor whether or not such new
Pledgor shall execute a joinder to this Agreement.

19.4 Amendments and Waivers. This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents. The Purchasers holding 75% of the total outstanding principal
balance of the Notes (the “Required Holders”) shall have the right to direct the
Agent, from time to time, to consent to any amendment, modification or
supplement to or waiver of any provision of this Agreement and to release any
Collateral from any lien or security interest held by the Agent; provided,
however, that (i) no such direction shall require the Agent to consent to the
modification of any provision or portion thereof which (in the sole judgment of
the Agent) is intended to benefit the Agent, (ii) the Agent shall have the right
to decline to follow any such direction if the Agent shall determine in good
faith that the directed action is not permitted by the terms of this Agreement
or may not lawfully be taken and (iii) no such direction shall waive or modify
any provision of this Agreement the waiver or modification of which requires the
consent of all Purchasers unless all Purchasers consent thereto. The Agent may
rely on any such direction given to it by the Required Holders and shall be
fully protected in relying thereon, and shall under no circumstances be liable,
except in circumstances involving the Agent’s gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with this Agreement.

19.5 Notices and Communications. Any notice contemplated herein or required or
permitted to be given hereunder shall be made in the manner set forth in the
Securities Purchase

 

- 16 -



--------------------------------------------------------------------------------

Agreement and delivered at the addresses set forth on the signature pages to
this Agreement, or to such other address as any party hereto may have last
specified by written notice to the other party or parties.

19.6 Headings; Counterparts. Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument.
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.

19.7 Severability. Every provision of this Agreement is intended to be
severable. If any of the provisions or terms of this Agreement shall for any
reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein. Any such invalidity or unenforceability of any term or
provision in this Agreement in a particular jurisdiction shall not be deemed to
render a provision invalid or unenforceable in any other jurisdiction.

19.8 Relationship with Securities Purchase Agreement. To the extent that any
provision of this Agreement is inconsistent with any provision of the Securities
Purchase Agreement, the terms of the Securities Purchase Agreement shall
control.

19.9 Consent to Jurisdiction, Service and Venue; Waiver of Jury Trial. For the
purpose of any action that may be brought in connection with this Agreement,
each Pledgor hereby consents to the jurisdiction and venue of the courts of the
State of New York or of any federal court located in such state and waives
personal service of any and all process upon it and consents that all such
service of process be made by certified or registered mail directed to such
Pledgor at the address provided for in Section 19.5 (Notices and
Communications). Service so made shall be deemed to be completed upon actual
receipt at the address specified in said section. Each Pledgor waives the right
to contest the jurisdiction and venue of the courts located in the county of New
York, State of New York on the ground of inconvenience or otherwise and,
further, waives any right to bring any action or proceeding against (a) the
Agent in any court outside the county of New York, State of New York, or (b) any
Purchaser other than in a state within the United States designated by such
Purchaser. The provisions of this Section shall not limit or otherwise affect
the right of the Agent or any Purchaser to institute and conduct an action in
any other appropriate manner, jurisdiction or court.

NO PARTY TO THIS AGREEMENT, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF THE FOREGOING SHALL SEEK A JURY TRIAL IN ANY PROCEEDING BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT RELATING
TO SUCH INDEBTEDNESS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ANY OF
THEM. NO SUCH PERSON WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

 

- 17 -



--------------------------------------------------------------------------------

EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. EACH PARTY TO THIS AGREEMENT
(a) CERTIFIES THAT NEITHER THE AGENT NOR ANY REPRESENTATIVE, OR ATTORNEY OF THE
AGENT NOR ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
OR SUCH PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN. THE PROVISIONS OF THIS SECTION HAVE
BEEN FULLY DISCLOSED TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective authorized officers on the date first above
written.

 

PLEDGOR:

  NESTOR, INC.    

By:

        

Name:

     

Title:

       

Notice Information

      42 Oriental Street      

Providence, RI 02908

      Phone No.:      401-274-5658x738       Fax No.           401-274-5707    
  Attention:        Benjamin M. Alexander, Esq.

 

PLEDGOR:

  NESTOR TRAFFIC SYSTEMS, INC.    

By:

        

Name:

     

Title:

       

Notice Information

      42 Oriental Street      

Providence, RI 02908

      Phone No.:      401-274-5658x738       Fax No.           401-274-5707    
  Attention:        Benjamin M. Alexander, Esq.

 

PLEDGOR:

  CROSSINGGUARD, INC.    

By:

        

Name:

     

Title:

       

Notice Information

      42 Oriental Street      

Providence, RI 02908

      Phone No.:      401-274-5658x738       Fax No.           401-274-5707    
  Attention:        Benjamin M. Alexander, Esq.

[Signature Page to Borrower/Subsidiary Pledge Agreement]



--------------------------------------------------------------------------------

AGENT:

 

U.S. BANK NATIONAL ASSOCIATION in its

capacity as Agent

   

By:

        

Name:

     

Title:

       

Notice Information

     

U.S. Bank National Association

     

Corporate Trust Services

     

225 Asylum Street, 23rd Floor

     

Hartford, CT 06103

     

Telephone: (860) 241-6859

     

Facsimile: (860) 241-6881

     

Attention: Arthur Blakeslee

[Signature Page to Borrower/Subsidiary Pledge Agreement]



--------------------------------------------------------------------------------

Schedule I

Pledged Securities



--------------------------------------------------------------------------------

Schedule II

Locations of Pledgors



--------------------------------------------------------------------------------

EXHIBIT F

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May       , 2006,
by and among Nestor, Inc., a Delaware corporation (the “Company”), and the
undersigned buyers (each, a “Buyer”, and collectively, the “Buyers”).

WHEREAS:

A. In connection with the Securities Purchase Agreement, dated as of May 24,
2006, by and among the Company and the Buyers (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer (i) the Company’s 7.0% Senior Secured Convertible Notes (the
“Notes”), which will be convertible into shares (“Conversion Shares”) of the
Company’s common stock, par value $.01 per share (“Common Stock”), in accordance
with the terms of the Notes and (ii) warrants (the “Warrants”) which will be
exercisable to purchase shares of Common Stock (as exercised collectively, the
“Warrant Shares”).

B. In accordance with the terms of the Securities Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

a. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

b. “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.

c. “Effective Date” means the date the Registration Statement has first been
declared effective by the SEC.

d. “Effectiveness Deadline” means the date which is (i) in the event that the
Registration Statement is not subject to full review by the SEC, 60 calendar
days after



--------------------------------------------------------------------------------

the Filing Deadline or (ii) in the event that the Registration Statement is
subject to full review by the SEC, 90 calendar days after the Filing Deadline.

e. “Filing Deadline” means the earlier of (i) 10 calendar days after the
Company’s receipt of Stockholder Approval and (ii) July 17, 2006.

f. “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer or another Investor assigns its rights under this Agreement and who agrees
to become bound by the provisions of this Agreement in accordance with
Section 9.

g. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

h. “register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements (as defined below)
in compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

i. “Registrable Securities” means (i) the Conversion Shares issued or issuable
upon conversion of the Notes, (ii) the Warrant Shares issued or issuable upon
exercise of the Warrants, (iii) any share capital of the Company issued or
issuable with respect to the Notes, the Conversion Shares, the Warrant Shares or
the Warrants as a result of any split, dividend, recapitalization, exchange or
similar event or otherwise, without regard to any limitations on conversion of
the Notes or exercise of the Warrants and (iv) any share capital of the Company
issued or issuable upon a repurchase, redemption or similar transaction with
respect to the Notes.

j. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

k. “Required Holders” means the holders of at least 75% of the Registrable
Securities.

l. “Required Registration Amount” means 120% of the number of Registrable
Securities issued and issuable pursuant to the Notes and Warrants as of the
trading day immediately preceding the applicable date of determination, subject
to adjustment as provided in Section 2(e) (without regard to any limitations on
conversion of the Notes or exercise of the Warrants).

m. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

n. “SEC” means the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

2. Registration.

a. Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than the Filing Deadline, file with the SEC
the Registration Statement on Form S-3 covering the resale of all of the
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration, subject to the provisions of Section 2(d). The Registration
Statement prepared pursuant hereto shall register for resale at least the number
of shares of Common Stock equal to the Required Registration Amount as of the
date the Registration Statement is initially filed with the SEC. The
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the “Selling Stockholders” and “Plan of Distribution” sections
in substantially the form attached hereto as Exhibit A. The Company shall use
its best efforts to have the Registration Statement declared effective by the
SEC as soon as practicable, but in no event later than the Effectiveness
Deadline. By 9:30am on the Business Day immediately following the Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
1933 Act the final prospectus to be used in connection with sales pursuant to
such Registration Statement.

b. Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor at
the time the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor’s Registrable
Securities to one or more Investors, each transferee Investor shall be allocated
a pro rata portion of the number of Registrable Securities included in such
Registration Statement for such transferor Investor at the time of transfer. Any
shares of Common Stock included in a Registration Statement that remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement. In no event shall
the Company include any securities other than Registrable Securities on any
Registration Statement without the prior written consent of the Required
Holders.

c. Legal Counsel. Subject to Section 5 hereof, the Required Holders shall have
the right to select two legal counsel to review and oversee any registration
pursuant to this Section 2 (collectively, the “Legal Counsel”), which shall be
Schulte Roth & Zabel LLP and Drinker Biddle & Reath LLP or such other counsel as
thereafter designated by the Required Holders. The Company and Legal Counsel
shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement.

d. Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as a
Registration



--------------------------------------------------------------------------------

Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

e. Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) is
insufficient to cover all of the Registrable Securities required to be covered
by such Registration Statement or an Investor’s allocated portion of the
Registrable Securities pursuant to Section 2(b), the Company shall amend the
applicable Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover at least
the Required Registration Amount as of the trading day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than 30 days after the
necessity therefor arises. The Company shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof. For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities or an
Investor’s allocated portion of the Registrable Securities” if at any time the
number of shares of Common Stock available for resale under the Registration
Statement is less than the Required Registration Amount as of such time. The
calculation set forth in the foregoing sentence shall be made without regard to
any limitations on the conversion of the Notes or the exercise of the Warrants
and such calculation shall assume that the Notes are then convertible for shares
of Common Stock at the then prevailing Conversion Price (as defined in the
Notes) and the Warrants are then exercisable for shares of Common Stock at the
then prevailing Exercise Price (as defined in the Warrants).

f. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby and required to be filed
by the Company pursuant to this Agreement is (A) not filed with the SEC on or
before the applicable Filing Deadline (a “Filing Failure”) or (B) not declared
effective by the SEC on or before the applicable Effectiveness Deadline (an
“Effectiveness Failure”) or (ii) on any day after the Effective Date sales of
all of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(r)) pursuant to such Registration Statement or otherwise
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, to register a sufficient number
of shares of Common Stock or to maintain the listing of the Common Stock) (a
“Maintenance Failure”) then, as partial relief for the damages to any holder by
reason of any such delay in or reduction of its ability to sell the underlying
shares of Common Stock (which remedy shall not be exclusive of any other
remedies available at law or in equity), the Company shall pay to each holder of
Registrable Securities relating to such Registration Statement an amount in cash
equal to 1.5% of the aggregate Purchase Price (as defined in the Securities
Purchase Agreement) of such Investor’s Notes relating to the Registrable
Securities required to be included in such Registration Statement on each of the
following dates: (i) on every 30th day after the day of a Filing Failure and
thereafter (pro rated for periods totaling less than 30 days) until such Filing
Failure is cured; (ii) on every 30th day after the day of an Effectiveness
Failure and thereafter (pro rated for periods totaling less than 30 days) until
such Effectiveness Failure is cured; (iii) on every 30th day after the initial
day of a Maintenance Failure and thereafter (pro rated for periods



--------------------------------------------------------------------------------

totaling less than 30 days) until such Maintenance Failure is cured. The
payments to which a holder shall be entitled pursuant to this Section 2(f) are
referred to herein as “Registration Delay Payments.” Registration Delay Payments
shall be paid on the earlier of (I) the 30th day after the event or failure
giving rise to the Registration Delay Payments has occurred and (II) the third
Business Day after the event or failure giving rise to the Registration Delay
Payments is cured. In the event the Company fails to make Registration Delay
Payments in a timely manner, such Registration Delay Payments shall bear
interest at the rate of two percent per month (prorated for partial months)
until paid in full. Notwithstanding anything herein or in the Securities
Purchase Agreement to the contrary, in no event shall the aggregate amount of
Registration Delay Payments payable to any Investor exceed, in the aggregate,
10% of the aggregate Purchase Price of such Investor’s Notes.

3. Related Obligations.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

a. The Company shall submit to the SEC, within two Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff has no further comments on a
particular Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request. The Company shall
keep each Registration Statement effective pursuant to Rule 415 at all times
until the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144(k) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the “Registration
Period”). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.

b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement until such time as all of such
Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-Q, Form 10-K or any analogous report under the Securities



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

c. The Company shall (A) permit Legal Counsel and each Investor to review and
comment upon (i) a Registration Statement at least three Business Days prior to
its filing with the SEC and (ii) all amendments and supplements to all
Registration Statements (except for Annual Reports on Form 10-K, and Reports on
Form 10-Q, Reports on Form 8-K and any similar or successor reports) within a
reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel or any Investor reasonably objects. The Company shall not submit a
request for acceleration of the effectiveness of a Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld, conditioned or delayed. The
Company shall furnish to Legal Counsel, without charge, (i) copies of any
correspondence from the SEC or the staff of the SEC to the Company or its
representatives relating to any Registration Statement, (ii) promptly after the
same is prepared and filed with the SEC, one copy of any Registration Statement
and any amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall cooperate with Legal
Counsel in performing the Company’s obligations pursuant to this Section 3.

d. The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, ten (10) copies of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request)
and (iii) such other documents, including copies of any preliminary or final
prospectus, as such Investor may reasonably request from time to time in order
to facilitate the disposition of the Registrable Securities owned by such
Investor.

e. The Company shall use its best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by Investors
of the Registrable Securities covered by a Registration Statement under such
other securities or “blue sky” laws of all applicable jurisdictions in the
United States, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would



--------------------------------------------------------------------------------

not otherwise be required to qualify but for this Section 3(e), (y) subject
itself to general taxation in any such jurisdiction, or (z) file a general
consent to service of process in any such jurisdiction. The Company shall
promptly notify Legal Counsel and each Investor who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of notice of the initiation or threatening of any
proceeding for such purpose.

f. The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or an
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material non-public information), and, subject to Section 3(r), promptly
prepare a supplement or amendment to such Registration Statement to correct such
untrue statement or omission and deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request). The Company shall also
promptly notify Legal Counsel and each Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Investor by facsimile on the same day of such effectiveness and
by overnight mail), (ii) of any request by the SEC for amendments or supplements
to a Registration Statement or related prospectus or related information, and
(iii) of the Company’s reasonable determination that a post-effective amendment
to a Registration Statement would be appropriate.

g. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify Legal Counsel and each Investor who holds Registrable Securities being
sold of the issuance of such order and the resolution thereof or its receipt of
notice of the initiation or threat of any proceeding for such purpose.

h. If, after the execution of this Agreement, an Investor believes, after
consultation with its legal counsel, that it could reasonably be deemed to be an
underwriter of Registrable Securities, at the request of such Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of the
Registration Statement and thereafter from time to time on such dates as such
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to such Investor, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to such Investor.



--------------------------------------------------------------------------------

i. If after the execution of this Agreement an Investor believes, after
consultation with its legal counsel, that it could reasonably be deemed to be an
underwriter of Registrable Securities, at the request of such Investor, the
Company shall make available for inspection by (i) such Investor, (ii) its legal
counsel and (iii) one firm of accountants or other agents retained by all such
Investors (collectively, the “Inspectors”) during regular business hours and
upon reasonable notice, all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
an Investor) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this Agreement. Each Investor agrees that it shall,
upon learning that disclosure of such Records is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and any Investor) shall be deemed
to limit the Investors’ ability to sell Registrable Securities in a manner which
is otherwise consistent with applicable laws and regulations.

j. The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public. The Company agrees that it shall,
upon learning that disclosure of such information concerning an Investor is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Investor and allow such
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

k. The Company shall cause all of the Registrable Securities covered by a
Registration Statement to be listed on each securities exchange or automated
quotation system on which securities of the same class or series issued by the
Company are then listed. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

l. The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such amounts as the Investors
may reasonably request and registered in such names as the Investors may
request.



--------------------------------------------------------------------------------

m. If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering
and (ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by an Investor holding any Registrable
Securities.

n. The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.

o. The Company shall make generally available to its security holders as soon as
practical, but not later than 90 days after the close of the period covered
thereby, an earnings statement (in form complying with, and in the manner
provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of a Registration Statement.

p. The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

q. Within two Business Days after a Registration Statement that covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit B.

r. Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Investors in writing of the existence of material non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material non-public information to
the Investors) and the date on which the Grace Period will begin, and
(ii) notify the Investors in writing of the date on which the Grace Period ends;
and, provided further, that no Grace Period shall exceed 20 consecutive



--------------------------------------------------------------------------------

days and no more than two Grace Periods shall occur during any 365 day period
and the first day of any Grace Period must be at least two trading days after
the last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Investors receive the notice referred to
in clause (i) and shall end on and include the later of the date the Investors
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 2(f) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material non-public
information is no longer applicable. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of the notice of a Grace Period and for
which the Investor has not yet settled.

s. The Company shall use its best efforts to maintain the eligibility of its
registration statement on Form S-3 so that it is available for the registration
of the resale of Registrable Securities.

4. Obligations of the Investors.

a. At least five Business Days prior to the first anticipated filing date of a
Registration Statement other than the initial Registration Statement, the
Company shall notify each Investor in writing of the information the Company
requires from each such Investor if such Investor elects to have any of such
Investor’s Registrable Securities included in such Registration Statement. It
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of notice that the supplemented or amended prospectus
contemplated by Section 3(f) has been filed with the SEC or receipt of notice
that no supplement or amendment is required. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common



--------------------------------------------------------------------------------

Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f) and for which the
Investor has not yet settled.

d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

5. Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company and Legal Counsel, up to a maximum of $5,000 each per
Legal Counsel, shall be paid by the Company.

6. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other law,



--------------------------------------------------------------------------------

including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such Indemnified Damages are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in strict conformity with information furnished in
writing to the Company by such Indemnified Person expressly for use in the
Registration Statement or any such amendment thereof or supplement thereto, if
such prospectus was timely made available by the Company to such Indemnified
Person pursuant to Section 3(c); and (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in strict conformity with written
information furnished to the Company by such Investor expressly for use in the
Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds received by such
Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(b) with
respect to any preliminary prospectus shall not inure to the benefit of any
Indemnified Party if the untrue statement or omission of material fact contained
in the preliminary prospectus was corrected on a timely basis in the prospectus,
as then amended or supplemented.



--------------------------------------------------------------------------------

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the proviso of the immediately
preceding sentence shall be selected by the Investors holding at least a
majority in interest of the Registrable Securities included in the Registration
Statement to which the Claim relates. The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person that relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is materially prejudiced in its
ability to defend such action.

d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the



--------------------------------------------------------------------------------

indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the law.

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities that is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

8. Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, and (ii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

9. Assignment of Registration Rights.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before



--------------------------------------------------------------------------------

the time the Company receives the written notice contemplated by clause (ii) of
this sentence the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the Securities
Purchase Agreement.

10. Amendment of Registration Rights.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No amendment shall be effective against any holder of
Registrable Securities without the consent of such holder if such amendment
adversely effects the rights of such holder hereunder. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of this Agreement unless the same consideration also is
offered to all of the parties to this Agreement.

11. Miscellaneous.

a. A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the record
owner of such Registrable Securities.

b. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Nestor, Inc.

42 Oriental Street

Providence, RI 02908

Telephone:     (401) 274-5658

Facsimile:      (401) 274-5707

Attention:       Benjamin M. Alexander, Esq.



--------------------------------------------------------------------------------

With a copy to:

Hinckley, Allen & Snyder LLP

50 Kennedy Plaza, Suite 1500

Providence, RI 02903

Telephone:     (401) 274-2000

Facsimile:      (401) 277-9600

Attention:       Margaret D. Farrell, Esq.

If to Legal Counsel:

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19103

Telephone:     (215) 988-2880

Facsimile:      (215) 988-2757

Attention:       Stephen T. Burdumy, Esq.

and

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:     (212) 756-2000s

Facsimile:      (212) 593-5955

Attention:       Eleazer N. Klein, Esq.

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

c. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

d. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the



--------------------------------------------------------------------------------

exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

e. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

f. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

g. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

i. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.



--------------------------------------------------------------------------------

j. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

k. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

l. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except to the extent
set forth in Section 6.

m. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor hereto, shall be
deemed to constitute the Investors as a partnership, an association, a joint
venture or any other kind of entity or group, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

NESTOR, INC.

By:

    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:  

By:   

        

Name:

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS] By:       

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Buyer’s Address

and Facsimile Number

  

Buyer’s Representative’s Address

and Facsimile Number

Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio   

c/o RG Capital Management, L.P.

3 Bala Plaza – East, Suite 501

Bala Cynwyd, PA 19004

Attention: Gerald Stahlecker

 

Facsimile: (610) 617-5900

Telephone: (610) 617-0570

Residence: Cayman Islands

  

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, Pennsylvania 19103-6996

Attn: Stephen T. Burdumy

Telephone: (215) 988-2880

Facsimile: (215) 988-2757

LBI Group, Inc.   

Lehman Brothers Inc.

399 Park Avenue, 9th Floor New

York, NY 10022

  

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022 Attention: Eleazer N. Klein, Esq.

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Kamunting Street Master Fund, Ltd.   

c/o Kamunting Street Capital Management 140 East 45th Street, 15th Floor

New York, NY 10017

   Tribeca Global Convertible Investments Limited   

c/o Tribeca Global Management 731 Lexington Avenue, 24th Floor

New York, NY 10022

   Capital Ventures International   

c/o Heights Capital Management 101 California Street, Suite 3250

San Francisco, CA 94111

   Evolution Master Fund Ltd. SPC, Segregated Portfolio M   

c/o Evolution Capital Management, LLC 1132 Bishop Street, Suite 1880

Honolulu, HI 96813

   Smithfield Fiduciary, LLC   

c/o Highbridge Capital Management 9 West 57th Street, 27th Floor

New York, NY 10151

   Dolphin Offshore Partners, L.P.   

c/o Dolphin Asset Management Corp. 129 East 17th Street

New York, NY 10003

  



--------------------------------------------------------------------------------

EXHIBIT A

SELLING STOCKHOLDERS

The shares of common stock being offered by the selling stockholders consists of
the shares of common stock issuable upon conversion of the notes and issuable
upon exercise of the warrants. For additional information regarding the issuance
of the notes and warrants, see “Private Placement of Notes and Warrants” above.
We are registering the shares of common stock in order to permit the selling
stockholders to offer the shares for resale from time to time. Except for the
ownership of the notes and the warrants issued pursuant to the Securities
Purchase Agreement, the selling stockholders have not had any material
relationship with us within the past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
notes and warrants issued pursuant to the Securities Purchase Agreement, as of
            , 200_, assuming conversion of the notes and exercise of the
warrants held by the selling stockholders on that date, after giving effect to
certain limitations included in the notes and the warrants, which are discussed
below. As a result of these limitations, the beneficial ownership information
for certain of the selling stockholders reflects the maximum number of shares
that are beneficially owned by those selling stockholders after giving effect to
these provisions and such beneficial ownership information does not include all
of the shares that may be sold by such selling stockholders pursuant to this
prospectus. The third column lists the shares of common stock being offered by
this prospectus by the selling stockholders.

In accordance with the terms of registration rights agreements with the selling
stockholders, this prospectus generally covers the resale of at least 120% of
the number of shares of common stock issuable upon conversion of the notes and
exercise of the related warrants as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC. Because the
conversion price of the notes and the exercise price of the warrants may be
adjusted in certain circumstances, the number of shares that will actually be
issued may be more or less than the number of shares being offered by this
prospectus. The fourth column assumes the sale of all of the shares offered by
the selling stockholders pursuant to this prospectus.

Under the terms of the notes and the warrants, a selling stockholder may not
convert the notes or exercise the warrants to the extent such conversion or
exercise would cause such selling stockholder, together with its affiliates, to
beneficially own a number of shares of common stock which would exceed 4.99% of
our then outstanding shares of common stock following such conversion or
exercise, excluding for purposes of such determination shares of common stock
issuable upon conversion of the notes or exercise of the warrants that have not
been exercised. The selling stockholders may sell all, some or none of their
shares in this offering. See “Plan of Distribution.”



--------------------------------------------------------------------------------

Name of Selling Stockholder

  

Number of Shares Beneficially

Owned Prior to Offering

  

Maximum Number of Shares

to be Sold Pursuant to this

Prospectus

   Number of Shares Owned After
Offering Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible
Crossover Segregated Portfolio          0 LBI Group, Inc.          0 Kamunting
Street Master Fund, Ltd.          0 Tribeca Global Convertible Investments
Limited          0 Capital Ventures International          0 Evolution Master
Fund Ltd. SPC, Segregated Portfolio M          0 Smithfield Fiduciary, LLC      
   0 Dolphin Offshore Partners, L.P.          0

 

(1) [                            ]

 

- 2 -



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of common stock issuable upon conversion of the
notes and the shares of common stock issuable upon exercise of the warrants to
permit the resale of these shares of common stock by the holders of the notes
and warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock.

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   sales pursuant to Rule 144;

 

  •   broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;



--------------------------------------------------------------------------------

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or notes owned by them and, if they default in the performance
of their secured obligations, the pledgees or secured parties may offer and sell
the shares of common stock from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended, amending, if necessary, the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus. The selling stockholders
also may transfer and donate the shares of common stock in other circumstances
in which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

- 2 -



--------------------------------------------------------------------------------

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable Regulation M of the Exchange Act, which may
limit the timing of purchases and sales of any of the shares of common stock by
the selling stockholders and any other participating person. To the extent
applicable Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreements, estimated to be $[        ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

[Transfer Agent]

[Address]

Attention:

 

  Re: Nestor, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to Nestor, Inc., a Delaware corporation (the “Company”),
and have represented the Company in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) entered into by and
among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders shares of its common stock,
par value $.01 per share (the “Shares”). Pursuant to the Securities Purchase
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holders (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the “1933 Act”). In connection with the Company’s obligations under
the Registration Rights Agreement, on              , 200  , the Company filed a
Registration Statement on Form S-3 (File No. 333-            ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.



--------------------------------------------------------------------------------

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
             , 2006.

 

Very truly yours,

By:     

 

CC: [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF LETTER OF CREDIT]

 

   IRREVOCABLE STANDBY LETTER OF CREDIT NO. ISSUING BANK:    MAY     , 2006
CITIZENS BANK OF RHODE ISLAND       APPLICANT:    NESTOR, INC.    42 Oriental
Street    Providence, RI 02908 BENEFICIARY:    U.S. BANK NATIONAL ASSOCIATION   
Corporate Trust Services    225 Asylum Street, 23rd Floor    Hartford, CT 06103
   Attention: Arthur Blakeslee       AMOUNT/CURRENCY:    Up to U.S.
$3,997,000.00    Up to Three Million Nine Hundred Ninety-seven    Thousand and
no/l00 U.S. Dollars    DATE AND PLACE OF EXPIRY:    May 25, 2008 at the Issuing
Bank

Ladies and Gentlemen:

At the request and on the instructions of our customer, NESTOR, INC., a Delaware
corporation (the “Company”), CITIZENS BANK OF RHODE ISLAND (the “Bank”) hereby
establishes this Irrevocable Standby Letter of Credit in your favor as
Collateral Agent for the benefit of the holders of the Notes (as defined below)
(the “Holders”) issued under that certain Securities Purchase Agreement dated as
of May 24, 2006 (the “SPA”) among you, the initial purchasers of the Company’s
Senior Secured Convertible Notes (the “Notes”) and the Company, amounts not
exceeding Three Million Nine Hundred Ninety-seven Thousand and 00/100 U.S.
Dollars (USD3,997,000.00).

Subject to all of the terms and conditions contained herein, the Bank
irrevocably authorizes you to draw, available by your draft at sight, in the
form of Annex 1 hereto, upon the terms and conditions hereunder set forth on the
Bank under this Letter of Credit, up to an aggregate amount not to exceed the
Stated Amount (as such term is hereinafter defined and described) as adjusted
from time to time in accordance with the provisions hereof. However, in no event
will the Bank’s commitment under this Letter of Credit exceed an aggregate
amount of Three Million Nine Hundred Ninety-seven Thousand Dollars
($3,997,000.00). Each drawing honored by the Bank hereunder shall pro tanto
reduce the Stated Amount.



--------------------------------------------------------------------------------

As used herein:

(a) “A-Drawing” means a draw made by you under this Letter of Credit to pay the
accrued but unpaid Interest (as defined in the Note) on the Notes.

(b) “B-Drawing” means a draw made by you under this Letter of Credit with
respect to a payment of amounts due on redemption of the Notes.

(c) “C-Drawing” means a draw made by you under this Letter of Credit with
respect to the payment of principal and interest on the Notes following an Event
of Default (as defined in the Note).

(d) “Authorized Officer” means any of your purported officers or purported
representatives holding the title of President, Vice President or Assistant Vice
President.

(f) “Business Day” means a day (i) that is not a Sunday or legal holiday and
(ii) that is a day on which banks are not required or authorized to close in
Boston, Massachusetts or New York, New York.

(g) “Interest Date” means the first day of each January, April, July and October
during the period beginning on the Issue Date and ending on the Expiration Date.

(h) “Stated Amount” means the amount available for draws under this Letter of
Credit which will be adjusted from time to time in accordance with the
provisions of this Letter of Credit, but in no event will the Stated Amount
exceed $3,997,000.00.

(j) “UCP” means the Uniform Customs and Practices for Documentary credits (1993
Revision), International Chamber of Commerce Publication No. 500.

Subject to the other terms and conditions hereof, funds under the Bank’s
commitment under this Letter of Credit are available to you upon receipt by the
Bank, by delivery in person, registered mail, certified mail, return receipt
requested, or overnight courier at the offices of Citizens Bank of Rhode Island
at 20 Cabot Road, Mail Stop: MMF470, Medford, MA 02155, Attn:
                                                                             ,
Letter of Credit Section, of a request in respect of a drawing under the Bank’s
commitment, appropriately completed in the form of Annex 1 attached hereto,
together with:

(a) If the drawing is an A-Drawing, a written certificate in the form of
Certificate A attached hereto appropriately completed and signed by an
Authorized Officer; or

 

- 221 -



--------------------------------------------------------------------------------

(b) If the drawing is a B-Drawing, a written certificate in the form of
Certificate B attached hereto appropriately completed and signed by an
Authorized Officer; or

(c) If the drawing is a C-Drawing, a written certificate in the form of
Certificate C attached hereto appropriately completed and signed by an
Authorized Officer.

The Bank hereby agrees with you that request for payment hereunder presented in
compliance with the terms of this Letter of Credit will be duly honored by the
Bank, and that if such request is so presented to the Bank as contemplated above
by 11:00 a.m. Boston, Massachusetts time, on a Business Day, payment will be
made by 4:00 p.m. Boston, Massachusetts time of that same day. If such request
is so presented to the Bank after 11:00 a.m. and not later than 3:30 p.m.,
Boston, Massachusetts time, on a Business Day, payment will be made by 12:00
noon on the immediately following Business Day. Payments by the Bank will be
made to you in immediately available funds by wire transfer as you may direct in
your request. All payments under this Letter of Credit will be made with our own
funds.

If a request for payment made by you hereunder does not, in any way, conform to
the terms and conditions of this Letter of Credit, then the Bank shall give
prompt notice to you that the request was not effected in accordance with the
terms and conditions of this Letter of Credit, stating the reasons therefor and
that the Bank is holding any documents or returning the same to you as the Bank
may elect. Upon being notified that the purported negotiation was not effected
in accordance with the Letter of Credit, you may attempt to correct any such
nonconforming request for payment, if, and to the extent that, you are entitled
and able to do so.

Only you or your successor as Collateral Agent may make a drawing under this
Letter of Credit. Upon the payment to you or your account of the amount
specified in a sight draft drawn hereunder, the Bank shall be fully discharged
of its obligation under this Letter of Credit with respect to such sight draft,
and the Bank shall not thereafter be obligated to make any further payments
under this Letter of Credit in respect of such sight draft to you or any other
person who may have made to you or who makes to you a demand for payment of
principal of or interest on any Notes. By paying to you an amount demanded in
accordance herewith, the Bank makes no representation as to the correctness of
the amount demanded.

Notwithstanding any other provision herein, the Bank’s commitment under this
Letter of Credit shall terminate in full at, and any draft to be drawn
hereinafter must be drawn and presented before, the close of business of the
Bank on May 25, 2008 (the “Expiry Date”). This Letter of Credit shall
automatically terminate prior to the to the Expiry Date upon the earliest of (a)
reduction of the Stated Amount to zero (0); and (b) receipt by the Bank of a
certificate signed by an Authorized Officer of the Collateral Agent stating that
no Notes remain outstanding. This Letter of Credit shall be promptly surrendered
by you to the Bank upon its expiration or termination as specified above.

Except as herein specifically otherwise provided, this Letter of Credit shall be
subject to the UCP. This Letter of Credit shall be deemed to be issued under the
laws of the State of Rhode Island and shall, as to matters not governed by the
UCP, be governed by and construed in accordance with the internal laws (as
opposed to conflicts of law provisions) of said state.

 

- 222 -



--------------------------------------------------------------------------------

Except as otherwise provided herein, all notices and other communications
provided for herein shall be by express courier, electronic teletransmission
(including facsimile transmission), certified mail or delivery in person to an
officer of the intended recipient at the address specified below its name on the
signature page or first page hereof. All notices and other communications shall
be deemed to have been duly given when received.

This Letter of Credit sets forth in full the undertaking of the Bank, and such
undertaking shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein
(including, without limitation, the SPA and the Notes).

 

CITIZENS BANK OF RHODE ISLAND By:  

 

  Authorized Signature By:  

 

  Authorized Signature

 

- 223 -



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE A

CERTIFICATE FOR “A-DRAWING”

DATE:                        

Citizens Bank of Rhode Island

20 Cabot Road

Mail Stop: MMF470

Medford, MA 02155

 

Attn:  

 

  Letter of Credit Section   Mail Code:

 

  Re: Irrevocable Standby Letter of Credit No.

The undersigned, a duly Authorized Officer of                              (the
“Collateral Agent”), hereby certifies to CITIZENS BANK OF RHODE ISLAND (the
“Bank”) that:

(A) The Collateral Agent is the Collateral Agent under the SPA for the holders
of the Notes.

(B) The Collateral Agent is making a drawing under the above referenced Letter
of Credit in the amount of $             with respect to the payment of Interest
on the Notes that is payable on the following Interest
Date:                                .

(C) The amount drawn on the date hereof shall be paid to the Holders as set
forth on Schedule A attached hereto.

As used herein, the terms “SPA” and “Notes” have the respective meanings
assigned to such terms in the above-referenced Letter of Credit.

IN WITNESS WHEREOF, the Collateral Agent has executed and delivered this
Certificate as of      day of                         .

 

 

as Collateral Agent By:  

 

Title:  

 

cc: Nestor, Inc.



--------------------------------------------------------------------------------

Schedule A

To Certificate

 

Name and Address of Holder

  

Payment Amount

  

Wire Instructions

     

Bank Name:

ABA No.:

Account No.:

Ref. No.:

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE B

CERTIFICATE FOR “B-DRAWING”

DATE:                        

Citizens Bank of Rhode Island

20 Cabot Road

Mail Stop: MMF470

Medford, MA 02155

 

Attn:  

 

  Letter of Credit Section   Mail Code:

 

  Re: Irrevocable Standby Letter of Credit No.

The undersigned, a duly Authorized Officer of                              (the
“Collateral Agent”), hereby certifies to CITIZENS BANK OF RHODE ISLAND (the
“Bank”) that:

(A) The Collateral Agent is the Collateral Agent under the SPA for the holders
of the Notes.

(B) The Collateral Agent is making a drawing under the above-referenced Letter
of Credit in the amount of $             with respect to the payment of the
redemption price of Notes which have been tendered for redemption in accordance
with the Notes.

(C) The amount drawn on the date hereof shall be paid to the Holder(s) as set
forth on Schedule A attached hereto.

(D) The Company has provided written notice to the undersigned that Notes in the
aggregate principal amount of $             have actually been delivered to the
Company for redemption pursuant to the terms of the Notes.

As used herein, the terms “SPA” and “Notes” have the respective meanings
assigned to such terms in the above-referenced Letter of Credit.

IN WITNESS WHEREOF, the Collateral Agent has executed and delivered this
Certificate as of      day of                         .

 

 

as Collateral Agent By:  

 

Title:  

 

cc: Nestor, Inc.



--------------------------------------------------------------------------------

Schedule A

To Certificate

 

Name and Address of Holder

  

Payment Amount

  

Wire Instructions

     

Bank Name:

ABA No.:

Account No.:

Ref. No.:

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE C

CERTIFICATE FOR “C-DRAWING”

DATE:                        

Citizens Bank of Rhode Island

20 Cabot Road

Mail Stop: MMF470

Medford, MA 02155

 

Attn:  

 

  Letter of Credit Section   Mail Code:

 

  Re: Irrevocable Standby Letter of Credit No.

The undersigned, a duly Authorized Officer of                              (the
“Collateral Agent”), hereby certifies to CITIZENS BANK OF RHODE ISLAND (the
“Bank”) that:

(A) The Collateral Agent is the Collateral Agent under the SPA for the holders
of the Notes.

(B) The Collateral Agent is making a drawing under the above referenced Letter
of Credit in the amount of $            .

(C) An Event of Default under Section 4(a) of the above-referenced Notes has
occurred and is continuing.

As used herein, the terms “SPA” and “Notes” have the respective meanings
assigned to such terms in the above-referenced Letter of Credit.

IN WITNESS WHEREOF, the Collateral Agent has executed and delivered this
Certificate as of the      day of                         .

 

 

as Collateral Agent By:  

 

Title:  

 

cc: Nestor, Inc.



--------------------------------------------------------------------------------

ANNEX 1

SIGHT DRAFT

Address:                  

Date:                        

FOR VALUE RECEIVED

Pay at sight to:

(U.S. $            )

Charge to account of CITIZENS BANK OF RHODE ISLAND

Irrevocable Standby Letter of Credit No.

dated May     , 2006 (the “Letter of Credit”)

To: Citizens Bank of Rhode Island

20 Cabot Road

Mail Stop: MMF470

Medford, MA 02155

 

Attn:  

 

  Letter of Credit Section   Mail Code:

The sum drawn does not exceed the Stated Amount, as reduced through the date
hereof, as provided in the Letter of Credit.

 

 

as Collateral Agent By:  

 

  Authorized Officer

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”), dated as of             , 2006, is
entered into by and among NESTOR, INC., a Delaware corporation (the “Company”)
and the undersigned stockholder of the Company (the “Stockholder”).

WHEREAS, on May 24, 2006, the Company and certain purchasers (each a “Purchaser”
and collectively, the “Purchasers”) entered into a Securities Purchase Agreement
(the “Securities Purchase Agreement”), pursuant to which the Company has agreed
to issue and sell to the Purchasers, and each Purchaser has agreed to purchase,
units, each unit consisting of (i) a secured convertible promissory note
(collectively, the “Notes”) in the principal face amount of [$1,000], which
Notes shall initially be convertible into shares of the Company’s common stock,
par value $0.01 per share (the “Company Common Stock”) upon the terms set forth
in the Notes (with the shares of Company Common Stock issuable upon conversion
of or otherwise pursuant to the Notes referred to herein as the “Conversion
Shares”), and (ii) a warrant (the “Warrants”) to acquire initially
[            ] shares of Company Common Stock (with the shares of Company Common
Stock issuable upon exercise of or otherwise pursuant to the Warrants referred
to herein as the “Warrant Shares”); and

WHEREAS, the Stockholder is the record holder of voting securities of the
Company, which may include, without limitation, any class of preferred, common
or other capital stock, share capital or similar equity interest, or any other
securities of the Company with voting rights (“Company Voting Securities”);

WHEREAS, the consummation of the transactions contemplated by the Securities
Purchase Agreement (the “Transactions”) requires the approval of the
stockholders of the Company; and

WHEREAS, in order to induce the Company to enter into the Securities Purchase
Agreement, the Stockholder is willing, on the terms and subject to the
conditions set forth herein, to agree to vote the Company Voting Securities held
by it in favor of the Transactions and as otherwise may be necessary to
facilitate the consummation of the Transactions, including, without limitation,
(i) approving an amendment to the Company’s Certificate of Incorporation to
increase the number of authorized shares of Company Common Stock to at least
[            ], and (ii) approving the issuance of shares of Company Common
Stock upon conversion of the Notes and exercise of the Warrants (including, in
each case, any shares issuable as a result of antidilution adjustments pursuant
to the terms of the Notes or Warrants) or as otherwise contemplated by the terms
of the Notes and Warrants, in each case in excess of [            ]1 shares.

--------------------------------------------------------------------------------

1 19.99% of the Company’s outstanding shares of Common Stock on the Closing
Date.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which is hereby acknowledged, the parties hereto agree as
follows:

1. Representations of the Stockholder. The Stockholder represents and warrants
to the Company that (i) the Stockholder lawfully owns beneficially (as such term
is defined in the Securities Exchange Act of 1934, as amended) and of record the
number of Company Voting Securities set forth opposite its name on Exhibit A
free and clear of all liens, claims, charges, security interests or other
encumbrances and, except for this Agreement, there are no voting trusts or
voting agreements with respect to such shares, (ii) the Stockholder does not
beneficially own any Company Voting Securities other than the shares set forth
on Exhibit A and, except as described in Exhibit A, does not have any options,
warrants or other rights to acquire any additional Company Voting Securities or
any security exercisable for or convertible into Company Voting Securities,
(iii) the Stockholder has full power and authority to vote all of the Company
Voting Securities set forth on Exhibit A and to enter into, execute and deliver
this Agreement and to perform fully its obligations hereunder, and (iv) this
Agreement has been duly executed and delivered by the Stockholder, constitutes
the legal, valid and binding obligation of the Stockholder, and is enforceable
against the Stockholder in accordance with its terms.

2. Agreement to Vote Shares. The Stockholder agrees that it will vote the
Company Voting Securities held of record or beneficially by it (including any
New Company Voting Securities (as defined in Section 4 hereof)), or will cause
any holder of record of the Company Voting Securities owned beneficially by the
Stockholder (including, any New Company Voting Securities), to vote the Company
Voting Securities and New Company Voting Securities at every meeting of the
stockholders of the Company at which such matters are considered and at every
adjournment thereof and in connection with any written consent of the
stockholders of the Company: (a) in favor of consummation of the Transactions
and all actions necessary to facilitate the consummation of the Transactions,
(b) in favor of an amendment to the Company’s Certificate of Incorporation to
increase the number of authorized shares of Company Common Stock to at least
[                ], (c) in favor of approving the issuance of shares of Company
Common Stock upon conversion of the Notes and exercise of the Warrants
(including, in each case, any shares issuable as a result of antidilution
adjustments pursuant to the terms of the Notes or Warrants) or as otherwise
contemplated by the terms of the Notes and Warrants, in each case in excess of
[                ]2 shares, (d) against any action or agreement that would
result, or would be reasonably likely to result, in a breach in any material
respect of any covenant, representation or warranty or any other obligation of
the Company under the Securities Purchase Agreement or the other Transaction
Documents (as such term is defined in the Securities Purchase Agreement) and
(e) against any action or agreement contrary to those set forth in this
Section 2. The Stockholder will retain the right to vote its Company Voting
Securities, in the Stockholder’s sole discretion, on all matters other than
those described in this Section 2, and the Stockholder may grant proxies and
enter into voting agreements or voting trusts for the Company Voting Securities
in respect of such other matters. The Stockholder agrees to deliver to
[                ] upon request a proxy substantially in the form attached
hereto as Exhibit B, which proxy shall be irrevocable during the term of this
Agreement to the fullest extent permitted under Delaware law.

--------------------------------------------------------------------------------

2 19.99% of the Company’s outstanding shares of Common Stock on the Closing Date

 

- 2 -



--------------------------------------------------------------------------------

3. Transfer and Encumbrance. From the date hereof until the first regularly
scheduled or special meeting of the stockholders of the Company at which the
matters set forth in Section 2 above are considered, the Stockholder agrees not
to transfer, sell, offer, exchange, pledge or otherwise dispose of or encumber
any of its Company Voting Securities (including, any New Company Voting
Securities) or to grant any other voting rights with respect thereto, unless the
transferee agrees in written form satisfactory to the Company to be bound by the
terms of this Agreement.

4. Additional Purchases. The Stockholder agrees that it will not purchase or
otherwise acquire beneficial ownership of any Company Voting Securities after
the execution of this Agreement (“New Company Voting Securities”), nor will it
voluntarily acquire the right to vote or share in the voting of any Company
Voting Securities, unless the Stockholder agrees to deliver to
[                    ] immediately after such purchase or acquisition an
irrevocable proxy in the form attached hereto as Exhibit B with respect to such
New Company Voting Securities. The Stockholder also agrees that any New Company
Voting Securities acquired or purchased by it shall be subject to the terms of
this Agreement to the same extent as if they had been owned by the Stockholder
on the date hereof.

5. Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law for damages.
Accordingly, each party hereto agrees that injunctive relief or other equitable
remedy, in addition to remedies at law for damages, is the appropriate remedy
for any such failure and will not oppose the granting of such relief on the
basis that the other party has an adequate remedy at law. Each party hereto
agrees that it will not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with any other party’s seeking or
obtaining such equitable relief.

6. Capacity of Stockholder. The Stockholder has executed this Agreement solely
in such Stockholder’s capacity as a securityholder of the Company and not in
such Stockholder’s capacity as an officer, director or employee of the Company
or any of its affiliates. Without limiting the foregoing, nothing in this
Agreement shall limit or affect any actions taken by the Stockholder in such
Stockholder’s capacity as an officer, director or employee of the Company or any
of its affiliates.

7. Third Party Beneficiaries. It is specifically agreed by and between the
Company and the Stockholder that the Purchasers shall be third party
beneficiaries under the terms and provisions of this Agreement.

8. Entire Agreement. As between the Stockholder and the other parties hereto,
this Agreement supersedes all prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof and contains the entire
agreement among the parties with respect to the subject matter hereof. As
between parties hereto other than the Stockholder, nothing herein

 

- 3 -



--------------------------------------------------------------------------------

shall in any way affect the agreements or other arrangements into which such
other parties have entered relative to the Securities Purchase Agreement and the
Transactions. This Agreement may not be amended, supplemented or modified, and
no provisions hereof may be modified or waived, except by an instrument in
writing signed by all the parties hereto. No waiver of any provisions hereof by
any party shall be deemed a waiver of any other provisions hereof by such party,
nor shall any such waiver be deemed a continuing waiver of any provision hereof
by such party.

9. Notice. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be deemed given if in writing and
delivered personally or sent by registered or certified mail (return receipt
requested) or overnight courier (providing proof of delivery), postage prepaid,
or by facsimile (which is confirmed):

If to the Company:

Nestor, Inc.

42 Oriental Street

Providence, Rhode Island 02908

Attention: Benjamin M. Alexander, Esq.

With a concurrent copy to:

Hinckley, Allen & Snyder LLP

1500 Fleet Center

Providence, RI 02903

Attention: Margaret D. Farrell, Esq.

If to the Stockholder, to the address set forth on Exhibit A hereto.

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

10. Miscellaneous.

(a) This Agreement shall be deemed a contract made under, and for all purposes
shall be construed in accordance with, the laws of the State of Delaware
applicable to agreements executed in and solely to be performed within such
jurisdiction.

(b) If any provision of this Agreement or the application of such provision to
any person or circumstances shall be held invalid or unenforceable by a court of
competent jurisdiction, such provision or application shall be unenforceable
only to the extent of such invalidity or unenforceability and the remainder of
the provision held invalid or unenforceable and the application of such
provision to persons or circumstances, other than the party as to which it is
held invalid, and the remainder of this Agreement, shall not be affected.

 

- 4 -



--------------------------------------------------------------------------------

(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(d) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

(e) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

(f) The obligations of the Stockholder set forth in this Agreement shall not be
effective or binding upon the Stockholder until after such time as the
Securities Purchase Agreement is executed and delivered by the parties thereto.

[Remainder of Page Intentionally Left Blank]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

NESTOR, INC.

By:

    

Name:

    

Title:

      

STOCKHOLDER:   

[Name]

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

 

Name and Address of Stockholder

  

Number of Shares



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PROXY

The undersigned, for consideration received, hereby appoints [                ]
and each of them its proxies, with power of substitution and resubstitution, to
vote all securities of the Company, which may include, without limitation, any
class of preferred, common or other capital stock, share capital or similar
equity interest, or any other securities of Nestor, Inc., a Delaware corporation
(the “Company”) with voting rights (“Company Voting Securities”), owned by the
undersigned at the Meeting of Stockholders of the Company to be held on
[                ] and at any adjournment thereof IN FAVOR OF the transactions
contemplated by the Securities Purchase Agreement dated as of
[                ], 2006 by and among the Company and each of the purchasers
party thereto, and all actions necessary to facilitate the consummation of such
transactions, IN FAVOR OF amending the Company’s Certificate of Incorporation to
increase the number of authorized shares of Company Common Stock to at least
[                ], IN FAVOR OF the issuance of shares of Company Common Stock
upon conversion of the Notes and exercise of the Warrants (including, in each
case, any shares issuable as a result of antidilution adjustments pursuant to
the terms of the Notes or Warrants) or as otherwise contemplated by the terms of
the Notes and Warrants, in each case in excess of [                ]3 shares,
and AGAINST any action or agreement that would result in a breach in any
material respect of any covenant, representation or warranty or any other
obligation of the Company under the Securities Purchase Agreement or the other
Transaction Documents (as such term is defined in the Securities Purchase
Agreement). This proxy is coupled with an interest, revokes all prior proxies
granted by the undersigned and is irrevocable.

Dated as of: [                    ], 2006

 

   

[Name]

--------------------------------------------------------------------------------

3 19.99% of the Company’s outstanding shares of Common Stock on the Closing
Date.



--------------------------------------------------------------------------------

EXHIBIT I

May 17, 2006

Nestor, Inc.

42 Oriental Street

Providence, Rhode Island 02908

Attention: Benjamin M. Alexander, Esq.

Ladies and Gentlemen:

The undersigned is a director, executive officer and/or stockholder of Nestor,
Inc., a Delaware corporation (the “Company”). The undersigned understands that
the Company and certain purchasers (each a “Purchaser” and collectively, the
“Purchasers”) intend to enter into a Securities Purchase Agreement pursuant to
which the Company will issue and sell to the Purchasers, and each Purchaser will
purchase, units, each unit consisting of a secured convertible promissory note
and a warrant. It is a condition to the Purchasers’ obligations under the
Securities Purchase Agreement that you execute and deliver this letter
agreement.

In order to induce the Company to enter into the Securities Purchase Agreement
and proceed with the transactions contemplated in the Securities Purchase
Agreement (the “Transactions”), the undersigned hereby agrees not to, without
the Company’s prior written consent, directly or indirectly, (1) offer for sale,
sell, pledge or otherwise dispose of (or enter into any transaction or device
which is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any securities of the Company, including,
without limitation, any class of preferred, common or other capital stock, share
capital or similar equity interest, note, bond, debenture, or any rights with
respect to any of the foregoing (collectively, “Securities”), (2) enter into any
hedging, swap or other derivatives transaction or any other transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such Securities, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Securities, in cash or
otherwise, or (3) exercise any demand or other registration rights you may have
with respect to any Securities (other than with respect to the registration of
1,237,811 shares of Common Stock sold in a private placement by the Company on
January 31, 2006, for which a Registration Statement on Form S-3 was filed on
April 21, 2006), in each case for a period beginning as of the date hereof and
concluding on June 30, 2007.

Notwithstanding the foregoing, the undersigned may transfer any or all of the
Securities owned by him or her, either during his or her lifetime or on death,
by gift, will or intestate succession to his or her immediate family or to a
trust or limited partnership the beneficiaries or partners of which are
exclusively the undersigned and/or a member or members of his or her immediate
family, or to a charitable organization that is tax-exempt within the meaning of
Section 501(c) of the Internal Revenue Code; provided, however, that in any such
case it shall be



--------------------------------------------------------------------------------

a condition to such transfer that the transferee execute an agreement stating
that the transferee is receiving and holding the Securities subject to, and the
transferee agrees to be bound by, the provisions of this letter agreement, and
there shall be no further transfer of such Securities, except in accordance with
this letter agreement.

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this letter agreement.

The undersigned understands that the Company and the Purchasers may proceed with
the Transactions in reliance on this letter agreement.

It is specifically agreed by and between the Company and you that the Purchasers
shall be third party beneficiaries under the terms and provisions of this letter
agreement.

Any obligations of the undersigned hereunder shall be binding upon the heirs,
personal representatives, successors and assigns of the undersigned.

 

Very truly yours,

By:     

Name:

    

Title:

    

 

2



--------------------------------------------------------------------------------

EXHIBIT J

Written Consent and Waiver and Amendment to Note Agreement

This Written Consent and Waiver And Amendment To Note Agreement (this
“Amendment”), dated as of May 12, 2006, is entered into between Nestor, Inc., a
Delaware corporation (the “Company”) and the undersigned holder (“Holder”) of
the Company’s 5% Senior Convertible Notes due October 31, 2007 (each, a “Note”
and collectively, the “Notes”) and shall be effective as of the Effective Date
(as defined in section 10 below). Capitalized terms not otherwise defined herein
shall have the meanings as ascribed in the Note Agreement (as defined below).

Background

 

  A. Holder and other investors (collectively, the “Holders”) are parties to the
Note Agreement dated November 5, 2004 by and among the Company and the Holders
(the “Note Agreement”), pursuant to which the Company issued the Notes;

 

  B. There are now outstanding Notes in the aggregate principal amount of $5.2
million;

 

  C. The Company seeks to privately place (the “Private Placement”) units (the
“Units”) comprising senior secured convertible promissory notes (the “Secured
Notes”), convertible into the Company’s common stock, par value $0.01 per share
(the “Common Stock”), and warrants to purchase Common Stock, for an aggregate
purchase price of up to $29 million, upon the terms and conditions as set forth
in the term sheet attached hereto as Exhibit A;

 

  D. The Secured Notes will be senior obligations of the Company, ranking
pari-passu with the Notes and will be secured by a first priority interest (the
“Security Interest”) in all assets of the Company and its subsidiaries, other
than those assets subject to Permitted Liens as defined in the Securities
Purchase Agreement entered into between the Company and the purchasers of Units
in the Private Placement (the “Securities Purchase Agreement”);

 

  E. Under Section 8.5 of the Note Agreement, the granting of the Security
Interest by the Company and its subsidiaries as contemplated by the Private
Placement would constitute an Event of Default under the Note Agreement absent
the consent of Holders of 66-2/3% of the aggregate principal amount of the Notes
currently outstanding;

 

  F. The Private Placement may constitute a “Capital Event” as defined in
Section 7.8(c)(ii) of the Note Agreement, which would trigger the Company’s
obligation to make a Repurchase Offer (as defined in Section 7.8(a) of the Note
Agreement);

 

  G.

Under Section 15 of the Note Agreement, Holders holding not less than 66-2/3% of
the aggregate principal amount of the Notes then outstanding (the “Requisite
Holders”) may consent to any change in or additions to the Note Agreement or any
failure to comply with any covenant or condition set forth in the Note Agreement



--------------------------------------------------------------------------------

 

(subject to certain exceptions), including, without limitation, changes in or
additions to Sections 8.5 and 7.8 of the Note Agreement;

 

  H. The consent of the Requisite Holders to amendments to the Note Agreement to
allow the Company to grant the Security Interest and to relieve the Company from
its obligation to make a Repurchase Offer upon the occurrence of a “Capital
Event” is a condition to the Company’s consummation of the Private Placement;

 

  I. In connection with the Private Placement, the Company also seeks to extend
the maturity date of the Holders’ Notes from October 31, 2007 to the third
anniversary of the date of issuance of the Secured Notes issued in the Private
Placement (the “Issuance Date”);

 

  J. Under Section 15 of the Note Agreement, the written consent of a Holder of
a Note is required to extend the maturity of the Note held by such Holder;

 

  K. In consideration of the agreements of the Holder hereunder, the Company has
agreed:

 

  a. to redeem at the Holder’s option (the “Redemption Right”) up to 50% of the
outstanding principal balance of the Holder’s Note (the “Redemption Amount”) at
the Redemption Price (as defined in Section 5.1 of the Note Agreement) plus
accrued and unpaid interest on the Redemption Amount through the Issuance Date;
and

 

  b. to issue an Amended and Restated 5% Senior Convertible Note, substantially
in the form of Exhibit B attached hereto (the “Amended Note”) in the principal
amount of the unredeemed balance of the Note, which Amended Note shall mature on
the third anniversary of the Issuance Date; and

 

  L. In addition to the Redemption Right, in consideration of the agreements of
the Holder hereunder, including the Holder’s agreement to extend the maturity of
the unredeemed principal balance of the Note to the third anniversary of the
Issuance Date, the Company has agreed to issue Common Stock purchase warrants,
in substantially the form of Exhibit C attached hereto (each, a “Warrant” and
collectively, the “Warrants”), to such Holder.

NOW THEREFORE, in consideration of the Redemption Right and the mutual covenants
contained herein, the parties hereby agree as follows:

1. Pursuant to Section 15 of the Note Agreement, the Holder hereby consents and
agrees to the amendment of the Note Agreement as follows:

(a) Notwithstanding the provisions of Section 1 of the Note Agreement, the
Amended Notes shall mature and be due on the date that is the third anniversary
of the Issuance Date.

 

2



--------------------------------------------------------------------------------

(b) Section 14 of the Note Agreement is hereby amended to add the following
definitions:

“Amendment” shall mean that certain Written Consent and Waiver and Amendment to
Note Agreement dated as of May 12, 2006.

“Private Placement” shall mean that certain private placement of units (the
“Units”) comprising senior secured convertible promissory notes and warrants to
purchase Common Stock, with an aggregate purchase price of up to $29 million,
upon the terms and conditions of the Securities Purchase Agreement.

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated as of the Effective Date (as defined in the Amendment) entered into by the
Company and the purchasers of Units listed on the signature pages thereto.

(c) The definition of Capital Event contained in section 7.8(c) of the Note
Agreement is hereby amended to add the following:

“(iii) Notwithstanding anything contained herein to the contrary, a Capital
Event shall not include the Private Placement.”

(d) The definition of Permitted Liens contained in Section 14 of the Note
Agreement is hereby amended to add the following:

“ and (xii) Liens to secure the obligations of the Company under the Securities
Purchase Agreement and other Transaction Documents (as defined in the Securities
Purchase Agreement), including without limitation the payment of interest and
principal on those certain senior secured convertible promissory notes issued by
the Company in connection with the Private Placement.”

2. In connection with the Private Placement, the Holder hereby irrevocably
waives and consents to the Company’s failure to comply with its obligation under
Section 13.4(c) of the Note Agreement to notify the Holders of the Private
Placement at least fifteen days prior to the closing thereof, in the manner
described in said Section 13.4(c).

3. Upon receipt of the written consents of the Requisite Holders as evidenced by
their signatures on this Amendment and the consummation of the Private
Placement, the parties agree to do the following:

(a) the Company shall pay to the Holder, by wire transfer pursuant to the wire
instructions, if any, provided by the Holder herewith or by check if the Holder
has not provided any wire instructions to the Company by the Effective Date, the
Redemption Price for the Redemption Amount specified on the signature page
hereto, plus accrued and unpaid interest thereon through the Issuance Date (the
“Redemption Payment”); and

(b) upon receipt by the Holder of the Redemption Payment, the Holder shall
promptly tender to the Company, the Note for cancellation upon which the Company
shall issue to the Holder (i) an Amended Note in the amount of the unredeemed,
outstanding principal

 

3



--------------------------------------------------------------------------------

amount of the Holder’s Note, which Amended Note will mature on the third
anniversary of the Issuance Date and (ii) a Warrant evidencing the Holder’s
right to purchase shares of Common Stock equal to 25% of the outstanding
principal balance of the Holder’s Amended Note divided by 125% of the average
volume weighted average price (“VWAP”) of the Common Stock for the three trading
days ending on the trading day immediately preceding the Issuance Date (the
“Purchase Price”).

5. In connection with the agreements herein, the Holder hereby represents and
warrants to the Company as follows:

(a) the Holder is the lawful holder of the Note designated on the signature page
hereto free and clear of all security interests, claims, liens, pledges,
conditional sales contracts, attachments, judgments and encumbrances of every
kind and nature, including restrictions, or rights of any third parties;

(b) the Holder has the requisite power and authority to execute and deliver this
Amendment, to perform the Holder’s obligations hereunder and to engage in the
transactions contemplated hereby;

(c) the Holder has taken all requisite action to make all the provisions of this
Amendment the valid and enforceable obligations they purport to be; and

(d) this Amendment constitutes the valid and binding obligation of the Holder,
enforceable in accordance with its terms, subject to laws of general application
from time to time in effect affecting creditors’ rights and the exercise of
judicial discretion in accordance with general equitable principles.

7. Except as provided in this Amendment, the execution and delivery of this
Amendment does not and will not amend, modify or supplement any provision of, or
constitute a consent to or waiver of any non-compliance with the provisions of
the Note Agreement, and the Note Agreement, as amended hereby, shall remain in
full force and effect. Upon and after the date of this Amendment, all references
to the Note Agreement in the Note Agreement shall mean the Note Agreement as
amended hereby.

8. The Holder hereby agrees to execute and deliver such other instruments, and
take such other action, as the Company may reasonably request in connection with
this Amendment.

9. All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

10. This Amendment shall be effective as of the date of the Securities Purchase
Agreement (the “Effective Date”).

11. This Amendment may be may be executed in one or more counterparts, all of
which shall be considered one and the same agreement.

[Signatures appear on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first provided above.

 

Principal Amount of Note:

U.S. $                        

        

(Signature of Holder)

Redemption Amount:

U.S. $                        

[Not to exceed 50% of principal amount]

        

(Print Name)

Denomination of Note

(Note Number indicated on face page of Note)

No.                    

        

(Address)

        

Social Security or other

Taxpayer Identification

Number, if any

 

NESTOR, INC.

 

By:

      

Name:

   

Title:

 

In order to be paid by wire transfer, you must complete the attached Wire
Instructions Form on the following page.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Amended and Restated 5% Senior Convertible Note

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND IS TRANSFERABLE ONLY UPON THE CONDITIONS SPECIFIED IN THE NOTE AGREEMENT
REFERRED TO HEREIN.

NESTOR, INC.

Amended and Restated 5% Senior Convertible Notes

Due [UPON THIRD ANNIVERSARY OF ISSUANCE DATE]

 

No.__

   $[AMOUNT OF UNREDEEMED OUTSTANDING    PRINCIPAL BALANCE OF NOTE]

NESTOR, INC., a corporation duly organized and existing under the laws of the
State of Delaware (herein called the “Company”) for value received, hereby
promises to pay to [HOLDER], the principal sum of                     DOLLARS
($                ) on [THIRD ANNIVERSARY OF ISSUANCE DATE], and to pay interest
thereon quarterly on January 31, April 30, July 31, and October 31 (each an
“Interest Payment Date”), in each year commencing on July 31, 2006, at 5% per
annum, from April 30, 2006, or from the most recent Interest Payment Date for
which interest has been paid or duly provided for on the Notes, and upon any
conversion or redemption hereof (or, if less than all of the principal amount of
this Note is so converted or redeemed, the portion of accrued and unpaid
interest corresponding to the portion of this Note so converted or redeemed), as
provided in the Note Agreement (as defined herein), until the principal hereof
is paid or made available for payment. To the extent permitted by law, interest
on any overdue payment of principal or interest shall be payable quarterly at a
rate equal to 10% per annum. Interest will be computed on the basis of a 365-day
year.

The interest so payable, and punctually paid or duly provided for, on any
Interest Payment Date will be paid to the person in whose name this Note is
registered. Payment of the principal of and interest on this Note will be made
at the offices or agencies of the Company maintained for that purpose in East
Providence, Rhode Island and at any other office or agency maintained by the
Company for such purpose, in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts; provided, however, that at the option of the Company payment of
interest may be made by check mailed to the address of the person entitled
thereto as such address shall appear in the Note register.



--------------------------------------------------------------------------------

This Note is one of a duly authorized issue of Notes of the Company designated
as its 5% Senior Convertible Notes originally due October 31, 2007, such due
date extended to [THIRD ANNIVERSARY OF THE ISSUANCE DATE] (the “Notes”), limited
in aggregate principal amount of up to $6,000,000, issued pursuant to a Note
Agreement dated as of November 5, 2004 (the “First Closing Date”) by and among
the Company and the Purchasers of the Notes as amended on May __, 2006 pursuant
to a Written Consent and Waiver and Amendment to Note Agreement (the “First
Amendment”) by and among the Company and the holders of the Notes (as so
amended, the “Note Agreement”). Reference is hereby made to the Note Agreement
and all supplements thereto for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, and the
holders of the Notes and of the terms upon which the Notes are, and are to be,
executed and delivered. The terms of this Note include and incorporate those
stated in the Note Agreement, the Notes are subject to all such terms, and
holders are referred to the Note Agreement for a statement of such terms.

In the event of conversion or redemption of this Note in part only, a new Note
or Notes for the unpaid, unconverted or unredeemed principal portion hereof will
be issued in the name of the holder hereof upon the cancellation hereof.

If an Event of Default shall occur and be continuing, the principal of all the
Notes may be declared due and payable in the manner and with the effect provided
in the Note Agreement.

Subject to and upon compliance with the provisions of the Note Agreement, the
Notes are redeemable at the Company’s option, in whole or in part, at any time
after the Final Closing Date, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of the principal
amount) set forth below plus accrued and unpaid interest and Liquidated Damages,
if any, thereon to the applicable redemption date, if redeemed within the
following redemption periods:

 

Redemption Periods

  

Redemption Price

After the first anniversary and on or prior to the second anniversary of the
First Closing Date    102.5% After the second anniversary of The First Closing
Date    101%

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase, the Company shall select the Notes to be redeemed or purchased among
the holders thereof on a pro

 

B-2



--------------------------------------------------------------------------------

rata basis, by lot or in accordance with any other method the Company considers
fair or appropriate. Any Note redeemed shall, after such redemption, be
surrendered to the Company and canceled.

Within 10 days following a Change of Control or Capital Event, the Company shall
make an offer to each holder (collectively, a “Repurchase Offer”), to repurchase
for cash, all or any part of such holder’s Notes on a date that is no later than
60 Business Days after the occurrence of such Change of Control or Capital
Event, as the case may be, at the redemption price specified above (determined
as if the offer purchase date were the redemption date), plus accrued and unpaid
interest and Liquidated Damages, if any, to such Offer Purchase Date. Each
holder shall have the right, at such holder’s option, to tender such holder’s
Notes to the Company on the terms set forth in the Repurchase Offer. Such
Repurchase Offer shall remain open for 20 Business Days, and each holder who has
properly given notice of its intention to accept the Repurchase Offer shall be
obligated to tender and sell such Notes to the Company pursuant to such offer in
exchange for the redemption price plus accrued and unpaid interest and
Liquidated Damages, if any.

Subject to and upon compliance with the provisions of the Note Agreement, the
holder of this Note is entitled, at such holder’s option, at any time on or
before the close of business on [THIRD ANNIVERSARY OF CLOSING DATE OF PRIVATE
PLACEMENT], or, if earlier, the close of business on the Business Day
immediately preceding any Redemption Date, or the date this Note is paid if
later, to convert this Note (or any portion of the principal amount hereof which
is $1,000 or an integral multiple thereof), at the principal amount hereof, or
of such portion, into newly issued, fully paid and nonassessable shares of
Common Stock of the Company at a Conversion Price equal to [$            ]*
aggregate principal amount of Notes for each share of Common Stock (or at the
current adjusted Conversion Price if an adjustment has been made as provided in
the Note Agreement) by surrender of this Note, duly endorsed or assigned to the
Company or in blank and also accompanied by the conversion notice hereon duly
executed, to the Company at such office or agency of the Company as may be
designated by it for such purpose in East Providence, Rhode Island. Upon receipt
of a duly endorsed Note and conversion notice, the Company will cancel such
Note, issue the requisite number of shares of Common Stock into which such Note
or portion thereof is convertible in the name of the holder, or his designated
assigns, and deliver such shares to such holder or assigns along with interest
accrued on the portion of such Note so converted from the last Interest Payment
Date to the effective date of conversion, as provided in the Note Agreement.
Subject to the aforesaid requirement for payment, no payment or adjustment is to
be made on conversion for interest accrued hereon after the date of conversion
or for dividends on the Common Stock issued on conversion. No fractions of
shares or scrip representing fractions of shares will be issued on conversion,
but

--------------------------------------------------------------------------------

* Conversion Price will equal 115% of average VWAP for the three trading days
ending on the trading day immediately preceeding the Issuance Date.

 

B-3



--------------------------------------------------------------------------------

instead of any fractional interest that would otherwise be issuable upon
conversion of any Note or Notes, the Company shall pay a cash adjustment as
provided in the Note Agreement.

The Conversion Price is subject to adjustment as provided in the Note Agreement.
In addition, the Note Agreement provides that in case of certain consolidations
or mergers to which the Company is a party or the transfer of all or
substantially all of the assets of the Company, the Note Agreement shall be
amended, without the consent of any holders of Notes, so that this Note, if then
outstanding, will be convertible thereafter, during the period this Note shall
be convertible as specified above, only into the kind and amount of securities,
cash, and other property receivable upon such consolidation, merger, or transfer
by a holder of the number of shares of Common Stock of the Company into which
this Note might have been converted immediately prior to such consolidation,
merger, or transfer (assuming such holder of Common Stock failed to exercise any
rights of election and received per share the kind and amount received per share
by a plurality of non-electing shares). Adjustments in the Conversion Price of
less than one percent of such price will not be required, but any adjustment
that would otherwise be required to be made will be carried forward and taken
into account in the computation of any subsequent adjustment.

The Note Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the holders under the Note Agreement at any time by
the Company with the consent of the holders of 66-2/3% in aggregate principal
amount of the Notes at the time outstanding. The Note Agreement also contains
provisions permitting the holders of 66-2/3% in aggregate principal amount of
the Notes at the time outstanding, on behalf of the holders of all the Notes, to
waive compliance by the Company with certain provisions of the Note Agreement
and certain past defaults under the Note Agreement and their consequences. Any
such consent or waiver by the holder of this Note shall be conclusive and
binding upon such holder and upon all future holders of this Note and of any
Note issued upon the registration of transfer hereof or in exchange herefor or
in lieu hereof, whether or not notation of such consent or waiver is made upon
this Note.

No reference herein to the Note Agreement and no provision of this Note or of
the Note Agreement shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the times, places and rate, and in the coin or currency, herein prescribed or to
convert this Note as provided in the Note Agreement.

As provided in the Note Agreement and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Note register, upon
surrender of this Note for registration of transfer at the offices or agencies
of the Company in Providence, Rhode Island duly

 

B-4



--------------------------------------------------------------------------------

endorsed by, or accompanied by a written instrument of transfer in substantially
the form accompanying this Note duly executed by, the holder hereof or his
attorney duly authorized in writing, and thereupon one or more new Notes, of
authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

As provided in the Note Agreement and subject to certain limitations therein set
forth, the Notes are exchangeable for a like aggregate principal amount of Notes
of a different authorized denomination, as requested by the holder surrendering
the same.

Prior to due presentment of this Note for registration of transfer, the Company,
and any agent of the Company may treat the person in whose name this Note is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and neither the Company, nor any such agent shall be affected by notice
to the contrary.

All terms used in this Note which are defined in the Note Agreement shall have
the meanings assigned to them in the Note Agreement. The Company will furnish to
any Noteholder of record upon written request without charge a copy of the Note
Agreement. Requests may be made to: Nestor, Inc., 42 Oriental Street, Third
Floor, Providence, Rhode Island 02908, Attention: Chief Financial Officer.

IN WITNESS WHEREOF, Nestor, Inc. has caused this instrument to be executed in
its corporate name.

Dated:                     

 

NESTOR, INC. By:      Name:      Title:     

 

B-5



--------------------------------------------------------------------------------

ASSIGNMENT FORM

If you the holder want to assign this 5% Senior Convertible Note, fill in the
form below and have your signature guaranteed:

The undersigned holder assigns and transfers this 5% Senior Convertible Note to:

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

                                                                               
                                        
                                        
                                        
                                                            

(Print or type name, address and zip code and

social security or tax ID number of assignee)

and irrevocably appoint                         , agent to transfer this 5%
Senior Convertible Note on the books of the Company. The agent may substitute
another to act for him.

 

Dated:                         Signed:                            



--------------------------------------------------------------------------------

Form of Conversion Notice.

CONVERSION NOTICE

The undersigned holder of this Note hereby irrevocably exercises the option to
convert this Note, or any portion hereof (which is $1,000 or an integral
multiple thereof) below designated, into shares of Common Stock in accordance
with the terms of the Note Agreement referred to in this Note, and directs that
such shares, together with a check in payment for any fractional share and any
Notes representing any unconverted principal amount hereof, be delivered to and
be registered in the name of the undersigned unless a different name has been
indicated below. If shares of Common Stock or Notes are to be registered in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.

Dated:                        

 

    Signature

 

If shares or Registered Notes are to be registered in the name of a Person other
than the holder, please print such Person’s name and address:    If only a
portion of the Notes is to be converted, please indicate:      

1.      Principal Amount to be converted:

         U.S. $__________

Name         

2.      Amount and denomination of Registered Notes representing unconverted
principal amount to be issued:

Address   

         Amount: $__________

     

         Denominations:

Social Security or other

Taxpayer Identification

Number, if any

  

         $__________

         ($1,000 or an integral multiple thereof)

     

[Signature Guaranteed]



--------------------------------------------------------------------------------

EXHIBIT C

Form of Warrant

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO NESTOR, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

Right to Purchase                      *Shares of Common Stock

of Nestor, Inc. (subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

 

No. ______

  

Issue Date: [DATE OF THE

ISSUANCE DATE]

NESTOR, INC., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for value received,             , or
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company from and after the Stockholder Approval Date (as
hereinafter defined) and at any time or from time to time before 5:00 p.m., New
York time, through             , 2009 (three (3) years after the Issue Date)
(the “Expiration Date”), up to             * fully paid and nonassessable shares
of Common Stock (as hereinafter defined) (the “Warrant Shares”), $0.01 par value
per share, of the Company, at the Purchase Price (as defined below). The number
and character of such shares of Common Stock and the Purchase Price are subject
to adjustment as provided herein. Capitalized terms used but not otherwise
defined shall have the meanings ascribed to them in the Securities Purchase
Agreement (as defined herein).

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a) The term “Company” shall include Nestor, Inc. and any corporation which
shall succeed or assume the obligations of Nestor, Inc. hereunder.

(b) The term “Common Stock” includes (a) the Company’s Common Stock, $0.01 par
value per share, as authorized on the date of the Securities Purchase Agreement
referred to in Section 9 hereof, and (b) any other securities into which or for
which any of the securities described in (a) may be converted or exchanged
pursuant to a plan of recapitalization, reorganization, merger, sale of assets
or otherwise.

--------------------------------------------------------------------------------

* The number of shares of common stock issuable pursuant to this warrant shall
equal twenty-five percent (25%) of the outstanding principal balance of the
Amended Note of the Holder divided by the Purchase Price.

 

C-1



--------------------------------------------------------------------------------

(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

(d) The term “Purchase Price” shall mean [125% of the average VWAP for the three
trading days ending on the trading day immediately preceding the Issuance Date
of the Units in the Private Placement].

(e) The term “Securities Purchase Agreement” shall mean that certain Securities
Purchase Agreement dated May             , 2006 among the Company and certain
purchasers listed on the signature pages thereto governing that certain private
placement by the Company of units comprising senior secured convertible
promissory notes and warrants to purchase Common Stock, with an aggregate
purchase price of up to $29 million.

(f) The term “Stockholder Approval Date” shall mean the date on which the
Company receives Stockholder Approval as defined in section 4(s) of the
Securities Purchase Agreement.

1. Exercise of Warrant.

1.1. Number of Shares Issuable upon Exercise. From and after the Stockholder
Approval Date through and including the Expiration Date, the holder hereof shall
be entitled to receive, upon exercise of this Warrant in whole in accordance
with the terms of subsection 1.2 or upon exercise of this Warrant in part in
accordance with subsection 1.3, shares of Common Stock of the Company, subject
to adjustment pursuant to Section 4.

1.2. Full Exercise. This Warrant may be exercised in full by the holder hereof
by delivery of an original or fax copy of the form of subscription attached as
Exhibit A hereto (the “Subscription Form”) duly executed by such Holder, to the
Company at its principal office or at the office of its warrant agent (as
provided hereinafter), accompanied by payment, in cash, wire transfer, or by
certified or official bank check payable to the order of the Company, in the
amount obtained by multiplying the number of shares of Common Stock for which
this Warrant is then exercisable by the Purchase Price then in effect.

1.3. Partial Exercise. This Warrant may be exercised in part (but not for a
fractional share) by surrender of this Warrant in the manner and at the place
provided in subsection 1.2 except that the amount payable by the holder on such
partial exercise shall be the amount obtained by multiplying (a) the number of
shares of Common Stock designated by the holder in the Subscription Form by
(b) the Purchase Price then in effect. On any such partial exercise, the
Company, at its expense, will forthwith issue and deliver to or upon the order
of the holder hereof a new Warrant of like tenor, in the name of the holder
hereof or as such holder (upon payment by such holder of any applicable transfer
taxes) may request, the number of shares of Common Stock for which such Warrant
may still be exercised.

 

C-2



--------------------------------------------------------------------------------

1.4. Fair Market Value. Fair Market Value of a share of Common Stock as of a
particular date (the “Determination Date”) shall mean:

(a) If the Company’s Common Stock is traded on an exchange or is quoted on the
National Association of Securities Dealers, Inc. Automated Quotation (“NASDAQ”)
National Market System or the NASDAQ SmallCap Market, then the average closing
or last sale price, respectively, reported for the ten consecutive trading days
immediately preceding the Determination Date.

(b) If the Company’s Common Stock is not traded on an exchange or on the NASDAQ
National Market System or the NASDAQ SmallCap Market but is traded on the NASD
OTC Bulletin Board, then the mean of the average of the closing bid and asked
prices reported for the ten consecutive trading days immediately preceding the
Determination Date.

(c) If the Company’s Common Stock is not publicly traded, then as the Holder and
the Company agree or in the absence of agreement by arbitration in accordance
with the rules then standing of the American Arbitration Association, before a
single arbitrator to be chosen from a panel of persons qualified by education
and training to pass on the matter to be decided.

1.5. Company Acknowledgment. The Company will, at the time of the exercise of
the Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to the Holder any rights to which the Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights.

2.1 Delivery of Stock Certificates, etc. on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares as aforesaid. As soon as practicable after the
exercise of this Warrant in full or in part, and in any event within 7 days
thereafter, the Company at its expense (including the payment by it of any
applicable issue taxes) will cause to be issued in the name of and delivered to
the Holder hereof, or as such Holder (upon payment by the Holder of any
applicable transfer taxes) may direct in compliance with applicable Securities
Laws, a certificate or certificates for the number of duly and validly issued,
fully paid and nonassessable shares of Common Stock (or Other Securities) to
which the Holder shall be entitled on such exercise, plus, in lieu of any
fractional share to which the Holder would otherwise be entitled, cash equal to
such fraction multiplied by the then Fair Market Value of one full share,
together with any other stock or other securities and property (including cash,
where applicable) to which the Holder is entitled upon such exercise pursuant to
Section 1 or otherwise.

2.2. Payment of Purchase Price. Payment may be made either in cash or by
certified or official bank check payable to the order of the Company equal to
the applicable aggregate Purchase Price.

 

C-3



--------------------------------------------------------------------------------

3. Adjustment for Reorganization, Consolidation, Merger, etc.

3.1. Reorganization, Consolidation, Merger, etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person, or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the holder of this Warrant, upon
the exercise hereof as provided in Section 1 at any time after the consummation
of such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.

3.2. Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4.

4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of the Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the holder of this Warrant shall thereafter, on
the exercise hereof as provided in Section 1, be entitled to receive shall be
increased or decreased to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Purchase Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Purchase Price in effect
on the date of such exercise.

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable on the exercise of
the Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate

 

C-4



--------------------------------------------------------------------------------

designee to compute such adjustment or readjustment in accordance with the terms
of the Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Purchase Price and the number of shares of Common Stock
to be received upon exercise of this Warrant, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the holder of the Warrant and any Warrant agent of the Company (appointed
pursuant to Section 10 hereof).

6. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements. The Company will at all times reserve and keep available, solely for
issuance and delivery on the exercise of the Warrant, all shares of Common Stock
(or Other Securities) from time to time issuable on the exercise of the Warrant.
This Warrant entitles the holder hereof to receive copies of all financial and
other information distributed or required to be distributed to the holders of
the Company’s Common Stock.

7. Assignment; Exchange of Warrant. Subject to compliance with applicable
federal and state securities laws (“Securities Laws”), this Warrant, and the
rights evidenced hereby, may be transferred by any registered holder hereof (a
“Transferor”) with respect to any or all of the Warrant Shares. On the surrender
for exchange of this Warrant, with the Transferor’s endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
evidence reasonably satisfactory to the Company demonstrating compliance with
applicable Securities Laws, which shall include, without limitation, a legal
opinion from the Transferor’s counsel that such transfer is exempt from the
registration requirements of federal securities laws, the Company at its expense
but with payment by the Transferor of any applicable transfer taxes) will issue
and deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

9. Registration Rights. The Common Stock issuable upon an exercise of this
Warrant are deemed to be “Registrable Securities” within the meaning of the
Company’s Registration Rights Agreement dated November 5, 2004 by and among the
Company and certain investors listed on Exhibit A thereto (the “Registration
Rights Agreement”); provided that, notwithstanding anything to the contrary
therein, (i) all references to “Closing Date” in the Registration Rights
Agreement, insofar as they create any rights in the Holder or obligations of the
Company with respect to the Warrant Shares shall mean the Issue Date and
(ii) the

 

C-5



--------------------------------------------------------------------------------

registration rights set forth in the Registration Rights Agreement shall extend
through the Expiration Date of this Warrant.

10. Warrant Agent. The Company may, by written notice to the each holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

11. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

12. Notices, etc. All notices and other communications from the Company to the
holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such holder or, until any such holder furnishes to the Company an
address, then to, and at the address of, the last holder of this Warrant who has
so furnished an address to the Company.

13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be governed by and construed in accordance with the
laws of State of Delaware without regard to principles of conflicts of laws. Any
action brought concerning the transactions contemplated by this Warrant shall be
brought only in the state courts of Delaware or Rhode Island or in the federal
courts located in the State of Delaware or the Sate of Rhode Island. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision. The Company acknowledges that legal
counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

C-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant under seal as of the
date first written above.

 

NESTOR, INC.

By:

      

Nigel P. Hebborn

 

Chief Financial Officer

 

Witness:    

 

C-7



--------------------------------------------------------------------------------

Exhibit A to Warrant

FORM OF SUBSCRIPTION

(To be signed only on exercise of Warrant)

TO: Nestor, Inc.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.                ), hereby irrevocably elects to purchase
                                         shares of the Common Stock covered by
such Warrant.

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$                    .

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                                  
whose address is
________________________________________________________________________________________.

 

C-8



--------------------------------------------------------------------------------

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated: _______________________

           (Signature must conform to name of holder as specified on the face of
the Warrant)            (Address)

 

C-9



--------------------------------------------------------------------------------

Exhibit B

to Warrant

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Nestor, Inc. to which the within Warrant relates specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of Nestor, Inc. with full power of
substitution in the premises.

 

Transferees

  

Percentage

Transferred

  

Number

Transferred

                                   

 

Dated: ________, __

            

(Signature must conform to name of holder as specified on the face of the
warrant)

 

Signed in the presence of:    

 

     

(Name)

   (address)   

 



               

ACCEPTED AND AGREED:

    (address)

[TRANSFEREE]

          

(Name)

   



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

NESTOR, INC.

May     , 2006

American Stock Transfer and Trust Company

Operations Center

6201 15th Avenue

Brooklyn, NY 11219

Facsimile: (718) 921-8331

Attn: Ms. Paula Caroppoli

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of May
    , 2006 (the “Agreement”), by and among Nestor, Inc., a Delaware corporation
(the “Company”), and the investors named on the execution pages thereof
(collectively, the “Holders”), pursuant to which the Company (x) is issuing to
the Holders (i) secured convertible notes (the “Notes”), which are convertible
into shares of the common stock of the Company, par value $0.01 per share (the
“Common Stock”), and (ii) warrants (the “Warrants”), which are exercisable to
purchase shares of Common Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

(i) to issue shares of Common Stock upon conversion of the Notes (the
“Conversion Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Conversion Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon;

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit II, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the General Counsel of the Company (or its outside
legal counsel) that either (i) a registration statement covering resales of the
Conversion Shares or the Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”), or (ii) that sales of the Conversion Shares and the
Warrant Shares may be made in conformity with Rule 144 under the 1933 Act, and
(b) if applicable, a copy of such registration statement, then, within three (3)
business days after your receipt of a notice of transfer, Conversion Notice or
the Exercise Notice,



--------------------------------------------------------------------------------

you shall issue the certificates representing the Conversion Shares and/or the
Warrant Shares, as applicable, and such certificates shall not bear any legend
restricting transfer of the Conversion Shares or the Warrant Shares thereby and
should not be subject to any stop-transfer restriction; provided, however, that
if such Conversion Shares and Warrant Shares are not registered for resale under
the 1933 Act or able to be sold under Rule 144, then the certificates for such
Conversion Shares and/or Warrant Shares shall bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Conversion Shares and the Warrant
Shares has been declared effective by the SEC under the 1933 Act is attached
hereto as Exhibit III.



--------------------------------------------------------------------------------

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (401) 274-5658 extension 738.

 

Very truly yours, NESTOR, INC. By:  

 

  Benjamin M. Alexander   Vice President, General Counsel and Secretary

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this     day of May 2006

 

AMERICAN STOCK TRANSFER AND TRUST COMPANY By:  

 

Name:  

 

Title:  

 

Enclosures

 

cc:   Lehman Brothers   Eleazer N. Klein, Esq.



--------------------------------------------------------------------------------

EXHIBIT I

NESTOR, INC.

CONVERSION NOTICE

Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Nestor, Inc. (the “Company”). In accordance with and pursuant
to the Note, the undersigned hereby elects to convert the Conversion Amount (as
defined in the Note) of the Note indicated below into shares of Common Stock par
value $.01 per share (the “Common Stock”) of the Company, as of the date
specified below.

 

  Date of Conversion:  

 

  Aggregate Conversion Amount to be converted:  

 

Please confirm the following information:  

  Conversion Price:  

 

  Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

  Issue to:  

 

   

 

   

 

  Facsimile Number:  

 

  Authorization:  

 

    By:  

 

            Title:  

 

Dated:  

 

  Account Number:  

 

  (if electronic book entry transfer)  

  Transaction Code Number:  

 

  (if electronic book entry transfer)  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
                         , 2006 from the Company and acknowledged and agreed to
by American Stock Transfer and Trust Company.

 

NESTOR, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT II

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

NESTOR, INC.

The undersigned holder hereby exercises the right to purchase
                                 of the shares of Common Stock (“Warrant
Shares”) of Nestor, Inc., a Delaware corporation (the “Company”), evidenced by
the attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                                 a “Cash Exercise” with respect to
                                 Warrant Shares;

and/or

                                 a “Cashless Exercise” with respect to
                                 Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$             to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                             Warrant Shares in accordance with the terms of the
Warrant.

Date:                          ,             

 

 

Name of Registered Holder

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer and Trust Company to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated May
    , 2006 from the Company and acknowledged and agreed to by American Stock
Transfer and Trust Company.

 

NESTOR, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

American Stock Transfer and Trust Company

Operations Center

6201 15th Avenue

Brooklyn, NY 11219

Facsimile: (718) 921-8331

Attn: Ms. Paula Caroppoli

 

  Re: Nestor, Inc.

Ladies and Gentlemen:

We are counsel to Nestor, Inc., a Delaware corporation (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement, dated as of May 23, 2006 (the “Securities Purchase Agreement”),
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders secured convertible notes (the “Notes”) convertible into the Company’s
common stock, par value $.01 per share (the ”Common Stock”) and warrants
exercisable for shares of Common Stock (the “Warrants”). Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon exercise of the Warrants
under the Securities Act of 1933, as amended (the “1933 Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on
                         , 2006, the Company filed a Registration Statement on
Form S-3 (File No. 333-            ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

This letter shall serve as our standing opinion to you that the Common Stock are
freely transferable by the Holders pursuant to the Registration Statement. You
need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Holders as contemplated
by the Company’s Irrevocable Transfer Agent Instructions dated May 23, 2006.
This letter shall serve as our standing opinion with regard to this matter.

 

Very truly yours, [ISSUER’S COUNSEL] By:  

 

CC: [LIST NAMES OF HOLDERS]



--------------------------------------------------------------------------------

EXHIBIT L

[LETTERHEAD OF COMPANY’S COUNSEL]

            , 2006

 

To: [Insert Purchasers]

Ladies and Gentlemen:

We have acted as counsel to Nestor, Inc., a Delaware corporation (the
“Company”), a wholly-owned subsidiary of the Company, Nestor Traffic Systems,
Inc., a Delaware corporation (“NTSI”) and a wholly-owned subsidiary of NTSI,
CrossingGuard, Inc., a Delaware corporation (“CrossingGuard”, and together with
NTSI, the “Subsidiaries”), in connection with the transactions contemplated by
the Securities Purchase Agreement, dated as of May 24, 2006 (the “Securities
Purchase Agreement”), by and among each of the purchasers set forth on the
execution pages of the Securities Purchase Agreement (individually, a
“Purchaser” and collectively, the “Purchasers”), the Company and U.S. Bank
National Association, as collateral agent for the Purchasers (“Collateral
Agent”). Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Securities Purchase
Agreement.

This Opinion is provided to you at the request of the Company and with its
consent.

The section titles used herein are for convenience of reference only and should
not be used in the construction or interpretation of any provision hereof.

Governing Law

We are members of the bar of the State of Rhode Island (the “State”) and, except
as noted in the following sentence, are therefore rendering this opinion only
with respect to the laws of the State (without regard to its conflicts of law
rules) and the United States of America, each as in effect on the date hereof.
As we have previously advised you, we are not members of the bar of the State of
Delaware (the “Foreign State”) and are rendering this opinion only with respect
to Articles 8 and 9 of the Uniform Commercial Code, as adopted and in effect in
the Foreign State on the date hereof (the “Delaware UCC”) and the Delaware
General Corporation Law, as adopted and in effect in the Foreign State on the
date hereof (the “Delaware Corporate Law”), in each case, without regard to any
judicial interpretation thereof. Accordingly, with your permission, we are
relying solely on the statutory language of the Delaware UCC and the Delaware
Corporate Law in rendering the opinions herein relating to the Delaware UCC and
to the Delaware Corporate Law and have not undertaken any independent
investigation, inquiry or analysis of any judicial interpretation of the
Delaware UCC, the Delaware Corporate Law or any other law of the Foreign State.
We have also assumed that the effect of perfection or non-perfection of a
security interest in the Collateral as to which our perfection opinion in
numbered opinion 13 is rendered



--------------------------------------------------------------------------------

is governed by the laws of the Foreign State. We call your attention to the fact
that each of the Transaction Documents (as hereinafter defined) is governed by
the law of the State of New York (the “Governing Law State”). For purposes of
rendering the enforceability opinion in numbered opinion 3 below and the opinion
in the first sentence of numbered opinion 13 below, we have assumed with your
permission that the laws of the Governing Law State are identical to those of
the State.

Scope of Opinion

This Opinion deals only with the specific legal issues explicitly addressed
herein and no opinion is implied or may be inferred beyond the opinions
expressly stated. Moreover, no opinion is being rendered as to: (i) title to
real or personal property, (ii) the priority of any assignment, lien or security
interest, (iii) the enforceability of any “usury savings clause” contained in
the Transaction Documents (as hereinafter defined) and (iv) whether or not
interest on the Notes, together with other payments considered to be interest on
the principal thereof, will violate applicable law pertaining to maximum
permissible rates of interest (usury). No opinion is expressed herein with
respect to compliance with any laws, regulations, or rules relating to zoning,
land use, environmental, energy, intellectual property (such as patents,
copyrights, trademarks or servicemarks), tax, safety, labor, workers’
compensation, health, hazardous waste, permitting, licensing, franchising,
Federal Reserve Board margin requirements, antitrust and unfair competition,
compliance with fiduciary duty requirements, racketeering or (except for
numbered opinions 7, 10 and 12) Federal or state securities laws. Finally, we
have assumed, for purposes of this Opinion, that none of the Collateral (as
defined in the Security Agreement and the Pledge Agreement, each as defined
below) consists, or will consist, of any of the following (the “Excluded Opinion
Collateral”): letter of credit rights, farm products, timber to be cut or
as-extracted collateral (consisting of oil, gas, minerals, or accounts resulting
from the sale thereof), any property represented by a certificate of title, any
property subject to a federal law, regulation or treaty that preempts the filing
requirements of the Delaware UCC (including without limitation, copyrights,
trademarks, service marks, and patents), commercial tort claims, deposit
accounts and money (except if it constitutes proceeds of Collateral).

Scope of Review

For the purpose of rendering the opinions contained herein, we have reviewed
copies of the following documents and except as noted otherwise below, signed by
the Company and/or NTSI or CrossingGuard, as applicable, and our Opinion is
based on these copies, each of which we have assumed, with your permission, is
identical to the final, executed copy thereof in all respects material to our
opinions set forth below:

 

  (a) the Securities Purchase Agreement;

 

  (b) the Senior Secured Convertible Notes of even date herewith in the
principal amount of $28,550,000, issued by the Company to the Purchasers (the
“Notes”);



--------------------------------------------------------------------------------

  (c) the Warrants to Purchase Common Stock (the “Warrants”) of the Company,
issued to the Purchasers as of the date hereof;

 

  (d) the Registration Rights Agreement of even date herewith by and between the
Company and the Purchasers (the “Registration Rights Agreement”);

 

  (e) the Security Agreement of even date herewith by and among the Collateral
Agent, the Company, as Borrower, and each of NTSI and CrossingGuard, as
Subsidiary Guarantors, in favor of the Purchasers (the “Security Agreement”),
the Borrower/Subsidiary Pledge Agreement of even date herewith by and among the
Collateral Agent and each of the Company, NTSI and CrossingGuard, as Pledgors
(the “Pledge Agreement”), and the Guaranty and Suretyship Agreement of even date
herewith by and among the Collateral Agent, the Company, as Borrower, and each
of NTSI and CrossingGuard, as Guarantors (the “Guaranty”); the Security
Agreement – Trademarks, Patents and Copyrights of even date herewith between the
Company and the Collateral Agent (the “IP Security Agreement”), the Assignment
for Security of even date herewith made by the Company in favor of the
Collateral Agent (the “IP Assignment”) and the Special Power of Attorney made by
the Company in favor of the Collateral Agent pursuant to the IP Security
Agreement (the “Power of Attorney”, which, together with the IP Security
Agreement and the IP Assignment shall be referred to collectively herein as the
“IP Security Documents”); the UCC-1 Financing Statements attached hereto as
Schedule II (the “Financing Statements”) one naming the Company, as debtor, and
the Collateral Agent, as secured party, one naming CrossingGuard, as debtor, and
the Collateral Agent, as secured party, and one naming NTSI, as debtor and the
Collateral Agent, as secured party, each to be filed in the office of the
Secretary of the Foreign State (the “UCC Filing Office”);

 

  (f) the Voting Agreements of even date herewith by and between the Company and
those Persons set forth on Schedule 4(s) to the Securities Purchase Agreement
(collectively, the “Voting Agreement”);

 

  (g) the Transfer Agent Instructions dated the date hereof executed by the
Company;

 

  (h) the Note Agreement dated as of November 5, 2004 (the “5% Note Agreement”)
by and among the Company and the purchasers of the Company’s 5% Senior
Convertible Notes due October 31, 2007 (the “5% Noteholders”);



--------------------------------------------------------------------------------

  (i) the Written Consent and Waiver and Amendment to Note Agreement dated as of
May 12, 2006 between the Company and each of the 5% Noteholders (collectively,
the “Noteholder Agreement”, and together with the 5% Note Agreement, the
“Amended Note Agreement”);

 

  (j) the Restated Certificate of Incorporation, as certified by the Secretary
of State of the State of Delaware on May 8, 2006, and the Bylaws, of the Company
(hereinafter collectively referred to as the “Company Charter Documents”), each
as certified by the Secretary of the Company in a Secretary’s Certificate dated
as of the date hereof (the “Company Secretary’s Certificate”);

 

  (k) Resolutions of the Board of Directors of the Company, dated as of May 4,
2006 and May 10, 2006, respectively, and resolutions of the Special Committee of
the Board of Directors of the Company dated as of May 23, 2006, certified by the
Secretary of the Company in the Company Secretary’s Certificate;

 

  (l) Certificates of Good Standing of the Company issued by the Secretaries of
State of the State of Delaware and the State of Rhode Island, each dated May 9,
2005, copies of which have been provided to you;

 

  (m) an Opinion Certificate executed by the Company, NTSI and CrossingGuard as
of the date hereof covering various factual matters as to which the opinions
herein relate (the “Opinion Certificates”), copies of which are attached hereto
as Exhibit A, Exhibit B, and Exhibit C, respectively;

 

  (n) the Certificate of Incorporation, as certified by the Secretary of State
of the State of Delaware on May 8, 2006, and the Bylaws, of the NTSI
(hereinafter collectively referred to as the “NTSI Charter Documents”), each as
certified by the Secretary of NTSI in a Secretary’s Certificate dated as of the
date hereof (the “NTSI Secretary’s Certificate”);

 

  (o) Resolutions of the Board of Directors of NTSI, dated as of May 9, 2006,
certified by the Secretary of NTSI in the NTSI Secretary’s Certificate;

 

  (p) Certificates of Good Standing of NTSI issued by the Secretaries of State
of the State of Delaware and the State of Rhode Island, each dated May 9, 2005,
copies of which have been provided to you;

 

  (q)

the Certificate of Incorporation, as certified by the Secretary of State of the
State of Delaware on May 9, 2006, and the Bylaws, of CrossingGuard (hereinafter
collectively referred to as the “CrossingGuard Charter



--------------------------------------------------------------------------------

 

Documents”), each as certified by the Secretary of CrossingGuard in a
Secretary’s Certificate dated as of the date hereof (the “CrossingGuard
Secretary’s Certificate”);

 

  (r) Resolutions of the Board of Directors of CrossingGuard, dated as of May 9,
2006, certified by the Secretary of CrossingGuard in the CrossingGuard
Secretary’s Certificate;

 

  (s) A Certificate of Good Standing of CrossingGuard issued by the Secretary of
State of the State of Delaware, dated May 9, 2005, a copy of which has been
provided to you;

 

  (t) The stock records of NTSI and CrossingGuard, as certified by the Secretary
of NTSI and CrossingGuard, respectively, in the NTSI Secretary’s Certificate and
the CrossingGuard Secretary’s Certificate (the “Subsidiary Stock Records”); and

 

  (u) A letter from the Company’s transfer agent dated as of May 22, 2006
certifying the number of shares of the Company’s Common Stock outstanding as of
a date within five days of the Closing Date (the “Transfer Agent Certificate”).

The documents identified above in clauses (a) through (g) herein called the
“Transaction Documents”, the documents identified in clauses (i) through
(t) above and under “Information Relied Upon” within are herein called the
“Authority Documents”, and the documents identified in clause (e) above are
herein called the “Security Documents”.

Information Relied Upon

We have relied upon information (including statements having the effect of legal
conclusions) in the Authority Documents and in certificates or other documents
issued by the Secretary of State of the State of Delaware and other government
officials, offices or agencies concerning the Company’s and its Subsidiaries’
property or status (the “Public Authority Documents”), which we reasonably
believe to be an appropriate source for the information provided, without
(i) investigation, or (ii) analysis of any underlying data supporting
information contained in any certificate or other document. With respect to the
first sentence of numbered opinion 6, we have relied solely on the Transfer
Agent Certificate and with respect to the first sentence of numbered opinion 14,
we have relied solely on the Subsidiary Stock Records provided to us by the
Company.

Assumptions and Qualifications

In rendering the opinions expressed below, we have assumed, with your
permission, without independent investigation or inquiry, (a) the authenticity
of all documents submitted to us



--------------------------------------------------------------------------------

as originals, (b) the genuineness of all signatures on all documents that we
examined other than the signatures of the representatives signing on behalf of
the Company, NTSI and CrossingGuard, (c) the conformity to authentic originals
of documents submitted to us as certified, conformed, facsimile or photostatic
copies, (d) the accuracy, completeness and authenticity of each Public Authority
Document and the accuracy and completeness of all official public records
(including their proper indexing and filing), (e) the Company and Subsidiary
Court Orders (as defined herein), if any, would be enforced as written, and
(f) consideration was given for the Guaranty and value was received by the
Company and its Subsidiaries for the liens granted by the Security Documents. We
have also assumed the legal capacity (as distinct from authority) and competency
of any individual who has signed any instrument referred to herein.

For purposes of this Opinion, we have assumed that all parties (other than the
Company, NTSI and CrossingGuard) to the Transaction Documents are duly organized
and validly existing and have all requisite power and authority and have taken
all necessary action to execute and deliver the Transaction Documents to which
they are a party and to effect the transactions contemplated thereby. We have
assumed that each of the Transaction Documents has been duly authorized by all
parties (other than the Company, NTSI and CrossingGuard), and executed and
delivered by each of the parties thereto.

With respect to references herein to “our actual knowledge” or words of similar
import, such references mean the actual knowledge which those attorneys employed
by Hinckley, Allen & Snyder LLP who have participated directly in the specific
transactions to which this Opinion relates have obtained from their
representation of the Company in connection with the transactions contemplated
by the Transaction Documents and their other actual knowledge of such matters.
Nothing has come to our direct attention, which has caused us to believe that
the statements made herein “to our actual knowledge” are untrue or incorrect.
However, except as specifically noted above, we have not made any independent
review or investigation of any factual matters. Except as otherwise stated in
this Opinion, we have undertaken no investigation of the records of the Company,
NTSI and CrossingGuard or any court or other body or verification of the
accuracy of any representations of the Company, NTSI and CrossingGuard,
including, without limitation, those contained in the Transaction Documents, nor
have we reviewed any agreements or other documents other than those specifically
identified herein as having been examined in connection with rendering this
Opinion.

We express no opinion as to the enforceability of any provision in the
Transaction Documents purporting to (i) excuse or indemnify a party from any
liability for negligent, willful or intentional acts or omissions of that party;
(ii) authorize the seizure or taking possession of collateral without notice or
the opportunity to be heard; (iii) impose obligations for legal expenses,
including attorney’s fees; (iv) waive trial by jury; (v) designate specified
federal and state courts as having jurisdiction and/or venue or specify the
method of serving process (which provisions are subject to determinations by the
courts in which litigation may be instituted that such provisions are reasonable
and comply with or are permitted by applicable constitutional provisions and by
applicable laws, regulations and rules of court); (vi) permit a party to setoff
against accounts or other property prior to the maturity of an obligation or
without regard to the



--------------------------------------------------------------------------------

adequacy of any collateral for any obligation; (vii) restrict access to legal or
equitable remedies; (viii) provide for non-judicial foreclosure, forfeitures,
prejudgment remedies, self-help remedies, penalties, or liquidated damages to
the extent the same are construed to constitute penalties; (ix) grant exclusive
jurisdiction in any court; (x) waive personal service in connection with any
judicial process; (xi) establish by agreement between the parties, the time at
which and the circumstances pursuant to which, a party is entitled to have a
judgment entered in connection with any judicial process; (xii) evidence a
party’s consent to the appointment of a receiver and waive notice of any
application therefor; (xiii) permit a party to bring suit or take actions to
protect property not owned by such party or restrain the enforcement or
compliance with governmental enactments binding on the owner of such property
deemed by such party to be prejudicial to such party’s interests; (xiv) limit
the amount of interest, fees and other charges payable under the Transaction
Documents (such as so-called “usury savings clauses”) or otherwise restrict the
enforceability of certain of the remedial provisions of the Transaction
Documents; or (xv) waive or release any claims, rights or liens for unmatured
claims or rights that a party may have, or other claims, rights or liens that a
party is not authorized to waive or release, or any provision purporting to
waive any requirement of a lien, or the perfection of that lien, as a condition
to a party’s enforcement of its rights any collateral securing any party’s
obligations under the Transaction Documents, but the non-enforceability of any
one or more of the foregoing provisions, will not materially interfere with the
substantive and ultimate practical realization of the benefits intended to be
provided to the any Person under the Transaction Documents, except (a) any
provision of the type described in clause (i) of this paragraph, and (b) for the
economic consequences of any procedural delay that may result from the foregoing
limitations and restrictions on the enforceability of the Transaction Documents.

For purposes of the perfection opinion contained in numbered opinion 13 below,
we have assumed that value has been given and that each of the Company, NTSI and
CrossingGuard has rights in its personal property collateral. We have further
assumed that each of the Financing Statements to be filed with the UCC Filing
Office will satisfy the requirements of Section 9-516(b)(i) and (ii) of the
Delaware UCC.

No opinion is being rendered (i) as to whether the description in the relevant
security agreement reasonably identifies the collateral for purposes of the
Delaware UCC, (ii) whether the properties described in any security agreement
are the properties and interests intended to be covered thereby; or (iii) with
respect to a security interest in collateral consisting of a debtor’s rights
under any rule of law, statute or regulation, or contract, permit, license,
franchise or other agreement containing any term, that prohibits, restricts, or
requires the consent of any Person to, the assignment or transfer of, or
creation, attachment, or perfection of, a security interest in any such rights,
and such prohibition or restriction has not been waived by, or such consent
obtained from, such Person, or such prohibition or restriction is not
ineffective pursuant to Sections 9-406 through 9-409 of the Delaware UCC.



--------------------------------------------------------------------------------

The opinions hereinafter expressed are subject to the following qualifications:

(i) The validity and enforceability of the Transaction Documents and particular
provisions thereof are subject to and may be affected by bankruptcy, insolvency,
reorganization, arrangement, moratorium, avoidance, fraudulent conveyance,
usury, or other similar laws relating to or affecting the rights of creditors
generally and the provisions of Sections 544 and 547 – 550 of Title 11 of the
United States Code; and

(ii) The validity and enforceability of the Transaction Documents and particular
provisions thereof are subject to or may be affected by (a) limitations imposed
by general principles of equity (regardless of whether enforcement is considered
in proceedings at law or in equity); (b) limitations based on public policy
limiting a party’s right to waive the benefit of statutory or common law
provisions; (c) the availability of the remedies of specific performance and
injunctive relief, or the appointment of a receiver as a matter of right, as
such matters are a matter of the discretion of the court before which any
proceeding for the enforcement thereof may be brought; and (d) any applicable
implied covenants of good faith and fair dealing or requirements that a party’s
actions be commercially reasonable.

In addition we call your attention to the following: insofar as Article 9 of the
Delaware UCC is applicable:

 

  (i) the effectiveness of financing statements generally lapses five years from
the date of filing unless a continuation statement is filed within six months
prior to such termination in accordance with Section 9-515;

 

  (ii) Section 9-507(c) provides that if the debtor so changes its name that a
filed financing statement becomes seriously misleading under Section 9-506, the
filing is not effective to perfect a security interest in collateral acquired by
the debtor more than four months after such change unless an amendment to the
financing statement which renders the financing statement not seriously
misleading is filed before the expiration of that period;

 

  (iii) if the difference between the name of an original debtor and a new
debtor that acquires an interest in the collateral of the original debtor causes
a filed financing statement naming the original debtor to become seriously
misleading under Section 9-506, Section 9-508(b) provides that (i) the filing is
effective to perfect a security interest in collateral acquired by the new
debtor before and within the four months after the new debtor acquires such an
interest, and (ii) the filing is not effective to perfect a security interest in
collateral acquired more than four months after the new debtor acquires such an
interest unless an initial financing statement providing the name of the new
debtor is filed before the expiration of that time the filing is not effective
to perfect a security interest in collateral acquired by the debtor, four months
after such change unless an amendment to the financing statement which renders
the financing statement not seriously misleading is filed before the expiration
of that period;



--------------------------------------------------------------------------------

  (iv) if collateral is transferred to a person that thereby becomes a debtor
and such person is located in another jurisdiction as a result of a change in
corporate structure of a debtor, Section 9-316 requires that a new financing
statement be filed in such new jurisdiction within one year after such transfer
of collateral to continue perfection of the security interest;

 

  (v) if collateral is acquired by the debtor subject to a security interest
created by another person that was perfected at the time of such transfer, under
Section 9-325 the security interest in such collateral granted by the debtor may
be subordinate to the security interest in such collateral granted by such other
person;

 

  (vi) if the location of a debtor changes to a jurisdiction in which a
financing statement has not been filed, Section 9-316 requires that a new
financing statement be filed in such new jurisdiction within four months after
such change to continue perfection of the security interest;

 

  (vii) under certain circumstances described in Section 9-315, perfection of,
and the rights of a secured party to enforce a security interest in, proceeds of
collateral may be limited;

 

  (viii) under certain circumstances, including those described in Sections
9-320, 9-323, 9-330, and 9-331, purchasers of collateral may take such
collateral free of a perfected security interest; and

 

  (ix) Section 552 of the United States Bankruptcy Code (11 U.S.C. §552) limits
the extent to which property acquired by a debtor after the commencement of a
case under the Bankruptcy Code may be subject to a lien resulting from any
security agreement entered into by the debtor before the commencement of the
case.

Opinions

Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that as of
the date hereof:

1. Each of the Company, NTSI and CrossingGuard is a corporation validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to own, operate and lease its properties
and to carry on its business as it is now being conducted.

2. The Company and each of the Subsidiaries has all requisite power and
authority to execute, deliver and perform the Transaction Documents to which
each is a party and to carry out all of its obligations thereunder, including,
without limitation, the sale, issuance and delivery of



--------------------------------------------------------------------------------

the Notes and the Warrants pursuant to the Securities Purchase Agreement and up
to 4,071,146 Conversion Shares of Common Stock for issuance upon the conversion
of the Notes and Warrant Shares upon issuance of the Warrants, and upon receipt
of the Stockholder Approval as contemplated by the Transaction Documents, the
remaining Conversion Shares pursuant to the Notes and the remaining Warrant
Shares pursuant to the Warrants. The execution, delivery and performance of the
Transaction Documents by the Company and each of the Subsidiaries, the
consummation by each of them of the transactions contemplated thereby have been
duly authorized by their respective Boards of Directors and, except for the
Stockholder Approval as contemplated by the Transaction Documents, no further
consent or authorization of the Company, NTSI or CrossingGuard, or their
respective Boards of Directors or stockholders is required.

3. Each of the Company, NTSI and CrossingGuard have duly executed and delivered
the Transaction Documents to which each is a party. Based on our assumption,
with your consent, that the laws of the Governing Law State are identical to
those of the State, or if a court were to hold that the internal laws of the
State, and not the laws of the Governing Law State, apply to the Transaction
Documents, then, except with respect to matters of usury, the Transaction
Documents to which the Company and each of the Subsidiaries is a party would
constitute the valid and binding obligations of the Company and the
Subsidiaries, enforceable against the Company and each of the Subsidiaries,
respectively, in accordance with their respective terms, except that the
enforceability thereof may be subject to the qualifications, limitations and
exceptions set forth herein.

4. The Notes are duly authorized and, upon issuance in accordance with the terms
of the Transaction Documents, will be validly issued, fully paid, and
non-assessable. The Conversion Shares, upon receipt of the Stockholder Approval
as contemplated by the Transaction Documents, will be duly authorized and, when
issued upon conversion of the Notes in accordance with the terms thereof, will
be validly issued, fully paid and non-assessable.

5. The Warrants are duly authorized and, upon issuance in accordance with the
terms of the Transaction Documents, will be validly issued. Upon receipt of the
Stockholder Approval as contemplated by the Transaction Documents, the Warrant
Shares will be duly authorized and, when issued upon exercise of the Warrants in
accordance with the terms thereof, will be validly issued, fully paid and
non-assessable.

6. As of the date hereof, the authorized capital stock of the Company consists
of 30,000,000 shares of Common Stock, $0.01 par value per share, of which
20,365,916 shares are issued and outstanding and 10,000,000 shares of preferred
stock, par value $1.00 per share, of which 3,000,000 shares were designated
series B convertible preferred stock, of which 180,000 shares are issued and
outstanding. No shares of the Company’s Common Stock (including, without
limitation, the Conversion Shares, when issued upon conversion of the Notes, and
the Warrant Shares, when issued upon exercise of the Warrants) are subject to
preemptive rights,



--------------------------------------------------------------------------------

rights of first refusal or any other similar rights of the stockholders of the
Company pursuant to the Company Charter Documents.

7. Assuming the accuracy of the representations and warranties of the Purchasers
contained in the Securities Purchase Agreement and the proper filing by the
Company with the SEC of Form D describing the sale of the Securities, the sale,
issuance and delivery of the Notes and the Warrants pursuant to the Securities
Purchase Agreement, the Conversion Shares pursuant to the Notes and the Warrant
Shares pursuant to the Warrants will be exempt from the registration
requirements of the Securities Act.

8. Other than necessary approvals that have been obtained and the Stockholder
Approval as contemplated by the Transaction Documents or except as may be
required by the Securities Act or any state securities law in connection with
the Company’s obligations under the Registration Rights Agreement, no
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization or stock exchange or market, the
stockholders of the Company, or the 5% Noteholders, is required to be obtained
by the Company for the execution, delivery and performance by the Company of the
Transaction Documents, issuance and sale of the Securities as contemplated by
the Transaction Documents or the consummation of the other transactions
contemplated thereby.

9. The execution, delivery and performance by the Company, NTSI and
CrossingGuard, and their compliance with the terms of the Transaction Documents
to which each is a party, and the consummation of the transactions contemplated
thereby, will not, with or without the giving of notice or the passage of time
or both, (i) violate any provision of the Company Charter Documents, the NTSI
Charter Documents or the CrossingGuard Charter Documents, or (ii) violate any
provision of any applicable United States federal or State law, rule or
regulation or, to our actual knowledge, any order, writ, injunction or decree
applicable to or binding upon the Company or any of the Subsidiaries (the
“Company and Subsidiary Court Orders”). The execution, delivery and performance
by the Company, NTSI and CrossingGuard, and their compliance with the
Transaction Documents, and the consummation of the transactions contemplated
thereby, do not violate, or constitute a default (or give rise to any right of
termination, cancellation or acceleration) under (or an event which with the
passage of time or the giving of notice or both would constitute a default
under), or result in the creation of any lien, security interest or encumbrance
on the assets or properties of the Company or any of its Subsidiaries pursuant
to the Amended Note Agreement or any Company and Subsidiary Court Orders of
which we are aware which, individually or in the aggregate, would have a
Material Adverse Effect.

10. To our actual knowledge, the Company has filed all reports required to be
filed by it under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations of the Commission promulgated thereunder,
including, without limitation, pursuant to Section 13(a) or 15(d) thereof, since
December 31, 2004 on a timely basis, or has received a valid extension of such
time of filing and made such filing within the applicable grace period.



--------------------------------------------------------------------------------

11. All approvals necessary for the Purchasers to acquire the full amount of the
Notes and the Warrants and all approvals other than the Stockholder Approval
necessary for the Purchasers to acquire the Conversion Shares and the Warrant
Shares under the laws of the State of Delaware have been obtained and no further
approvals (other than the Stockholder Approval) are required under Section 203
of the Delaware General Corporation Law in order for a Purchaser to engage in a
“business combination” with the Company because of its acquisition of the Notes,
the Conversion Shares, the Warrants and the Warrant Shares. To our actual
knowledge, the Company does not have any rights plan, “poison pill” or other
anti-takeover plans or similar arrangements that will be triggered upon or as a
result of the sale and issuance of the Notes, the Conversion Shares, the
Warrants and the Warrant Shares.

12. The Company is not and, after giving effect to the offering and sale of the
Notes, the Conversion Shares, the Warrants and the Warrant Shares and the
application of the proceeds therefrom, will not be, an “investment company,” as
such term is defined in the Investment Company Act of 1940.

13. Except for the Excluded Opinion Collateral, the Security Agreement and the
Pledge Agreement each create a valid security interest in favor of the
Collateral Agent in the Collateral purported to be covered thereby as security
for the obligations purported to be secured thereby. Each Financing Statement is
in appropriate form for filing, and when duly filed in the UCC Filing Office,
will result in the perfection of the security interests in the Collateral
covered by such Financing Statement (other than the Excluded Opinion Collateral)
to the extent that such Collateral consists of the type of property in which a
security interest may be created under Article 9 of the Delaware UCC and in
which a security interest may be perfected by the filing of a financing
statement in the Foreign State.

14. The Pledged Securities (as defined in the Pledge Agreement) constitute 100%
of the issued and outstanding shares of capital stock of the Person issuing such
Pledged Securities. Assuming neither the Collateral Agent nor any Buyer has
notice of any adverse claim (within the meaning of Section 8-105 of the Delaware
Uniform Commercial Code) to the Pledged Securities, the Collateral Agent will
acquire its security interest free of any adverse claim.

No Obligation to Update

The opinions herein are expressed as of the date of this Opinion and we
undertake no obligation to advise you of changes of law or fact that occur after
the date of this Opinion.



--------------------------------------------------------------------------------

Reliance Upon Opinion

This Opinion may be relied upon by you only in connection with the transactions
contemplated by the Securities Purchase Agreement (the “Transaction”) and may
not be used or relied upon by you or any other person for any purpose whatsoever
without in each instance our prior written consent except for the use of this
Opinion (i) in connection with a review of the Transaction by a regulatory
agency having supervisory authority over you for the purpose of confirming the
existence of this Opinion, or (ii) in response to a court order directed to you.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT A

OPINION CERTIFICATE

I, NIGEL P. HEBBORN, do hereby certify to HINCKLEY, ALLEN & SNYDER LLP that I am
the Chief Financial Officer of Nestor, Inc. (the “Company”), and on behalf of
the Company do further certify the following in connection with (i) the
Securities Purchase Agreement (the “Securities Purchase Agreement”) dated as of
the date hereof by and among the undersigned Company, Nestor Traffic Systems,
Inc., a subsidiary of the Company, CrossingGuard, Inc., a subsidiary of NTSI,
and each of the purchasers set forth on the execution pages of the Securities
Purchase Agreement (individually, a “Purchaser” and collectively, the
“Purchasers”) and (ii) such other related documents executed and delivered as of
the date hereof by the Company in connection with the purchase by the Purchaser
of the Securities (as defined in the Securities Purchase Agreement) of the
Company (the “Transaction”) which, together with the Securities Purchase
Agreement, shall be referred to collectively herein as the “Transaction
Documents”:

 

  1. The representations and warranties of the Company contained in the
Transaction Documents are true and correct on and as of this date.

 

  2. Hinckley, Allen & Snyder LLP shall be entitled, without limitation, to rely
on this certificate in connection with Hinckley, Allen & Snyder LLP rendering
its opinion to the Purchasers in connection with the Transaction Documents.

IN WITNESS WHEREOF, I have hereunto set my hand and caused this Certificate to
be delivered as of the 25th day of May, 2006.

 

NESTOR, INC.

By:

 

/s/ Nigel P. Hebborn

Name:

 

Nigel P. Hebborn

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT B

OPINION CERTIFICATE

I, NIGEL P. HEBBORN, do hereby certify to HINCKLEY, ALLEN & SNYDER LLP that I am
the Chief Financial Officer of Nestor Traffic Systems, Inc. (“NTSI”), and on
behalf of NTSI do further certify the following in connection with (i) the
Securities Purchase Agreement (the “Securities Purchase Agreement”) dated as of
the date hereof by and among the undersigned NTSI, Nestor, Inc., the parent
company of NTSI (the “Company”), CrossingGuard, Inc., a subsidiary of NTSI, and
each of the purchasers set forth on the execution pages of the Securities
Purchase Agreement (individually, a “Purchaser” and collectively, the
“Purchasers”) and (ii) such other related documents executed and delivered as of
the date hereof by NTSI in connection with the purchase by the Purchaser of the
Securities (as defined in the Securities Purchase Agreement) of the Company (the
“Transaction”) which, together with the Securities Purchase Agreement, shall be
referred to collectively herein as the “Transaction Documents”:

 

  1. The representations and warranties of NTSI contained in the Transaction
Documents are true and correct on and as of this date.

 

  2. Hinckley, Allen & Snyder LLP shall be entitled, without limitation, to rely
on this certificate in connection with Hinckley, Allen & Snyder LLP rendering
its opinion to the Purchasers in connection with the Transaction Documents.

IN WITNESS WHEREOF, I have hereunto set my hand and caused this Certificate to
be delivered as of the 25th day of May, 2006.

 

NESTOR TRAFFIC SYSTEMS, INC.

By:

 

/s/ Nigel P. Hebborn

Name:

 

Nigel P. Hebborn

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT C

OPINION CERTIFICATE

I, NIGEL P. HEBBORN, do hereby certify to HINCKLEY, ALLEN & SNYDER LLP that I am
the Chief Financial Officer of CrossingGuard, Inc. (“CrossingGuard”), and on
behalf of CrossingGuard do further certify the following in connection with
(i) the Securities Purchase Agreement (the “Securities Purchase Agreement”)
dated as of the date hereof by and among the undersigned CrossingGuard, a
subsidiary of NTSI (as defined herein), Nestor Traffic Systems, Inc. (“NTSI”), a
subsidiary of the Company (as defined herein) and Nestor, Inc., the parent
company of NTSI (the “Company”), and each of the purchasers set forth on the
execution pages of the Securities Purchase Agreement (individually, a
“Purchaser” and collectively, the “Purchasers”) and (ii) such other related
documents executed and delivered as of the date hereof by CrossingGuard in
connection with the purchase by the Purchaser of the Securities (as defined in
the Securities Purchase Agreement) of the Company (the “Transaction”) which,
together with the Securities Purchase Agreement, shall be referred to
collectively herein as the “Transaction Documents”:

 

  1. The representations and warranties of CrossingGuard contained in the
Transaction Documents are true and correct on and as of this date.

 

  2. Hinckley, Allen & Snyder LLP shall be entitled, without limitation, to rely
on this certificate in connection with Hinckley, Allen & Snyder LLP rendering
its opinion to the Purchasers in connection with the Transaction Documents.

IN WITNESS WHEREOF, I have hereunto set my hand and caused this Certificate to
be delivered as of the 25th day of May, 2006.

 

CROSSINGGUARD, INC.

By:

 

/s/ Nigel P. Hebborn

Name:

 

Nigel P. Hebborn

Title:

 

Chief Financial Officer